Exhibit 10.1

Execution Version

This OMNIBUS INCREMENTAL TERM LOAN AND SEVENTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO SECURITY AGREEMENT (this “First Omnibus Amendment”), dated as of
July 19, 2019, by and among GLOBAL EAGLE ENTERTAINMENT INC., a Delaware
corporation (the “Company” or the “Borrower”), the Guarantors identified on the
signature pages hereto (the “Guarantors” and, together with the Borrower being
collectively, the “Loan Parties”), the Lenders (as defined below) party hereto,
and CITIBANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

RECITALS

WHEREAS, reference is made to the Credit Agreement, dated as of January 6, 2017,
as amended by (i) the First Amendment and Limited Waiver to Credit Agreement
dated as of May 4, 2017, (ii) the Amendment to First Amendment and Limited
Waiver to Credit Agreement and Second Amendment to Credit Agreement dated as of
June 29, 2017, (iii) the Third Amendment to Limited Waiver to Credit Agreement
and Third Amendment to Credit Agreement dated as of October 2, 2017, (iv) the
Fourth Amendment to Limited Waiver to Credit Agreement and Fourth Amendment to
Credit Agreement dated as of October 31, 2017, (v) the Fifth Amendment to
Limited Waiver to Credit Agreement and Fifth Amendment to Credit Agreement dated
as of December 22, 2017 and (vi) the Sixth Amendment to Credit Agreement dated
as of March 8, 2018 (collectively, the “Credit Agreement”; and the Credit
Agreement as amended hereby, being the “Amended Credit Agreement”), among the
Borrower, the Guarantors party thereto from time to time, the Administrative
Agent, each lender from time to time party thereto (collectively, the “Lenders”
and, individually, a “Lender”), CITIBANK, N.A., as L/C Issuer, and CITIBANK,
N.A., as Swing Line Lender;

WHEREAS, reference is made to the Securities Purchase Agreement, dated as of
March 8, 2018, as amended and/or supplemented by (i) the First Amendment to
Securities Purchase Agreement dated as of March 27, 2018 and (ii) the Joinder to
Securities Purchase Agreement dated as of March 27, 2018 (collectively, the
“Purchase Agreement”; and the Purchase Agreement as amended by the Second Lien
Amendment (as defined below), being the “Amended Purchase Agreement”), among the
Company, Cortland Capital Market Services LLC, as collateral agent (in such
capacity, the “Collateral Agent”), and the purchasers party thereto
(collectively, the “Purchasers” and, individually, a “Purchaser”);

WHEREAS, the Company has requested that the Collateral Agent and the Purchasers
make certain amendments to the Purchase Agreement including, but not limited to,
(i) conforming changes in connection with this First Omnibus Amendment,
(ii) modifications to the interest payment section therein that provide that
interest on the Second Lien Notes will be payable only in kind following the
First Omnibus Amendment Effective Date (until cash payments are otherwise
permitted pursuant to the terms of the Amended Credit Agreement) and
(iii) amendments to the prepayment section therein such that the make-whole
protection on Second Lien Notes will be extended to (but excluding) June 30,
2023 from March 27, 2021 (such amendments, collectively, the “Second Lien
Amendment”);

WHEREAS, reference is also made to the Security Agreement, dated as of
January 6, 2017 (as heretofore amended, the “Security Agreement”; and the
Security Agreement as amended hereby, being the “ Amended Security Agreement”),
among the Loan Parties identified therein as “Grantors” and the Administrative
Agent;



--------------------------------------------------------------------------------

WHEREAS, the Borrower has requested an additional tranche of term loans from
certain of the Term Lenders (the “New Incremental Term Lenders”) in an aggregate
principal amount of $40,000,000 and pari passu in right of payments, security
and priority with the existing Term Loans and Term Lenders under the Credit
Agreement (the “New Incremental Term Loans”);

WHEREAS, pursuant to Section 10.01 of the Credit Agreement, the Borrower and the
Required Lenders (as defined in the Credit Agreement) may amend the Credit
Agreement and the other Loan Documents for certain purposes;

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement and the Security Agreement as set forth
herein and, subject to the terms and conditions set forth in this First Omnibus
Amendment, the Administrative Agent and the Lenders hereto (constituting in
excess of the Required Lenders) hereby agree to such request;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Definitions. Each capitalized term used and not otherwise defined in
this First Omnibus Amendment shall have the meaning assigned to such term in the
Amended Credit Agreement, and where not therein defined, such capitalized term
shall have the meaning assigned to such term in the Amended Security Agreement.

Section 2. Agreements. Effective as of the First Omnibus Amendment Effective
Date (as defined below):

(a)    The New Incremental Term Lenders, as Lenders under the Amended Credit
Agreement, agree that the aggregate amount of the New Incremental Term Loan
Commitment shall be $40,000,000 and each of the New Incremental Term Lenders
shall have New Incremental Term Loan Commitments in the amount set forth
opposite such New Incremental Term Lender’s name on Schedule 2.01(c) to the
Amended Credit Agreement.

(b)    Upon the extension thereof, the New Incremental Term Loan shall (i) be
deemed to be made in addition to the Loans outstanding as of the date hereof,
and not in repayment thereof, and (ii) constitute “Loans,” “Obligations,” “Term
Loans,” “Secured Obligations” and “Guaranteed Obligations” under the Amended
Credit Agreement, the Amended Security Agreement and each of the other Loan
Documents and, in each case, shall have all of the benefits thereof and be
secured for the benefit of the Secured Parties to the same extent as the other
Secured Obligations as provided in any Loan Document.

(c)    The New Incremental Term Lenders shall be “Secured Parties” under the
Security Agreement and “Lenders” under the Amended Credit Agreement for all
purposes under the Loan Documents and agree to be bound by the terms thereof.

 

-2-



--------------------------------------------------------------------------------

(d)    The Borrower agrees to pay on the First Omnibus Amendment Effective Date
(i) to the Administrative Agent for the ratable benefit of each of the Initial
Term Loan Lenders party hereto, in consideration for among other things,
agreeing that its Term Loans will be subject to the amortization holiday set
forth in Section 2.07(e) of the Amended Credit Agreement, a fee, in cash, equal,
in aggregate, to 0.25% of each such Initial Term Loan Lender’s outstanding
Initial Term Loans under the Credit Agreement immediately prior to the First
Omnibus Amendment Effective Date (the “Consent Fee”), (ii) to Citibank, N.A., a
fee, as set forth in a separate Engagement Letter dated as of the date hereof
(the “Citibank Engagement Letter”) among the Borrower and Citibank, N.A. (the
“Citibank Fee”) and (iii) to the New Incremental Term Lenders party hereto, a
fee, in cash, equal to 1.00% of the New Incremental Term Loan (the “New
Incremental Term Fee”); it being acknowledged that such fee shall be paid in
trust to the Initial New Incremental Term Lender for the benefit of each of the
New Incremental Term Lenders pending closing of the initial distribution thereof
in accordance with the agreements regarding the distribution and allocation of
the New Incremental Term Loans to and among the Initial New Incremental Term
Lender and the New Incremental Term Lenders subject thereto (at which point it
shall be paid to such New Incremental Term Lenders).

(e)    As among all of the Secured Parties for all purposes of all Loan
Documents, it is hereby acknowledged and agreed that the Obligations, the
Secured Obligations and Guaranteed Obligations owing to the New Incremental Term
Lenders shall be pari passu in right of payments, security and priority with the
existing Loans and Lenders under the Amended Credit Agreement with respect to
the Obligations, the Secured Obligations and Guaranteed Obligations and the
Liens and Collateral securing the foregoing.

Section 3.    Amendments to Credit Agreement.

(a)    The Credit Agreement (excluding the annexes, schedules and exhibits
thereto) is hereby amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: underlined text) as set forth in the marked blacklined copy of the
Amended Credit Agreement attached as Annex I attached hereto (which shall be the
Amended Credit Agreement). Said Annex I has been blacklined to show all changes
from the Credit Agreement as in effect immediately prior to the date hereof, it
being agreed that, by virtue of this First Omnibus Amendment and upon the
effectiveness hereof, any amendments or other modifications to the Credit
Agreement prior to the date hereof that are not reflected in said Annex I shall
cease to be in effect or, as the case may be, shall be modified as set forth in
said Annex I, and Annex I shall for all purposes be deemed to constitute the
Amended Credit Agreement.

(b)    Schedules to the Amended Credit Agreement. (i) Each of Schedules,
1.01(B), 5.11, 5.18(d), 6.23, 7.01(b), 7.03(b), 7.05(v), 7.08(h) and 10.02 to
the Credit Agreement are hereby amended and restated in their entirety to read
as set forth on Annex II attached hereto and (ii) a new Schedule 2.01(c) shall
be added to the Amended Credit Agreement in the form of Annex II attached
hereto. References to each of the foregoing schedules in any of the Loan
Documents shall be deemed to be references to such schedules as set forth on
such Annex II.

(c)    Exhibits to the Amended Credit Agreement. Exhibits D-1, E-1 and J to the
Credit Agreement are hereby amended and restated in their entirety to read as
set forth on Annex III attached hereto. References to the foregoing exhibits in
any of the Loan Documents shall be deemed to be references to such exhibits as
set forth on such Annex III.

 

-3-



--------------------------------------------------------------------------------

(d)    In addition to the foregoing, by consenting to this First Omnibus
Amendment, each Term Lender party hereto is agreeing that all of their existing
Term Loans heretofore extended by them and any New Incremental Term Loan
extended by them pursuant to the Amended Credit Agreement shall be deemed to be
a separate Class of Loans designated as Amortization Holiday Loans and shall be
subject to the amortization holiday to the extent set forth in Section 2.07(e)
of the Amended Credit Agreement.

Section 4.    Amendments to Security Agreement.

(a)    Section 1.01 of the Security Agreement is hereby amended by deleting the
definition of “Article 9 Collateral” appearing therein; and the Security
Agreement (other than in Section 3.01(a) of the Security Agreement, which is
addressed in Section 4(h) of this First Omnibus Amendment) is hereby amended to
replace all references to “Article 9 Collateral” therein with references to
“Collateral.”

(b)    The definition of “Collateral” set forth in Section 1.01 of the Security
Agreement is hereby amended and restated in its entirety to read as follows:

““Collateral” means the Collateral described in Section 3.01 and the Pledged
Collateral.”

(c)    The definition of “Grantor” set forth in Section 1.01 of the Security
Agreement is hereby amended and restated in its entirety to read as follows:

““Grantor” means the Borrower, each Guarantor, and each Guarantor that is a
wholly-owned Domestic Subsidiary that becomes or is required to become a party
to this Agreement and the Credit Agreement on or after the First Omnibus
Amendment Effective Date.”

(d)    The definition of “Subsidiary Parties” set forth in Section 1.01 of the
Security Agreement is hereby amended and restated in its entirety to read as
follows:

““Subsidiary Parties” means (a) the Subsidiaries identified on Schedule I and
(b) each other Subsidiary that becomes a party to this Agreement as a Subsidiary
Party on or after the First Omnibus Amendment Effective Date.”

(e)    Section 2.01(i) of the Security Agreement is hereby amended by amending
and restating the proviso therein immediately following the reference to
“(collectively, the “Pledged Equity”);” as follows:

“provided that the Pledged Equity shall not include any Excluded Assets;”

 

-4-



--------------------------------------------------------------------------------

(f)    Section 2.02(a) of the Security Agreement is hereby amended by
(i) replacing all of the references to “Closing Date” therein with a reference
to “First Omnibus Amendment Effective Date” and (ii) amending and restating the
proviso therein as follows:

“ provided that except as specified by the Required Lenders, no Grantor shall be
required to take any action under the law of any non-U.S. jurisdiction to create
or perfect a security interest in any assets located outside the United States
or any other assets that require such action, including any intellectual
property registered in any non-U.S. jurisdiction (and no security agreements or
pledge agreements governed under the laws of any non-U.S. jurisdiction shall be
required).”

(g)    Section 2.02(b) of the Security Agreement is hereby amended by replacing
the reference therein to “$5,000,000” with a reference to “$1,000,000”.

(h)    Section 3.01(a) of the Security Agreement is hereby amended by
(i) replacing the reference to “(collectively, the “Article 9 Collateral”)”
therein with a reference to “(collectively, with the Pledged Collateral, the
“Collateral”), (ii) deleting the reference to “and” at the end of clause
(xiii) therein, (iii) redesignating the current clause “(xiv)” as clause
“(xviii),” and (iv) adding new clauses (xiv), (xv), (xvi) and (xvii) thereto as
follows:

“(xiv) all Deposit Accounts, Securities Accounts and Commodities Accounts (other
than Excluded Deposit Accounts);

(xv) all leases of real property and all proceeds thereof;

(xvi) all payment intangibles;

(xvii) all money, cash or other Cash Equivalents; and”

(i)    Section 3.01(d) of the Security Agreement is hereby amended and restated
in its entirety to read as follows:

“(d) The Administrative Agent is hereby authorized to file with the USPTO or the
USCO (or any successor office) additional documents (including any Intellectual
Property Security Agreements and/or supplements thereto) as may be necessary for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in the Registered Intellectual Property Collateral of each
Grantor in which a security interest has been granted by each Grantor, and
naming any Grantor as debtor and the Administrative Agent as secured party.”

(j)    Section 3.01 of the Security Agreement is hereby further amended by
deleting Section 3.01(e) therein in its entirety and replacing it with a
reference to “[Reserved].”.

(k)    Section 3.02(d) of the Security Agreement is hereby amended by deleting
the reference to “and” at the end of clause (ii) therein and adding the
following at the conclusion thereof as a new clause (iv) thereto as follows:

“, and (iv) subject to the entry by the applicable Grantor, the Administrative
Agent and the bank, securities intermediary or commodities intermediary, in each
case, with whom such Deposit Account, Securities Account or Commodities Account
is maintained (as applicable) into a customary control agreement with respect to
each Deposit Account, Securities Account or Commodities Account, a perfected
security interest in all such

 

-5-



--------------------------------------------------------------------------------

Deposit Accounts, Securities Accounts or Commodities Accounts (other than any
account constituting an Excluded Deposit Account or an Excluded Asset) in which
a security interest may be perfected by entering into control agreements
pursuant to the Uniform Commercial Code.”

(l)    Section 3.02(f) of the Security Agreement is hereby amended by replacing
the reference therein to “$5,000,000” with a reference to “$500,000”.

(m)    Section 3.02 of the Security Agreement is hereby further amended by
adding a new clause (g) thereto as follows:

“(g) As of the First Omnibus Amendment Effective Date, Schedule IV hereto sets
forth a true and complete list and description, of all Deposit Accounts,
Securities Accounts, Commodities Accounts (except Excluded Deposit Accounts) and
all other depositary accounts maintained by each Grantor.”

(n)    Section 3.03(e) of the Security Agreement is hereby amended by replacing
the reference therein to “$2,500,000” with a reference to “$1,000,000”.

(o)    Section 3.03 of the Security Agreement is hereby further amended by
adding a new Section 3.03(h) thereto as follows:

“(h) Deposit Accounts Covenants.

(i)    In the case of any Deposit Accounts, Securities Accounts or Commodities
Accounts existing on the First Omnibus Amendment Effective Date (other than any
account constituting an Excluded Deposit Account or any Excluded Asset), such
Grantor shall enter into a customary control agreement with the Administrative
Agent and the applicable bank, securities intermediary or commodities
intermediary with respect to such account in form and substance reasonably
acceptable to the Administrative Agent within the time period required by
Section 6.23 of the Amended Credit Agreement.

(ii)    Except as provided by Section 6.23 of the Credit Agreement, the Grantors
shall deliver deposit account control agreements or other similar agreement from
each financial institution at which such Grantor maintains any Deposit Account,
Securities Account or Commodities Account (other than an Excluded Deposit
Account) executed by and among such financial institution, the Administrative
Agent and such Grantor sufficient to give the Administrative Agent “control”
(within the meaning set forth in Section 9-104 of the Uniform Commercial Code)
of such account and otherwise to be in form and substance acceptable to the
Administrative Agent, in each case, to the extent acquired after the First
Omnibus Amendment Effective Date, within 60 days after opening any such
account.”

(p)    Section 6.11 of the Security Agreement is hereby amended by deleting
Section 6.11(b) therein in its entirety and replacing it with a reference to
“[Reserved].”.

(q)    Section 6.11(e) of the Security Agreement is hereby amended by replacing
the reference therein to the words “(a), (b), (c) or (d) of this Section 6.11”
with a reference to “(a), (c) or (d) of this Section 6.11”.

 

-6-



--------------------------------------------------------------------------------

(r)    Section 6.12 of the Security Agreement is hereby amended and restated in
its entirety to read as follows:

“Section 6.12 Additional Grantors. Pursuant to Section 6.11 of the Credit
Agreement, certain additional Subsidiaries of the Grantors may be required to
enter in this Agreement as Grantors. Upon execution and delivery by the
Administrative Agent and a Subsidiary of a Security Agreement Supplement, such
Subsidiary shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of any such
instrument shall not require the consent of any other Grantor hereunder, except
to the extent obtained on or prior to such date and in full force and effect on
such date. The rights and obligations of each Grantor hereunder shall remain in
full force and effect notwithstanding the addition of any new Grantor as a party
to this Agreement.”

(s)    Schedules to the Amended Security Agreement. (i) Schedules I, II and III
to the Security Agreement are hereby amended and restated as set forth on Annex
IV attached hereto and (ii) a new Schedule IV shall be added to the Amended
Security Agreement in the form of Annex IV attached hereto. References to each
such schedule shall be deemed to be references to such schedules as set forth on
Annex IV attached hereto.

(t)    Exhibits to the Amended Security Agreement. Exhibit II to the Security
Agreement is hereby amended and restated in its entirety to read as set forth on
Annex V attached hereto. References to the foregoing exhibit in any of the Loan
Documents shall be deemed to be references to such exhibit as set forth on such
Annex V.

Section 5. Consent to Amendments to Purchase Agreement and Notes Intercreditor
Agreement.

The Lenders party hereto (constituting the Required Lenders) hereby consent to
the execution, delivery and performance of the Second Lien Amendment attached
hereto as Annex VI and the Lenders party hereto (constituting the Required
Lenders) hereby direct the Administrative Agent to execute, deliver and perform
its obligations under the Amendment No. 1 to Intercreditor and Subordination
Agreement and Consent and Reaffirmation attached hereto as Annex VII (the
“Amendment No. 1 to Intercreditor and Subordination Agreement”) pursuant to
which (x) the Administrative Agent, on behalf of itself and the Secured Parties,
shall consent to the execution, delivery and performance of the Second Lien
Amendment by the parties thereto and the amendments to the Purchase Agreement
contained in the Second Lien Amendment and (y) certain modifications to the
subordination provisions shall be made.

Section 6. Representations and Warranties.

(a)    Power; Authorization; Enforceable Obligations. The Borrower and each
other Loan Party has the requisite power and authority, and the legal right, to
enter into this First Omnibus Amendment. The Borrower and each other Loan Party
has taken all necessary corporate or other organizational action to authorize
the execution, delivery and performance of this First Omnibus Amendment. This
First Omnibus Amendment constitutes a legal, valid and binding obligation of the
Borrower and each other Loan Party signatory hereto, enforceable against the

 

-7-



--------------------------------------------------------------------------------

Borrower and each other Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

(b)    Accuracy of Representations and Warranties. Immediately before and after
giving effect to this First Omnibus Amendment on the First Omnibus Amendment
Effective Date, the representations and warranties of the Borrower and each
other Loan Party set forth in the Loan Documents (including, for the avoidance
of doubt, in the Credit Agreement) are true and correct in all material respects
on and as of the First Omnibus Amendment Effective Date to the same extent as
though made on and as of the First Omnibus Amendment Effective Date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties were true and correct in
all material respects on and as of such earlier date; provided that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language is true and correct (after giving effect to
any qualification therein) in all respects on such respective dates.

(c)    No Default or Event of Default has occurred and is continuing or would
result from the execution, delivery or performance of this First Omnibus
Amendment or the borrowing or making of the New Incremental Term Loans.

(d)    Since December 31, 2018, no Material Adverse Effect has occurred or would
result from the execution, delivery or performance of this First Omnibus
Amendment or the borrowing or making of the New Incremental Term Loans.

Section 7.    [Reserved].

Section 8. Effectiveness; Conditions Precedent. This First Omnibus Amendment and
each of the amendments to the Loan Documents referenced herein shall become
effective on the date (such date, the “First Omnibus Amendment Effective Date”)
that the following conditions have been satisfied (except, in each case, as
otherwise provided in Section 6.23 of the Amended Credit Agreement):

(a)    The Administrative Agent shall have received, in form and substance
satisfactory to the Required Lenders and the Administrative Agent, each of the
following:

(i)    Fully-executed counterparts from all parties of this First Omnibus
Amendment (and all schedules and exhibits) executed by Initial Term Loan Lenders
holding at least 90% of the outstanding principal amount of Initial Term Loans.

(ii)    The Joinder Agreements executed by IFE Services (USA), Inc. and MTN
International, Inc.

(iii)    The Security Agreement Supplements executed by IFE Services (USA), Inc.
and MTN International, Inc.

 

-8-



--------------------------------------------------------------------------------

(iv)    Stock certificates, if any, representing the Pledged Equity referred to
in the Security Agreement including (x) with respect to any first-tier Foreign
Subsidiary, any previously unpledged Equity Interest of such entity (to the
extent it is not an Excluded Subsidiary) and (y) any other Equity Interest set
forth in clause (a)(xviii) below, together in each case with executed (in blank)
stock powers relating thereto, all in form and substance acceptable to the
Administrative Agent and the Required Lenders.

(v)    UCC-1 financing statements for each of IFE Services (USA), Inc. and MTN
International, Inc. in appropriate form for filing in the respective filing
office designated thereon.

(vi)    Deposit account control agreements or other similar agreement from each
financial institution at which each Grantor maintains a Deposit Account,
Securities Account, Commodities Account or other similar account (other than the
Excluded Deposit Accounts) executed by and among such financial institution, the
Administrative Agent and such Grantor sufficient to give the Administrative
Agent “control” (within the meaning set forth in Section 9-104 of the Uniform
Commercial Code) of such account and otherwise to be in form and substance
acceptable to the Required Lenders.

(vii)    Fully-executed counterparts from all parties of the Citibank Engagement
Letter.

(viii)    A master consent to assignment executed by the Borrower consenting to
the assignment by the Initial New Incremental Term Lender to the New Incremental
Term Loan Lenders of the New Incremental Term Loans.

(ix)    Fully-executed counterparts from all parties of the Amendment No. 1 to
the Intercreditor and Subordination Agreement.

(x)    Fully-executed counterparts from all parties of the Second Lien
Amendment, together with all other documentation relating thereto.

(xi)    A Committed Loan Notice executed by the Borrower specifying a funding
date of July 19, 2019, in respect of the New Incremental Term Loan Commitment
which shall be given in accordance with the time periods and meeting the other
requirements specified in Section 2.02 of the Amended Credit Agreement.

(xii)    Lien Searches. Results of proper and customary Lien, bankruptcy,
judgment, copyright, patent and trademark searches with respect to each Loan
Party in the applicable jurisdictions in reasonably acceptable scope and with
acceptable results to the Administrative Agent and the Required Lenders.

(xiii)    Perfection Certificate. An updated Perfection Certificate relating to
the Loan Parties in form and substance satisfactory to the Administrative Agent
and the Required Lenders.

 

-9-



--------------------------------------------------------------------------------

(xiv)    Officer’s Certificates. A certificate of a Responsible Officer of each
Loan Party dated the First Omnibus Amendment Effective Date and certifying that
attached thereto are (i) true, correct and complete copies of the charter and
by-laws or operating (or limited liability company) agreement of such Loan Party
as in effect on the First Omnibus Amendment Effective Date, (ii) true, correct
and complete copies of the certificate or articles of incorporation or
organization, including all amendments thereto, of each Loan Party, certified,
if applicable, as of a recent date by the Secretary of State of the state of its
organization (iii) a certificate as to the good standing (where relevant) of
each Loan Party as of a recent date, from such Secretary of State or similar
Governmental Authority from such Loan Party’s jurisdiction of organization,
(iv) the names of the authorized officers authorized to sign the Loan Documents
and their true signatures and (v) that attached thereto is a true, correct and
complete copy of resolutions duly adopted by the board of directors (or
equivalent governing body) of such Loan Party authorizing the execution,
delivery and performance of this First Omnibus Amendment, the Amended Credit
Agreement, the Amended Security Agreement and the transactions contemplated
hereby and thereby and that such resolutions have not been modified, rescinded
or amended and are in full force and effect.

(xv)    Beneficial Ownership Certificates. (i) The Administrative Agent and the
Lenders shall have received, prior to the First Omnibus Amendment Effective
Date, all documentation and other information regarding the Borrower and the
Guarantors requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Borrower or the Guarantors at least ten
(10) days prior to the First Omnibus Amendment Effective Date and (ii) to the
extent any of the Borrower or the Guarantors qualify as a “legal entity
customer” under the Beneficial Ownership Regulation, prior to the First Omnibus
Amendment Effective Date, any Lender that has requested, in a written notice to
the Borrower or the Guarantors at least ten (10) days prior to the First Omnibus
Amendment Effective Date, a Beneficial Ownership Certification in relation to
the Borrower or the Guarantors shall have received such Beneficial Ownership
Certification (provided that, upon the execution and delivery by such Lender of
its signature page to this First Omnibus Amendment, the condition set forth in
this clause (ii) shall be deemed to be satisfied).

(xvi)    Legal Opinions. The Administrative Agent shall have received a written
opinion in form and substance customary for transactions similar to this
transaction (addressed to the Administrative Agent and the Lenders dated the
First Omnibus Amendment Effective Date) from (1) Winston & Strawn LLP, New York,
California and Delaware counsel for the Loan Parties (2) Snell & Wilmer L.L.P.,
Colorado counsel for the Loan Parties and (3) Helsell Fetterman LLP, Washington
counsel for the Loan Parties.

(xvii)    Additional Equity Interests. Each Grantor shall have taken any and all
actions which may reasonably be necessary to pledge all Pledged Collateral (as
defined in the Amended Security Agreement), including without limitation, 100%
of the Equity Interests of MTN International, Inc., owned by such Grantor,
including delivery of stock certificates or other instruments representing all
Equity

 

-10-



--------------------------------------------------------------------------------

Interests, together with undated stock powers or other instruments of transfer
with respect thereto endorsed in blank, all in form and substance acceptable to
the Administrative Agent, the Required Lenders and the New Incremental Term
Lenders.

(xviii)    Closing Certificate. A closing certificate of the Borrower in form
and substance satisfactory to the Required Lenders and the Administrative Agent
certifying (w) as to the matters set forth in Section 6(b) of this Amendment
(x) that all conditions precedent to the First Omnibus Amendment Effective Date
have been satisfied, (y) that attached thereto are current and complete copies
of the Second Lien Amendment and all other agreements executed in connection
therewith, and (z)    that the Second Lien Amendment and all other agreements
executed in connection therewith have become effective in accordance with their
terms.

(xix)    Insurance. Updated certificates of insurance meeting the requirements
set forth in the Credit Agreement or in the Collateral Documents or as required
by the Administrative Agent, and insurance endorsements naming the
Administrative Agent as lenders’ loss payable as its interest may appear, with
respect of any such insurance, as applicable.

(xx)    Amendments to IP Security Agreements. (i) Fully-executed counterparts
from all parties to the First Amendment to Patent Security Agreement. and
(ii) fully-executed counterparts from all parties to the First Amendment to the
Trademark Security Agreement.

(b)    Collateral and Guarantee Requirement. The Collateral and Guarantee
Requirement shall have been satisfied.

(c)    Fees. The Administrative Agent and the Initial New Incremental Term
Lender (as applicable pursuant to Section 2(d) hereof) shall have received (in
cash) the Consent Fee, the Citibank Fee and the New Incremental Term Fee and the
Administrative Agent, the Initial New Incremental Term Lender, the New
Incremental Term Lenders and the New Incremental Term Lender Advisor shall have
received payment (in cash) of all documented fees and expenses required to be
paid or reimbursed by the Borrower on the First Omnibus Amendment Effective Date
including (without duplication) (i) all professional fees and expenses of the
New Incremental Term Lender Advisor relating to this First Omnibus Amendment,
the Amended Credit Agreement and the transactions related thereto and (ii) all
fees and reasonable and documented expenses required to be paid or reimbursed
under Section 10.04 of the Amended Credit Agreement (including the fees and
expenses of the legal counsel to the Administrative Agent) for which invoices
have been presented a reasonable period of time prior to the First Omnibus
Amendment Effective Date, shall in each case have been paid or reimbursed.

(d)    Financial Analyses. The Administrative Agent and the New Incremental Term
Lenders shall have received such forecasts, budgets and other business and
financial analyses as they shall request.

 

-11-



--------------------------------------------------------------------------------

(e)    Diligence. The Lenders (or their agents) shall have completed their legal
and business due diligence and are satisfied with the results thereof.

(f)    Representations and Warranties. The representations and warranties in
Section 6 of this First Omnibus Amendment and in the other Loan Documents shall
be true and correct in all material respects (or if qualified by “materiality,”
“material adverse effect” or similar language, in all respects (after giving
effect to such qualification)) on the First Omnibus Amendment Effective Date (or
to the extent that such representations and warranties specifically refer to an
earlier date, such representations and warranties shall have been true and
correct in all material respects as of such earlier date).

(g)    No Default. No Default or Event of Default has occurred and is continuing
or would result from the execution, delivery or performance of this First
Omnibus Amendment or the borrowing or making of the New Incremental Term Loan.

(h)    No Material Adverse Effect. Since December 31, 2018, no Material Adverse
Effect shall have occurred or would result from the execution, delivery or
performance of this First Omnibus Amendment or the borrowing or making of the
New Incremental Term Loan;

(i)    Other. The Loan Parties shall have provided such other items and shall
have satisfied such other conditions as may be reasonably required by the
Required Lenders.

(j)    Amortization Holiday Conditions. The Amortization Holiday Conditions
shall have been satisfied.

Section 9. Post-Closing Covenant. The Loan Parties, jointly and severally,
covenant and agree to satisfy the requirements and/or provide to the
Administrative Agent each of the documents, instruments, agreements and
information set forth on Schedule 6.23 to the Amended Credit Agreement (each in
form and substance satisfactory to the Administrative Agent and the Required
Lenders)in their reasonable discretion), as soon as commercially reasonable
after the First Omnibus Amendment Effective Date and by no later than the date
set forth on Schedule 6.23 to the Amended Credit Agreement with respect to such
action (or such later date as the Administrative Agent may reasonably agree).

Section 10. Entire Agreement. This First Omnibus Amendment, the Amended Credit
Agreement, the Amended Security Agreement, and the other Loan Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

Section 11. GOVERNING LAW. THIS FIRST OMNIBUS AMENDMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON OR ARISING OUT OF THIS FIRST OMNIBUS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

-12-



--------------------------------------------------------------------------------

Section 12. Consent to Jurisdiction; Waiver of Jury Trial. The jurisdiction and
waiver of jury trial provisions set forth in Sections 10.15 and 10.16 of the
Credit Agreement are hereby incorporated by reference, mutatis mutandis.

Section 13. Consent to Service of Process. Each party to this First Omnibus
Amendment irrevocably consents to the service of process in the manner provided
for notices in Section 10.02 of the Amended Credit Agreement. Nothing in any
Loan Document will affect the right of any party to this First Omnibus Amendment
to serve process in any other manner permitted by law.

Section 14. Severability. Any term or provision of this First Omnibus Amendment
which is invalid or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this First Omnibus Amendment or affecting the validity or
enforceability of any of the terms or provisions of this First Omnibus Amendment
in any other jurisdiction. If any provision of this First Omnibus Amendment is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

Section 15. Loan Document. This First Omnibus Amendment constitutes a “Loan
Document” for all purposes of the Amended Credit Agreement and the other Loan
Documents.

Section 16. Reaffirmation. Each of the undersigned Loan Parties (i) acknowledges
all of its obligations, undertakings and liabilities under the Credit Agreement,
the Security Agreement and the other Loan Documents to which it is a party in
each case as amended hereby or in connection herewith and such obligations,
undertakings and liabilities (as so amended hereby, where applicable, are hereby
reaffirmed and remain in full force and effect on a continuous basis, (ii)
agrees that its grant of security interests pursuant to the Security Agreement
is hereby remade, reaffirmed and remains in full force and effect after giving
effect to this First Omnibus Amendment and secures all Secured Obligations (as
in effect after giving effect hereto), (iii) acknowledges and agrees that the
Secured Obligations, the Obligations and the Guaranteed Obligations include,
among other things and without limitation, the due and punctual payment of the
principal of, interest on, and premium (if any) on, the New Incremental Term
Loans, Revolving Credit Commitments and Revolving Credit Loans, the Term Loans
and other Loans and (iv) acknowledges and agrees that the execution of this
First Omnibus Amendment shall not operate as a waiver of any right, power or
remedy of the Administrative Agent, the Required Lenders, the New Incremental
Term Lenders or the other Lenders, constitute a waiver of any provision of any
of the Loan Documents or serve to effect a novation of the Obligations.

Section 17. Expenses. The Borrower agrees to pay all reasonable and documented
out-of-pocket costs and expenses of the Administrative Agent and the New
Incremental Term Loan Lender Advisor in connection with the negotiation,
preparation, execution and delivery of this First Omnibus Amendment, including
without limitation, the reasonable and documented fees, costs and expenses of
the Administrative Agent and New Incremental Term Lender Advisor, in each case,
in the manner set forth in Section 10.04 of the Amended Credit Agreement.

 

-13-



--------------------------------------------------------------------------------

Section 18. Counterparts. This First Omnibus Amendment may be executed by the
parties hereto in any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
First Omnibus Amendment by fax, email or other electronic transmission
(including in .pdf or .tif format) shall be effective as delivery of a manually
executed counterpart of this First Omnibus Amendment.

Section 19. Headings. The headings of this First Omnibus Amendment are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

Section 20. Effect of this First Omnibus Amendment. Except as expressly set
forth herein, (i) this First Omnibus Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Administrative Agent, in each case under the
Credit Agreement or any other Loan Document, and (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document.
Except as expressly set forth herein, each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect and each Loan Party reaffirms its obligations
under the Loan Documents to which it is party and the grant of its Liens on the
Collateral made by it pursuant to the Security Documents. The execution,
delivery and effectiveness of this First Omnibus Amendment shall not, except as
expressly provided herein or as provided in the exhibits hereto, operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Loan Documents, or constitute a waiver of any provision of any
of the Loan Documents. This First Omnibus Amendment shall not extinguish the
obligations for the payment of money outstanding under the Credit Agreement.
Nothing herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Credit Agreement, which shall remain in full
force and effect, except to any extent modified hereby or as provided in the
exhibits hereto. Nothing implied in this First Omnibus Amendment or in any other
document contemplated hereby shall be construed as a release or other discharge
of any of the Loan Parties from the Loan Documents. From and after the First
Omnibus Amendment Effective Date, all references to the Credit Agreement or the
Security Agreement in any Loan Document and all references in the Credit
Agreement or the Security Agreement to “this Agreement,” “hereunder,” “hereof”
or words of like import referring to the Credit Agreement and/or the Security
Agreement shall, unless expressly provided otherwise, be deemed to refer to the
Amended Credit Agreement and/or the Security Agreement as amended hereby,
respectively. Each of the Loan Parties hereby consents to this First Omnibus
Amendment and confirms that all obligations of such Loan Party under the Loan
Documents to which such Loan Party is a party shall continue to apply to the
Credit Agreement as amended hereby.

[Remainder of page left intentionally blank]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Omnibus Amendment
to be duly executed by their respective authorized officers as of the day and
year first above written.

 

GLOBAL EAGLE ENTERTAINMENT INC., as Borrower and Grantor By:  

/s/ Christian Mezger

Name:   Christian Mezger Title:   Chief Financial Officer

GLOBAL EAGLE SERVICES, LLC

AIRLINE MEDIA PRODUCTIONS, INC.

ENTERTAINMENT IN MOTION, INC.

GLOBAL EAGLE ENTERTAINMENT OPERATIONS SOLUTIONS, INC.

INFLIGHT PRODUCTIONS USA INC.

POST MODERN EDIT, INC.

THE LAB AERO, INC.

ROW 44, INC.

N44HQ, LLC

EMERGING MARKETS COMMUNICATIONS, LLC

MARITIME TELECOMMUNICATIONS NETWORK, INC.

MTN INTERNATIONAL, INC.

MTN GOVERNMENT SERVICES, INC.

MTN LICENSE CORP.

GLOBAL EAGLE TELECOM LICENSING SUBSIDIARY LLC

IFE SERVICES (USA), INC.,

each as a Guarantor and a Grantor

 

By:  

/s/ Christian Mezger

Name:   Christian Mezger Title:   Chief Financial Officer

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent,

L/C Issuer, Swing Line Lender, Lender and as Initial New

Incremental Term Lender

By:  

/s/ Michael Moore

Name:   Michael Moore Title:   Director & Vice President

[Signature Page to Omnibus Amendment]



--------------------------------------------------------------------------------

AMMC CLO 16, LIMITED, as Term Lender

By: American Money Management Corp.,

as Collateral Manager

By:  

/s/ David P. Meyer

Name:   David P. Meyer Title:   Senior Vice President

For any Term Lender requiring a second signature line:

By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

AMMC CLO 18, LIMITED, as Term Lender

By: American Money Management Corp.,

as Collateral Manager

By:  

/s/ David Meyer

Name:   David Meyer Title:   Senior Vice President

For any Term Lender requiring a second signature line:

By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

AMMC CLO 19, LIMITED, as Term Lender

By: American Money Management Corp.,

as Collateral Manager

By:  

/s/ David Meyer

Name:   David Meyer Title:   Senior Vice President

For any Term Lender requiring a second signature line:

By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

AMMC CLO 20, LIMITED, as Term Lender

By: American Money Management Corp.,

as Collateral Manager

By:  

/s/ David Meyer

Name:   David Meyer Title:   Senior Vice President

For any Term Lender requiring a second signature line:

By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

AMMC CLO 22, LIMITED, as Term Lender

By: American Money Management Corp.,

as Collateral Manager

By:  

/s/ David Meyer

Name:   David Meyer Title:   Senior Vice President For any Term Lender requiring
a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

AMMC CLO XIII, LIMITED, as Term Lender

By: American Money Management Corp., as Collateral Manager

By:  

/s/ David P. Meyer

Name:   David P. Meyer Title:   Senior Vice President For any Term Lender
requiring a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

AMMC CLO XIV, LIMITED, as Term Lender By:  

/s/ David P. Meyer

Name:   David P. Meyer Title:   Senior Vice President For any Term Lender
requiring a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

ALM V, Ltd., as Term Lender

By: Apollo Credit Management (CLO), LLC, as

Collateral Manager

By:  

/s/ Connie Yen

Name:   Connie Yen Title:   Vice President For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

ALM VI, Ltd., as Term Lender

By: Apollo Credit Management (CLO), LLC, as

Collateral Manager

By:  

/s/ Connie Yen

Name:   Connie Yen Title:   Vice President For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

ALM VII (R), Ltd., as Term Lender

By: Apollo Credit Management (CLO), LLC,

as Collateral Manager

By:  

/s/ Connie Yen

Name:   Connie Yen Title:   Vice President For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

ALM VII (R)-2, Ltd., as Term Lender

By: Apollo Credit Management (CLO), LLC,

as Collateral Manager

By:  

/s/ Connie Yen

Name:   Connie Yen Title:   Vice President For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

ALM VII, Ltd., as Term Lender

BY: Apollo Credit Management (CLO), LLC,

as Collateral Manager

By:  

/s/ Connie Yen

Name:   Connie Yen Title:   Vice President For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

ALM VIII, Ltd., as Term Lender

BY: Apollo Credit Management (CLO), LLC, as

Collateral Manager

By:  

/s/ Connie Yen

Name:   Connie Yen Title:   Vice President For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

ALM XII, Ltd., as Term Lender

By: Apollo Credit Management (CLO), LLC,

as Collateral Manager

By:  

/s/ Connie Yen

Name:   Connie Yen Title:   Vice President For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

ALM XIX, LTD., as Term Lender

by Apollo Credit Management (CLO), LLC,

as its collateral manager

By:  

/s/ Connie Yen

Name:   Connie Yen Title:   Vice President For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

ALM XVI, LTD., as Term Lender

by Apollo Credit Management (CLO), LLC,

as its collateral manager

By:  

/s/ Connie Yen

Name:   Connie Yen Title:   Vice President For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

ALM XVII, Ltd., as Term Lender

by Apollo Credit Management (CLO), LLC, as its

collateral manager

By:  

/s/ Connie Yen

Name:   Connie Yen Title:   Vice President For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

ALM XVIII, LTD., as Term Lender

by Apollo Credit Management (CLO), LLC,

as its collateral manager

By:  

/s/ Connie Yen

Name:   Connie Yen Title:   Vice President For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Apollo Credit Funding III Ltd., as Term Lender

By: Apollo ST Fund Management LLC, its investment

manager

By:  

/s/ Lacary Sharpe

Name:   Lacary Sharpe Title:   Vice President

For any Term Lender requiring a second signature line:

By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Apollo Credit Funding IV Ltd., as Term Lender

By Apollo ST Fund Management, LLC,

as its collateral manager

By:  

/s/ Lacary Sharpe

Name:   Lacary Sharpe Title:   Vice President For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Apollo Credit Funding V Ltd., as Term Lender

By Apollo ST Fund Management LLC, as its collateral

manager

By:  

/s/ Lacary Sharpe

Name:   Lacary Sharpe Title:   Vice President

For any Term Lender requiring a second signature line:

By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Apollo Credit Funding VI Ltd., as Term Lender

By: Apollo ST Fund Management LLC, as its collateral

manager

By:  

/s/ Lacary Sharpe

Name:   Lacary Sharpe Title:   Vice President

For any Term Lender requiring a second signature line:

By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Apollo CREDIT MASTER FUND LTD., as Term

Lender

By: Apollo ST Fund Management LLC,

as its Collateral Manager

By:  

/s/ Lacary Sharpe

Name:   Lacary Sharpe Title:   Vice President

For any Term Lender requiring a second signature line:

By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Apollo Senior Floating Rate Fund Inc., as Term Lender

BY: Account 631203

By:  

/s/ Connie Yen

Name:   Connie Yen Title:   Authorized Signatory

For any Term Lender requiring a second signature line:

By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Apollo Tactical Income Fund Inc, as Term Lender

BY: Account 361722

By:  

/s/ Connie Yen

Name:   Connie Yen Title:   Authorized Signatory

For any Term Lender requiring a second signature line:

By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Apollo TR US Broadly Syndicated Loan LLC, as Term Lender By: Apollo Total Return
Master Fund LP, its Member By: Apollo Total Return Advisors LP, its General
Partner By: Apollo Total Return Advisors GP LLC, its General Partner

By:  

/s/ Lacary Sharpe

Name:   Lacary Sharpe Title:   Vice President

For any Term Lender requiring a second signature line:

By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Cadbury Mondelez Pension Trust Limited, as Term

Lender

By: Apollo TRF CM Management, LLC, its investment manager By: Apollo Capital
Management, L.P., its member By: Apollo Capital Management GP, LLC, its general
partner

By:  

/s/ Lacary Sharpe

Name:   Lacary Sharpe Title:   Vice President

For any Term Lender requiring a second signature line:

By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Diversified Loan Fund - Syndicated Loan A S.a.r.l.,

as Term Lender

By: Apollo Management International LLP, its portfolio manager By: AMI
(Holdings), LLC, its member

By:  

/s/ Lacary Sharpe

Name:   Lacary Sharpe Title:   Vice President

For any Term Lender requiring a second signature line:

By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

MPI (London) Limited, as Term Lender By: Apollo TRF MP Management, LLC, its
sub-advisor By: Apollo Capital Management, L.P., its sole member By: Apollo
Capital Management GP, LLC, its general partner

By:  

/s/ Lacary Sharpe

Name:   Lacary Sharpe Title:   Vice President

For any Term Lender requiring a second signature line:

By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

RR2 Ltd., as Term Lender

by Redding Ridge LLC

as its collateral manage

By:  

/s/ Lacary Sharpe

Name:   Lacary Sharpe Title:   Vice President

For any Term Lender requiring a second signature line:

By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

RR 3 Ltd., as Term Lender

BY: Apollo Credit Management (CLO), LLC, as its

collateral manager

By:  

/s/ Lacary Sharpe

Name:   Lacary Sharpe Title:   Vice President

For any Term Lender requiring a second signature line:

By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

RR1 LTD., as Term Lender

BY: Apollo Credit Management (CLO), LLC, as its

collateral manager

By:  

/s/ Lacary Sharpe

Name:   Lacary Sharpe Title:   Vice President

For any Term Lender requiring a second signature line:

By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

RR4 LTD., as Term Lender

By:  

/s/ Lacary Sharpe

Name:   Lacary Sharpe Title:   Vice President

For any Term Lender requiring a second signature line:

By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Barclays Bank PLC, as Term Lender

By:  

/s/ Jacqueline Custodio

Name:   Jacqueline Custodio Title:   Authorized Signatory

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

BlackRock Credit Alpha Master Fund L.P. as a Lender

BY: BlackRock Financial Management Inc., in its capacity as investment advisor

By:  

/s/ Rob Jacobi

Name:   Rob Jacobi Title:   Authorized Signatory

For any Lender requiring a second signature line:

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Carlyle US CLO 2017-5 Ltd, as Term Lender By:  

/s/ Linda Pace

Name:   Linda Pace Title:   Managing Director For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

HC NCBR Fund, as Term Lender

BlackRock Financial Management, Inc., in its capacity as investment advisor

By:  

/s/ Rob Jacobi

Name:   Rob Jacobi Title:   Vice President For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

The Obsidian Master Fund as a Lender

BY: BlackRock Financial Management, Inc., its Investment Advisor

By:  

/s/ Rob Jacobi

Name:   Rob Jacobi Title:   Authorized Signatory

For any Lender requiring a second signature line:

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Carlyle Global Market Strategies CLO 2012-3, Ltd., as

Term Lender

By:  

/s/ Linda Pace

Name:   Linda Pace Title:   Managing Director

For any Term Lender requiring a second signature line:

By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Carlyle Global Market Strategies CLO 2012-4, Ltd., as

Term Lender

By:  

/s/ Linda Pace

Name:   Linda Pace Title:   Managing Director For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Carlyle Global Market Strategies CLO 2013-1, Ltd., as

Term Lender

By:  

/s/ Linda Pace

Name:   Linda Pace Title:   Managing Director

For any Term Lender requiring a second signature line:

By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Carlyle Global Market Strategies CLO 2013-4, Ltd., as

Term Lender

By:  

/s/ Linda Pace

Name:   Linda Pace Title:   Managing Director For any Term Lender requiring a
second signature line:

By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Carlyle Global Market Strategies CLO 2014-1, Ltd., as

Term Lender

By:  

/s/ Linda Pace

Name:   Linda Pace Title:   Managing Director

For any Term Lender requiring a second signature line:

By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Carlyle Global Market Strategies CLO 2014-2-R, Ltd., as Term Lender

By:  

/s/ Linda Pace

Name:   Linda Pace Title:   Managing Director

For any Term Lender requiring a second signature line:

By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Carlyle Global Market Strategies CLO 2014-3-R, Ltd., as Term Lender

By:

 

/s/ Linda Pace

Name:

  Linda Pace

Title:

  Managing Director

For any Term Lender requiring a second signature line:

By:

 

 

Name:

 

Title:

 

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Carlyle Global Market Strategies CLO 2014-4-R, Ltd., as Term Lender By:  

/s/ Linda Pace

Name:   Linda Pace Title:   Managing Director For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Carlyle Global Market Strategies CLO 2014-5, Ltd., as Term Lender By:  

/s/ Linda Pace

Name:   Linda Pace Title:   Managing Director For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Carlyle Global Market Strategies CLO 2015-1, Ltd., as Term Lender By:  

/s/ Linda Pace

Name:   Linda Pace Title:   Managing Director For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Carlyle Global Market Strategies CLO 2015-2, Ltd., as Term Lender By:  

/s/ Linda Pace

Name:   Linda Pace Title:   Managing Director

For any Term Lender requiring a second signature line:

By:

 

 

Name:

 

Title:

 

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Carlyle Global Market Strategies CLO 2015-3, Ltd., as Term Lender By:  

/s/ Linda Pace

Name:   Linda Pace Title:   Managing Director For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Carlyle Global Market Strategies CLO 2015-4, Ltd., as Term Lender By:  

/s/ Linda Pace

Name:   Linda Pace Title:   Managing Director For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Carlyle Global Market Strategies CLO 2015-5, Ltd., as Term Lender By:  

/s/ Linda Pace

Name:   Linda Pace Title:   Managing Director

For any Term Lender requiring a second signature line:

By:

 

 

Name:

 

Title:

 

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Carlyle Global Market Strategies CLO 2016-1, Ltd., as Term Lender

By:

 

/s/ Linda Pace

Name:

  Linda Pace

Title:

  Managing Director

For any Term Lender requiring a second signature line:

By:

 

 

Name:

 

Title:

 

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Carlyle Global Market Strategies CLO 2016-3, Ltd., as Term Lender By:  

/s/ Linda Pace

Name:   Linda Pace Title:   Managing Director

For any Term Lender requiring a second signature line:

By:

 

 

Name:

 

Title:

 

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Carlyle US CLO 2016-4, Ltd., as Term Lender By:  

/s/ Linda Pace

Name:   Linda Pace Title:   Managing Director

 

For any Term Lender requiring a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Carlyle Global Market Strategies CLO 2016-2 Ltd., as Term Lender By:  

/s/ Linda Pace

Name:   Linda Pace Title:   Managing Director

 

For any Term Lender requiring a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Carlyle US CLO 2017-1, Ltd., as Term Lender By:  

/s/ Linda Pace

Name:   Linda Pace Title:   Managing Director

 

For any Term Lender requiring a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Carlyle US CLO 2017-2, Ltd., as Term Lender By:  

/s/ Linda Pace

Name:   Linda Pace Title:   Managing Director

 

For any Term Lender requiring a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Carlyle US CLO 2017-3 Ltd., as Term Lender By:  

/s/ Linda Pace

Name:   Linda Pace Title:   Managing Director For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Carlyle US CLO 2017-4, Ltd., as Term Lender By:  

/s/ Linda Pace

Name:   Linda Pace Title:   Managing Director For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

AGF Floating Rate Income Fund

By: Eaton Vance Management

as Investment Advisor

                    , as Term Lender By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President For any Term Lender requiring
a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Brighthouse Funds Trust I –

Brighthouse/Eaton Vance Floating Rate Portfolio

By: Eaton Vance Management as Investment Sub-Advisor                     , as
Term Lender By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President For any Term Lender requiring
a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Eaton Vance CLO 2014-1R, Ltd.

By: Eaton Vance Management

As Investment Advisor

                    , as Term Lender By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President For any Term Lender requiring
a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Eaton Vance CLO 2015-1 Ltd. By: Eaton Vance Management Portfolio Manager
                    , as Term Lender By:  

/s/ Michael B. Botthof                                             

Name:   Michael B. Botthof Title:   Vice President For any Term Lender requiring
a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Eaton Vance CLO 2013-1 LTD

By: Eaton Vance Management

as Portfolio Manager

                    , as Term Lender By:  

/s/ Michael B. Botthof                                             

Name:   Michael B. Botthof Title:   Vice President For any Term Lender requiring
a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Eaton Vance CLO 2019-1, Ltd.

By: Eaton Vance Management

As Investment Advisor

                    , as Term Lender By:  

/s/ Michael B. Botthof                                             

Name:   Michael B. Botthof Title:   Vice President For any Term Lender requiring
a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Eaton Vance CLO 2018-1, Ltd.

By: Eaton Vance Management

Portfolio Manager

                    , as Term Lender By:  

/s/ Michael B. Botthof                                             

Name:   Michael B. Botthof Title:   Vice President For any Term Lender requiring
a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Eaton Vance Floating-Rate

Income Plus Fund

By: Eaton Vance Management

as Investment Advisor

                    , as Term Lender By:  

/s/ Michael B. Botthof                                             

Name:   Michael B. Botthof Title:   Vice President For any Term Lender requiring
a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Eaton Vance Floating-Rate

2022 Target Term Trust

By: Eaton Vance Management

as Investment Advisor

                     , as Term Lender

By:  

/s/ Michael B. Botthof                                                 

Name:   Michael B. Botthof Title:   Vice President
For any Term Lender requiring a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Eaton Vance Floating-Rate Income Trust

By: Eaton Vance Management

as Investment Advisor

                    , as Term Lender By:  

/s/ Michael B. Botthof                                         

Name:   Michael B. Botthof Title:   Vice President
For any Term Lender requiring a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Eaton Vance Senior Floating-Rate Trust

By: Eaton Vance Management

as Investment Advisor

                    , as Term Lender By:  

/s/ Michael B. Botthof                                         

Name:   Michael B. Botthof Title:   Vice President
For any Term Lender requiring a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Eaton Vance International (Cayman Islands)

Floating-Rate Income Portfolio

By: Eaton Vance Management

as Investment Advisor

                    , as Term Lender By:  

/s/ Michael B. Botthof                                         

Name:   Michael B. Botthof Title:   Vice President
For any Term Lender requiring a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Eaton Vance Senior Income Trust

By: Eaton Vance Management

as Investment Advisor

                    , as Term Lender By:  

/s/ Michael B. Botthof                                         

Name:   Michael B. Botthof Title:   Vice President
For any Term Lender requiring a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Eaton Vance Short Duration

Diversified Income Fund

By: Eaton Vance Management

as Investment Advisor

                    , as Term Lender By:  

/s/ Michael B. Botthof                                         

Name:   Michael B. Botthof Title:   Vice President
For any Term Lender requiring a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment



--------------------------------------------------------------------------------

Eaton Vance Institutional Senior Loan Fund

By: Eaton Vance Management

as Investment Advisor

                    , as Term Lender By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President For any Term Lender requiring
a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Eaton Vance Limited Duration Income Fund

By: Eaton Vance Management

as Investment Advisor

                    , as Term Lender By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President For any Term Lender requiring
a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Eaton Vance Floating Rate Portfolio

By: Boston Management and Research

as Investment Advisor

                    , as Term Lender By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President For any Term Lender requiring
a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Florida Power & Light Company

By: Eaton Vance Management

as Investment Advisor

                    , as Term Lender By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President

 

For any Term Lender requiring a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Senior Debt Portfolio

By: Boston Management and Research

as Investment Advisor

                    , as Term Lender By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President

 

For any Term Lender requiring a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

EATON VANCE

VT FLOATING-RATE INCOME FUND

BY: EATON VANCE MANAGEMENT

AS INVESTMENT ADVISOR

                    , as Term Lender By:  

/s/ Michael B. Botthof

Name:   Michael B. Botthof Title:   Vice President

 

For any Term Lender requiring a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

OCEAN TRAILS CLO IV BY:  

Five Arrows Managers North America LLC,

as Asset Manager

BY:  

/s/ RYAN J. WHITE

Name:   RYAN J. WHITE Title:   DIRECTOR OCEAN TRAILS CLO V BY:  

Five Arrows Managers North America LLC,

as Asset Manager

BY:  

/s/ RYAN J. WHITE

Name:   RYAN J. WHITE Title:   DIRECTOR OCEAN TRAILS CLO VI BY:  

Five Arrows Managers North America LLC,

as Asset Manager

BY:  

/s/ RYAN J. WHITE

Name:   RYAN J. WHITE Title:   DIRECTOR



--------------------------------------------------------------------------------

Franklin Custodian Funds – Franklin Income Fund, as Term Lender By:  

/s/ Richard Hsu

Name:   Richard Hsu Title:   Vice President, Franklin Advisers

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Hayfin Kingsland IX, Ltd., as Term Lender By: Hayfin Capital Management LLC as
Manager By:  

/s/ Katherine Kim

Name:   Katherine Kim Title:   Authorized Signatory For any Term Lender
requiring a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Hayfin Kingsland VIII, Ltd., as Term Lender By:  

/s/ Katherine Kim

Name:   Katherine Kim Title:   Authorized Signatory For any Term Lender
requiring a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

J.H. Lane Partners Master Fund, LP, as Term Lender By:  

/s/ Haskel Ginsberg

Name:   Haskel Ginsberg Title:   CFO For any Term Lender requiring a second
signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Venture 28A CLO, Limited, as Term Lender By: its investment advisor MJX Venture
Management II LLC By:  

/s/ Michael Regan

Name:   Michael Regan Title:   Managing Director For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

VENTURE XII CLO, Limited, as Term Lender BY: its investment advisor MJX Venture
Management LLC By:  

/s/ Michael Regan

Name:   Michael Regan Title:   Managing Director For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

VENTURE XIII CLO, Limited, as Term Lender By: its investment advisor MJX Venture
Management LLC By:  

/s/ Michael Regan

Name:   Michael Regan Title:   Managing Director For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

VENTURE XIV CLO, Limited, as Term Lender By: its investment advisor MJX Venture
Management LLC By:  

/s/ Michael Regan

Name:   Michael Regan Title:   Managing Director For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

VENTURE XIX CLO, Limited, as Term Lender By: its investment advisor MJX Asset
Management LLC By:  

/s/ Michael Regan

Name:   Michael Regan Title:   Managing Director

 

For any Term Lender requiring a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

VENTURE XV CLO, Limited, as Term Lender By: its investment advisor MJX Asset
Management LLC By:  

/s/ Michael Regan

Name:   Michael Regan Title:   Managing Director

 

For any Term Lender requiring a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

VENTURE XVI CLO, Limited, as Term Lender By: its investment advisor   MJX
Venture Management II LLC By:  

/s/ Michael Regan

Name:   Michael Regan Title:   Managing Director

 

For any Term Lender requiring a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Venture XVIII CLO, Limited, as Term Lender By: its investment advisor MJX
Venture Management II LLC By:  

/s/ Michael Regan

Name:   Michael Regan Title:   Managing Director

 

For any Term Lender requiring a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

VENTURE XX CLO, Limited, as Term Lender By: its investment advisor   MJX Venture
Management LLC By:  

/s/ Michael Regan

Name:   Michael Regan Title:   Managing Director

 

For any Term Lender requiring a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Venture XXI CLO, Limited, as Term Lender By: its investment advisor MJX Venture
Management LLC

By:

 

/s/ Michael Regan

Name:

  Michael Regan

Title:

  Managing Director

For any Term Lender requiring a second signature line:

By:

 

 

Name:

 

Title:

 

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Venture XXIII CLO, Limited, as Term Lender By: its investment advisor MJX Asset
Management LLC

By:

 

/s/ Michael Regan

Name:

  Michael Regan

Title:

  Managing Director

For any Term Lender requiring a second signature line:

By:

 

 

Name:

 

Title:

 

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Venture XXIV CLO, Limited, as Term Lender By: its investment advisor MJX Asset
Management LLC

By:

 

/s/ Michael Regan

Name:

  Michael Regan

Title:

  Managing Director

For any Term Lender requiring a second signature line:

By:

 

 

Name:

 

Title:

 

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Venture 37 CLO, Limited, as Term Lender

By:

 

/s/ Michael Regan

Name:

  Michael Regan

Title:

  Managing Director

For any Term Lender requiring a second signature line:

By:

 

 

Name:

 

Title:

 

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Venture 36 CLO, Limited, as Term Lender By: its investment advisor MJX Asset
Management LLC

By:

 

/s/ Michael Regan

Name:

  Michael Regan

Title:

  Managing Director

For any Term Lender requiring a second signature line:

By:

 

 

Name:

 

Title:

 

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Venture XVII CLO Limited, as Term Lender BY: its investment advisor, MJX Asset
Management, LLC

By:

 

/s/ Michael Regan

Name:

  Michael Regan

Title:

  Managing Director

For any Term Lender requiring a second signature line:

By:

 

 

Name:

 

Title:

 

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Venture XXII CLO, Limited, as Term Lender By: its investment advisor MJX Venture
Management II LLC By:  

/s/ Michael Regan

Name:   Michael Regan Title:   Managing Director For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Venture XXIX CLO, Limited, as Term Lender By: its investment advisor MJX Venture
Management II LLC By:  

/s/ Michael Regan

Name:   Michael Regan Title:   Managing Director For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Venture XXVI CLO, Limited, as Term Lender By: its investment advisor MJX Venture
Management LLC By:  

/s/ Michael Regan

Name:   Michael Regan Title:   Managing Director For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

VENTURE XXV CLO, LIMITED, as Term Lender By its Investment Advisor, MJX Asset
Management LLC By:  

/s/ Michael Regan

Name:   Michael Regan Title:   Managing Director For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Monroe Capital CLO 2014-1, Ltd. By: Monroe Capital Management LLC, as Collateral
Manager and Attorney-in Fact By:  

/s/ Jeffrey Williams

Name:   Jeffrey Williams Title:   Managing Director Monroe Capital MML CLO
2016-1, Ltd. By: Monroe Capital Management LLC, as Collateral Manager and
Attorney-in Fact By:  

/s/ Jeffrey Williams

Name:   Jeffrey Williams Title:   Managing Director

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

MainStay Floating Rate Fund, a series of MainStay Funds Trust By: NYL Investors,
LLC, its Subadvisor                     , as Term Lender

By:  

/s/ Michelle Lim

Name:   Michelle Lim Title:   Sr. Director

For any Term Lender requiring a second signature line:

By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

MainStay VP Floating Rate Portfolio, a series of MainStay VP Funds Trust By: NYL
Investors, LLC, its Subadvisor                     , as Term Lender

By:  

/s/ Michelle Lim

Name:   Michelle Lim Title:   Sr. Director

For any Term Lender requiring a second signature line:

By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

American Beacon Sound Point Floating Rate Income Fund, a series of American
Beacon Funds, as Term Lender By: Sound Point Capital Management, LP as
Sub-Advisor By:  

/s/ Alvin Mai

Name:   Alvin Mai Title:   Operations Associate For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Kaiser Foundation Hospitals, as Term Lender By: Sound Point Capital Management,
LP as Manager By:  

/s/ Alvin Mai

Name:   Alvin Mai Title:   Operations Associate For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Kaiser Permanente Group Trust, as Term Lender By: Sound Point Capital
Management, LP as Manager By:  

/s/ Alvin Mai

Name:   Alvin Mai Title:   Operations Associate For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Privilege Underwriters Reciprocal Exchange, as Term Lender By: Sound Point
Capital Management, LP as Manager By:  

/s/ Alvin Mai

Name:   Alvin Mai Title:   Operations Associate For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

PURE Insurance Company, as Term Lender By: Sound Point Capital Management, LP as
Manager By:  

/s/ Alvin Mai

Name:   Alvin Mai Title:   Operations Associate For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Sound Point CLO III-R, Ltd., as Term Lender BY: Sound Point Capital Management,
LP as Collateral Manager By:  

/s/ Alvin Mai

Name:   Alvin Mai Title:   Operations Associate For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Sound Point CLO IV-R, Ltd., as Term Lender BY: Sound Point Capital Management,
LP as Collateral Manager By:  

/s/ Alvin Mai

Name:   Alvin Mai Title:   Operations Associate For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Sound Point CLO IX, Ltd., as Term Lender By:  

/s/ Alvin Mai

Name:   Alvin Mai Title:   Operations Associate For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Sound Point CLO VIII-R, Ltd., as Term Lender BY: Sound Point Capital Management,
LP as Collateral Manager By:  

/s/ Alvin Mai

Name:   Alvin Mai Title:   Operations Associate For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Sound Point CLO VII-R, Ltd., as Term Lender BY: Sound Point Capital Management,
LP as Collateral Manager By:  

/s/ Alvin Mai

Name:   Alvin Mai Title:   Operations Associate For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Sound Point CLO VI-R, Ltd., as Term Lender BY: Sound Point Capital Management,
LP as Collateral Manager By:  

/s/ Alvin Mai

Name:   Alvin Mai Title:   Operations Associate For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Sound Point CLO V-R, Ltd., as Term Lender BY: Sound Point Capital Management, LP
as Collateral Manager By:  

/s/ Alvin Mai

Name:   Alvin Mai Title:   Operations Associate For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Sound Point CLO X, Ltd., as Term Lender By: Sound Point Capital Management, LP
as Collateral Manager By:  

/s/ Alvin Mai

Name:   Alvin Mai Title:   Operations Associate For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]

 




--------------------------------------------------------------------------------

Sound Point CLO XI, Ltd., as Term Lender By: Sound Point Capital Management, LP
as Collateral Manager By:  

/s/ Alvin Mai

Name:   Alvin Mai Title:   Operations Associate For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Sound Point CLO XII, Ltd., as Term Lender By: Sound Point Capital Management, LP
as Collateral Manager By:  

/s/ Alvin Mai

Name:   Alvin Mai Title:   Operations Associate For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Sound Point CLO XIV, Ltd., as Term Lender By: Sound Point Capital Management, LP
as Collateral Manager By:  

/s/ Alvin Mai

Name:   Alvin Mai Title:   Operations Associate For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Sound Point CLO XV, Ltd., as Term Lender By: Sound Point Capital Management, LP
as Collateral Manager By:  

/s/ Alvin Mai

Name:   Alvin Mai Title:   Operations Associate For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Sound Point Senior Floating Rate Master Fund, L.P., as Term Lender

BY: Sound Point Capital Management, LP as

Investment Advisor

By:  

/s/ Alvin Mai

Name:   Alvin Mai Title:   Operations Associate For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

Teamsters Pension Trust Fund of Philadelphia &

Vicinity, as Term Lender

BY: Sound Point Capital Management, LP as

Investment Advisor

By:  

/s/ Alvin Mai

Name:   Alvin Mai Title:   Operations Associate

For any Term Lender requiring a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

VC4 Debt Investments (U.S.), L.L.C.             , as Term Lender By:  

/s/ James Murray

Name:   James Murray Title:   Authorized Signatory For any Term Lender requiring
a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

[Consent], as Term Lender By:  

/s/ Rajay Bagaria

Name:   Rajay Bagaria Title:   CIO, President For any Term Lender requiring a
second signature line: By:  

 

Name:   Title:   Wasserstein Consenting Funds: Wasserstein Debt Opportunities
Master, LP Vanderbilt university Webster Falls funding ULC (The consent will be
provided by Scotiabank shortly)

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

WEBSTER FALLS FUNDING ULC, as Term Lender By:  

/s/ Mobasharul Islam

Name:   Mobasharul Islam Title:   Authorized Signatory For any Term Lender
requiring a second signature line: By:  

 

Name:   Title:  

[Signature Page to First Omnibus Amendment]



--------------------------------------------------------------------------------

ANNEX I

AMENDED CREDIT AGREEMENT

[See attached]



--------------------------------------------------------------------------------

Conformed to :Final Version

First  Amendment and  Limited Waiver  (May  4, 2017)

Second  Amendment (June 29, 2017)

Third  Amendment (October 2, 2017)

Fourth  Amendment (October 31, 2017)

Fifth  Amendment (December  22, 2017)

Sixth  Amendment (March 8, 2018)

ANNEX I

$585,000,000

CREDIT AGREEMENT

Dated as of January 6, 2017

among

GLOBAL EAGLE ENTERTAINMENT INC.,

as the Borrower,

THE GUARANTORS PARTY HERETO FROM TIME TO TIME,

CITIBANK, N.A.,

as Administrative Agent,

CITIBANK, N.A.,

as L/C Issuer,

CITIBANK, N.A.,

as Swing Line Lender

and

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME

and

CITIGROUP GLOBAL MARKETS INC.,

MACQUARIE CAPITAL (USA) INC.,

BARCLAYS BANK PLC,

As amended by (i) the First Am endm ent and Lim ited Waiver to Cre dit Agreem
ent dated as of May 4, 2017, (ii) the Am endm ent to First Amendment and Limited
Waiver to Credit Agreement and Second Amendment to Credit Agreement dated as of
June 29, 2017, (iii) the Third Amendment to Limited Waiver to Credit Agreement
and Third Amendment to Credit Agreement dated as of October 2, 2017, (iv) the
Fourth Amendment to Limited Waiver to Credit Agreement and Fourth Amendment to
Credit Agreement dated as of October 31, 2017, (v) the Fifth Amendment to
Limited Waiver to Credit Agreement and Fifth Amendment to Credit Agreement dated
as of December 22, 2017, (vi) the Sixth Amendment to Credit Agreement dated as
of March 8, 2018 and (vii) the Omnibus Incremental Term Loan and Seventh
Amendment to Credit Agreement and Amendment to Security Agreement dated as of
July 19, 2019.



--------------------------------------------------------------------------------

CITIZENS BANK, NATIONAL ASSOCIATION

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and TD SECURITIES (USA) LLC,

as Joint Lead Arrangers and Joint Bookrunning Managers

 

- 2 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

     1  

SECTION 1.01

     Defined Terms      1  

SECTION 1.02

     Other Interpretive Provisions      7587  

SECTION 1.03

     Accounting Terms      7688  

SECTION 1.04

     Rounding      7789  

SECTION 1.05

     References to Agreements, Laws, Etc.      7789  

SECTION 1.06

     Times of Day      7789  

SECTION 1.07

     Timing of Payment or Performance      7789  

SECTION 1.08

     Cumulative Credit Transactions 77[Reserved]      89  

SECTION 1.09

     Pro Forma Calculations      7889  

SECTION 1.10

     Currency Generally      7991  

SECTION 1.11

     Certifications      8092  

SECTION 1.12

     Limited Condition Acquisition      8092  

SECTION 1.13

     The Exchange Rate      8193  

ARTICLE 2 THE COMMITMENTS AND CREDIT EXTENSIONS

     8193  

SECTION 2.01

     The Loans.      8193  

SECTION 2.02

     Borrowings, Conversions and Continuations of Loans      8294  

SECTION 2.03

     Letters of Credit      8497  

SECTION 2.04

     Swing Line Loans      95108  

SECTION 2.05

     Prepayments      98111  

SECTION 2.06

     Termination or Reduction of Commitments      112125  

SECTION 2.07

     Repayment of Loans      113126  

SECTION 2.08

     Interest      113127  

SECTION 2.09

     Fees      114128  

SECTION 2.10

     Computation of Interest and Fees      115129  

SECTION 2.11

     Evidence of Indebtedness      115129  

SECTION 2.12

     Payments Generally      116130  

SECTION 2.13

     Sharing of Payments      118132  

SECTION 2.14

     Incremental Credit Extensions      120134  

SECTION 2.15

     Refinancing Amendments      127141  

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont.)

 

            Page  

SECTION 2.16

     Extension of Term Loans; Extension of Revolving Credit Loans      128143  

SECTION 2.17

     Defaulting Lenders      130145  

SECTION 2.18

     Permitted Debt Exchanges      132147  

ARTICLE 3 TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

     134149  

SECTION 3.01

     Taxes      134149  

SECTION 3.02

     Illegality      137152  

SECTION 3.03

     Inability to Determine Rates      138153  

SECTION 3.04

     Increased Cost and Reduced Return; Capital Adequacy; Eurocurrency Rate Loan
Reserves; EURIBOR Reserves      138154  

SECTION 3.05

     Funding Losses      141156  

SECTION 3.06

     Matters Applicable to All Requests for Compensation      141157  

SECTION 3.07

     Replacement of Lenders under Certain Circumstances      142158  

SECTION 3.08

     Survival      144160  

ARTICLE 4 CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     144160  

SECTION 4.01

     Conditions to Initial Credit Extension      144160  

SECTION 4.02

     Conditions to All Credit Extensions      146162  

ARTICLE 5 REPRESENTATIONS AND WARRANTIES

     147163  

SECTION 5.01

     Existence, Qualification and Power; Compliance with Laws      147163  

SECTION 5.02

     Authorization; No Contravention      147163  

SECTION 5.03

     Governmental Authorization; Other Consents      148164  

SECTION 5.04

     Binding Effect      148164  

SECTION 5.05

     Financial Statements; No Material Adverse Effect      148164  

SECTION 5.06

     Litigation      149165  

SECTION 5.07

     Ownership of Property; Liens      149165  

SECTION 5.08

     Environmental Matters      149165  

SECTION 5.09

     Taxes      150166  

SECTION 5.10

     ERISA Compliance      150166  

SECTION 5.11

     Subsidiaries; Equity Interests      151167  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont.)

 

            Page  

SECTION 5.12

     Margin Regulations; Investment Company Act      151167  

SECTION 5.13

     Disclosure      151167  

SECTION 5.14

     Labor Matters      152168  

SECTION 5.15

     Intellectual Property; Licenses, Etc      152168  

SECTION 5.16

     Solvency      152168  

SECTION 5.17

     FCC Authorizations      152168  

SECTION 5.18

     USA Patriot Act; OFAC; FCPA      153169  

SECTION 5.19

     Security Documents      153169  

SECTION 5.20

     EEA Financial Institutions      154170  

ARTICLE 6 AFFIRMATIVE COVENANTS

     154170  

SECTION 6.01

     Financial Statements      154170  

SECTION 6.02

     Certificates; Other Information      157174  

SECTION 6.03

     Notices      158175  

SECTION 6.04

     Payment of Taxes      158176  

SECTION 6.05

     Preservation of Existence, Etc.      176  

SECTION 6.06

     Maintenance of Properties      159176  

SECTION 6.07

     Maintenance of Insurance      159176  

SECTION 6.08

     Compliance with Laws      177  

SECTION 6.09

     Books and Records      177  

SECTION 6.10

     Inspection Rights      160177  

SECTION 6.11

     Additional Collateral; Additional Guarantors      160178  

SECTION 6.12

     Compliance with Environmental Laws      162180  

SECTION 6.13

     Further Assurances      163180  

SECTION 6.14

     Designation of Subsidiaries      163181  

SECTION 6.15

     Maintenance of Ratings      181  

SECTION 6.16

     Use of Proceeds      164181  

SECTION 6.17

     Lender Meetings      164182  

SECTION 6.18

     End of Fiscal Years      164182  

SECTION 6.19

     Lines of Business      164182  

SECTION 6.20

     Communications Regulations      182  

SECTION 6.21

     Anti-Terrorism Law; Anti-Money Laundering; Embargoed Persons;
Anti-Corruption; Licenses      183  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont.)

 

            Page  

SECTION 6.22

     ERISA Compliance      165183  

SECTION 6.23

     Post-Closing Matters      165183  

ARTICLE 7 NEGATIVE COVENANTS

     183  

SECTION 7.01

     Liens      184  

SECTION 7.02

     Investments      189  

SECTION 7.03

     Indebtedness      174194  

SECTION 7.04

     Fundamental Changes      180200  

SECTION 7.05

     Dispositions      182202  

SECTION 7.06

     Restricted Payments      185205  

SECTION 7.07

     [Reserved]      187208  

SECTION 7.08

     Transactions with Affiliates      188208  

SECTION 7.09

     Burdensome Agreements      189210  

SECTION 7.10

     [Reserved]      191212  

SECTION 7.11

     Consolidated First Lien Net Leverage Ratio      191212  

SECTION 7.12

     [Reserved].      191213  

SECTION 7.13

     Prepayments, Etc. of Subordinated Indebtedness, Qualified Debt or
Convertible Notes.      191213  

SECTION 7.14

     Permitted JV Holdings Activities      214  

ARTICLE 8 EVENTS OF DEFAULT AND REMEDIES

     193215  

SECTION 8.01

     Events of Default      193215  

SECTION 8.02

     Remedies Upon Event of Default      195218  

SECTION 8.03

     Application of Funds      196218  

SECTION 8.04

     Borrower’s Right to Cure      197219  

ARTICLE 9 ADMINISTRATIVE AGENT AND OTHER AGENTS

     198220  

SECTION 9.01

     Appointment and Authority      198220  

SECTION 9.02

     Rights as a Lender      199221  

SECTION 9.03

     Exculpatory Provisions      199221  

SECTION 9.04

     Reliance by Administrative Agent      200222  

SECTION 9.05

     Delegation of Duties      201223  

SECTION 9.06

     Resignation of Administrative Agent      201223  

SECTION 9.07

     Non-Reliance on Administrative Agent and Other Lenders      202224  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont.)

 

            Page  

SECTION 9.08

     No Other Duties, Etc      202224  

SECTION 9.09

     Administrative Agent May File Proofs of Claim      203225  

SECTION 9.10

     Collateral and Guaranty Matters      203225  

SECTION 9.11

     Secured Treasury Services Agreements and Secured Hedge Agreements     
205227  

SECTION 9.12

     Withholding Tax Indemnity      205227  

ARTICLE 10 MISCELLANEOUS

     206228  

SECTION 10.01

     Amendments, Etc      206228  

SECTION 10.02

     Notices and Other Communications; Facsimile Copies      209231  

SECTION 10.03

     No Waiver; Cumulative Remedies      211233  

SECTION 10.04

     Attorney Costs and Expenses      212234  

SECTION 10.05

     Indemnification by the Borrower      212235  

SECTION 10.06

     Payments Set Aside      214237  

SECTION 10.07

     Successors and Assigns      215237  

SECTION 10.08

     Confidentiality      222245  

SECTION 10.09

     Setoff      223246  

SECTION 10.10

     Interest Rate Limitation      224246  

SECTION 10.11

     Counterparts      224247  

SECTION 10.12

     Integration      225247  

SECTION 10.13

     Survival of Representations and Warranties      225247  

SECTION 10.14

     Severability      225247  

SECTION 10.15

     GOVERNING LAW      225248  

SECTION 10.16

     WAIVER OF RIGHT TO TRIAL BY JURY      226248  

SECTION 10.17

     Binding Effect      226249  

SECTION 10.18

     USA Patriot Act      227249  

SECTION 10.19

     No Advisory or Fiduciary Responsibility      227249  

SECTION 10.20

     Intercreditor Agreements      228250  

SECTION 10.21

     Judgment Currency      228250  

SECTION 10.22

     Acknowledgement and Consent to Bail-in of EEA Financial Institutions     
228251  

ARTICLE 11 GUARANTEE

     229251  

SECTION 11.01

     The Guarantee      229251  

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont.)

          Page  

SECTION 11.02

   Obligations Unconditional      230252  

SECTION 11.03

   Reinstatement      231253  

SECTION 11.04

   Subrogation; Subordination      231253  

SECTION 11.05

   Remedies      231254  

SECTION 11.06

   [Reserved]      231254  

SECTION 11.07

   Continuing Guarantee      231254  

SECTION 11.08

   General Limitation on Guarantee Obligations      232254  

SECTION 11.09

   Release of Guarantors      232254  

SECTION 11.10

   Right of Contribution      233255  

SECTION 11.11

   Keepwell      233255  

SECTION 11.12

   Independent Obligation      233256  

SCHEDULES

 

1.01(A)      Existing Letters of Credit 1.01(B)      Guarantors 2.01(a)     
Initial Term Commitments and Revolving Credit Commitments 2.01(c)      New
Incremental Term Commitments 4.01(a)      Collateral Documents 5.07     
Ownership of Property 5.11      Subsidiaries 5.18(d)      Licensed Activities
6.23      Post-Closing Matters 7.01(b)      Liens 7.02(f)      Investments
7.03(b)      Indebtedness 7.05(v)      Dispositions 7.08(h)      Transactions
with Affiliates 7.09(b)      Burdensome Agreements 10.02(a)      Administrative
Agent’s Office, Certain Addresses for Notices EXHIBITS      Form of A     
Committed Loan Notice B      Swing Line Loan Notice C-1      Term Note C-2     
Revolving Credit Note C-3      Swing Line Note D-1      Compliance Certificate
D-2      Solvency Certificate E-1      Assignment and Assumption E-2     
[Reserved]

 

-vi-



--------------------------------------------------------------------------------

TABLE OF CONTENTS (Cont.)

 

            Page E-3      Acceptance and Prepayment Notice                 E-4
     Discount Range Prepayment Notice    E-5      Discount Range Prepayment
Offer    E-6      Solicited Discounted Prepayment Notice    E-7      Solicited
Discounted Prepayment Offer    E-8      Specified Discount Prepayment Notice   
E-9      Specified Discount Prepayment Response    F      Security Agreement   
G      United States Tax Compliance Certificate    H      [Reserved]    I     
Letter of Credit Application    J      Joinder Agreement   

 

-vii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of January 6, 2017, among GLOBAL EAGLE
ENTERTAINMENT INC., a Delaware corporation (the “Borro wer ” or the “Company”),
the Guarantors party hereto from time to time, CITIBANK, N.A., as Administrative
Agent, each lender from time to time party hereto (collectively, the “Lenders”
and, individually, a “Lender”), CITIBANK, N.A., as L/C Issuer, and CITIBANK,
N.A., as Swing Line Lender.

PRELIMINARY STATEMENTS

The Borrower (as this and other capitalized terms used in these preliminary
statements are defined in Section 1.01 below) has requested that the Lenders
extend credit to the Borrower in the form of Initial Term Loans and the Initial
Revolving Credit Borrowing on the Closing Date. The proceeds of the Loans and
other Credit Extensions hereunder shall be used as described in Section 6.16
hereof.

The applicable Lenders have indicated their willingness to lend and each L/C
Issuer has indicated its willingness to issue Letters of Credit, in each case,
on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“2016 Annual Financial Statement Delivery Date” means the first date on which
the Borrower shall deliver (or cause to be delivered) in accordance with the
terms of this Agreement the consolidated financial statements for the fiscal
year ended December 31, 2016, together with the related report and opinion and
other items required by Section 6.01(a) and the Compliance Certificate relating
thereto required by Section 6.02(a).1

“2017 Quarterly Financial Statement Requirement” shall mean that the Borrower
shall have delivered to the Administrative Agent by January 31, 2018 the Company
’sBorrower ’s financial statements for each of the fiscal quarters ended March
31, 2017, June 30, 2017 and September 30, 2017, in each case, together with the
related items required by Section 6.01(b) of the Credit Agreement and the
Compliance Certificate relating thereto required by Section 6.02(a) of the
Credit Agreement.2

“Acceptable Discount” has the meaning set forth in Section 2.05(a)(v)(D)(2).

 

 

1 First A mendm ent

2 Fifth Amendment



--------------------------------------------------------------------------------

“Acceptable Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(D)(3).

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit E-3.

“Acceptance Date” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Accretive” means, with respect to any acquisition of any Person, entity or line
of business (a “Target”), the Borrower has reasonably determined that based on
its analysis of the Target’s financial performance and business and applying an
equivalent methodology of accounting analysis as used for calculating its
Reported EBITDA hereunder to the Target, (i) Target’s Reported EBITDA (as
calculated on a stand-alone basis as applied as if the Target was the sole Loan
Party), (x) for the twelve months immediately preceding such proposed
acquisition, was greater than zero and (y) for the twelve months immediately
following such acquisition, taking into account any and all assumed or incurred
liabilities or Indebtedness in connection with such acquisition, is not
projected to result in a reduction of the Borrower’s Reported EBITDA or Reported
Adjusted EBITDA for such period and (ii) the Consolidated First Lien Net
Leverage Ratio on a Pro Forma Basis as determined in accordance with
Section 1.09 after giving effect to such transaction, shall be, as of the last
day of the most recently ended Test Period and shall be projected at all times
for a twelve month period after such acquisition to be, less than the
Consolidated First Lien Net Leverage Ratio immediately prior to giving effect to
such transaction.

“Actioned Costs Savings” has the meaning set forth in the definition of
“Consolidated EBITDA.”

“Additional Lender” has the meaning set forth in Section 2.14(c).

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Credit Agreement Refinancing
Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.15; provided that each Additional Refinancing Lender shall be subject
to the approval of (i) (A) in the case of Refinancing Term Loans, the
Administrative Agent, such approval not to be unreasonably withheld, conditioned
or delayed, to the extent that each such Additional Refinancing Lender is not
then an existing Lender, an Affiliate of a then existing Lender or an Approved
Fund or (B) in the case of Refinancing Revolving Credit Commitments, the
Administrative Agent, the Swing Line Lender and any L/C Issuer that has issued
Letters of Credit with respect to which such Additional Refinancing Lender will
obtain a participation obligation, in each case, such approval not to be
unreasonably withheld, conditioned or delayed, to the extent that each such
Additional Refinancing Lender is not then an existing Revolving Credit Lender,
an Affiliate of a then existing Revolving Credit Lender or an Approved Fund and
(ii) the Borrower.

“Administrative Agent” means Citi, in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

 

-2-



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02(a), or such other address or account as
the Administrative Agent may from time to time notify the Borrower and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advisors” has the meaning set forth in Section 10.08.

“Affected Class” has the meaning set forth in Section 3.07(a).

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent Parties” has the meaning set forth in Section 10.02(b).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, officers, directors, employees, partners, agents, advisors and other
representatives.

“Agents” means, collectively, the Administrative Agent, the Arrangers and the
Bookrunners.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

“Amendment No. 1” shall mean that First Amendment and Limited Waiver to Credit
Agreement, dated as of May     4, 2017, among the CompanyBorrower, the
Guarantors identified on the signature pages thereto, the Lenders party thereto,
and the Administrative Agent.3

“Amendment No. 1 Effective Date” shall mean the Effective Date, as defined in
Amendment No. 1.4

“Amendment No. 1 Trigger Date” shall mean t he first date on which the Company
has delivered to the Administrative Agent a Compliance Certificate pursuant to
Section 6.02(a) demonstrating that the Consolidated Total Net Leverage Ratio is
less than or equal to 3.50:1.00.5

 

 

3 First Amendment

4 First Amendment

5 First Amendment

 

-3-



--------------------------------------------------------------------------------

“Amendment No. 34” shall mean the ThirdFourth Amendment to Limited Waiver to
Credit Agreement and ThirdFourth Amendment to Credit Agreement, dated as of
October [2]31 , 2017, among the CompanyBorrower, the Guarantors identified on
the signature pages thereto, the Lenders party thereto, and the Administrative
Agent.6

“Amendment No.     34 Effective Date” shall mean the “ThirdFourth Amendment
Effective Date”, as defined in Amendment No. 34. ”7

“Amortization Holiday Conditions” means (i) the Term Lenders holding at least
90% of the outstanding Term Loans as calculated immediately prior to giving
effect to the First Omnibus Amendment shall have executed the First Omnibus
Amendment and be bound by Section 3(d) thereunder and (ii) the holders of the
Second Lien Notes shall have entered into the Second Lien Amendment and Consent
providing, among other things, that the interest payable under the Second Lien
Notes shall cease to be payable in cash and shall thereafter only be payable in
kind until the repayment in full of the Obligations in cash and termination of
the Loan Documents.

“Amortization Holiday Loans” means that Class of Term Loans consisting of the
New Incremental Term Loans (all of which shall be deemed subject to the
amortization holiday set forth in Section 2.07(e)) and any Initial Term Loans
subject to the amortization holiday pursuant to
Section 2.07(e) and the First Omnibus Amendment.

“Amendment No. 4” shall mean the Fourth Amendment to Limited Waiver to Credit
Agreement and Fourth Amendment to Credit Agreement, dated as of October 31,
2017, among the Company, the Guarantors identified on the signature pages
thereto, the Lenders party thereto, and the Administrative Agent.

“Amendment No. 4 Effective Date” shall mean the “Fourth Amendment Effective
Date”, as defined in Amendment No. 4.

“Annual Financial Statements” means the audited consolidated balance sheets of
the Borrower as of December 31, 2013, December 31, 2014, and December 31, 2015,
and the related consolidated statements of income and statements of cash flows
for the Borrower for the fiscal years then ended.

“Applicable Discount” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“Applicable ECF Percentage” means, for any fiscal year, (a) 75% if the
Consolidated First Lien Net Leverage Ratio (determined on a Pro Forma Basis in
accordance with Section 1.09) as of the last day of such fiscal year is greater
than 2.50 to 1.00, (b) 50% if the Consolidated First Lien Net Leverage Ratio
(determined on a Pro Forma Basis in accordance with Section 1.09) as of the last
day of such fiscal year is less than or equal to 2.50 to 1.00 and greater than
2.25 to 1.00, (c) 25% if the Consolidated First Lien Net Leverage Ratio
(determined on a Pro Forma Basis in accordance with Section 1.09) as of the last
day of such fiscal year is

 

 

6 Third Amendment

7 Third Amendment

 

-4-



--------------------------------------------------------------------------------

less than or equal to 2.25 to 1.00 and greater than 2.00 to 1.00 and (d) 0% if
the Consolidated First Lien Net Leverage Ratio (determined on a Pro Forma Basis
in accordance with Section 1.09) as of the last day of such fiscal year is less
than or equal to 2.00 to 1.00; provided that for the purposes of this
definition, the Consolidated First Lien Net Leverage Ratio shall be calculated
to give pro forma effect to all voluntary prepayments listed in clauses (B)(1)
through (B)(4) of Section 2.05(b)(i) that are made after the end of the
applicable fiscal year for which Excess Cash Flow payments are required under
Section 2.05(b)(i) but prior to the earlier of the making of such Excess Cash
Flow payment and the date such Excess Cash Flow payment was required to have
been made; it being agreed that such amounts may not be used to decrease Excess
Cash Flow prepayments required under Section 2.05(b)(i) for such fiscal year.

“Applicable Premium” means, with respect to any Initial Term Loan on any date of
prepayment or repayment thereof (each, a “Prepayment Date”), an amount equal to
the present value at such Prepayment Date of the premium that would be payable
with respect to the Initial Term Loans being repaid on the day after the
Relevant Call Date plus all cash interest that would be due and payable on the
Initial Term Loans being repaid on such Prepayment Date from such Prepayment
Date to the Relevant Call Date at the Applicable Rate then in effect, computed
using a discount rate equal to the Treasury Rate plus 50 basis points.”8

“Applicable Rate” means a percentage per annum equal to:

(a)    with respect to Initial Term Loans, (i) prior to the Amendm ent No. 4
Effective Date, (x) for Eurocurrency Rate Loans, 7.25% and (y) for Base Rate
Loans, 6.25% and (ii) on and af ter the Am endment No. 4 Eff ective Da te and
the New Incremental Term Loans, (x) for Eurocurrency Rate Loans, 7.50% and (y)
for Base Rate Loans, 6.50%; provided, that to the extent that the 2017 Quarterly
Financial Statement Requirement has not been satisfied by January 31, 2018, the
Applicable Ra te pursuant to this clause (a)(ii) shall instead be, commencing
February 1, 2018, (1) for Eurocurrency Rate Loans, 7.75% and (2) for Base Rate
Loans, 6.75%; and9and

(b)     with respect to Revolving Credit Loans, unused Revolving Credit
Commitments, Swing Line Loans (which are to be maintained solely as Base Rate
Loans), and Letter of Credit fees:10

(i)    prior to the Amendment No. 4 Effective Date, (A) for Eurocurrency Rate
Loans, EURIBOR Loans and Letter of Credit fees, 7.25%, (B) for Base Rate Loans,
6.25% and (C) for unused commitment fees, 0.50%;11

(ii)    on and after the Amendment No. 4 Effective Date, (x) until delivery of
financial statements for the first full fiscal quarter ending after the
Amendment No. 4 Effective Date pursuant to Section 6.01, (A) for Eurocurrency

 

 

8 Third Amendment

9 Fifth Amendment

10 Fifth Amendment

11 Fifth Amendment

 

-5-



--------------------------------------------------------------------------------

Rate Loans, EURIBOR Loans and Letter of Credit fees, 7.50%, (B) for Base Rate
Loans, 6.50% and (C) for unused commitment fees, 0.50% and (y) thereafter, the
percentages per annum set forth below, based upon the Consolidated First Lien
Net Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a):12

 

Applicable Rate

                 13   

Pricing Level

   Consolidated
First Lien
Net Leverage
Ratio      Eurocurrency
Rate,
EURIBOR
and Letter of
Credit Fees     Base Rate     Commitment
Fee Rate  

1

   >  2.25 : 1.00        7.50 %      6.50 %      0.500 % 

2

   £  2.25 : 1.00        7.25 %      6.25 %      0.375 %     >  2.00 : 1.00     
   

3

   £  2.00 : 1.00        7.00 %      6.00 %      0.375 % 

; provided, that to the extent that the 2017 Quarterly Financial Statement
Requirement has not been satisfied by January 31, 2018, the Applicable Rate
pursuant to this clause (b)(ii) shall instead be, from the period commencing
February 1, 2018 until delivery of financial statements for the first full
fiscal quarter ending after the Amendment No. 4 Effective Date pursuant to
Section 6.01, (A) for Eurocurrency Rate Loans, EURIBOR Loans and Letter of
Credit fees, 7.75%, (B) for Base Rate Loans, 6.75% and (C) for unused commitment
fees, 0.50% and (z) thereafter, the percentages per annum set forth below, based
upon the Consolidated First Lien Net Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):14

 

Applicable Rate

                 15   

Pricing Level

   Consolidated
First Lien
Net Leverage
Ratio      Eurocurrency
Rate,
EURIBOR
and Letter of
Credit Fees     Base Rate     Commitment
Fee Rate  

1

   >  2.25 : 1.00        7.75 %      6.75 %      0.500 % 

2

   £  2.25 : 1.00        7.50 %      6.50 %      0.375 %     >  2.00 : 1.00     
   

3

   £  2.00 : 1.00        7.25 %      6.25 %      0.375 % 

 

 

12 Fifth Amendment

13 Fifth Amendment

14 Fifth Amendment

15 Fifth Amendment

 

-6-



--------------------------------------------------------------------------------

(ac) Any increase or decrease in the Applicable Rate resulting from a change in
the Consolidated First Lien Net Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to
Section 6.02(a); provided that at the option of the Administrative Agent (at the
direction of the Required Revolving Credit Lenders) or the Required Revolving
Credit Lenders (following written notice to the Borrower), the highest pricing
level shall apply as of the first Business Day after the date on which a
Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply).16

Notwithstanding the foregoing, (v) the Applicable Rate in respect of any
Class of Extended Revolving Credit Commitments or any Extended Term Loans or
Revolving Credit Loans or Swing Line Loans made pursuant to any Extended
Revolving Credit Commitments shall be the applicable percentages per annum set
forth in the relevant Extension Amendment, (w) the Applicable Rate in respect of
any Class of Incremental Revolving Credit Commitments, any Class of Incremental
Term Loans or any Class of Incremental Revolving Loans shall be the applicable
percentages per annum set forth in the relevant Incremental Amendment, (x) the
Applicable Rate in respect of any Class of Replacement Term Loans shall be the
applicable percentages per annum set forth in the relevant agreement relating
thereto, (y) the Applicable Rate in respect of any Class of Refinancing
Revolving Credit Commitments, any Class of Refinancing Revolving Credit Loans or
any Class of Refinancing Term Loans shall be the applicable percentages per
annum set forth in the relevant agreement relating thereto and (z) in the case
of the Initial Term Loans, the Applicable Rate shall be increased as, and to the
extent, necessary to comply with the provisions of Section 2.14(e).

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class and (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the relevant Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders.

“Approved Bank” has the meaning set forth in clause (c) of the definition of
“Cash Equivalents.”

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) a Lender, (b) an Affiliate of a Lender
or (c) an entity or an Affiliate of an entity that administers, advises or
manages a Lender.

“Arrangers” means Citigroup, Macquarie, Barclays Bank PLC, Citizens Bank,
National Association, Merrill Lynch, Pierce, Fenner & Smith Incorporated and TD
Securities (USA) LLC, each in its capacity as a joint lead arranger under this
Agreement.

 

 

16 First  Amendm ent

 

-7-



--------------------------------------------------------------------------------

“Assignee” has the meaning set forth in Section 10.07(b)(i).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E-1 hereto.

“Assignment Taxes” has the meaning set forth in Section 3.01(b).

“Attorney Costs” means and includes all reasonable and documented fees, out of
pocket expenses and disbursements of any law firm or other external legal
counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.05(a)(v); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (i) the Federal Funds Effective Rate plus 1/2 of 1%, (ii) the rate of
interest in effect for such day as published by the Wall Street Journal, from
time to time, as the “prime rate” and (iii) the rate per annum determined in the
manner set forth in clause (b) of the definition of Eurocurrency Rate plus 1%;
provided that, notwithstanding the foregoing, in no event shall the Base Rate
applicable to the Initial Term Loans or the New Increm ental Term Loan at any
time be less than 2.00% per annum. Any change in the Base Rate due to a change
in such rate announced by the Administrative Agent or in the Federal Funds
Effective Rate shall take effect at the opening of business on the day specified
in the announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

-8-



--------------------------------------------------------------------------------

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ow nership Regulation” means 31 C.F.R. § 1010.230.

“Board” has the meaning set forth in the definition of “Statutory Reserves.”

“Bookrunner” means each of Citigroup, Macquarie, Barclays Bank PLC, Citizens
Bank, National Association, Merrill Lynch, Pierce, Fenner & Smith Incorporated
and TD Securities (USA) LLC, each in its capacity as a joint bookrunning
manager.

“Borrower” means  the Co mpanyhas the meaning set for th in the introductory
paragraph hereto .

“Borrower Materials” has the meaning set forth in Section 6.01.

“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.05(a)(v)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to
Section 2.05(a)(v)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or, a
Term Borrowing or a New Incremental Term Loan Borrowing, as the context may
require.

“Business Day” means (i) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York, (ii) if such day relates to any Eurocurrency
Rate Loan or EURIBOR Loan, any such day on which dealings in deposits in Dollars
or Euros, as the case may be, are conducted by and between banks in the London
interbank eurodollar or European interbank market, as the case may be, and
(iii) in reference to EURIBOR Loans, means any such day that is also a TARGET
Day.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrower and
its Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and its Restricted Subsidiaries.

 

-9-



--------------------------------------------------------------------------------

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and its Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries.

“Cash Collateral” has the meaning set forth in Section 2.03(g).

“Cash Collateral Account” means a blocked account at a commercial bank selected
by the Administrative Agent, in the name of the Borrower and under the sole
dominion and control (within the meaning of the UCC) of the Administrative
Agent, and otherwise established in a manner reasonably satisfactory to the
Administrative Agent.

“Cash Collateralize” has the meaning set forth in Section 2.03(g). “Cash
Collateralized” and “Cash Collateralizing” have meanings correlative thereto.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(a)    Dollars;

(b)    readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States
having average maturities of not more than 24 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

(c)    (i) direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, a province of Canada, the United
Kingdom or any country which is a member of the Organisation for Economic
Cooperation and Development; (ii) readily-marketable securities issued by any
agency of the Canadian federal government, the United Kingdom or any country
which is a member of the Organisation for Economic Cooperation and Development,
the obligations of which are fully backed by the full faith and credit of the
United States or Canadian government, the United Kingdom or any country which is
a member of the Organisation for Economic Cooperation and Development, as
applicable; and (iii) any readily-marketable direct obligations issued by any
other agency of the Canadian government, any province of Canada or any political
subdivision of any such state or province or any public instrumentality thereof,
the United Kingdom or any country which is a member of the Organisation for
Economic Cooperation and Development; provided that, in each case of (i), (ii),
and (iii) above, such obligations, such obligations or securities (x) mature
within one year from the date of acquisition thereof and (y) have a rating of at
least “A-1” from S&P and at least “P-1” from Moody’s;

 

-10-



--------------------------------------------------------------------------------

(d)    time deposits or eurodollar time deposits with, insured certificates of
deposit, bankers’ acceptances or overnight bank deposits of, or letters of
credit issued by, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organisation for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the OrganizationOrganisation for Economic
Cooperation and Development and is a member of the Federal Reserve System, and
(B) has combined capital and surplus of at least $250,000,000 or $100,000,000 in
the case of any non-U.S. bank (any such bank in the foregoing clauses (i) or
(ii) being an “Approved Bank”), in each case with maturities not exceeding 24
months from the date of acquisition thereof;

(e)    commercial paper and variable or fixed rate notes issued by an Approved
Bank (or by the parent company thereof) or any variable or fixed rate note
issued by, or guaranteed by, a corporation (other than structured investment
vehicles and other than corporations used in structured financing transactions)
and rated A-2 (or the equivalent thereof) or better by S&P or P2 (or the
equivalent thereof) or better by Moody’s, in each case with average maturities
of not more than 24 months from the date of acquisition thereof;

(f)    marketable short-term money market and similar funds having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Borrower);

(g)    repurchase obligations for underlying securities of the types described
in clauses (b), (c), (d) and (f) above entered into with any Approved Bank;

(h)    securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);

(i)    Investments (other than in structured investment vehicles and structured
financing transactions) with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(j)    securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any Approved Bank;

(k)    (i) instruments equivalent to those referred to in clauses (a) through
(j) above denominated in Euros or any other foreign currency comparable in
credit quality

 

-11-



--------------------------------------------------------------------------------

and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent and in amounts reasonably required in connection with any business
conducted by any Restricted Subsidiary organized in such jurisdiction and
(ii) in the case of any Foreign Subsidiary, such local currencies in those
countries in which such Foreign Subsidiary transacts business from time to time
in the ordinary course of business;

(l)    Investments, classified in accordance with GAAP as Current Assets of the
Borrower or any Restricted Subsidiary, in money market investment programs which
are registered under the Investment Company Act of 1940 or which are
administered by financial institutions having capital of at least $250,000,000,
and, in either case, the portfolios of which are limited such that substantially
all of such Investments are of the character, quality and maturity described in
clauses (a) through (k) above; and

(m)    investment funds investing at least 90% of their assets in securities of
the types described in clauses (a) through (l) above.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and (k)
above; provided that such amounts are converted into any currency listed in
clause (a) or (k) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Hedge Bank in respect of any Cash Management
Services, in each case, pursuant to a Treasury Services Agreement, in each case
to the extent designated by the Borrower and such Hedge Bank as “Cash Management
Obligations” in writing to the Administrative Agent. The designation of any Cash
Management Obligations shall not create in favor of such Hedge Bank any rights
in connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Loan Documents.

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft and related
liabilities, credit card processing, credit or debit card, purchase card,
electronic funds transfer and other cash management services or arrangements, or
any automated clearing house transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CFC” means a Subsidiary of the Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

“CFC Holding Company” means a Domestic Subsidiary of the Borrower that owns no
material assets (directly or through one or more disregarded entities) other
than the equity (including any debt instrument treated as equity for U.S.
federal income tax purposes) of one or more Foreign Subsidiaries that are CFCs.

 

-12-



--------------------------------------------------------------------------------

“Change of Control” shall be deemed to occur if (in the case of clauses (a) and
(b), subject to the proviso at the end of this definition):

(a)    any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date) (but excluding (x) any
employee benefit plan of such person and its Subsidiaries and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan, (y) SharecoSearchlight and (z) Par
CapitalNantahala), shall have, directly or indirectly, acquired beneficial
ownership of Equity Interests representing 35% or more of the aggregate voting
power represented by the issued and outstanding Equity Interests of the
Borrower;

(b)    Shareco or Par CapitalSearchlight or Nantahala shall have, directly or
indirectly, acquired beneficial ownership of Equity Interests representing 40%
or more of the aggregate voting power represented by the issued and outstanding
Equity Interests of the Borrower; or

(c)     a “change of control” (or similar event) shall occur in any document
pertaining to Incremental Equivalent Debt, or Credit Agreement Refinancing
Indebtedness or Permitted Ratio Debt (or any Permitted Refinancing of any of the
foregoing), in each case with an aggregate outstanding principal amount in
excess of the Threshold Amount;

provided that, for purposes of determining whether a “Change of Control” has
occurred, in no event (i) shall Shareco and Par Capitalshall Searchlight and N
antahala be considered a “group” within the meaning of Rule 13d-3 or 13d-5 under
the Exchange Act, nor (ii) shall (A) Shareco be deemed to have acquired
beneficial ownershi p in the Equity Interests of the Borrower owned by Par
Capital or (B) Par Capital be deemed to have acquired beneficial ownership in
the Equity Interests of the Borrower owned by Shareco, in each case of the
foregoing c lauses (i) and (ii), by virtue of Par Capital entering into a
support or similar agreement pursuant to which Par Capital agrees to acquire,
hold, vote or dispose shares of the Borrower’s common stock, in each case, to
the extent in furtherance of the acquisition by Shareco, in accordance with t he
Shareco Transaction Documents, of up to 34.9% of the issued and outstanding
shares of common stock of the Borrower..

“Citi” means Citibank, N.A.

“Citigroup” means Citigroup Global Markets Inc.

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Extended Revolving Credit
Commitments that are designated as an additional Class of Commitments,
Incremental Revolving Credit Commitments, Refinancing Revolving Credit
Commitments of a given Refinancing Series, Initial Term Commitments, Incremental
Term Commitments, the New Increm ental Term Loan Comm itm ent, Refinancing Term
Commitments of a given Refinancing Series or Commitments in respect of
Replacement Term

 

-13-



--------------------------------------------------------------------------------

Loans and (c) when used with respect to Loans or a Borrowing, refers to whether
such Loans, or the Loans comprising such Borrowing, are Revolving Credit Loans,
Extended Revolving Credit Loans that are designated as an additional Class of
Revolving Credit Loans, Incremental Revolving Loans, Refinancing Revolving
Credit Loans of a given Refinancing Series, Initial Term Loans, Extended Term
Loans that are designated as an additional Class of Term Loans, Incremental Term
Loans, the New Increm ental Term Loan, Refinancing Term Loans of a given
Refinancing Series or Replacement Term Loans. Commitments (and in each case, the
Loans made pursuant to such Commitments) that have different terms and
conditions shall be construed to be in different Classes. Commitments (and, in
each case, the Loans made pursuant to such Commitments) that have the same terms
and conditions shall be construed to be in the same Class. It is hereby
acknowledged and agreed that as of the New Incremental Term Loan Closing Date,
the Classes of Loans consist of (i) the Revolving Credit Loans, (ii) the
Amortization Holiday Loans and (iii) the Initial Term Loans not subject to the
amortization holiday pursuant to Section 2.07(e). Notwithstanding the foregoing,
(x) other than as it relates to amortization, the Amortization Holiday Loans and
the Term Loans not subject to the amortization holiday pursuant to
Section 2.07(e) and (y) the Initial Term Loans and the New Incremental Term
Loans, shall in all cases be treated as if they were the same Class of Loans for
all purposes of this Agreement.

“Closing Date” means January 6, 2017.

“Closing Date  Consolidated  First Lien  Net Leverage  Ratio”  means 3.20:1.00.

“CNI True-Up Amount” means, for the first fiscal quarter of each fiscal year of
the Borrower, an amount (if positive) equal to (x) the aggregate amount that
increased Consolidated Net Income under clauses (e)(x) (to the extent relating
to amounts paid in cash or Cash Equivalents by WMS to JV Holdings pursuant to
section 5.2.2 of the WMS LLC Agreement) and (e)(y) of the definition of
Consolidated Net Income during the immediately preceding fiscal year of the
Borrower, minus (y) the aggregate amount of distributions actually paid in cash
or Cash Equivalents by WMS to JV Holdings pursuant to section 5.2.2 of the WMS
LLC Agreement during such immediately preceding fiscal year of the Borrower.

“Code” means the Internal Revenue Code of 1986, and the regulations of the
United States Department of the Treasury promulgated thereunder, as amended from
time to time (unless as specifically provided otherwise).

“Collateral” means the “Collateral” as defined in the Security Agreement and all
the “Collateral” or “Pledged Assets” (or equivalent terms) as defined in any
other Collateral Document and any other assets pledged pursuant to any
Collateral Document (but in any event excluding the Excluded Assets).

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a)    the Administrative Agent shall have received each Collateral Document
required to be, or to have been delivered (i) on the Closing Date pursuant to
Section 4.01(a)(v) and, (ii) on the New Increm ental Term Loan Cl osi ng Da te
pursuant to Section 7 of the First Omnibus Amendment and (iii) at such time as
may be designated therein or

 

-14-



--------------------------------------------------------------------------------

herein, including on the New Increm ental Term Loan Cl osi ng Da te , pursuant
to the Collateral Documents or Section 6.11 or 6.13, as applicable, duly
executed by each Loan Party thereto;

(b)    all Obligations shall have been unconditionally guaranteed by the
Borrower (other than with respect to its direct Obligations as a primary obligor
(as opposed to a guarantor) under the Loan Documents) and, each
Materialwholly-owned Domestic Subsidiary (other than any Excluded Subsidiary)
including those that are listed on Schedule 1.01(B) hereto (each, a
“Guarantor”);

(c)    the Secured Obligations and the Guaranty shall have been secured pursuant
to the Security Agreement by a first-priority security interest (subject to
Liens permitted by Section 7.01) in (i) all of the Equity Interests of each
Restricted Subsidiary (other than any Immaterial Subsidiary) that i s a wholly o
wned Domestic Subsidiary (other than a Domestic Subsidiary described in the
following clause (ii)) directly owned byof the Loan Parties, and (ii) 65%all of
the issued and outstanding Equity Interests of each Restricted Subsidiary that i
s a CFC Holding Co mpany that i s directly owned by the Borrower or by any
Subsidiary Guarantor, and (iii) 65% of the issued and outstanding Equity
Interests of each Restricted Subsidiary that i s a wholly o wnedf i rst-tier
Foreign Subsidiary that is directly owned by the Borrower or by any Subsidiary
Guarantor, i n each case other than any Excluded Assets;a Loan Party; provided
that solely to the extent that the grant of such a Lien in the Equity Interest
of any such first-tier Foreign Subsidiary would result in any material adverse
tax consequences (as reasonably determined by the Borrower in consultation with
the Administrative Agent and not objected to by the Required Lenders), then such
grant shall be limited to 66-2/3% of the Equity Interest of such first-tier
Foreign Subsidiary;

(d)     except to the extent otherwise provided hereunder, including subject to
Liens permitted by Section 7.01, or under any Collateral Document, the Secured
Obligations and the Guaranty shall have been secured by a perfected
first-priority security interest (to the extent such security interest m ay be
perfected by delivering certificated securities, filing f inancing state ments
under the Unif orm Commerci al Code or making any necessary filings w ith
respect to the security interest w ith the United States Patent and Trademark
Office or United States Copyright Office or to the extent required in the
Security Agreement (or any other Collateral Document)) or by Mortgages referred
to in clause (e) below in the Collateral of the Borrower and each Guarantor
(including, without lim itation, accounts, inventory, equipment, fixtures,
investment property, goods, chattel paper, instruments, payment intangibles,
deposit accounts, commodity accounts, security accounts, contract rights,
applications and registrations of intellectual property filed in the United
States, other, general intangibles, Material Real Property, intercompany notes
and proceeds of the foregoing), in each case, (i) with the priority required by
the Collateral Documents and (ii) subject to exceptions and limitations
otherwise set forth in this Agreement (for the avoidance of doubt, including the
limitations and exceptions set forth in Section 4.01), the First Om nibus Am
endm ent and the Collateral Documents; and

 

-15-



--------------------------------------------------------------------------------

(e)    the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Material Real Property required to be delivered
pursuant to Sections 6.11 and 6.13 (the “Mortgaged Properties”) duly executed
and delivered by the applicable Loan Party, (ii) a title insurance policy for
such property available in each applicable jurisdiction (the “Mortgage
Policies”) insuring the Lien of each such Mortgage as a valid first-priority
Lien on the property described therein, free of any other Liens except as
permitted by Section 7.01, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request, (iii) a
completed Life-of-Loan Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each Loan Party relating thereto) and, if any
improvements on any Mortgaged Property are located within an area designated a
“flood hazard area,” evidence of such flood insurance as may be required under
Section 6.07, (iv) ALTA surveys in form and substance reasonably acceptable to
the Administrative Agent or such existing surveys together with no-change
affidavits sufficient for the title company to remove all standard survey
exceptions from the Mortgage Policies and issue the endorsements required in
clause (ii) above, (v) copies of any existing abstracts and appraisals and
(vi) such legal opinions and other documents as the Administrative Agent may
reasonably request with respect to any such Mortgaged Property;

provided, however, that (i) the foregoing definition shall not require, and the
Loan Documents shall not contain any requirements as to, (A) the creation or
perfection of pledges of, security interests in, Mortgages on, or the obtaining
of title insurance, surveys, abstracts or appraisals or taking other actions
with respect to any Excluded Assets and (B) any other assets that, in the
reasonable judgment of the Administrative Agent and the Borrower, the cost of
creating, perfecting or maintaining such pledges or security interests in such
assets or obtaining title insurance, surveys, abstracts or appraisals in respect
of such assets shall be excessive in view of the value of such assets or the
practical benefit to the Lenders afforded thereby and (ii) the Liens required to
be granted from time to time pursuant to the Collateral and Guarantee
Requirement shall be subject to exceptions and limitations set forth in this
Agreement and the Collateral Documents.

The Administrative Agent may grant extensions of time for the perfection of
security interests in, or the delivery of the Mortgages and the obtaining of
title insurance and surveys with respect to, particular assets and the delivery
of assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of the Loan Parties on such date) or any other
compliance with the requirements of this definition where it reasonably
determines, in consultation with the Borrower, that perfection or compliance
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required by this Agreement or the Collateral
Documents.

NoExcept as specified by the Required Lenders in their sole discretion, no
actions in any non-U.S. jurisdiction or required by the Laws of any non-U.S.
jurisdiction shall be required in order to create any security interests in
assets located, titled, registered or filed outside of the U.S. or to perfect
such security interests (it being understood that, except as specified by the
Required Lenders in their sole discretion, there shall be no security agreements
or pledge agreements governed under the Laws of any non-U.S. jurisdiction).

 

-16-



--------------------------------------------------------------------------------

The foregoing definition shall not require (i) control agreements and perfection
by “control” with respect to any Collateral other than, to the extent required
by the Administrative Agent, certificated Equity Interests of the Borrower and,
to the extent constituting Collateral, its Restricted Subsidiaries or (ii)
landlord waivers, estoppels and collateral access letters.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, collateral
assignments, Security Agreement Supplements, security agreements, pledge
agreements, intellectual property security agreements or other similar
agreements deliveredinstrument, document or agreement pursuant to which the
Borrower or of the any Restricted Subsidiaries had granted (or has purported to
have granted) any Lien to the Administrative Agent pursuant to Section
4.01(a)(v), 6.11 or 6.13 and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.or any other Secured
Party to secure the Obligations under the Loan Documents.

“Commitment” means a Revolving Credit Commitment, Extended Revolving Credit
Commitment of a given series, Incremental Revolving Credit Commitment,
Refinancing Revolving Credit Commitment of a given Refinancing Series, Initial
Term Commitment, Incremental Term Commitment, New Incremental Term Loan
Commitment, Refinancing Term Commitment of a given Refinancing Series or
Commitment in respect of Replacement Term Loans, as the context may require.

“Committed Loan Notice” means a written notice of (a) a Borrowing, (b) a
conversion of Loans from one Type to the other or (c) a continuation of
Eurocurrency Rate Loans or EURIBOR Loans pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A hereto.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications Act” means the Communications Act of 1934, as amended, and the
rules, regulations, and published policies of the FCC.

“Company” has the meaning set forth in the introductory paragraph hereto.

“Company Parties” means, collectively, the Borrower and its Restricted
Subsidiaries, and “Company Party” means any one of them.

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D-1 hereto.

 

-17-



--------------------------------------------------------------------------------

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated December 7, 2016.

“Consolidated Cash Interest Expense” means, for any period, total interest
expense determined in accordance with GAAP for such period but only to the
extent paid or currently payable in cash in such period (for the avoidance of
doubt, any such amount shall exclude any interest expense that, at the option of
the Borrower, may be paid in cash or in kind, as long as the Borrower elects
such payment to be made in kind and such payment is actually paid in kind during
the relevant period), and excluding, for the avoidance of doubt,
(i) amortization of deferred financing costs, debt issuance and amendment costs,
commissions, fees and expenses, (ii) Transaction Expenses, fees and expenses
associated with the EMC Acquisition Transactions and the MTN Acquisition
Transactions and any annual agency fees, (iii) fees and expenses (including
bridge, arrangement, structuring, amendment, commitment and other similar fees)
associated with any amendment or modification of the Loan Documents and any
Disposition, Permitted Acquisition, Investment or issuance of Equity Interests
or Indebtedness, in each case, permitted hereunder and whether or not
consummated, (iv) any expenses resulting from discounting of indebtedness in
connection with the application of recapitalization accounting or purchase
accounting, (v) penalties or interest related to taxes and any other amounts of
noncash interest resulting from the effects of acquisition method accounting or
pushdown accounting, (vi) the accretion or accrual of, or accrued interest on,
discounted liabilities during such period, (vii) any one-time cash costs
associated with breakage in respect of Swap Contracts for interest rates and
(viii) all non-recurring interest expense consisting of liquidated damages for
failure to timely comply with registration rights obligations. For purposes of
calculating Consolidated Cash Interest Expense (a) for the period of four fiscal
quarters ending March 31, 2017, Consolidated Cash Interest Expense for such
period shall be deemed to be an amount equal to Consolidated Cash Interest
Expense for the fiscal quarter ending March 31, 2017 multiplied by four, (b) for
the period of four fiscal quarters ending June 30, 2017, Consolidated Cash
Interest Expense for such period shall be deemed to be an amount equal to
Consolidated Cash Interest Expense for the period of two consecutive fiscal
quarters ending June 30, 2017 multiplied by two and (c) for the period of four
fiscal quarters ending September 30, 2017, Consolidated Cash Interest Expense
for such period shall be deemed to be an amount equal to Consolidated Cash
Interest Expense for the period of three consecutive fiscal quarters ending
September 30, 2017, multiplied by 4/3.

“Consolidated EBITDA” means, for any period, the sum of (x) Reported Adjusted
EBITDA for such period, plus (y) to the extent not exceeding 20% of the Reported
Adjusted EBITDA for such period, estimated “run-rate” cost savings which have
not yet been realized from actions previously taken by the Borrower and its
Subsidiaries as of such time, as certified by a financial officer of the
Borrower as being reasonably anticipated and achievable during the 12-month
period following the end of the applicable period for which Consolidated EBITDA
is so being calculated (“Actioned Costs Savings”) calculated as if such Actioned
Cost Savings have been realized on the first day of the applicable Test Period
and were realized during the entirety of such Test Period. As used herein,
“run-rate” means the full annualized benefit that is associated with any
Actioned Costs Savings, net of the amount of actual benefits realized, during
any Test Period and any subsequent Test Period (covering the period in which
such action giving rise to such Actioned Costs Savings occurred) in which the
effects thereof are expected to be realized relating to such Actioned Cost
Savings (but in no event exceeding one year from such action giving rise to such
Actioned Costs Savings). In addition, if during such period for which

 

-18-



--------------------------------------------------------------------------------

Consolidated EBITDA is being so calculated, any Specified Transaction shall have
occurred, then Consolidated EBITDA shall be adjusted in accordance with Section
1.09(a) and (b) hereof (solely as such adjustments relate to those elements of
Consolidated EBITDA set forth herein (and in Reported Adjusted EBITDA) and
solely on and subject to the terms set forth herein (including the limitations
in clause (y) above), in each case, as if such Specified Transaction had taken
place on the first day of the Test Period for which Consolidated EBITDA is being
calculated.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a)     without duplication and, except with respect to clauses (vii)(B), (x)
and (xi) below, to the extent deducted (and not added back or excluded) in
arriving at such Consolidated Net Income, the sum of the following amounts for
such period with respect to the Borrower and its Restricted Subsidiaries:

(i)     total interest expense determined in accordance with GAAP (including, to
the extent deducted and not added back in computing Consolidated Net Income, (A)
amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (B) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers acceptances, (C)
non-cash interest payments, (D) the interest component of Capitalized Leases,
(E) net payments, if any, pursuant to interest Swap Contracts with respect to
Indebtedness, (F) amortization of deferred financing fees, debt issuance costs,
commissions and fees, and (G) the interest component of any pension or other
post-employment benefit expense) and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, and costs of surety bonds
in connection with financing activities (whether amortized or immediately
expensed),

(ii)     without duplication, provision for taxes based on income, profits or
capital gains of the Borrower and the Restricted Subsidiaries, including,
without limitation, federal, state, foreign, local, franchise and similar taxes
and foreign withholding taxes paid or accrued during such period including
penalties and interest related to such taxes or arising from any tax
examinations,

(iii)     depreciation and amortization (including amortization of intangible
assets, deferred financing fees, debt issuance costs, commissions, fees and
expenses, bridge, commitment and other financing fees, discounts, yield) and
other fees and charges (including amortization of unrecognized prior service
costs and actuarial gains and losses related to pensions and other
post-employment benefits, of the Borrower and its Restricted Subsidiaries),

 

-19-



--------------------------------------------------------------------------------

(iv)    extraordinary, infrequent, unusual, exceptional or non-recurring
charges, expenses or losses,

(v)     non-cash charges, expenses or losses, including, without limitation, any
non-cash expense relating to the vesting of warrants (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period),

(vi)     retention, recruiting, relocation and signing bonuses and expenses,
stock option and other equity-based compensation expenses, severance costs, stay
bonuses, transaction fees and expenses and management fees and expenses, and any
one time expense relating to enhanced accounting function or other transaction
costs, including those associated with becoming a public company (including,
without duplication, any such payments made in connection with the consummation
of the MTN Acquisition Transactions or the EMC Acquisition Transactions, as the
case may be),

(vii)    (A) the amount of any restructuring charges and related charges,
restructuring costs, integration costs, transition costs, consolidation and
closing costs for facilities, costs incurred in connection with any
non-recurring strategic initiatives, costs incurred in connection with
acquisitions and non-recurring intellectual property development after the
Closing Date, other business optimization expenses (including costs and expenses
relating to business optimization programs and new systems design and
implementation costs), project start-up costs and other restructuring charges,
accruals or reserves (including restructuring costs related to acquisitions
after the Closing Date and to closure/consolidation of facilities, retention
charges, systems establishment costs and excess pension charges) and (B) the
amount of cost savings, operating expense reductions, other operating
improvements and synergies projected by the Borrower in good faith to result
from actions taken or expected to be taken in connection with (1) the MTN
Acquisition Transactions, the EMC Acquisition Transactions, the Transactions or
any other Specified Transaction or (2) the implementation of any Cost Savings
Initiative after the Closing Date (in each case calculated on a Pro Forma Basis
as though such cost savings, operating expense reductions, other operating
improvements and synergies had been realized on the first day of such period and
as if such cost savings, operating expense reductions, other operating
improvements and synergies were realized during the entirety of such period),
net of the amount of actual benefits realized during such period from such
actions; provided that (x) a duly completed certificate signed by a Responsible
Officer of the Borrower shall be delivered to the Administrative Agent together
with the Compliance Certificate required to be delivered pursuant to Section
6.02, certifying that such cost savings, operating expense reductions, other
operating improvements and synergies are (i) reasonably supportable and
quantifiable in the good faith judgment of the Borrower, and (ii) reasonably
anticipated to be realized within 18 months after the consummation of the

 

-20-



--------------------------------------------------------------------------------

applicable Specified Transaction or the implementation of a Cost Savings
Initiative which is expected to result in such cost savings, expense reductions,
other operating improvements or synergies, (y) no cost savings, operating
expense reductions and synergies shall be added pursuant to this clause (vii) to
the extent duplicative of any expenses or charges otherwise added to
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period and (z) the aggregate add-backs pursuant to this clause (vii)(B)
(plus any adjustments made pursuant to Section 1.09(c) but excluding any
adjustments consistent with Article 11 of Regulation S-X promulgated under the
Securities Act and as interpreted by the staff of the SEC)) shall not exceed 25%
of Consolidated EBITDA for such Test Period (calculated after giving effect to
any such add-backs or adjustments),

(viii)    [reserved],

(ix)    other accruals, payments and expenses (including rationalization, legal,
tax, structuring and other costs and expenses), or any amortization thereof,
related to the Transactions (including all Transaction Expenses), the MTN
Acquisition Transactions, the EMC Acquisition Transactions, acquisitions,
Investments, dividends, Dispositions, or any amortization thereof, issuances of
Indebtedness or Equity Interests permitted under the Loan Documents or repayment
of debt, issuance of equity securities, refinancing transactions or amendment or
other modification of any debt instrument (in each case, including any such
transaction consummated on the Closing Date and any such transaction undertaken
but not completed),

(x)    to the extent not already included in Consolidated Net Income, proceeds
of business interruption insurance (to the extent actually received),

(xi)     cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back,

(xii)     any non-cash increase in expenses (A) resulting from the revaluation
of inventory (including any impact of changes to inventory valuation policy
methods including changes in capitalization of variances) or other inventory
adjustments, or (B) due to purchase accounting associated with the MTN
Acquisition Transactions, the EMC Acquisition Transactions or any acquisition
constituting an Investment consummated prior to or, to the extent not prohibited
by this Agreement, after the Closing Date,

(xiii)     the amount of any expense or reduction of Consolidated Net Income
consisting of Restricted Subsidiary income attributable to minority interests or
non-controlling interests of third parties in any non-wholly owned Restricted
Subsidiary; provided that the amount of such cash dividends or distributions
deducted pursuant to this clause (xiii) in any Test Period shall not

 

-21-



--------------------------------------------------------------------------------

exceed such third party’s pro rata share of the Consolidated EBITDA (to the
extent positive) of such non-wholly owned Restricted Subsidiary for such Test
Period,

(xiv)     letter of credit fees,

(xv)     the am ount of fees, inde mnifications and reim bursement of expenses
of directors of any Company Party,

(xvi)     any Equity Funded Employee Plan Costs,

(xvii) any net loss f rom disposed, abandoned or discontinued operations or
product lines,

(xviii) [reserved],

(xix)     earn-out and contingent consideration obligations (including to the
extent accounted for as bonuses or otherw ise) and adjustments thereof and
purchase price adjustments, in any case in connection with any acquisition or
other Investment, and

(xx)     any cos ts or expenses i ncurred relating t o environ mental
remediation, litigation or other disputes in respect of events and exposures
that occurred prior to the Closing Date;

minus (b) without duplication and to the extent included i n arriving at such
Consolidated Net Income, (i) non-cash gains (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period), (ii) any net gain
from disposed, abandoned or discontinued operations or product lines and (iii)
the amount of any minority interest income consisting of Restricted Subsidiary
losses attributable to minority i nterests or non-controlling interests of third
parties in any non-wholly owned Restricted Subsidiary; provided that:

(A)     to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA (x) currency translation gains and
losses related to currency remeasurem ents of Indebtedness (including the net
loss or gain (i) resulting from S wap Contracts for currency exchange risk and
(ii) resulting from interco mpany indebtedness) and (y) all other foreign
currency translation gains or losses to the extent such gains or losses are
non-cash items;

(B)     to the extent included i n Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of t he Financial Accounting Standards Board’s
Accounting Standards Codification 815 and the International Accounting Standard
Board’ s IA S 39 and the ir respective related pronouncements and
interpretations; and

 

-22-



--------------------------------------------------------------------------------

(C)     to the extent included i n Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any income (loss) for
such period attributable to the early extinguishment of (i) Indebtedness, (ii)
obligations under any Swap Contracts or (iii) other derivative instruments.

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes any of the fiscal quarters ended December 31, 2015, March 31, 2016,
June 30, 2016, September 30, 2016 and December 31, 2016, at the Borrower’s
option, Consolidated EBITDA for such fiscal quarters shall be deemed to be
$35,550,000, $31,918,000, $28,653,000, $32,400,000 and $33,050,000,
respectively, in each case as may be subject to addbacks and adjustments
(without duplication) pursuant to clause (vii)(B) above and Section 1.09(c) for
the applicable Test Period. For the avoidance of doubt, Consolidated EBITDA
shall be calculated, including pro forma adjustments, in accordance with Section
1.09.

“Consolidated First Lien Net Debt” means, as of any date of determination, any
Indebtedness described in clause (a) of the definition of “Consolidated Total
Net Debt” outstanding on such date that is secured by a Lien on any asset or
property of the Borrower or any Restricted Subsidiary but excluding any such
Indebtedness in which the applicable Liens are expressly subordinated or junior
to the Liens securing the Obligations minus up to $100,000,000 of cash and Cash
Equivalents ((x) other than Restricted Cash and (y) other than cash or Cash
Equivalents in an amount equal to the amount of the Deducted Qualified Debt plus
the amount of the proceeds of any such Qualified Debt or Excluded Contributions
issued or received to finance a Permitted Acquisition in accordance with Section
7.02(i) but which has not yet been applied, in each case, as of such date of
determination) included on the consolidated balance sheet of the Borrower and
the Restricted Subsidiaries as of such date, free and clear of all Liens (other
than Liens permitted by Section 7.01); provided that Consolidated First Lien Net
Debt shall not include Indebtedness in respect of letters of credit, except to
the extent of unreimbursed amounts thereunder; provided that any unreimbursed
amount under commercial letters of credit shall not be counted as Consolidated
First Lien Net Debt until three Business Days after such amount is drawn. For
the avoidance of doubt, it is understood that obligations (i) under Swap
Contracts and Treasury Services Agreements and (ii) owed by Unrestricted
Subsidiaries, do not constitute Consolidated First Lien Net Debt.

“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated First Lien Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, however, that, without
duplication,

 

-23-



--------------------------------------------------------------------------------

(a)     any after-tax effect of extraordinary items (including gains or losses
and all fees and expenses relating thereto) for such period shall be excluded,

(b)     the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income shall be excluded,

(c)     accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are so required to be established or adjusted as a
result of the Transactions (or within 12 months after the closing of or the EMC
Acquisition Transactions or any other acquisition that are so required to be
established or adjusted as a result of such acquisition) in accordance with GAAP
or changes as a result of adoption or modification of accounting policies in
accordance with GAAP shall be excluded,

(d)     any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions or abandonments or
the sale or other disposition of any Equity Interests of any Person, in each
case other than in the ordinary course of business, as determined in good faith
by the Borrower, shall be excluded,

(e)     the net income (loss) for such period of any Person that is not a
Subsidiary of the Borrower, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, shall be excluded; provided
that (x) Consolidated Net Income of the Borrower shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash or Cash Equivalents (or to the extent subsequently converted into cash or
Cash Equivalents) to the Borrower or a Restricted Subsidiary thereof in respect
of such period (except to the extent relating to amounts certified by the
Borrower pursuant to the following clause (y)), and (y) at the option of the
Borrower and without duplication of the foregoing clause (x), solely while MTN
or JV Holdings is a Restricted Subsidiary and a member of WMS and WMS is not a
direct or indirect Subsidiary of the Borrower, Consolidated Net Income of the
Borrower for any fiscal quarter of the Borrower shall be increased by the amount
of distributions determined in good faith by the Borrower as being available to
be paid from WMS to JV Holdings in respect of such fiscal quarter pursuant to
section 5.2.2 of the WMS LLC Agreement but not actually paid to JV Holdings
during such fiscal quarter,

(f)    any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(g)     any non-cash compensation charge or expense, including any such charge
or expense arising from the grants of stock appreciation or similar rights,
stock options, restricted stock or other rights or equity incentive programs or
any other equity-based compensation shall be excluded, and any cash charges
associated with the rollover, acceleration or payout of Equity Interests by
management of Borrower or any of its Subsidiaries in connection with the MTN
Acquisition Transactions, the EMC Acquisition Transactions, or the Transactions,
as the case may be, shall be excluded,

 

-24-



--------------------------------------------------------------------------------

(h)     any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is (A)
not denied by the applicable indemnitor in writing within 180 days of the
occurrence of such event and (B) in fact indemnified or reimbursed within 365
days of such determination (with a deduction in the applicable future period for
any amount so added back to the extent not so indemnified or reimbursed within
such 365-day period), shall be excluded,

(i)     to the extent covered by insurance and actually reimbursed, or, so long
as the Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount (A) is not denied by the applicable carrier in writing
within 180 days of the occurrence of such event and (B) is in fact reimbursed
within 365 days of the date of such determination (with a deduction in the
applicable future period for any amount so added back to the extent not so
reimbursed within such 365 days), expenses, charges or losses with respect to
liability or casualty events or business interruption shall be excluded,

(j)     the income (or loss) of any Person accrued prior to the date it becomes
a Restricted Subsidiary of the Borrower or is merged into or consolidated with
the Borrower or any of its Subsidiaries or such Person’s assets are acquired by
the Borrower or any of its Restricted Subsidiaries shall be excluded (except to
the extent required for any calculation of Consolidated EBITDA on a Pro Forma
Basis in accordance with Section 1.09),

(k)     solely for the purpose of determining the Cumulative Credit pursuant to
clause (b) of the definition thereof, the income of any Restricted Subsidiary of
the Borrower that is not a Guarantor to the extent that the declaration or paym
ent of dividends or similar distributions by such Restricted Subsidiary of such
income is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Restricted Subsidiary (whi ch has not
been waived) sha ll be excluded, except (solely to the extent permitted to be
paid) to the extent of the amount of dividends or other distributions actually
paid to the Borrower or any of its Restricted Subsidiaries that are Guarantors
by such Person during such period in accordance with such documents and
regulations, and

(k)      [reserved], and

(l)     the Consolidated Net Income of the Borrower shall be reduced by the
applicable CNI True-Up Amount (if any).

 

-25-



--------------------------------------------------------------------------------

There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments in component amounts required or permitted by
GAAP (including in the inventory, property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) and related authoritative pronouncements (including the
effects of such adjustments pushed down to (x) with respect to any such
adjustments related to any period occurring prior to the consummation of the EMC
Acquisition, EMC and its Restricted Subsidiaries, and (y) with respect to any
such adjustments related to any period occurring after the consummation of the
EMC Acquisition, the Borrower’s Restricted Subsidiaries), as a result of the MTN
Acquisition Transactions, the EMC Acquisition Transactions or any acquisition
constituting an Investment permitted under this Agreement consummated prior to
or, to the extent not prohibited by this Agreement, after the Closing Date, or
the amortization or write-off of any amounts thereof. For the avoidance of
doubt, Consolidated Net Income shall be calculated, including pro forma
adjustments, in accordance with Section 1.09.

“Consolidated Senior Secured Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Total Net Debt (other than any portion of
Consolidated Total Debt that is unsecured) as of the last day of such Test
Period to (b) Consolidated EBITDA as of the last day for such Test Period.

“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with the MTN
Acquisition Transactions, the EMC Acquisition Transactions or any acquisition
constituting an Investment permitted under this Agreement consummated prior to
or, to the extent not prohibited by this Agreement, after the Closing Date)
consisting of Indebtedness for borrowed money, purchase money debt and
Attributable Indebtedness minus (b) up to $100,000,000 of cash and Cash
Equivalents ((x) other than Restricted Cash and (y) other than cash or Cash
Equivalents in an am ount equal to the am ount of the Deducted Quali fied Debt
pl us the am ount of t he proceeds of any such Quali fied Debt or Excluded
Contributions issued or received to finance a Permitted Acquisition in
accordance with Section 7.02(i) but which has not yet been applied, i n each
case, as of such date of determi nation) included on the consolidated balance
sheet of the Borrower and its Restricted Subsidiaries as of such date, free and
clear of all Liens (other than Liens permitted by Section 7.01); provided that
Consolidated Total Net Debt shall not include Indebtedness in respect of letters
of credit, except to the extent of unreimbursed amounts thereunder; provided
that any unreimbursed amount under commercial letters of credit shall not be
counted as Consolidated Total Net Debt until three Business Days after such
amount is drawn. For the avoidance of doubt, it is understood that obligations
(i) under Swap Contracts and Treasury Services Agreements and (ii) owed by
Unrestricted Subsidiaries, do not constitute Consolidated Total Net Debt.

“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA as of the last day for such Test Period.

“Consolidated Working Capital” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of

 

-26-



--------------------------------------------------------------------------------

determination minus Current Liabilities at such date of determination; provided
that increases or decreases in Consolidated Working Capital shall be calculated
without regard to any changes in Current Assets or Current Liabilities as a
result of (a) any reclassification in accordance with GAAP of assets or
liabilities, as applicable, between current and noncurrent, (b) the effects of
purchase accounting, (c) the effect of fluctuations in the amount of accrued or
contingent obligations, assets or liabilities under Swap Contracts or (d)
appreciation of the Dollar relative to other currencies.

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Contribution Indebtedness” has the meaning set forth in Section 7.03(x).

“Control” has the meaning set forth in the definition of “Affiliate.”

“Controlled Investment Affiliate” shall mean, as to any Person, any other Person
which (i) directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such Person and is organized by such Person (or any Person
Controlling such Person) primarily for making equity or debt investments in the
Borrower or other portfolio companies or (ii) is obligated pursuant to a
commitment agreement to invest its capital as directed by such Person.

“Convertible Notes” means the 2.75% convertible senior unsecured convertible
notes due 2035 issued by the Borrower pursuant to the Indenture dated as of
February 18, 2015, between the Borrower and U.S. Bank National Association, as
trustee.

“Cost Savings Initiative” means any operational change, restructuring, cost
savings initiative or other similar initiative or specified transaction.

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, any Class of existing Term Loans or any Class of existing
Revolving Credit Loans (or unused Revolving Credit Commitments), or any
then-existing Credit Agreement Refinancing Indebtedness (the “Refinanced Debt”);
provided that (i) such Indebtedness has a maturity no earlier, and, in the case
of Refinancing Term Loans, a Weighted Average Life to Maturity equal to or
greater, than the Refinanced Debt, (ii) such Indebtedness shall not have a
greater principal amount than the principal amount (or accreted value, if
applicable) of the Refinanced Debt plus accrued interest, fees, premiums (if
any) and penalties thereon and fees and expenses associated with the
refinancing, plus an amount equal to any existing commitments unutilized
thereunder, (iii) the covenants and events of default of such Indebtedness are,
taken as a whole, not materially more favorable to the investors providing such
Indebtedness than those contained in the documentation governing the Refinanced
Debt (except

 

-27-



--------------------------------------------------------------------------------

for (x) covenants or other provisions applicable only to periods after the
Maturity Date of the applicable Facility existing at the time of incurrence of
such Credit Agreement Refinancing Indebtedness and (y) any financial maintenance
covenant to the extent such covenant is also added for the benefit of the
lenders under the Refinanced Debt) or otherwise reflect market terms and
conditions (as reasonably determined by the Borrower) at the time of incurrence
or issuance of such Credit Agreement Refinancing Indebtedness, (iv) the
Effective Yield with respect such Credit Agreement Refinancing Indebtedness
shall be determined by the Borrower and the lenders providing such Credit
Agreement Refinancing Indebtedness, (v) such Refinanced Debt shall be repaid,
repurchased, retired, defeased or satisfied and discharged, and all accrued
interest, fees, premiums (if any) and penalties in connection therewith shall be
paid, on the date such Credit Agreement Refinancing Indebtedness is issued,
incurred or obtained, (vi) such Indebtedness is not at any time guaranteed by
any Subsidiary other than Guarantors, (vii) to the extent secured, such
Indebtedness is not secured by property other than the Collateral, (viii) if the
Refinanced Debt is subordinated in right of payment to, or to the Liens
securing, the Obligations, then any Credit Agreement Refinancing Indebtedness
shall be subordinated in right of payment to, or to the Liens securing, the
Obligations, as applicable, on terms (a) at least as favorable (taken as a
whole) (as reasonably determined by the Borrower) to the Lenders as those
contained in the documentation governing the Refinanced Debt or (b) otherwise
reasonably acceptable to the Administrative Agent, (ix) if such Credit Agreement
Refinancing Indebtedness is secured, the requirements in the proviso at the end
of Section 7.03 have been satisfied and (x) no Credit Agreement Refinancing
Indebtedness that is a Term Loan shall be mandatorily prepaid (but may be
voluntarily prepaid) prior to repayment in full of (or, if junior in right of
payment or as to security, on a junior basis with respect to) the Initial Term
Loans and the New Increm ental Term Loans unless, solely in the case such Credit
Agreement Refinancing Indebtedness is pari passu in right of payment and
security with the Initial Term Loans and the New Increm ental Term Loans,
accompanied by at least a ratable payment of the Initial Term Loans and the New
Incremental Term Loans, and any Credit Agreement Refinancing Indebtedness that
is pari passu in right of payment and security with the Initial Term Loans and
the New Increm ental Term Loans may participate (x) on a pro rata basis or on
less than a pro rata basis (but not greater than pro rata basis) in any
mandatory prepayments hereunder and (y) on a pro rata basis, greater than pro
rata or a less than pro rata basis in any voluntary repayments or prepayments
hereunder. N otwithstanding the foregoing, if such Refinanced Debt constitutes
Quali fied Deb t, any such Indebtedness shall be required to qualify as
Qualified Debt (in accordance with the terms hereof).

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

(a)    on and after the Amendm ent No. 1 Trigger Date only17, $25,000,000, plus

(b)    the Cumulative Retained Excess Cash Flow Amount at such time, plus

 

 

17

First Amendment

 

-28-



--------------------------------------------------------------------------------

(c)     (i) the cumulative amount of cash and Cash Equivalent proceeds from the
sale or issuance of Qualified Equity Interests of the Borrower after the Closi
ng Date to a Person other than a Loan Party or a Restricted Subsidiary and on or
prior to such time (including upon exercise of warrants or options) (other than
Excluded Contributions or any amount designated as a Cure Amount or used for
Equity Funded Employee Plan Costs) which proceeds have been contributed as
common equity to the capital of the Borrower and (ii) the Qualified Equity
Interests of the Borrower (other than Excluded Contributions or any amount
designated as a Cure Amount or used for Equity Funded Employee Plan Costs)
issued upon conversion of Indebtedness or Disqualified Equity Interests of the
Borrower or any Restricted Subsidiary of the Borrower owed to a Person other
than a Loan Party or a Restricted Subsidiary of a Loan Party not previously
applied for a purpose (including a Cure Amount) other than use in the Cumulative
Credit, plus

(d)     100% of the fair market value (as reasonably determined by the Borrower)
of marketable securities or other property received by the Borrower or a
Restricted Subsidiary from any Person other than a Loan Party or a Restricted
Subsidiary contributed to the common capital of the Borrower or in exchange for,
or for the net cash proceeds of, the issuance of Qualified Equity Interests of
the Borrower contributed to the common capital of the Borrower, received after
the Closing Date (other than Excluded Contributions or any amount designated as
a Cure Amount or used for Equity Funded Employee Plan Costs), plus

(e)     100% of the aggregate amount received by the Borrower or any Restricted
Subsidiary of the Borrower in cash and Cash Equivalents from:

(i)     the sale, transfer or other disposition (other than to the Borrower or
any such Restricted Subsidiary) of the Equity Interests of an Unrestricted
Subsidiary or any minority Invest ments, or

(ii)    any dividend or other distribution by an Unrestricted Subsidiary or
received in respect of minority Investments, or

(iii)     any interest, returns of principal, repayments and similar payments by
such Unrestricted Subsidiary or received in respect of any minority Investment,

provided that i n the case of clauses (i), (ii) and (iii), i n each case, to the
extent that t he Investment corresponding to the designation of such Subsidiary
as an Unrestricted Subsidiary or any subsequent Investment in such Unrestricted
Subsidiary or minority Investment, as applicable, was made i n reliance on the
Cumulative Credit pursuant to Section 7.02(c)(iii)(C)(y) or Section 7.02(n)(y),
provided, further, that no increase in the Cumulative Credit pursuant to this
clause (e) shall result in a duplicative increase i n any applicable Investment
basket in Section 7.02 by virtue of a Return thereon, plus

(f)     in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgam ated w ith or
into, or transfers or conveys all or substantially all of its assets to, or is
liquidated into, t he Borrower or a Restricted Subsidiary, the fair market value
of the Investments of the

 

-29-



--------------------------------------------------------------------------------

Borrower and the Restricted Subsidiaries made in such Unrestricted Subsidiary at
the time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable), in each case to the extent the original
Investment in such Unrestricted Subsidiary was m ade a fter t he C losi ng D ate
pursuant to Section 7.02(c)(iii)(C)(y) or Section 7.02(n)(y), plus

(g)     [reserved], plus

(h)     an amount equal to any net after-tax returns in cash and Cash
Equivalents (including dividends, interest, distributions, returns of principal,
sale proceeds, repayments, income and similar amounts) actually received by any
Loan Party in respect of any Investments pursuant to Section 7.02 (other than
Sections 7.02(c)(iii)(C)(y) and Section 7.02(n)(y)); provided that no increase i
n the Cumulative Credit pursuant to this clause (h) shall result in a
duplicative increase i n any applicable Investment basket in Section 7.02 by
virtue of a Return thereon, plus

(i)    to the extent not required to prepay Loans in accordance with
Section 2.05(b), the aggregate amount of all Net Proceeds actually received by
the Borrower or any Restricted Subsidiary in connection with the sale, transfer
or other disposition of any assets of any Unrestricted Subsidiary since the
Closing Date, plus

(j)    [reserved], plus

(k)     an amount equal to Declined Proceeds, minus

(l)    any amount of the Cumulative Credit used to make Invest ments pursuant to
Section  7.02(c)(iii)(C)(y), Section  7.02(i)(iii)(B) or Section 7.02(n)(y) af
ter the Closing Date and prior to such time, minus

(m)     any amount of the Cumulative Credit used to pay dividends or make
distributions or other Restricted Payments pursuant to Section 7.06(f)(A) or
7.06(g) after the Closing Date and prior to such time, minus

(n)     any am ount of the Cum ulative Credit used to make paym ents or
distributions in respect of Junior Financings pursuant to Section 7.13 after the
Closi ng Date and prior to such time.

“Cumulative Retained Excess Cash Flow Amount” means, at any date, an amount, not
less than zero in the aggregate, determined on a cumulative basis equal to the
aggregate cumulative sum of the Retained Percentage of Excess Cash Flow for all
Excess Cash Flow Periods ending after the Closing Date and prior to such date.

“Cure Amount” has the meaning set forth in Section 8.04(a).

“Cure Expiration Date” has the meaning set forth in Section 8.04(a).

“Current Assets” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash and Cash

 

-30-



--------------------------------------------------------------------------------

Equivalents) that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as
current assets at such date of determination, other than amounts related to
current or deferred Taxes based on income or profits (but excluding assets held
for sale, loans (permitted) to third parties, pension assets, deferred bank fees
and derivative financial instruments).

“Current Liabilities” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as current
liabilities at such date of determination, other than (a) the current portion of
any Indebtedness, (b) the current portion of interest expense, (c) accruals for
current or deferred Taxes based on income or profits, (d) accruals of any costs
or expenses related to restructuring reserves, (e) deferred revenue, (f) any
Revolving Credit Exposure or Revolving Credit Loans and (g) the current portion
of pension liabilities.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning set forth in Section 2.05(b)(viii).

“Deducted Qualified Debt” means, with respect to the calculation of Consolidated
First Lien Net Debt or Consolidated Total Net Debt, the aggregate amount of any
Qualified Debt borrowed or incurred by the Borrower or any Subsidiary pursuant
to Section 7.03(q)(ii) (and for clarity sake, not applied to the prepayment of
the Term Loans or as consideration for a Permitted Acquisition) during the
fiscal quarter for which such determination is being made, plus the amount of
such Qualified Debt borrowed or incurred in the fiscal quarter immediately
preceding such fiscal quarter.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, without cure
or waiver hereunder, would be an Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan or a EURIBOR Loan, as the
case may be, the Default Rate shall be an interest rate equal to the interest
rate (including any Applicable Rate) otherwise applicable to such Loan plus 2.0%
per annum, in each case, to the fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of Lender
Default.

“Discount Prepayment Accepting Lender” has the meaning set forth in Section
2.05(a)(v)(B)(2).

 

-31-



--------------------------------------------------------------------------------

“Discount Range” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Discount Range Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.05(a)(v)(C) substantially in the form of Exhibit E-4.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit E-5, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning set forth in Section
2.05(a)(v)(C)(1).

“Discount Range Proration” has the meaning set forth in Section
2.05(a)(v)(C)(3).

“Discounted Prepayment Determination Date” has the meaning set forth in Section
2.05(a)(v)(D)(3).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(v)(B)(1),
2.05(a)(v)(C)(1) or 2.05(a)(v)(D)(1), respectively, unless a shorter period is
agreed to between the Borrower and the Auction Agent.

“Discounted Term Loan Prepayment” has the meaning set forth in Section
2.05(a)(v)(A).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests (other than directors’ qualifying shares or other
shares required by applicable Law) in a Restricted Subsidiary) of any property
by any Person (including, without limitation, any non-wholly owned Subsidiary or
j oint vent ure of the Borrower and/or any of its Restricted Subsidiaries),
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than (i) solely for
Qualified Equity Interests and cash in lieu of fractional shares or (ii) solely
at the discretion of the issuer), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control, asset sale or similar
event so long as any rights of the holders thereof upon the occurrence of a
change of control, asset sale or similar event shall be subject to the prior
repayment in full of the Loans and all other Obligations that

 

-32-



--------------------------------------------------------------------------------

are accrued and payable and the termination of the Commitments and the
termination of all outstanding Letters of Credit (unless the Outstanding Amount
of the L/C Obligations related thereto has been Cash Collateralized,
back-stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or deemed reissued under another agreement reasonably acceptable to the
applicable L/C Issuer)), (b) is redeemable at the option of the holder thereof
(other than (i) solely for Qualified Equity Interests and cash in lieu of
fractional shares or (ii) as a result of a change of control, asset sale or
similar event so long as any rights of the holders thereof upon the occurrence
of a change of control, asset sale or similar event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments and the termination of all
outstanding Letters of Credit (unless the Outstanding Amount of the L/C
Obligations related thereto has been Cash Collateralized, back-stopped by a
letter of credit reasonably satisfactory to the applicable L/C Issuer or deemed
reissued under another agreement reasonably acceptable to the applicable L/C
Issuer)), in whole or in part, (c) provides for the scheduled payments of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
Latest Maturity Date at the time of issuance of such Equity Interests; provided
that if such Equity Interests are issued pursuant to a plan for the benefit of
employees of the Borrower or the Restricted Subsidiaries or by any such plan to
such employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the Borrower or
its Restricted Subsidiaries in order to satisfy applicable statutory or
regulatory obligations.

“Disqualified Institution” means such Persons who are competitors of the
Borrower and its Subsidiaries that are separately identified in writing by the
Borrower to the Administrative Agent from time to time and any of their
Affiliates (other than any such Affiliate that is affiliated with a financial
investor in such Person and that is not itself an operating company or otherwise
an Affiliate of an operating company so long as such Affiliate is a bona fide
Fund) that are either (a) identified in writing by the Borrower to the
Administrative Agent from time to time or (b) clearly identifiable on the basis
of such Affiliate’s name.

“Distressed Person” has the meaning set forth in the definition of
“Lender-Related Distress Event.”

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, as of any date of determination by the Administrative
Agent (or the L/C Issuer, as the case may be), (a) as to any amount denominated
in Dollars, the amount thereof at such time, and (b) as to any amount
denominated in any other currency, the equivalent amount in Dollars as
determined by the Administrative Agent (or the L/C Issuer, as the case may be)
based on the Exchange Rate (determined in respect of the most recent Revaluation
Date).

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA

 

-33-



--------------------------------------------------------------------------------

Resolution Authority, (b) any entity established in an EEA Member Country which
is a parent of an institution described in clause (a) of this definition, or (c)
any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” shall mean, as to any Indebtedness, the effective yield on
such Indebtedness in the reasonable determination of the Administrative Agent in
consultation with the Borrower and consistent with generally accepted financial
practices, taking into account the applicable interest rate margins, any
interest rate floors (the effect of which floors shall be determined in a manner
set forth in the proviso below), or similar devices and all fees, including
upfront or similar fees or original issue discount (amortized over the shorter
of (i) the remaining weighted average life to maturityWeighted Average Li fe to
Maturity of such Indebtedness and (ii) the four years following the date of
incurrence thereof) payable generally to Lenders or other institutions providing
such Indebtedness, but excluding any arrangement, commitment, structuring,
underwriting, ticking, or other similar fees payable in connection therewith
that are not generally shared with the relevant Lenders and, if applicable,
consent fees for an amendment paid generally to consenting Lenders; provided
that with respect to any Indebtedness that includes a “LIBOR floor” or “Base
Rate floor,” (a) to the extent that the Eurocurrency Rate or Base Rate (without
giving effect to any floors in such definitions), as applicable, on the date
that the Effective Yield is being calculated is less than such floor, the amount
of such difference shall be deemed added to the interest rate margin for such
Indebtedness for the purpose of calculating the Effective Yield and (b) to the
extent that the Eurocurrency Rate or Base Rate (without giving effect to any
floors in such definitions), as applicable, on the date that the Effective Yield
is being calculated is greater than such floor, then the floor shall be
disregarded in calculating the Effective Yield.

“Eligible Assignee” has the meaning set forth in Section 10.07(a)(i).

“Embargoed Person” has the meaning set forth in Section 6.21(c).

“EMC” means Emerging Markets Communications, LLC, a Delaware limited liability
company and wholly owned subsidiary of the Borrower.

“EMC Acquisition” means the acquisition by the Borrower of 100% of the Equity
Interests of EMC Intermediate pursuant to the EMC Acquisition Agreement.

“EMC Acquisition Agreement” means that certain Interest Purchase Agreement by
and between EMC Parent, as seller, and the Borrower, as buyer (together with the
exhibits, annexes and disclosure schedules thereto, as amended, supplemented or
modified from time to time).

 

-34-



--------------------------------------------------------------------------------

“EMC Acquisition Transactions” means, collectively, (i) the EMC Acquisition,
(ii) the amendments to the Existing Credit Agreements entered into in connection
with the EMC Acquisition, and (iii) the payment of any fees or expenses incurred
or paid by the Borrower or any of its Subsidiaries in connection with the
foregoing.

“EMC Holdings” means EMC Acquisition, LLC, a Delaware limited liability company.

“EMC Intermediate” means EMC Intermediate, LLC, a Delaware limited liability
company and direct parent of EMC Holdings.

“EMC Parent” means EMC Acquisition Holdings, LLC, a Delaware limited liability
company.

“Enforcement Qualifications” has the meaning set forth in Section 5.04.

“Engagement Letter” means the Engagement Letter, dated as of December 7, 2016,
among the Borrower and the Arrangers.

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means any applicable Law relating to the prevention of
pollution or the protection of the Environment and natural resources, and the
protection of human health and safety as it relates to the Environment.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage or treatment of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement to the extent liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Funded Employee Plan Costs” means cash costs or expenses, incurred
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent funded with cash proceeds contributed to
the capital of the Borrower or net cash proceeds of an issuance of Qualified
Equity Interests of the Borrower (other than amounts designated as Excluded
Contributions, any amount designated as a Cure Amount or any amount used in the
Cumulative Credit or to incur Contribution Indebtedness).

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through

 

-35-



--------------------------------------------------------------------------------

convertible securities); provided that any instrument evidencing Indebtedness
convertible or exchangeable for Equity Interests shall not be deemed to be
Equity Interests unless and until such instrument is so converted or exchanged.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with a Loan Party or any Restricted Subsidiary within
the meaning of Section 414(b) or (c) of the Code or Section 4001 of ERISA (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code or Section 302 of ERISA).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party, any
Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization (within the meaning
of Section 4241 of ERISA) or insolvent (within the meaning of Section 4245 of
ERISA) or in “endangered” or “critical” status (within the meaning of Section
432 of the Code or Section 305 of ERISA); (d) a determination that any Pension
Plan is in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (e) the filing of a notice of intent to terminate, the
treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the
PBGC to terminate a Pension Plan or Multiemployer Plan; (f) an event or
condition which constitutes grounds under Section 4042 of ERISA for, and that
could reasonably be expected to result in, the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(g) with respect to a Pension Plan, the failure to satisfy the minimum funding
standard of Section 412 of the Code or Section 302 of ERISA, whether or not
waived; (h) a failure by a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate to make a required contribution to a Multiemployer Plan; (i) the
occurrence of a nonexempt prohibited transaction (within the meaning of Section
4975 of the Code or Section 406 of ERISA) which could reasonably be expected to
result in liability to a Loan Party or any Restricted Subsidiary; or (j) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“EURIBOR” means, with respect to any EURIBOR Loan for any Interest Period, the
rate per annum equal to the Banking Federation of the European Union EURIBOR
Rate (“BFEA EURIBOR”), as published by Bloomberg (or another commercially
available source providing quotations of BFEA EURIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., Brussels
time, two TARGET Days prior to the commencement of

 

-36-



--------------------------------------------------------------------------------

such Interest Period, for deposits in Euros (for delivery on the first day of
such Interest Period) with a term equivalent to such EURIBOR Periodperiod;
provided that if such rate is not available at such time for any reason, then
the “EURIBOR” for such Interest Period shall be the rate per annum determined by
the Administrative Agent to be the rate at which the Administrative Agent’s
London branch (or other branch or Affiliate) would offer in the European
interbank market at approximately 11:00 a.m. (London time) two TARGET Days prior
to the commencement of such Interest Period for deposits in Euros for delivery
on the first day of such Interest Period in same day fundsSame Day Funds in the
approximate amount of such EURIBOR Loan being made or converted. Notwithstanding
the foregoing, if the EURIBOR, determined as provided above, would otherwise be
less than zero, then EURIBOR shall be deemed to be zero for all purposes.

“EURIBOR Loan” means a Revolving Credit Loan or any portion thereof bearing
interest by reference to EURIBOR.

“Euro”, “EUR” and “€” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means:

(a)     for any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per annum determined by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is two Business Days prior to the
commencement of such Interest Period by reference to the interest settlement
rates for deposits in Dollars (as published by Reuters on page LIBOR01 of the
Reuters Screen (or another commercially available source providing quotations of
such rate as designated by the Administrative Agent from time to time)) (as set
forth by (i) the Intercontinental Exchange Group, (ii) any publicly available
successor service or entity that has been authorized by the U.K. Financial
Conduct Authority to administer the London Interbank Offered Rate or (iii) any
publicly available service selected by the Administrative Agent that has been
nominated by such an entity as an authorized information vendor for the purpose
of displaying such rates) for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “Eurocurrency Rate” shall be the
interest rate per annum determined by the Administrative Agent in consultation
with the Borrower, and

(b)     for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum determined by the Administrative Agent at approximately
11:00 a.m. (London time) on such date by reference to the interest settlement
rates for deposits in Dollars (as published by Reuters on page LIBOR01 of the
Reuters Screen (or another commercially available source providing quotations of
such rate as designated by the Administrative Agent from time to time)) with a
term of one month (as set forth by (i) the InterContinental Exchange Group, (ii)
any publicly available successor service or entity that has been authorized by
the U.K. Financial Conduct Authority to administer the London Interbank Offered
Rate or (iii) any publicly available service selected by the Administrative
Agent that has been nominated by such an entity as an authorized information
vendor for the purpose of displaying such rates);

 

-37-



--------------------------------------------------------------------------------

in the case of clauses (a) and (b) above, multiplied by Statutory Reserves;
provided that (i) in the case of clauses (a) and (b) above, the Eurocurrency
Rate with respect to Initial Term Loans or to the New Increm ental Term Loan,
shall not be less than 1.00% per annum and (ii) in no event shall the
Eurocurrency Rate be less than zero.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”

“Event of Default” has the meaning set forth in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to:

(a)     the sum, without duplication, of:

(i)     Consolidated Net Income for such period,

(ii)     an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income,

(iii)     decreases in Consolidated Working Capital for such period (other than
any such decreases arising from acquisitions or dispositions (outside of the
ordinary course of business) by the Borrower and its Restricted Subsidiaries
completed during such period),

(iv)     an amount equal to the aggregate net non-cash loss on Dispositions by
the Borrower and its Restricted Subsidiaries during such period (other than
sales in the ordinary course of business) to the extent deducted in arriving at
such Consolidated Net Income,

(v)     expenses deducted from Consolidated Net Income during such period in
respect of expenditures made during any prior period for which a deduction from
Excess Cash Flow was made in such period pursuant to clause (b)(xi), (xii),
(xiii), (xv) or (xvi) below, and

(vi)     cash income or gain (actually received in cash) excluded from the
calculation of Consolidated Net Income for such period pursuant to the
definition thereof, minus

(b)    the sum, without duplication, of:

(i)     an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income, and cash charges included in clauses
(a) through (k) of the definition of “Consolidated Net Income”,

 

-38-



--------------------------------------------------------------------------------

(ii)     without duplication of amounts deducted pursuant to clause (xi) below
in prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property or Capitalized Software Expenditures to the extent not
expensed or accrued during such period and made in cash during such period,
except to the extent that such Capital Expenditures or acquisitions were
financed with the proceeds of the incurrence of Indebtedness (other than
Revolving Credit Loans or extensions of credit under any other revolving credit
facility or similar facility or other short term Indebtedness) by such Person or
any of its Restricted Subsidiaries,

(iii)     the aggregate amount of all principal payments of Indebtedness of the
Borrower or its Restricted Subsidiaries, except to the extent financed with the
proceeds of the incurrence of Indebtedness (other than Revolving Credit Loans or
extensions of credit under any other revolving credit facility or similar
facility or other short term Indebtedness) by such Person or any of its
Restricted Subsidiaries (including (A) the principal component of payments in
respect of Capitalized Leases and (B) the amount of any scheduled repayment of
Initial Term Loans pursuant to Section 2.07(a) and the New Increm ental Term
Loans pursuant to Section 2.07(d ), Extended Term Loans, Refinancing Term Loans,
Incremental Term Loans, Replacement Term Loans or Incremental Equivalent Debt
and any mandatory prepayment of Term Loans pursuant to Section 2.05(b)(ii) to
the extent required due to a Disposition that resulted in an increase to
Consolidated Net Income and not in excess of the amount of such increase but
excluding (X) all other prepayments, buybacks and purchases of Term Loans by the
Borrower (but excluding prepayments referred to in clause (B) above) and (Y) all
prepayments of Revolving Credit Loans, Extended Revolving Credit Loans,
Refinancing Revolving Credit Loans and Incremental Revolving Loans) and all
prepayments in respect of any other revolving credit facility, except to the
extent there is an equivalent permanent reduction in commitments thereunder,

(iv)     an amount equal to the aggregate net non-cash gain on Dispositions by
the Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v)     increases in Consolidated Working Capital for such period (other than
any such increases arising from acquisitions or dispositions by the Borrower and
its Restricted Subsidiaries during such period),

(vi)     cash payments by the Borrower and its Restricted Subsidiaries during
such period in respect of long-term liabilities of the Borrower and its
Restricted Subsidiaries other than Indebtedness to the extent such payments are
not expensed during such period or are not deducted in calculating Consolidated
Net Income, except to the extent financed with the proceeds of the incurrence of
Indebtedness (other than Revolving Credit Loans or extensions of credit under
any other revolving credit facility or similar facility or other short term
Indebtedness) by such Person or any of its Restricted Subsidiaries,

 

-39-



--------------------------------------------------------------------------------

(vii)     without duplication of amounts deducted pursuant to clause (xi) below
in prior fiscal years, the amount of Investments and acquisitions made in cash
during such period pursuant to Section 7.02 (other than Section 7.02(a), (c),
(h), (l), (r)(ii), (u) and (w)), except to the extent that such Investments and
acquisitions were financed with the proceeds of the incurrence of Indebtedness
(other than Revolving Credit Loans or extensions of credit under any other
revolving credit facility or similar facility or other short term Indebtedness)
by such Person or any of its Restricted Subsidiaries,

(viii)     the amount of Restricted Payments paid during such period pursuant to
Section 7.06(c), (f), (g) (other than with respect to clauses (c) and (d) under
the definition of “Cumulative Credit”), (i) and (, (j) and (k), except to the
extent such Restricted Payments were financed with the proceeds of the
incurrence of Indebtedness (other than Revolving Credit Loans or extensions of
credit under any other revolving credit facility or similar facility or other
short term Indebtedness) by such Person or any of its Restricted Subsidiaries,

(ix)     the aggregate amount of expenditures actually made by the Borrower and
its Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such period, except to the extent such expenditures were
financed with the proceeds of the incurrence of Indebtedness (other than
Revolving Credit Loans or extensions of credit under any other revolving credit
facility or similar facility or other short term Indebtedness) by such Person or
any of its Restricted Subsidiaries,

(x)     the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness, except to the extent such payments were financed with the proceeds
of the incurrence of Indebtedness (other than Revolving Credit Loans or
extensions of credit under any other revolving credit facility or similar
facility or other short term Indebtedness) by such Person or any of its
Restricted Subsidiaries,

(xi)     without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
and its Restricted Subsidiaries pursuant to binding contracts or executed
letters of intent (the “Contract Consideration”) entered into prior to or during
such period relating to Permitted Acquisitions, Investments (other than
Investments made pursuant to Section 7.02(a), (c) or (r)(ii) or (v)), Capital
Expenditures, Capitalized Software Expenditures or acquisitions of intellectual
property (to the extent not expensed) to be consummated or made, plus any
restructuring cash expenses, pension payments or tax contingency payments that

 

-40-



--------------------------------------------------------------------------------

have been added to Excess Cash Flow pursuant to clause (a)(ii) above required to
be made, in each case during the period of four consecutive fiscal quarters of
the Borrower following the end of such period; provided that to the extent the
aggregate amount actually utilized to finance such acquisitions, Investments,
Capital Expenditures, Capitalized Software Expenditures or acquisitions of
intellectual property during such period of four consecutive fiscal quarters
(excluding any portion thereof financed with the proceeds of the incurrence of
Indebtedness (other than Revolving Credit Loans or extensions of credit under
any other revolving credit facility or similar facility or other short term
Indebtedness)) is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters,

(xii)     the amount of cash taxes (including penalties and interest or tax
reserves) paid in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period,

(xiii)     cash expenditures in respect of Swap Contracts during such period to
the extent not deducted in arriving at such Consolidated Net Income,

(xiv)     any payment of cash to be amortized or expensed over a future period
and recorded as a long-term asset (so long as any such amortization or expense
in such future period is added back to Excess Cash Flow in such future period as
provided in clause (a)(ii) above),

(xv)     reimbursable or insured expenses incurred during such fiscal year to
the extent that such reimbursement has not yet been received and to the extent
not deducted in arriving at such Consolidated Net Income,

(xvi)     [reserved], and

(xvii)     cash expenditures for costs and expenses in connection with
acquisitions or Investments, dispositions and the issuance of equity interests
or Indebtedness, except to the extent deducted in arriving at such Consolidated
Net Income.

Notwithstanding anything in the definition of any term used in the definition of
“Excess Cash Flow” to the contrary, all components of Excess Cash Flow shall be
computed for the Borrower and its Restricted Subsidiaries on a consolidated
basis.

“Excess Cash Flow Period” means (A) initially, the period from January 1, 2017
to December 31, 2017, and (B) thereafter, each succeeding fiscal year of the
Borrower, but in all cases for purposes of calculating the Cumulative Retained
Excess Cash Flow Amount shall only include such fiscal years (or other period)
for which financial state ments and a Compliance Certificate have been delivered
in accordance with Sections 6.01(a) and 6.02(a) and for which any prepayments
required by Section 2.05(b)(i) (if any) have been made ( it being understood
that the Retained Percentage of Excess Cash Flow for any Excess Cash Flow Period
shall be included in the Cumulative Retained Excess Cash Flow Amount regardless
of whe ther a prepayment is required by Section 2.05(b)(i))..

 

-41-



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such agreement, the Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m. (New York City time) on such date
for the purchase of Dollars for delivery two Business Days later.

“Excluded Assets” means (i) any fee owned real property (other than Material
Real Properties) and any leasehold rights and interests i n real property
(including landlord waivers, estoppels and collateral access letters), ( ii)
motor vehicles, airplanes and other assets subject to certificates of title, to
the extent a Lien therein cannot be perfected by the filing of a UCC financing
statement, but in no event excluding t he proceeds of any of the foregoing,
(iiiii) commercial tort claims where the amount of damages claimed by the
applicable Loan Party is less than $5,000,000500,000, but i n no event excluding
t he proceeds t hereof , (iviii) governmental licenses, state or local
franchises, charters and authorizations and any other property and assets to the
extent that the Administrative Agent may not validly possess a security interest
therein under, or such security interest is restricted by, applicable Laws
(including, without limitation, rules and regulations of any Governmental
Authority or agency) or the pledge or creation of a security interest in which
would require governmental consent, approval, license or authorization, other
than to the extent such prohibition or limitation is rendered ineffective under
the UCC or other applicable Law notwithstanding such prohibition (, but in no
event excluding the proceeds of any such governmental license)thereof, (viv) any
lease, license, permit or agreement to the extent that, and so long as, a grant
of a security interest therein (A) is prohibited by applicable Law other than to
the extent such prohibition is rendered ineffective under the UCC or other
applicable Law notwithstanding such prohibition, (B) to the extent and for so
long as it would violate the terms thereof (in each case, after giving effect to
the relevant provisions of the UCC or other applicable Laws) or would give rise
to a termination right thereunder in favor of a party thereto other than the
Borrower or a Guarantor (except to the extent such provision is overridden by
the UCC or other applicable Laws), in each case, other than the proceeds thereof
and (a) excluding any such agreement that relates to Credit Agreement
Refinancing Indebtedness or Permitted Ratio Debt and (b) only to the extent that
and for so long as such limitation on such pledge or security interest is
otherwise permitted under Section 7.09, or (C) would result in adverse tax
consequences (other than immaterial tax payments) as reasonably determined by
the Borrower in consultation with the Administrative Agent, (vi) Margin Stock,
(vii and not objected to by the Required Lenders, but in no event excluding the
proceeds thereof, (v) Equity Interests and assets of (A) Unrestricted
Subsidiaries, special purpose entities and not for profit subsidiaries and (B)
captive insurance Subsidiaries, (viii, but in no event excluding the proceeds
thereof, (vi) Equity Interests in joint ventures and non-wholly

 

-42-



--------------------------------------------------------------------------------

owned Subsidiaries, in each case, which cannot be pledged without the consent of
a third party (that is not a Loan Party), to the extent such consent has not
been obtained (other than to the extent such limitation is rendered ineffective
under the UCC or other applicable law), unless such consent is obtained), but in
no event excluding the proceeds thereof, (ixvii ) any property subject to a Lien
permitted by Section 7.01(u) or (aa) (to the extent relating to a Lien
originally incurred pursuant to Section 7.01(u)) to the extent that a grant of a
security interest therein would violate or invalidate such underlying
obligations or create a right of termination in favor of any other party thereto
(other than a Loan Party) or otherwise require consent thereunder (after giving
effect to the applicable anti-assignment provisions of the UCC or other
applicable law), (xviii) letter of credit rights, with a value of less than
$500,000, except to the extent constituting support obligations for other
Collateral as to which perfection of the security interest in such other
Collateral is accomplished solely by the filing of a UCC financing statement (it
being understood that no actions shall be required to perfect a security
interest in letter of credit rights, other than the filing of a UCC financing
statement), (xi) cash and Cash Equivalents (other than cash and Cash Equivalents
representing proceeds of Collateral as to which perfection of the security
interest in such proceeds is accomplished solely by the filing of a UCC
financing statement), deposit and other bank and securities accounts (including
securities entitlements and related assets) (in each case, other than proceeds
of Collateral held in such accounts as to which perfection of the security
interest in such proceeds is accomplished solely by the filing of a UCC
financing statement) and any other assets requiring perfection through control
agreements or by “control” (other than i n respect of (x) certificatedbut in no
event excluding the proceeds thereof, (ix) Excluded Deposit Accounts, (x) Equity
Interests in wholly owned Restricted(1) Foreign Subsidiaries which are not
first-tier Foreign Subsidiaries and (y) promissory notes, which2) with respect
to any such first-tier Foreign Subsidiary, to the extent that the grant of 100%
of the voting shares of such entity would result in a material adverse tax
consequence (as reasonably determ ined by the Borrower in consultation with the
Ad ministrative Agent and not objected to by the Required Lenders), then a
portion of the Equity Interests and/or promissory notes, as the case may be, are
otherwise required to be pledged)of such first-tier Foreign Subsidiary equal to
35% of the voting shares of such first-tier Foreign Subsidiary shal l al so be
deem ed to be Excluded Assets hereunder (but, in either case, not excluding the
proceeds thereof)), and (xiixi) any intent-to-use trademark application prior to
the filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark application (or any registration
that issues therefrom) under applicable federal law;, provided, however, that
Excluded Assets shall not include any Proceeds, substitutions or replacements of
any Excluded Assets referred to in clauses (i) through (xiixi) (unless such
Proceeds, substitutions or replacements would independently constitute Excluded
Assets referred to in clauses (i) through (xiixi)). NeitherExcept as specified
by the Required Lenders, neither Borrower nor any Guarantor shall be required to
take any action under the law of any non-U.S. jurisdiction to create or perfect
a security interest in any assets located outside the United States or any other
assets that require such action, including any intellectual property registered
in any non-U.S. jurisdiction (and no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction shall be required).

“Excluded ContributionContribution s” means, at any time, the amount of cash
capital contributions to the Borrower or net after-tax proceeds from the sale or
issuance of Qualified Equity Interests of the Borrower actually received by the
Borrower as a cash common equity

 

-43-



--------------------------------------------------------------------------------

contribution (or issuances of debt securities (other than debt securities that
are contractually subordinated to the Obligation) t hat have been converted into
or exchanged for any such Qualified Equity Interests) (other than any amount
designated as a Cure Amount or Contribution Indebtedness, used for Equity Funded
Employee Plan Costs or included f or purposes of determining the Cumulative
Credit).

“Excluded Deposit Accounts” means (a) any deposit account the funds in which are
used solely for the payment of salaries and wages, workers’ compensation and
similar expenses (including payroll taxes) in the ordinary course of business,
(b) any deposit account that is a zero-balance disbursement account, (c) any
deposit account the funds in which consist solely of (i) funds held by the
Borrower or any Subsidiary in trust for any director, officer or employee of the
Borrower or any Subsidiary or any employee benefit plan maintained by the
Borrower or any Subsidiary or (ii) funds representing deferred compensation for
the directors and employees of the Borrower and the Subsidiaries, (d) to the
extent such deposit accounts solely contain and are used solely for (in
accordance with the customary business practices of the Borrower and its
Subsidiaries, including as it relates to the amounts so maintained in such
accounts) (x) deposits securing Liens of a type described in and permitted under
Section 7.01(f), (l), (s), or (mm) the benefit of a specific counterparty
holding such a Lien, (y) deposits of sales proceeds of equipment subject to a
Lien permitted pursuant to Section 7.01(u) in the amount of the Lien secured
thereby which are being held prior to repayment of the obligations secured by
such Lien and (z) deposits to secure credit card reserves in favor of specific
credit card processors and required to be pledged to such credit card processors
pursuant to the related credit card processing agreements or other similar
agreements, and (e) deposit accounts the average daily balance in which does not
at any time exceed $250,000 for any such account and $2,000,000 for all such
accounts.

“Excluded Information” has the meaning set forth in Section 2.05(a)(v)(F).

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Domestic Subsidiary of the Borrower or a Guarantor, (b) any Unrestricted
Subsidiary, (c) any Subsidiary with respect to which, in the reasonable judgment
of the Required Lenders, the burden or cost of providing a Guarantee and
complying with the Collateral and Guaranty Requirement shall be excessive in
view of the benefits to be obtained by the Lenders therefrom, (d) any (x)
Foreign Subsidiary or (y) CFC Holding Company the obtaining of a Guarantee or a
pledge of assets with respect to which would result in material adverse tax
consequences as reasonably determined by the Borrower in consultation with the
Administrative Agent and not objected to by the Required Lenders and (e) any
Subsidiary that is prohibited or restricted by applicable Law or by Contractual
Obligations existing on the New Increm ental Term Loan Closing Date (or, in the
case of any newly acquired Subsidiary, in existence at the time of acquisition
but not entered into in contemplation thereof) from guaranteeing the Obligations
or if guaranteeing the Obligations would require governmental (including
regulatory) consent, approval, license or authorization, (c) any other
Subsidiary with respect to which, i n the reasonable judgment of the Borrower
and the Administrative Agent, the burden or cost of providing a Guarantee shall
be excessive in view of the benefits to be obtained by the Lenders therefrom,
(d) any not-for-profit Subsidiaries, (e) any Unrestricted Subsidiaries, (f) any
CFC Holding Company, (g) any Domestic Subsidiary that is a Subsidiary of a
Foreign Subsidiary that is a CFC, (h) captive insurance Subsidiaries and (i)
each other Restricted Subsidiary acquired pursuant to a Perm itted Acquisition
perm itted

 

-44-



--------------------------------------------------------------------------------

hereunder and financed with assumed secured Indebtedness, and each Restricted
Subsidiary acquired in such Permitted Acquisition permitted hereunder that
guarantees such Indebtedness, in each case to the extent that, and for so long
as, the documentation relating to such Indebtedness to which such Subsidiary is
a party prohibits such Subsidiary from guaranteeing the Obligations and such
prohibition was not created in contemplation of such Permitted Acquisition
permitted hereunder. (unless and until (i) such restriction or prohibition no
longer exists or (ii) any such governmental consent, approval, license or
authorization is obtained).

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Guarantor or the grant of the security interest would otherwise have
become effective with respect to such Swap Obligation but for such Guarantor’s
failure to constitute an “eligible contract participant” at such time. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

“Executive Order” has the meaning set forth in Section 6.21(a).

“Existing Credit Agreements” means, collectively, (i) that certain First Lien
Credit Agreement, dated as of July 1, 2015, by and among, inter alios, EMC, as
borrower, the Company, as a guarantor, the lenders from time to time party
thereto and Morgan Stanley Senior Funding, Inc., as administrative agent, and
(ii) that certain Second Lien Credit Agreement, dated as of July 1, 2015, by and
among, inter alios, EMC, as borrower, the Company, as a guarantor, the lenders
from time to time party thereto and Morgan Stanley Senior Funding, Inc., as
administrative agent.

“Existing L/C Issuer” means Citibank, N.A.

“Existing Letters of Credit” means any letters of credit outstanding on the
Closing Date and listed on Schedule 1.01(A) hereto.

“Expiring Credit Commitment” has the meaning set forth in Section 2.04(g).

“Extended Amortization Holiday Conditions” means, in respect of any Payment Date
for any Amortization Holiday Loans, (i) all of the Amortization Holiday
Conditions shall be satisfied and (ii) in addition, (x) at least $150,000,000 of
principal prepayments of the Term Loans (from (A) asset Disposition proceeds
pursuant to Section 2.05(b)(ii) or voluntary prepayments with identifiable
proceeds of Qualified Debt or Excluded Contributions incurred or made for such
purpose and permitted hereunder (it being acknowledged that no such voluntary

 

-45-



--------------------------------------------------------------------------------

prepayments with such proceeds for purposes hereof will be included as a
deduction as a voluntary prepayment in the calculation of the Excess Cash Flow
payment required to be made for such period pursuant to Section 2.05(b)(i)(B)),
but not from (B) proceeds of other Indebtedness (including Revolving Credit
Loans, Extended Revolving Credit Loans, Refinancing Revolving Credit Loans,
Incremental Revolving Credit Loans or Swing Line Loans) or any mandatory
prepayment pursuant to Section 2.05(b)(i) (Excess Cash Flow) or Section
2.05(b)(iii)) have previously been made since the New Incremental Term Loan
Closing Date (for purposes hereof, “Qualifying Prepayments”) and (y) the
Consolidated First Lien Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(a) (re-calculated to give pro forma effect to any reduction in Consolidated
First Lien Net Debt as a result of such Qualifying Prepayments) does not then
exceed 5.75 to 1.00.

“Extended Revolving Credit Commitments” has the meaning set forth in Section
2.16(a).

“Extended Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from an Extension Amendment.

“Extended Term Loans” has the meaning set forth in Section 2.16(a).

“Extension” has the meaning specified in Section 2.16(a).

“Extension Amendment” has the meaning set forth in Section 2.16(c).

“Extension Request” has the meaning set forth in Section 2.16(a).

“Facility” means the Revolving Credit Facility, a given series of Extended
Revolving Credit Commitments, a given Class of Incremental Revolving Credit
Commitments, a given Refinancing Series of Refinancing Revolving Credit Loans,
the Term Facility, a given series of Extended Term Loans, a given Class of
Incremental Term Loans or a given Refinancing Series of Refinancing Term Loans,
as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future Treasury
regulations or other administrative guidance promulgated thereunder, any
agreement entered into pursuant to Section 1471(b) of the Code and any
intergovernmental agreements (and related laws and regulations) implementing the
foregoing.

“FCC” means the Federal Communications Commission.

“FCC Authorizations” means all Licenses issued or granted by the FCC in
connection with the operation of the business of the Borrower or any Restricted
Subsidiary of the Borrower, all renewals and extensions thereof, and all
applications filed with the FCC to which the Borrower or any Restricted
Subsidiary of the Borrower is a party.

 

-46-



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Fee Letter” means the Fee Letter, dated as of December 7, 2016, among the
Borrower and Citigroup.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“Fixed Amounts” has the meaning set forth in Section 1.12.

“First Omnibus Amendment” means that certain Omnibus Incremental Term Loan and
Seventh Amendment to Credit Agreement and Amendment to Security Agreement dated
as of July 19, 2019 by and among the Required Lenders, each of the New
Incremental Term Lenders, the Administrative Agent and the Loan Parties.

“First Omnibus Amendment Effective Date ” means the dat e upon wh ich the Fi rst
Omnibus Amend ment becomes effective in accordance with its terms.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Casualty Event” has the meaning set forth in Section 2.05(b)(vi).

“Foreign Disposition” has the meaning set forth in Section 2.05(b)(vi).

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to or by, or entered into with, any Loan
Party or any Restricted Subsidiary with respect to employees outside the United
States.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary (which
is not a Domestic Subsidiary). As used herein, reference to a first-tier Foreign
Subsidiary shall mean a Foreign Subsidiary whose direct parent entity is a
Domestic Subsidiary.

 

-47-



--------------------------------------------------------------------------------

“Foreign Subsidiary Excess Cash Flow” has the meaning set forth in Section
2.05(b)(v).

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is primarily engaged
in making, purchasing, holding or otherwise investing in loans, bonds and other
extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that, subject to
Section 1.03, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Closing Date in GAAP or in the application
thereof (including through conforming changes made consistent with IFRS) on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof (including through
conforming changes made consistent with IFRS), then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

“Granting Lender” has the meaning set forth in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness, (ii)
to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or

 

-48-



--------------------------------------------------------------------------------

(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

“Guarantors” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement” and shall include the Borrower (solely with respect to
its Secured Obligations other than its direct Secured Obligations as a primary
obligor (as opposed to a guarantor) under the Loan Documents, a Treasury
Services Agreement or a Secured Hedge Agreement), JV Holdings and each other
Restricted Subsidiary of the Borrower that shall have become a Guarantor
pursuant to Section 6.11, it being understood and agreed that the Borrower in
its sole discretion may cause any Restricted Subsidiary that is not a Guarantor
to Guarantee the Obligations by causing such Restricted Subsidiary to execute a
Joinder Agreement, and and comply with Section 6.11 and the Collateral and
Guaranty Requirement, and thereafter any such Restricted Subsidiary shall be a
Guarantor and Subsidiary Guarantor hereunder for all purposes.

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, in any form, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, mold, medical waste, in each case
regulated under Environmental Laws.

“Hedge Bank” means with respect to any Secured Hedge Agreement or a Treasury
Services Agreement, any Person that is the Administrative Agent, a Lender, an
Affiliate of the Administrative Agent or an Affiliate of a Lender, in each case,
at the time it enters into such agreement, in its capacity as a party thereto
and, in each case, that is designated a “Hedge Bank” with respect to such
Secured Hedge Agreement or Treasury Services Agreement, as applicable, in a
writing from the Borrower to the Administrative Agent, and (other than a Person
already party hereto as the Administrative Agent or a Lender) that delivers to
the Administrative Agent a letter agreement reasonably satisfactory to it (x)
appointing the Administrative Agent as its agent under the applicable Loan
Documents and (y) agreeing to be bound by Sections 10.05, 10.15 and 10.16 and
Article 9 as if it were a Lender.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“Identified Participating Lenders” has the meaning set forth in Section
2.05(a)(v)(C)(3).

“Identified Qualifying Lenders” has the meaning set forth in Section
2.05(a)(v)(D)(3).

 

-49-



--------------------------------------------------------------------------------

“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.

“Immaterial  Subsidiary”  means any  Subsidiary  that  is  not  a 
Material Subsidiary.

“Incremental Amendment” has the meaning set forth in Section 2.14(f).

“Incremental Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Equivalent Debt” has the meaning set forth in Section 7.03(y).

“Incremental Facility” means any credit facility established with respect to any
Incremental Commitments in accordance with Section 2.14 and any Incremental
Equivalent Debt.

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.14(d).

“Incremental Lenders” has the meaning set forth in Section 2.14(c).

“Incremental Loan” has the meaning set forth in Section 2.14(b).

“Incremental Request” has the meaning set forth in Section 2.14(a).

“Incremental Revolving Credit Commitments” has the meaning set forth in Section
2.14(a).

“Incremental Revolving Credit Lender” has the meaning set forth in
Section 2.14(c).

“Incremental Revolving Loan” has the meaning set forth in Section 2.14(b).

“Incremental Term Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Term Lender” has the meaning set forth in Section 2.14(c).

“Incremental Term Loan” has the meaning set forth in Section 2.14(b).

“Incurrence Based  Amounts”  has  the  meaning set   forth  in  Section 1.12.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a)     all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)     all obligations, contingent or otherwise, of such Person as an account
party in respect of outstanding letters of credit (including standby and
commercial), bankers’ acceptances and bank guaranties;

 

-50-



--------------------------------------------------------------------------------

(c)    net obligations of such Person under any Swap Contract;

(d)     all obligations of such Person to pay the deferred purchase price of
property or services;

(e)    Indebtedness (excluding prepaid interest thereon) of others secured by a
Lien on property owned or being purchased by such Person, whether or not such
Indebtedness shall have been assumed by such Person;

(f)    all Attributable Indebtedness;

(g)     all obligations of such Person in respect of Disqualified Equity
Interests if and to the extent that the foregoing would constitute indebtedness
or a liability in accordance with GAAP; and

(h)     to the extent not otherwise included above, all Guarantees of such
Person in respect of Indebtedness of others described in clauses (a) through (g)
in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner, except to the extent such Person’s liability for such
Indebtedness is otherwise limited and only to the extent such Indebtedness would
be included in the calculation of Consolidated Total Net Debt, (B) in the case
of the Borrower and its Restricted Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business and (C) exclude
(i) trade accounts and accrued expenses payable in the ordinary course of
business, (ii) any earn-out obligation until such obligation is not paid after
becoming due and payable, (iii) accruals for payroll and other liabilities
accrued in the ordinary course of business, (iv) purchase price holdbacks in
respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the respective seller and (v) Indebtedness of
any parent entity appearing on the balance sheet of the Borrower, or by reason
of push down accounting under GAAP. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of Indebtedness of any Person for purposes
of clause (e) that is expressly made non-recourse or limited recourse (limited
solely to the assets securing such Indebtedness) to such Person shall be deemed
to be equal to the lesser of (x) the aggregate unpaid amount of such
Indebtedness and (y) the fair market value of the property encumbered thereby as
determined by such Person in good faith.

“Indemnified Taxes” means, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document, all Taxes imposed on or
with respect to any payment under any Loan Documents, other than (i) any Taxes
imposed on or measured by its net income, however denominated, and franchise
(and similar) Taxes imposed on it in lieu of net income Taxes, in each case
imposed by a jurisdiction as a result of such recipient being organized in or
having its principal office or, in the case of any Lender, applicable Lending

 

-51-



--------------------------------------------------------------------------------

Office in such jurisdiction, or as a result of any other present or former
connection between such recipient and such jurisdiction, other than any
connections arising solely from executing, delivering, being a party to,
engaging in any transactions pursuant to, performing its obligations under,
receiving payments under, or enforcing, any Loan Document, (ii) any Taxes
attributable to the failure of such Agent or Lender to comply with
Section 3.01(d), (iii) any branch profits Taxes imposed by the United States
under Section 884(a) of the Code, or any similar Tax, imposed by any
jurisdiction described in clause (a), (iv) in the case of a Lender (other than
an assignee pursuant to a request by the Borrower under Section 3.07(a)), any
U.S. federal withholding Tax that is in effect and would apply to amounts
payable hereunder pursuant to a Law in effect at the time such Lender becomes a
party to this Agreement, or designates a new Lending Office, except to the
extent such Lender (or its assignor, if any) was entitled, immediately prior to
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower or any Guarantor with respect to such
withholding Tax pursuant to Section 3.01, and (v) any U.S. federal withholding
Taxes imposed under FATCA.

“Indemnitees” has the meaning set forth in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.

“Information” has the meaning set forth in Section 10.08.

“Initial Facilities” means the Initial Revolving Credit Facility and the Initial
Term FacilityNew Incremental Term Lender” means Citibank, N.A.

“Initial Revolving Credit Borrowing” means one or more borrowings of Revolving
Credit Loans or issuances or deemed issuances of Letters of Credit on the
Closing Date as specified in the definition of the term “Permitted Initial
Revolving Credit Borrowing Purposes”.

“Initial Revolving Credit Facility” means the Revolving Credit Commitments on
the Closing Date and the Revolving Credit Loans made with respect thereto.

“Initial Term Commitment” means, as to each Term Lender, its obligation to make
an Initial Term Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01(a) under the caption “Initial Term Commitment” or in the
Assignment and Assumption pursuant to which such Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including Section 2.14). The aggregate amount of
the Initial Term Commitments is $500,000,000.

“Initial Term Facility” means the Initial Term Commitments and the Initial Term
Loans made thereunder.

“Initial Term Loan Lenders” means the Term Lenders holding Initial Term Loans
made under the Initial Term Facility.

 

-52-



--------------------------------------------------------------------------------

“Initial Term Loans” means the term loans made by the Lenders on the Closing
Date to the Borrower pursuant to Section 2.01(a).

“Intellectual Property Security Agreement” has the meaning set forth in the
Security Agreement.

“Interest Coverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for such
Test Period to (b) the sum of (i) Consolidated Cash Interest Expense of the
Borrower and its Restricted Subsidiaries for such Test Period and (ii) all cash
dividends paid or payable on preferred Disqualified Equity Interests of such
Person during such period other than to such Person or a Loan Party.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan or any
EURIBOR Loan, the last day of each Interest Period applicable to such Loan and
the Maturity Date of the Facility under which such Loan was made; provided that
if any Interest Period for a Eurocurrency Rate Loan or any EURIBOR Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates, (b) as
to any Base Rate Loan (including a Swing Line Loan), the last Business Day of
each March, June, September and December and the Maturity Date of the Facility
under which such Loan was made and (c) to the extent necessary to create a
fungible Class of Term Loans, on any Business Day that any additional Term Loans
are incurred.

“Interest Period” means, as to each Eurocurrency Rate Loan or EURIBOR Loan, the
period commencing on the date such Eurocurrency Rate Loan or EURIBOR Loan, as
applicable, is disbursed or converted to or continued as a Eurocurrency Rate
Loan or EURIBOR Loan, as the case may be, and ending on the date one, two, three
or six months thereafter, or to the extent agreed by each Lender of such
Eurocurrency Rate Loan or EURIBOR Loan, 12 months or less than one month (but
other than a one week period unless consented to by the Administrative Agent)
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

(a)    any Interest Period that would otherwise end on a day that is not a
Business Day (or, in the case of a EURIBOR Loan, a TARGET Day) shall be extended
to the next succeeding Business Day or TARGET Day, as applicable, unless such
Business Day or TARGET Day, as applicable, falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day or
TARGET Day, as applicable;

(b)    any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day (or, in the case of a
EURIBOR Loan, a TARGET Day) of a calendar month (or on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day or TARGET Day, as
applicable, of the calendar month at the end of such Interest Period; and

(c)    no Interest Period shall extend beyond the applicable Maturity Date.
Notwithstanding the foregoing, any Interest Period may be adjusted by the
Administrative Agent to the extent necessary to create a fungible Class of Term
Loans.

 

-53-



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person by (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Borrower
and its Restricted Subsidiaries, intercompany loans, advances, or Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business) or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment at any
time shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such
Investment, less (except in the case of (x) Investments made using the
Cumulative Credit pursuant to Section 7.02(c)(iii)(C)(y) or Section 7.02(n)(y)
and (y) Returns which increase the Cumulative Credit pursuant to clause (h) of
the definition thereof) any Returns of the Borrower or a Restricted Subsidiary
in respect of such Investment.

“IP Rights” has the meaning set forth in Section 5.15.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Joinder Agreement” means a joinder agreement substantially in the form of
Joinder Agreement attached as Exhibit J hereto or in such other form agreed by
the Administrative Agent.

“Junior Financing” has the meaning set forth in Section 7.13(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Junior Financing Prepayment” has the meaning set forth in Section 7.13(a).

“Junior Secured Financi ng” has the meaning set forth in the proviso at the end
of Section 7.03.

“JV Holdings” means (i) EMC-JV Holdco LLC, a Delaware limited liability company,
or (ii) any other Restricted Subsidiary entitled to allocations and
distributions with respect to the Equity Interests of WMS, in each case of
clauses (i) and (ii), which Restricted Subsidiary shall be a Subsidiary
Guarantor.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date

 

-54-



--------------------------------------------------------------------------------

of any Extended Revolving Credit Commitments, Incremental Revolving Credit
Commitments, Refinancing Revolving Credit Commitments, Extended Term Loans,
Incremental Term Loans, New Increm ental Term Loan, Refinancing Term Loans,
Replacement Term Loans and Refinancing Term Commitments, in each case as
extended in accordance with this Agreement from time to time.

“Latest Revolving Maturity Date” means, as of any date of determination, the
latest maturity or expiration date applicable to any Revolving Credit Commitment
or, in each case, any Revolving Credit Loans pursuant thereto, determined after
giving effect to any extension of the maturity dates hereunder and assuming, in
the case of any maturity or expiration date that is determined by reference to
the satisfaction or non-satisfaction of any condition, that such maturity date
is to occur on the latest of the dates specified therefor.

“Latest Term Loan Maturity Date” means, as of any date of determination, the
latest maturity or expiration date applicable to any Term Loan hereunder,
determined after giving effect to any extension of the maturity dates hereunder
and assuming, in the case of any maturity or expiration date that i s determined
by reference to the satisfaction or non-satisfaction of any condition, that such
maturity date is to occur on the latest of the dates specified therefore.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share or other applicable share provided for under this Agreement.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Disbursement” means a payment or disbursement made by a L/C Issuer under
any Letter of Credit issued by it.

“L/C Issuer” means Citi, the Existing L/C Issuer and any other Lender that
becomes an L/C Issuer in accordance with Section 2.03(k) or 10.07(j), in each
case, in its capacity as an issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder. In the event that there is more
than one L/C Issuer at any time, references herein and in the other Loan
Documents to the L/C Issuer shall be deemed to refer to the L/C Issuer in
respect of the applicable Letter of Credit or to all L/C Issuers, as the context
requires.

 

-55-



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
2.03(o). For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“LCA Election” has the meaning set forth in Section 1.12.

“LCA Test Date” has the meaning set forth in Section 1.12.

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and a Swing Line
Lender, and their respective successors and assigns as permitted hereunder, each
of which is referred to herein as a “Lender.” The term “Lenders ” shall also
include New Incremental Term Lend ers.

“Lender Default” means (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of Loans or L/C Obligations, which refusal or
failure is not cured within two Business Days after the date of such refusal or
failure, unless such Lender notifies the Administrative Agent in writing that
such refusal or failure is the result of such Lender’s good faith determination
that one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in writing) has not been satisfied, (ii) the failure of any Lender to
pay over to the Administrative Agent, the Swing Line Lender, the L/C Issuer, or
any other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due, unless the subject of a good faith dispute,
(iii) a Lender has notified the Borrower or the Administrative Agent that it
does not intend to comply with its funding obligations under this Agreement or
has stated publicly that it will generally not comply with its funding
obligations under any loan agreements, credit agreements, and other similar
agreements, (iv) a Lender has failed to confirm in a manner reasonably
satisfactory to the Administrative Agent that it will comply with its funding
obligations under this Agreement (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (iv) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (v) a Distressed
Person has admitted in writing that it is insolvent or such Distressed Person
becomes subject to a Lender-Related Distress Event.

“Lender-Related Distress Event” shall mean, with respect to any Lender or any
other Person that directly or indirectly controls such Lender (each, a
“Distressed Person”), (i) a voluntary or involuntary case with respect to such
Distressed Person under any debt relief law, (ii) a custodian, conservator,
receiver, or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, (iii) such Distressed
Person, or any Person that directly or indirectly controls such Distressed
Person or is subject to a forced liquidation, (iv) such Distressed Person makes
a general assignment for the benefit of creditors or is otherwise adjudicated
as, or determined by any governmental authority having regulatory authority over
such Distressed Person to be, insolvent or bankrupt or (v) such Distressed
Person

 

-56-



--------------------------------------------------------------------------------

becomes the subject of a Bail-inBail-In Action; provided that a Lender-Related
Distress Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any equity interests in any Lender or any Person
that directly or indirectly controls such Lender by a governmental authority or
an instrumentality thereof.

“Lending Office” means, as to any Lender, such office or offices as a Lender may
from time to time notify the Borrower and the Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit;
provided, however, that any commercial letter of credit issued hereunder shall
provide solely for cash payment upon presentation of a sight draft. Each
Existing Letter of Credit shall be deemed to be a “Letter of Credit” issued on
the Closing Date for all purposes of the Loan Documents.

“Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit substantially in the form of Exhibit I or
another form which is acceptable to the relevant L/C Issuer in its reasonable
discretion.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the scheduled Maturity Date then in effect for the applicable Revolving
Credit Facility (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$15,000,000 and (b) the aggregate amount of the Revolving Credit Commitments.
The Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.

“License” means any license, registration, accreditation, approval,
qualification, provider number, right, privilege, consent, permit or other
authorization issued by any Governmental Authority (including the FCC), together
with any amendments, supplements and other modifications thereto.

“Licensed Activities” means, with respect to any Person, any transactions,
investments or other activities by such Person in or with a Sanctioned Country
to the extent that such transactions, investments or other activities are in
compliance with a license issued to such Person by OFAC, the U.S. Department of
State, or the U.S. Department of Commerce Bureau of Industry and Security, as
required by the applicable requirements of Law.

“Lien” means, with respect to any asset, any mortgage, deed of trust, pledge,
hypothecation, collateral assignment, security deposit arrangement, encumbrance,
lien (statutory or other), charge or other security interest of any kind or
nature in respect of such asset (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
Real Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Limited Condition Acquisition” has the meaning set forth in Section 1.12.

“Loan” means an extension of credit under Article 2 by a Lender to the Borrower
in the form of a Term Loan, Revolving Credit Loan or Swing Line Loan (including
any Initial Term

 

-57-



--------------------------------------------------------------------------------

Loans, any Incremental Term Loans, the New Incremental Term Loans and any
extensions of credit under any Revolving Commitment Increase or any Incremental
Revolving Credit Commitment, any Extended Term Loans and any extensions of
credit under any Extended Revolving Credit Commitment, any Refinancing Term
Loans and any extensions of credit under any Refinancing Revolving Credit
Commitment and any Replacement Term Loans).

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
the Collateral Documents, (iv) any Refinancing Amendment, Incremental Amendment
or Extension Amendment (including, without lim itation, the Fi rst Om nibus Am
endm ent), (v) each Letter of Credit Application, (vi) the Notes Intercreditor A
greem ent, (vii) any other document or instrument designated by the Borrower and
the Administrative Agent as a “Loan Document” and (viiviii) any amendment or
joinder (including, without limitation, any Joinder Agreement) to this Agreement
or any of the foregoing agreement s.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“LTM EBITDA” means Consolidated EBITDA for the most recent four f iscal quarter
period for which financial statements have been delivered pursuant to Section
4.01(e), 6.01(a) or (b), determined on Pro Forma Basis.

“Macquarie” means Macquarie Capital (USA) Inc.

“Margin Stock” shall have the meaning assigned to such term in Regulation U of
the Board of Governors of the Federal Reserve System, or any successor thereto.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.” “Material Adverse Effect” means any event, change or condition that,
individually or in the aggregate, has had, or would reasonably be expected to
have a material adverse effect on (i) the business, assets, financial condition
or results of operations of the Borrower and its Restricted Subsidiaries, taken
as a whole, (ii) the ability of the Borrower and the Guarantors (taken as a
whole) to perform their payment obligations under any Loan Document to which the
Borrower or any of the Loan Parties is a party or (iii) the material rights and
remedies of the Administrative Agent and the Lenders under the Loan Documents,
taken as a whole, including the legality, validity, binding effect or
enforceability of the Loan Documents.

“Material Domestic Subsidiary” means, at any date of determination, each of the
Borrower’s Domestic Subsidiaries that are Restricted Subsidiaries (a) whose
total assets at the last day of the most recent Test Period were equal to or
greater than 5.0% of Total Assets at such date or (b) whose gross revenues for
such Test Period were equal to or greater than 5.0% of the consolidated gross
revenues of the Borrower and its Restricted Subsidiaries for such period, in
each case determined in accordance with GAAP; provided that if, at any time and
from time to time after the Closing Date, Domestic Subsidiaries that are not
Guarantors solely because they do not meet the thresholds set forth in clauses
(a) or (b) comprise in the aggregate more than 5.0% of Total Assets as of the
end of the most recently ended fiscal quarter of the Borrower for

 

-58-



--------------------------------------------------------------------------------

which financial statements have been delivered pursuant to Section 6.01 or more
than 5.0% of the consolidated gross revenues of the Borrower and its Restricted
Subsidiaries for such Test Period, then the Borrower shall, not later than 45
days after the date by which financial statements for such quarter or Test
Period, as applicable, are required to be delivered pursuant to this Agreement
(or such longer period as the Administrative Agent may agree in its reasonable
discretion), (i) designate in writing to the Administrative Agent one or more of
such Domestic Subsidiaries as “Material Domestic Subsidiaries” to the extent
required such that the foregoing condition ceases to be true and (ii) comply
with the provisions of Section 6.11 applicable to such Subsidiary.

“Material Foreign Subsidiary” means, at any date of determination, each of the
Borrower’s Foreign Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 5.0% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 5.0% of the consolidated gross revenues of the Borrower and its
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the Closing
Date, Foreign Subsidiaries not meeting the thresholds set forth in clauses (a)
or (b) comprise in the aggregate more than 5.0% of Total Assets as of the end of
the most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to Section 6.01 or more than 5.0% of the
consolidated gross revenues of the Borrower and its Restricted Subsidiaries for
such Test Period, then the Borrower shall, not later than 45 days after the date
by which financial statements for such quarter or Test Period, as applicable,
are required to be delivered pursuant to this Agreement (or such longer period
as the Administrative Agent may agree in its reasonable discretion), (i)
designate in writing to the Administrative Agent one or more of such Foreign
Subsidiaries as “Material Foreign Subsidiaries” to the extent required such that
the foregoing condition ceases to be true and (ii) comply with the provisions of
the definition of “Collateral and Guarantee Requirement.”

“Material Non-Public Information” means information which is (a) not publicly
available, (b) material with respect to the Borrower and its Subsidiaries or
their respective securities for purposes of United States federal and state
securities laws and (c) not of a type that would be publicly disclosed in
connection with any issuance by the Borrower or any of its Subsidiaries of debt
or equity securities issued pursuant to a public offering, a Rule 144A offering
or other private placement where assisted by a placement agent.

“Material Real Property” means any fee-owned Real Property located in the United
States that is owned by any Loan Party and that has a fair market value in
excess of $5,000,000 (at the Closing Date or, with respect to Real Property
acquired after the Closing Date, at the time of acquisition, in each case, as
reasonably estimated by the Borrower in good faith)1,000,000.

“Material Subsidiary” means any Material Do mestic Subsidiary or any Material
Foreign Subsidiary.

“Maturity Date” means (i) with respect to the Initial Term Loans and t he New
Incremental Term Loans, the sixth anniversary of the Closing Date (January 6,
2023); (ii) with respect to the Revolving Credit Facility, the fifth anniversary
of the Closing Date; (iii) with respect to any tranche of Extended Term Loans or
Extended Revolving Credit Commitments, the

 

-59-



--------------------------------------------------------------------------------

final maturity date as specified in the applicable Extension Amendment,
(iv) with respect to any Incremental Term Loans or Incremental Revolving Credit
Commitments, the final maturity date as specified in the applicable Incremental
Amendment, (v) with respect to any Refinancing Term Loans or Refinancing
Revolving Credit Commitments, the final maturity date as specified in the
applicable Refinancing Amendment, and (vi) with respect to any Replacement Term
Loans, the final maturity date as specified in the applicable agreement relating
thereto; provided that, in each case, if such day is not a Business Day, the
Maturity Date shall be the Business Day immediately succeeding such day.

“Maximum Rate” has the meaning set forth in Section 10.10.

“Minimum Extension Condition” has the meaning set forth in Section 2.16(b).

“Minimum Tender Condition” has the meaning set forth in Section 2.18(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”

“Mortgaged Properties” has the meaning set forth in the definition of
“Collateral and Guarantee Requirement.”

“Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Secured Parties creating and evidencing a
Lien on a Mortgaged Property in form and substance reasonably satisfactory to
the Administrative Agent and any other mortgage executed and delivered pursuant
to Sections 6.11 and 6.13, in each case, as the same may from time to time be
amended, restated, supplemented or otherwise modified.

“MTN” means Maritime Telecommunications Network, Inc., a Colorado corporation.

“MTN Acquisition” means the acquisition of MTN by EMC on July 1, 2015, pursuant
to the MTN Acquisition Agreement.

“MTN Acquisition Agreement” means that certain Agreement and Plan of Merger,
dated as of April 21, 2015 (together with the exhibits, annexes and disclosure
schedules thereto, as amended, supplemented or modified from time to time), by
and among EMC Parent, Scisco Parent, Inc., a Delaware corporation, Scisco Merger
Sub, Inc., a Washington corporation, EMC and SeaMobile, Inc., a Washington
corporation.

“MTN Acquisition Transactions” means, collectively, (i) the MTN Acquisition,
(ii) the initial closing of the Existing Credit Agreements, and (iii) the
payment of any fees or expenses incurred or paid by the Borrower or any of its
Subsidiaries in connection with the foregoing.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party, any Restricted Subsidiary or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six plan years, has made or been obligated to make contributions.

 

-60-



--------------------------------------------------------------------------------

“Nantahala” means Nantahala Capital Management, LLC and any of its Controlled
Investment Affiliates and funds under its control.

“Net Proceeds” means:

(a)     100% of the cash proceeds actually received by the Borrower or any of
the Restricted Subsidiaries (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise and including casualty
insurance settlements and condemnation awards, but in each case only as and when
received) from any Disposition or Casualty Event, net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees and expenses actually incurred in connection therewith,
(ii) the principal amount of any Indebtedness that is secured by a Lien (other
than a Lien that ranks pari passu with or is subordinated to the Liens securing
the Obligations) on the asset subject to such Disposition or Casualty Event and
that is required to be repaid in connection with such Disposition or Casualty
Event (other than Indebtedness under the Loan Documents), together with any
applicable premium, penalty, interest and breakage costs, (iii) in the case of
any Disposition or Casualty Event by a non-wholly owned Restricted Subsidiary,
the pro rata portion of the Net Proceeds thereof (calculated without regard to
this clause (iii)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a wholly owned Restricted
Subsidiary as a result thereof, (iv) Taxes paid or reasonably estimated to be
payable or, without duplication, permitted to be paid as a result thereof,
(v) the amount of any reasonable reserve established in accordance with GAAP
against any adjustment to the sale price or any liabilities (other than any
taxes deducted pursuant to clause (i) above) (x) related to any of the
applicable assets and (y) retained by the Borrower or any of the Restricted
Subsidiaries including, without limitation, pension and other postemployment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Disposition or Casualty
Event occurring on the date of such reduction) and (vi) any funded escrow
established pursuant to the documents evidencing any such sale or disposition to
secure any indemnification obligations or adjustments to the purchase price
associated with any such sale or disposition (provided that, to the extent that
any amounts are released from such escrow to the Borrower or a Restricted
Subsidiary, such amounts net of any related expenses shall constitute Net
Proceeds); and (vii) the amount of any cash or Cash Equivalents included in or
hel d by the Disposed property or asset; provided that, subject  to t he
restrictions set forth in Section 7.05(j), ifsolely in the case of Net Proceeds
of any Casualty Event, the Borrower or any of its Restricted Subsidiaries may
elect (upon written notice thereof to the Administrative Agent) to use any
portion of such proceeds to acquire, maintain,  develop, construct,
improve, upgrade or repair the assets subject to such Casualty Event or ot her
sim ilar assets useful in the business of the Borrower or its Restricted
Subsidiaries  (, other than current assets) or to  make Per mitted Acquisitions
or any  acquisition of all or substantially all the assets of, or all the 
Equity Interests  (other  than directors ’ qualifying shares) in, a Person
(other  than a

 

-61-



--------------------------------------------------------------------------------

Company  Party) or   division or  line  of business of a  Person (other  than 
a  Company   Party)  (or any subsequent  investment made i n a Person (other
than a   Company   Party),   division or  line of business 
previously acquired), in each case within 12 months of such receipt, of such
proceeds, and such portion of such proceeds which are the subject of such
election shall not constitute Net Proceeds except to the extent not, within 12
months of such receipt, so  used  or contractually committed   to be thereof, so
used (it being understood that if any portion of such proceeds are not so used
within such 12-month period but  within such   12-month   period  
are contractually committed   to be   used,  then upon   the termination   of 
such contract or if such Net  Proceeds are not so  used  within t he l ater of  
such  12-month   period   and  180  days  from t he en try   into such
contractual  commitm ent, such remaining portion shall constitute Net Proceeds
as of the date of such termination or expiry without giving effect to this
proviso); and shall be subject to the prepayment requirem ents of
Section 2.05(b)(ii)); and provided, further, that no proceeds in the following
am ounts wh ich are realized in a single transaction or series of relatedasset
sale or Disposition transactions shall(but not Casualty Events) during any
Fiscal Year shall be deemed to not constitute Net Proceeds unless (x) such 
proceeds shall exceed  $4,000,000 or (y) the aggregate net proceeds  excluded
under clause (x) shall exceed $8,000,000 in   any fiscal year (and thereafter 
only  net  cash proceeds in excess of such  amount   shall  constitute Net
Proceeds under this clause  (a)),  and(and shall be excluded from any prepayment
requirement pursuant to Section 2.05(b)(ii) and may be retained by the Loan
Parties and used for any purposes permitted hereunder):

(x) the first $8,000,000, in aggregate, of the aggregate Net Proceeds received
by the Borrower and its Subsidiaries from asset Dispositions in any Fiscal Year
may, at the election of the Borrower, be excluded from Net Proceeds;

(y) if and to the extent the aggregate Net Proceeds received by the Borrower and
its Subsidiaries during any Fiscal Year in connection with all asset
Dispositions (excluding Casualty Events) exceeds $50,000,000 (but is less than
or equal to $100,000,000), an amount of Net Proceeds up to the sum (but not to
exceed, in aggregate, $12,000,000 when aggregated with such proceeds, if any,
excluded pursuant to clause (x) above in connection with any prior asset
Dispositions) of (i) $8,000,000, plus (ii) any Net Proceeds in excess of
$50,000,000, may, at the election of the Borrower, be excluded from Net
Proceeds, subject to not less than $50,000,000 of non-excluded Net Proceeds from
such asset Dispositions (but not Casualty Events) actually being previously
remitted to the prepayments of the Term Loans (pursuant to Section 2.05(b)(ii))
in such Fiscal Year (for example, (x) if the Borrower sold $50,000,000 in assets
in such Fiscal Year, it would be entitled to retain $8,000,000 (when aggregated
with any amount retained pursuant to clause (x) above) and be required to repay
$42,000,000, (y) if the Borrower sold $61,000,000 in assets in such Fiscal Year,
it would be entitled to retain the first $8,000,000 (when aggregated with any
amount retained pursuant to clause (x) above), then it would be required to
prepay the next $50,000,000, and then it would be entitled to retain the
remaining $3,000,000 and (z) if the Borrower sold $68,000,000 in assets in such
Fiscal Year, it would be entitled to retain the first $8,000,000 (when
aggregated with any amount retained pursuant to clause (x) above), then it would
be required to prepay the next $50,000,000, then it would then be entitled to
retain the next $4,000,000 (resulting in the maximum $12,000,000 exclusion), and
then it would be required to prepay all remaining amounts); and

 

-62-



--------------------------------------------------------------------------------

(z) if and to the extent the aggregate Net Proceeds received by the Borrower and
its Subsidiaries during any Fiscal Year in connection with all asset
Dispositions (excluding Casualty Events) exceeds $100,000,000, an amount of Net
Proceeds up to the sum (but not to exceed, in aggregate, $24,000,000 when
aggregated with such proceeds, if any, excluded pursuant to clauses (x) and/or
(y) above in connection with any prior asset Dispositions) of (i) $12,000,000,
plus (ii) any Net Proceeds in excess of $100,000,000, may, at the election of
the Borrower, be excluded from Net Proceeds, subject to not less than
$100,000,000 of non-excluded Net Proceeds from such asset Dispositions (but not
Casualty Events) actually being previously remitted to the prepayments of the
Term Loans (pursuant to Section 2.05(b)(ii)) in such Fiscal Year. (for example,
(x) if the Borrower sold $100,000,000 in assets in such Fiscal Year, it would be
entitled to retain $12,000,000 (when aggregated with any amount retained
pursuant to clauses (x) and (y) above) and be required to repay $88,000,000, (y)
if the Borrower sold $112,000,000 in assets in such Fiscal Year, it would be
entitled to retain the first $12,000,000 (when aggregated with any amount
retained pursuant to clauses (x) and (y) above), then it would be required to
prepay the next $100,000,000, and (z) if the Borrower sold $130,000,000 in
assets in such Fiscal Year, it would be entitled to retain the first $12,000,000
(when aggregated with any amount retained pursuant to clauses (x) and (y)
above), then it would be required to prepay the next $100,000,000, then it would
then be entitled to retain the next $12,000,000 (resulting in the maximum
$24,000,000 exclusion), and then it would be required to prepay all remaining
amounts); and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness (excluding,
for the avoidance of doubt, the New Incremental Term Loans and any Qualified
Debt issued in accordance with the terms hereof), net of all taxes paid or
reasonably estimated to be payable as a result thereof and fees (including
investment banking fees and discounts), commissions, costs and other expenses,
in each case incurred in connection with such incurrence, issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower, the Borrower and their
Restricted Subsidiaries shall be disregarded.

“New Incremental Term Lender” means a Lender, including the Initial New
Incremental Term Lender, with a New Incremental Term Loan Commitment or an
outstanding New Incremental Term Loan (or an affiliate or assignee thereof).

“New Incremental Term Loans” means an Incremental Term Loan made pursuant to the
New Incremental Term Loan Commitment pursuant to Section 2.01(c).

“New Incremental Term Lender Advisor” means Jones Day as counsel retained by
certain of the Term Lenders parties to the First Omnibus Amendment.

“New Incremental Term Loan Borrowing” means a Borrowing of the New Incremental
Term Loan.

“New Incremental Term Loan Closing Date” means the First Omnibus Amendment
Effective Date.

 

-63-



--------------------------------------------------------------------------------

“New Incremental Term Loan Commitment” means, with respect to each New
Incremental Term Lender, the commitment, if any, of such New Incremental Term
Lender to make a New Incremental Term Loan pursuant to Section 2.14 on the New
Incremental Term Loan Closing Date, expressed as an amount representing the
maximum principal amount of the New Incremental Term Loan to be made by such New
Incremental Term Lender hereunder. The amount of each New Incremental Term
Lender’s New Incremental Term Loan Commitment as of the New Incremental Term
Loan Closing Date is set forth on Schedule 2.01(c) hereto. The aggregate
principal amount of the New Incremental Term Loan Commitments on the New
Incremental Term Loan Closing Date is $40,000,000. Once funded, the New
Incremental Term Loan Commitments shall be reduced to zero and terminated.

“New Incremental Term Loan Facility” means (a) prior to the New Incremental Term
Loan Closing Date, the New Incremental Term Loan Commitments and (b) thereafter,
the Class of New Incremental Term Loans.

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Expiring Credit Commitment” has the meaning set forth in Section 2.04(g).

“Non-Extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).

“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.

“Notes Collateral Agent” means the Collateral Agent under and as defined in the
Second Lien Securities Purchase Agreement.18

“Notes Intercreditor Agreement” means the Intercreditor and Subordination
Agreement in substantially the form attached as an Exhibit to the Second Lien
Securities Purchase Agreement, among the Borrower, the Notes Collateral Agent
and the Administrative Agent (as amended, supplemented or otherwise modified in
accordance with its terms).19

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or Restricted Subsidiary of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents (and of their Restricted Subsidiaries to the extent
they have obligations under the Loan Documents) include (a) the obligation

 

 

18

Sixth Amendment

19

Sixth Amendment

 

-64-



--------------------------------------------------------------------------------

(including guarantee obligations) to pay principal, interest, Letter of Credit
fees, reimbursement obligations, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party under any Loan Document
and (b) the obligation of any Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender may elect to pay or advance on behalf of
such Loan Party in accordance with the terms of the Loan Documents; provided
that in no event shall “Obligations” include any Cash Management Obligations or
any Obligations under Secured Hedge Agreements.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Offered Amount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“Offered Discount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“OID” means original issue discount.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Applicable Indebtedness” has the meaning set forth in
Section 2.05(b)(ii).

“Other Applicable Indebtedness Pro Rata Amount” has the meaning set forth in
Section 2.05(b)(ii).

“Other Taxes” has the meaning set forth in Section 3.01(b).

“Outstanding Amount” means (a) with respect to the Term Loans, New Increm ental
Term Loans, Revolving Credit Loans and Swing Line Loans on any date, the
outstanding principal Dollar Equivalent amount thereof after giving effect to
any borrowings and prepayments or repayments of Term Loans, New Increm ental
Term Loans, Revolving Credit Loans (including any refinancing of outstanding
unpaid drawings under Letters of Credit or L/C Credit Extensions as a Revolving
Credit Borrowing) and Swing Line Loans, as the case may be, occurring on such
date; and (b) with respect to any L/C Obligations on any date, the outstanding
Dollar Equivalent amount thereof on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes thereto as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit (including any refinancing of outstanding unpaid
drawings under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

 

-65-



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, the greater of the Federal Funds Effective
Rate and an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

“Par  Capital”   means   PA R  Investm ent  Partners,  L.P.,  and  any  of its
Controlled Investment Affiliates.

“Participant” has the meaning set forth in Section 10.07(e).

“Participant Register” has the meaning set forth in Section 10.07(e).

“Participating Lender” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“Payment Date” has the meaning set forth in Section 2.07(a).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II to the Security Agreement or any other form reasonably approved by
the Administrative Agent, as the same shall be supplemented from time to time.

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

“Permitted Debt Exchange” shall have the meaning provided in Section 2.18(a).

“Permitted Debt Exchange Notes” means Indebtedness in the form of unsecured,
first lien, second lien or other junior lien notes; provided that such
Indebtedness (i) meets the Permitted Other Debt Conditions, (ii) the covenants
of such Indebtedness are, taken as a whole, not materially more restrictive to
Parentthe Borrower and the Restricted Subsidiaries than those contained in the
Loan Documents (except for (x) covenants or other provisions applicable only to
periods after the Maturity Date of the applicable Facility existing at the time
of incurrence or issuance of such  of such Permitted Debt Exchange Notes and
(y) any financial maintenance covenant to the extent such covenant is also added
for the benefit of the Lenders under any applicable existing corresponding
Facility) or otherwise reflect market terms and conditions (as reasonably
determined by the Borrower) at the time of incurrence or issuance of such
Permitted Debt Exchange Notes, (iii) does not mature prior to the day that is
ninety-one (91) days after the Latest Maturity Date of the Term Loans, (iv) such
Indebtedness is not at any time Guaranteed by any Subsidiary other than
Guarantors, (v) to the extent secured, such Indebtedness is not secured by
property other than the Collateral, and (vi) if such Indebtedness is secured,
the requirements in the proviso at the end of Section 7.03 have been satisfied.

 

-66-



--------------------------------------------------------------------------------

“Permitted Debt Exchange Offer” shall have the meaning provided in
Section 2.18(a).

“Permitted EBITDA Addback” has the meaning set forth in the definition of
“Reported Adjusted EBITDA.”

“Permitted First Priority Refinancing Debt” means any Permitted First Priority
Refinancing Notes and any Permitted First Priority Refinancing Loans.

“Permitted First Priority Refinancing Loans” means any Credit Agreement
Refinancing Indebtedness in the form of secured loans incurred by the Borrower
in the form of one or more tranches of loans under this Agreement; provided that
(i) such Indebtedness is secured by the Collateral on a pari passu basis (but
without regard to the control of remedies) with the Liens securing the
Obligations and is not secured by any property or assets of the Borrower or any
Restricted Subsidiary other than the Collateral, or (ii) such Indebtedness is
not at any time guaranteed by any Subsidiaries other than Subsidiaries that are
Guarantors.

“Permitted First Priority Refinancing Notes” means any Credit Agreement
Refinancing Indebtedness in the form of secured Indebtedness incurred by the
Borrower in the form of one or more series of senior secured notes; provided
that (i) such Indebtedness is secured by the Collateral on a pari passu basis
(but without regard to the control of remedies) with the Liens securing the
Obligations and is not secured by any property or assets of the Borrower or any
Restricted Subsidiary other than the Collateral, (ii) such Indebtedness is not
at any time guaranteed by any Subsidiaries other than Subsidiaries that are
Guarantors, (iii) such Indebtedness does not have scheduled amortization or
payments of principal (other than customary offers to repurchase upon a change
of control, asset sale or event of loss, a customary acceleration right after an
event of default and “AHYDO” payments) on or prior to the date that is the
Latest Maturity Date at the time such Indebtedness is incurred or issued.
Permitted First Priority Refinancing Notes will include any Registered
Equivalent Notes issued in exchange therefor.

“Permitted Initial Revolving Credit Borrowing Purposes” means (i) any working
capital, capital expenditure or general corporate purposes (including
acquisitions, investments, restricted payments, and other transactions not
prohibited by the this Agreement), and (ii) the issuance or deemed issuance of
Letters of Credit in replacement of, or as a backstop for, letters of credit of
the Borrower or its Subsidiaries outstanding on the Closing Date.

“Permitted Junior Priority Refinancing Debt” means Credit Agreement Refinancing
Indebtedness constituting secured Indebtedness incurred by the Borrower or any
Subsidiary Guarantor in the form of one or more series of junior lien secured
notes or junior lien secured loans; provided that (i) such Indebtedness is
secured by the Collateral on a junior priority basis to the Liens securing the
Obligations and the obligations in respect of any Permitted First Priority
Refinancing Debt and is not secured by any property or assets of the Borrower or
any Restricted Subsidiary other than the Collateral and (ii) such Indebtedness
meets the Permitted Other Debt Conditions. Permitted Junior LienPriority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

 

-67-



--------------------------------------------------------------------------------

“Permitted Other Debt Conditions” means that such applicable Indebtedness does
not mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations, except (other than with respect to Quali fied Deb t)
 (w) customary asset sale, initial public offering or change of control or
similar event provisions, (x) maturity payments and customary mandatory
prepayments for a customary bridge financing which, subject to customary
conditions, provides for automatic conversion or exchange into Indebtedness that
otherwise complies with the requirements of this definition, (y) “AHYDO”
payments or (z) mandatory prepayments in respect of excess cash flow to the
extent that prepayments are made first to the Initial Term Loans and to other
Indebtedness secured by Liens that are pari passu with the Liens securing the
Initial Facilities (to the extent required by the Loan Documents or the terms of
such other Indebtedness) or such prepayments are declined by any holder of such
Term Loans or such other Indebtedness), in each case prior to the Latest
Maturity Date at the time such Indebtedness is incurred.the New Incremental Term
Loans.

“Permitted Ratio Debt” means Indebtedness incurred by the Borrower or any
Restricted Subsidiary in an aggregate principal amount not to exceed the greater
of $25,000,000 and 20.0% of LTM EBITDA, in each case determined at the time of
incurrence; plus an additional unlimited amount, so long as immediately after
giving Pro Forma Effect thereto and to the use of the proceeds thereof, (x) if
such Indebtedness is unsecured Indebtedness (or is not secured by a Lien on the
Collateral), either (I) the Consolidated Total Net Leverage Ratio (determined on
a Pro Forma Basis in accordance with Section 1.09 and without netting the cash
proceeds of any such Indebtedness for the purposes of such calculation) is no
greater than 4.75:1.00 or (II) the Interest Coverage Ratio (calculated on a Pro
Forma Basis) for the end of the most recent Test Period is not less than
2.00:1.00; (y) if such Indebtedness is secured by Liens that are junior to the
Liens securing the Obligations, the Consolidated Senior Secured Net Leverage
Ratio (determined on a Pro Forma Basis in accordance with Section 1.09 and
without netting the cash proceeds of any such Indebtedness being so incurred for
the purposes of such calculation) is no greater than 4.00:1.00 and (z) if such
Indebtedness is secured by a Lien on the Collateral that is pari passu with the
Liens securing the Obligations, the Consolidated First Lien Net Leverage Ratio
(determined on a Pro Forma Basis in accordance with Section 1.09 and without
netting the cash proceeds of any such Indebtedness being so incurred for the
purposes of such calculation) is no greater than the Closing Date Consolidated
First Lien Net Leverage Ratio; provided that such Indebtedness (i)(A) in the
case of clause (z) above, shall have a maturity date that is after the Latest
Term Loan Maturity Date (other than with respect to revolving Indebtedness and
Indebtedness the maturity date of which can be extended subject to any customary
“bridge” conditions to a date that is after the Latest Term Loan Maturity Date
at the time such Indebtedness is incurred) or the Latest Revolving Maturity Date
(in the case of revolving Indebtedness), in each case, at the time such
Indebtedness is incurred, and (B) in the case of clauses (x) and (y) above,
shall have a maturity date that is at least ninety-one (91) days after the
Latest Term Loan Maturity Date (other than with respect to revolving
Indebtedness and Indebtedness the maturity date of which can be extended subject
to any customary “bridge” conditions to a date that is at least ninety-one (91)
days after the Latest Term Loan Maturity Date at the time such Indebtedness is
incurred) or at least ninety-one (91) days after the Latest Revolving Maturity
Date (in the case of revolving Indebtedness), in each case, at the time such
Indebtedness is incurred, (ii)(A) in the case of clause (z) above, shall have a
Weighted Average Life To Maturity greater than the remaining Weighted Average
Life To Maturity of any then-

 

-68-



--------------------------------------------------------------------------------

existing Term Loans, and (B) in the case of clauses (x) and (y) above, shall
satisfy the Permitted Other Debt Conditions, (iii) i f such Indebtedness is
incurred or guaranteed on a secured basis by a Loan Party, shall satisfy the
requirements in the proviso at the end of Section 7.03, (iv) shall have
covenants, terms and conditions (excluding (A) pricing and optional prepayment
or redemption terms and (B) covenants or other provisions applicable only to
periods after the Latest Term Loan Maturity Date (in the case of term l oans or
notes) or the Latest Revolving Maturity Date (in the case of revolving
Indebtedness), in each case, at the time of incurrence or issuance of such
Indebtedness) that reflect market covenants, terms and conditions at the time of
incurrence or issuance of such Indebtedness, (iv) shall not have any more
restrictive financial maintenance covenants (unless such covenants are also
added for the benefit of the Lenders under this Agreement (but if the applicable
maintenance covenant is a “springing” financial maintenance covenant applicable
only to revolving Indebtedness, such covenant shall be added only for the
benefit of each Revolving Credit Facility and not for the benefit of any
Facility in respect of Term Loans hereunder), which amendment to add any such
covenant to this Agreement shall not require the consent of any Lender or Agent
hereunder)) and (v) other than with respect to any such Indebtedness incurred by
a Restricted Subsidiary that is not a Loan Party (subject to the limitations in
the immediately following proviso), shal l not be (i ) Guaranteed by any Person
that i s not a Loan Party and (ii) t o the extent secured, secured by any assets
that do not constitute Collateral; provided further that if such Indebtedness is
incurred or guaranteed by a Restricted Subsidiary that is not a Loan Party, such
Indebtedness does not, together with any Indebtedness incurred by a Restricted
Subsidiary that is not a Loan Party pursuant to Section 7.03(g) (including any
Permitted Refinancing thereof, t o the extent incurred or guaranteed by a
Restricted Subsidiary that is not a Loan Party), exceed in the aggregate at any
time outstanding the greater of $31,250,000 and 25% of LTM EBITDA, in each case
determined at the time of incurrence.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, restructuring, replacement or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, restructured,
refunded, renewed, replaced or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other amounts owing or paid related to
such Indebtedness, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal, restructuring, replacement or
extension plus an amount equal to any existing commitments unutilized
thereunder, (b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e) or (dd), such modification,
refinancing, refunding, renewal, replacement or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended, (c) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 7.03(e), (f) or (dd), at
the time thereof, no Event of Default shall have occurred and be continuing, (d)
if such Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms (i) not materially
less favorable (taken as a whole) (as reasonably determined by the Borrower) to
the Lenders as those contained in the documentation governing the Indebtedness

 

-69-



--------------------------------------------------------------------------------

being modified, refinanced, refunded, renewed, replaced or extended or (ii) as
otherwise reasonably acceptable to the Admi nistrative Agent, and (e) if such
Indebtedness being modified, refinanced, replaced, refunded, renewed or extended
is Indebtedness permitted pursuant to Section 7.03(s) or 7.03(x), (iRequired
Lenders, (e) to the extent such Indebtedness being modified, refinanced,
replaced, refunded, renewed or extended is unsecured or secured by Liens that
are subordinated to the Liens securing the Obligations, such modification,
refinancing, replacement, refunding, renewal or extension is unsecured or (with
respect to refinanced debt secured by Liens that are subordinated to the Liens
securing the Obligations) secured by Liens that are subordinated to the Liens
securing the Obligations on terms (x) at least as favorable (taken as a whole)
(as reasonably determined by the Borrower) to the Lenders as those contained in
the documentation (including any intercreditor or similar agreements) governing
the Indebtedness being modified, refinanced, replaced, refunded, renewed or
extended or (y) otherwise reasonably acceptable to the Admi nistrative Agent and
Required Lenders, (iif ) notwithstanding anything contained in Section 7.03(c),
such modification, refinancing, refunding, renewal, replacement or extension is
incurred by one or more Persons who is an obligor of the Indebtedness (but no
Person who is not an obligor of such Indebtedness) being modified, refinanced,
replaced, refunded, renewed or extended., (g) the affirmative, negative and
financial covenants and events of default under such modification, refinancing,
replacement, refunding, renewal or extension shall be on market terms and, in
any event, shall not, taken as a whole, be materially more restrictive on the
Borrower and its Restricted Subsidiaries (as reasonably determined by the
Borrower) than those in the Loan Documents (as determined to give continuing
effect to the benefit of any applicable “cushions” applicable to any such
covenants or events of default in respect of the Indebtedness being so modified,
refinanced, replaced, refunded, renewed or extended) (unless such affirmative,
negative and financial covenants and events of default are also added for the
benefit of the Lenders under this Agreement), (h) if such Indebtedness being
modified, refinanced, replaced, refunded or extended is Second Lien Notes or any
Permitted Refinancing thereof, such modification, refinancing, refunding,
renewal, replacement or extension shall not (x) permit or require the payment of
cash interest prior to the repayment in full in cash of the Obligations and the
termination of the Loan Documents or (y) permit or require any payment of
principal on terms that would not be permitted by the documentation for the
Indebtedness being so modified, refinanced, replaced, refunded, renewed or
extended and/or the Note Intercreditor Agreement and (i) if such Indebtedness
being modified, refinanced, replaced, refunded or extended is Qualified Debt,
such modification, refinancing, refunding, renewal, replacement or extension
shall also be required to constitute Qualified Debt (pursuant to the definition
thereof) after giving effect to such modification, replacement, refunding,
renewal or extension. Notwithstanding the foregoing, it is hereby agreed that,
subject, to the extent applicable, to the entry into intercreditor arrangements
in favor of the Lenders that are no less favorable to the Lenders than those in
the Notes Intercreditor Agreement (or as otherwise agreed by the Required
Lenders), the Convertible Notes may be refinanced into (x) Second Lien Notes (or
other junior lien Indebtedness) on the terms that such Second Lien Notes or
other junior lien Indebtedness, as applicable, could be so refinanced (assuming
such Second Lien Notes or other junior lien Indebtedness had the same principal
amount outstanding) pursuant to this definition or (y) Qualified Debt so long as
the Indebtedness satisfies all requirements applicable to Qualified Debt as set
forth in the definition thereof.

 

-70-



--------------------------------------------------------------------------------

“Permitted Repricing Amendment” has the meaning set forth in Section 10.01.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower or any Subsidiary Guarantor in the form of one or more series of
senior unsecured notes or loans; provided that such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness and meets the Permitted Other Debt
Conditions. Permitted Unsecured Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) other than a Foreign Plan, established or maintained by
any Loan Party or any Restricted Subsidiary or, with respect to any such plan
that is subject to Section 412 of the Code or Section 302 or Title IV of ERISA,
any ERISA Affiliate.

“Platform” has the meaning set forth in Section 6.01(d).

“Pledged Debt” has the meaning set forth in the Security Agreement.

“Pledged Equity” has the meaning set forth in the Security Agreement.

“Prepayment Date” has the meaning set forth in the definition of “Applicable
Premium.””20

“Proceeding” has the meaning set forth in Section 10.05.

“Proceeds” has the meaning set forth in the Security Agreement.

“Pro Forma Basis” and “Pro Forma Effect” means, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.09.

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Credit
Facility, if such Commitments have been terminated, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

 

 

20

Third Amendment

 

-71-



--------------------------------------------------------------------------------

“Projections” has the meaning set forth in Section 6.01(c).

“Public Lender” has the meaning set forth in Section 6.01(d).

“Qualified Debt” means Indebtedness which (i) is unsecured, subordinated or
junior in Lien priority to the Obligations hereunder, in each case, subject to
subordination and intercreditor (as applicable) terms acceptable to the Required
Lenders, (ii) does not have scheduled amortization or a maturity date, and is
not subject to mandatory prepayment, redemption or sinking fund obligations, in
each case, prior to the date which is 180 days after the Latest Maturity Date,
(iii) in respect of which interest thereon shall only be payable in kind (and
not in cash) until the date that is 180 days following the Latest Maturity Date,
(iv) which otherwise does not impair, restrict or otherwise limit any of the
rights, remedies, enforceability, Liens, Collateral, priorities or perfection of
the Secured Parties under the Loan Documents or the rights, abilities,
liabilities or obligations of the Loan Parties and their Subsidiaries hereunder
and under the other Loan Documents, (v) at the time of issuance or incurrence
thereof (and after giving pro forma effect thereto), no Event of Default then
exists or would result therefrom and the Borrower shall be in pro forma
compliance with the Consolidated First Lien Net Leverage Ratio pursuant to
Section 7.11 hereof (as determined based on the most recently delivered
quarterly or annual financial statements and giving effect to such Indebtedness
as if issued on the first day of the twelve month period ending as of the period
covered by such financial statements, (vi) the affirmative, negative and
financial covenants and events of default shall be on market terms and in no
event shall be materially more restrictive on the Borrower and its Subsidiaries
than those set forth in the Second Lien Notes and the Loan Documents (unless, to
the extent any new categories of affirmative, negative and financial covenants
and events of default are included in the documentation evidencing such
Qualified Debt, such additional categories are (i) also added for the benefit of
the Lenders under this Agreement (to include the benefit of any applicable
“cushions” commensurate with the similar provisions in the Qualified Debt being
so refinanced) to the extent applicable or (ii) only apply to the period after
the Latest Maturity Date), and (vii) is issued or incurred solely for purposes
permitted hereunder.

“Qualified Debt Investment Basket Amount” means, the following amounts for the
following periods, as determined from the New Incremental Term Loan Closing Date
to (w) December 31, 2019, $150,000,000, (x) December 31, 2020, $175,000,000, (y)
December 31, 2021, $200,000,000 and (z) after December 31, 2021, $225,000,000.
For clarity sake, these are exhausting baskets meaning amounts used in a prior
year will not be available in succeeding periods (for example, if $150,000,000
of Qualified Debt was issued and used for Permitted Acquisitions in 2019, only
$25,000,000 of Qualified Debt would be available to be so issued in 2020).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

-72-



--------------------------------------------------------------------------------

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualifying Lender” has the meaning set forth in Section 2.05(a)(v)(D)(3).

“Qualifying Prepayments” has the meaning set forth in the definition of
“Extended Amortization Holiday Conditions.”

“Quarterly Financial Statements” means the unaudited consolidated balance sheets
and related consolidated statements of income and cash flows of the Borrower and
its Subsidiaries for the fiscal quarters ended March 31, 2016, June 30, 2016 and
September 30, 2016.

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures.

“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness”.

“Refinanced  Term Loans”  has  the  meaning set   forth in Section 10.01.

“Refinancing” means the repayment, repurchase or other discharge of all
Indebtedness of the Loan Parties for borrowed money outstanding immediately
prior to the Closing Date in respect of the Existing Credit Agreements (other
than Existing Letters of Credit that have been backstopped, cash collateralized
or deemed issued hereunder) and termination of all commitments thereunder.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Term Loans, Refinancing Term Commitments, Refinancing Revolving Credit
Commitments or Refinancing Revolving Credit Loans incurred pursuant thereto, in
accordance with Section 2.15.

“Refinancing Revolving Credit Commitments” means one or more Classes of
Revolving Credit Commitments hereunder that result from a Refinancing Amendment.

“Refinancing Revolving Credit Loans” means one or more Classes of Revolving
Credit Loans that result from a Refinancing Amendment.

“Refinancing Series” means all Refinancing Term Loans, Refinancing Term
Commitments, Refinancing Revolving Credit Loans, or Refinancing Revolving Credit
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans, Refinancing Term
Commitments, Refinancing Revolving Credit Loans, or Refinancing Revolving Credit
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same Effective Yield
(other than, for this purpose, any original issue discount or upfront fees), if
applicable, and amortization schedule.

 

-73-



--------------------------------------------------------------------------------

“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans of the applicable Refinancing Series hereunder
pursuant to a Refinancing Amendment.

“Refinancing Term Loans” means one or more Classes of Term Loans hereunder that
result from a Refinancing Amendment.

“Register” has the meaning set forth in Section 10.07(d).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

“Rejection Notice” has the meaning set forth in Section 2.05(b)(viii).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment or
in an uncontained manner from or through any facility, property or equipment.

“Relevant Call Date” means June 30, 2020.

“Replacement Term Loans” has the meaning set forth in Section 10.01.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the otherwise
applicable notice period has been waived by regulation or otherwise by the PBGC.

“Reported Adjusted EBITDA” means, for any period, “Adjusted EBITDA” for such
period as determined by the Borrower by adding the Permitted EBITDA Add-Backs to
Reported EBITDA and presented as its “Adjusted EBITDA” for such period in its
public earnings release for such period, with the add-backs to Reported EBITDA
used in the calculation of such Adjusted EBITDA (the “Permitted EBITDA
Add-Backs”) separately categorized in a style similar to that used in the
Borrower’s public earning release for the three-month period ended March 31,
2019 (in which the categories of add-backs were delineated as, inter alia,
“Change in fair value of financial instruments,” “Stock-based compensation
expense,” “Strategic- transaction, integration and realignment expenses,”
“Internal-control and delayed audit expenses,” “Excess content expenses,”
“Non-ordinary-course legal expenses” and “Losses on significant customer
bankruptcies”), it being understood and agreed that the types of Permitted
EBITDA Add-Backs and categories thereof in any period (but not the standards by
which

 

-74-



--------------------------------------------------------------------------------

Permitted Add-Backs are determined appropriate, except variances consistent with
any change to the law, rules or regulations applicable to such disclosure) may
vary from those included in the Borrower’s public earnings release for the three
month period ended March 31, 2019 and may vary from period to period. Without
limiting any of the foregoing, it is hereby agreed that if in calculating
Reported Adjusted EBITDA for any period, if any category of Permitted EBITDA
Add-Back exceeds $5,000,000 in any fiscal quarter, the Borrower shall provide a
written reconciliation (by general reasonable descriptive segments and not a
line by line accounting) of the components of such Permitted EBITDA Add-Back in
excess of such amount, which reconciliation shall be included in the Compliance
Certificate to be delivered to the Administrative Agent pursuant to
Section 6.02(a) for such fiscal quarter or Fiscal Year in which such category of
Permitted EBITDA Add-Back so exceeded such amount in the applicable fiscal
quarter.

“Reported EBITDA” for any period shall mean the Borrower’s consolidated “EBITDA”
for such period as determined by the Borrower and presented as its “EBITDA” in
its public earnings release for such period in all cases calculated as net
income (loss) before interest, taxes, depreciation and amortization (each of
which to be determined consistently with the Borrower’s historic reporting
practices, except variances consistent with any change to the law, rules or
regulations applicable to such disclosure).

“Representative” means, with respect to any series of Indebtedness permitted
hereby, the trustee, administrative agent, collateral agent, security agent or
similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Class; provided, that the unused Term Commitment, Incremental Term Commitment,
Refinancing Term Commitment, Revolving Credit Commitment, Incremental Revolving
Credit Commitment and Refinancing Revolving Credit Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required
Class Lenders.; and provided, further, that for all purposes hereof, until
consummation of the initial allocation and distribution of the New Incremental
Term Loans as contemplated in the documents regarding the distribution and
allocation of the New Incremental Term Loans, the Lenders constituting “Required
Class Lenders” shall be determined by reference to the Term Lenders to whom the
New Incremental Term Loan Commitments or New Incremental Term Loans shall be
intended to be allocated and distributed as if such allocation and distribution
had previously been consummated.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk

 

-75-



--------------------------------------------------------------------------------

participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition), (b)
aggregate unused Initial Term Commitments, Incremental Term Commitments and,
Refinancing Term Commitments and New Incremental Term Loan Co mmit ments and (c)
aggregate unused Revolving Credit Commitments, unused Incremental Revolving
Credit Commitments and unused Refinancing Revolving Credit Commitments; provided
that the unused Term Commitment, Incremental Term Commitment, Refinancing Term
Commitment, Revolving Credit Commitment, Incremental Revolving Credit Commitment
and Refinancing Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.; and provided, further,
that for all purposes hereof, until consummation of the initial allocation and
distribution of the New Incremental Term Loans as contemplated in the documents
regarding the distribution and allocation of the New Incremental Term Loans, the
Lenders constituting “Required Lenders” shall be determined by reference to the
Term Lenders to whom the New Incremental Term Loan Commitments or New
Incremental Term Loans shall be intended to be allocated and distributed as if
such allocation and distribution had previously been consummated.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the sum of the (a) Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and all L/C Obligations
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that unused Revolving Credit Commitment of, and the
portion of the Outstanding Amount of all Revolving Credit Loans, Swing Line
Loans and all L/C Obligations held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief administrative officer, secretary or
assistant secretary, treasurer or assistant treasurer, controller or other
similar officer of a Loan Party. Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Cash” means cash and Cash Equivalents held by the Borrower and its
Restricted Subsidiaries identified on such balance sheet as “restricted”
(including cash or Cash Equivalents subject to a control agreement in favor of
any Person other than the Administrative Agent, but excluding cash or Cash
Equivalents restricted in favor of the Administrative Agent on behalf of all
Secured Parties).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s or a Restricted Subsidiary’s equity holders,
partners or members (or the equivalent Persons thereof).

 

-76-



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Retained Percentage” means, with respect to any Excess Cash Flow Period, (a)
100% minus (b) the Applicable ECF Percentage with respect to such Excess Cash
Flow Period.

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
in respect of such Investment.

“Revaluation Date” means (a) with respect to any applicable Revolving Credit
Loan, each of the following: (i) each date of a Borrowing denominated in Euros,
(ii) each date of a continuation of a Revolving Credit Loan denominated in Euros
pursuant to Section 2.02, and (iii) during an Event of Default, such additional
dates as the Administrative Agent shall reasonably request; (b) with respect to
any Letter of Credit, each of the following: (i) a date on or about the date on
which the applicable L/C Issuer receives a request from the Borrower for the
issuance of a Letter of Credit denominated in Euros, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof, (iii) each date of any payment by the L/C Issuer under any
Letter of Credit denominated in Euros, and (iv) during an Event of Default, such
additional dates as the Administrative Agent or the L/C Issuer shall reasonably
request; and (c) with respect to the incurrence of any other Indebtedness, the
date on which such Indebtedness was incurred, in the case of term debt, or first
committed, in the case of revolving credit debt.

“Relevant Call Date” means June 30, 2020.

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans and EURIBOR Loans, having the same Interest Period, made by each of the
Revolving Credit Lenders.

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower, (b) purchase
participations in L/C Obligations in respect of Letters of Credit and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01(a) under the caption “Revolving Credit
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement (including Sections 2.14 and
10.07(b)). The aggregate Revolving Credit Commitments of all Revolving Credit
Lenders shall be $85,000,000 on the Closing Date, as such amount may be adjusted
from time to time in accordance with the terms of this Agreement.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the Outstanding Amount of such Revolving Credit Lender’s
Revolving Credit Loans and its Pro Rata Share or other applicable share provided
for under this Agreement of the L/C Obligations and the Swing Line Obligations
at such time.

 

-77-



--------------------------------------------------------------------------------

“Revolving Credit Facility” means the Revolving Credit Commitments, each Class
of Incremental Revolving Credit Commitments, each series of Extended Revolving
Credit Commitments, each Refinancing Series of Refinancing Revolving Credit
Commitments and the Credit Extensions made thereunder.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have
terminated, Revolving Credit Exposure.

“Revolving Credit Loans” has the meaning set forth in Section 2.01(b).

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.

“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw Hill
Financial, and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sanctions” means econo mic or financial sanctions or trade e mbargoes imposed,
administered or enforced from ti me to time by (a) the U.S. govern ment,
including t hose administered by the Office of Foreign Assets Control of the
U.S. D epartment of the Treasury or the U.S. Department of State, or (b) as
applicable, the United N ations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any comprehensive Sanctions (at the time of this
Agreement, the Crimean region of Ukraine, Cuba, Iran, North Korea, Sudan and
Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or to the extent applicable, the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) as
applicable, the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.

 

-78-



--------------------------------------------------------------------------------

“Scheduled Unavailability Date” has the meaning set forth in
Section 3.03(b)(ii).

“Searchlight” means Searchlight Capital Partners, L.P. and any of its Controlled
Investment Affiliates and funds under its control.

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Notes”   means t he N otes   issued pursuant   to and   defined 
in t he Second LienAmendment and Consen t” means the Second Am endm ent t o
Securities Purchase Agreement and Amendment to Security Agree ment and dated as
of July 19, 2019 am ong the Notes Collateral Agent, the holders of the Second
Lien No tes and the Loan Parties to be in form and substance satisfactory to the
Required Lenders.

“Second Lien Notes” means the Notes issued pursuant to and defined in the Second
Lien Securities Purchase Agreement.

“Second Lien Securities Purchase Agreement” means the Securities Purchase
Agreement, to be dated as of March 8, 2018 among the initial purchasers party
thereto and the Borrower (as amended, supplemented, refinanced or otherwise
modified in accordance with Section 7.13(b) hereof and the Notes Intercreditor
Agreement).

“Secured Hedge Agreement” means any Swap Contract permitted under Article 7 that
is entered into by and between the Borrower or any Restricted Subsidiary and any
Hedge Bank, to the extent designated by the Borrower and such Hedge Bank as a
“Secured Hedge Agreement” in writing to the Administrative Agent. The
designation of any Secured Hedge Agreement shall not create in favor of such
Hedge Bank any rights in connection with the management or release of Collateral
or of the obligations of any Guarantor under the Loan Documents.

“Secured Obligations” means, collectively, the Obligations, the Cash Management
Obligations and all obligations owing to the Secured Parties by the Borrower,
the Borrower or any Restricted Subsidiary under any Secured Hedge Agreement (as
such obligations may be amended, amended and restated, supplemented or otherwise
modified from time to time (including any increases of the principal amount
outstanding thereunder)), whether direct or indirect, absolute or contingent,
and whether for principal, reimbursement obligations, interest, fees, premiums,
penalties, indemnifications, contract causes of action, costs, expenses or
otherwise, excluding all Excluded Swap Obligations.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means a security agreement, substantially in the form of
Exhibit F. (as amended, including as amended by the First Omnibus Amendment on
the New Incremental Term Loan Closing Date.)

 

-79-



--------------------------------------------------------------------------------

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

“Shareco” means Beijing Shareco Technologies Co., Ltd., a limited company
organized under the laws of the PRC, and its Controlled Investment Affiliates
(including, for the avoidance of doubt, Shareco Group of America, Inc., a
Delaware corporation).

“Shareco America” means Shareco Group of America, Inc., a Delaware corporation.

“Shareco Excluded Amount” means any proceeds received by the Borrower or any
Restricted Subsidiary from Shareco America’ s purchase of up to $150 million of
shares of the Borrower’s common stock in connection with the Shareco
Transactions.

“Shareco Investment Agreement” means t hat certain Investment Agreement, dated
as of November 8, 2016, by and among Shareco America, the Company, HNA Group
Co., Ltd., a limited company organized under the laws of the PRC, and, upon
execution of a joinder t hereto as provided therein, Bluefocus (Beijing)
Investment Management Co., Ltd., a limited company organized under the laws of
the PRC, as amended in a manner not prohibited by the terms of this Agreement.

“Shareco JV” means a joint venture contemplated as of the Closi ng Date to be
formed by Shareco and the Borrower (or their respective affiliates) for the
purposes set forth in the Shareco Transaction Documents.

“Shareco Transaction Documents” means t he Transaction Documents (as defined in
the Shareco Investment Agreement), in each case, as the same may be amended,
restated, amended and restated, supplemented, or otherwise modified in a manner
not prohibited by the terms of this Agreement.

“Shareco Transactions” m eans a ll t ransactions conte mplated by t he Shareco
Transaction Documents.

“Solicited Discount Proration” has the meaning set forth in Section
2.05(a)(v)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(D)(1).

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section 2.05(a)(v)(D)
substantially in the form of Exhibit E-6.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit E-7, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

 

-80-



--------------------------------------------------------------------------------

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the sum of the debt (including contingent
liabilities) of such Person and its Subsidiaries, taken as a whole, does not
exceed the present fair saleable value (on a going concern basis) of the assets
of the Person and its Subsidiaries, taken as a whole; (ii) the capital of such
Person and its Subsidiaries, taken as a whole, is not unreasonably small in
relation to the business of such Person and its Subsidiaries, taken as a whole,
contemplated as of the date hereof; and (iii) such Person and its Subsidiaries,
taken as a whole, do not intend to incur, or believe that they will incur, debts
(including current obligations) beyond their ability to pay such debt as they
mature in the ordinary course of business. For the purposes hereof, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability (irrespective of whether such contingent liabilities meet the criteria
for accrual under the Financial Accounting Standards Board’s Statement of
Financial Accounting Standard No. 5).

“SPC” has the meaning set forth in Section 10.07(h).

“Specified Acquisition” means the acquisition by the Borrower or any other Loan
Party that results in the Specified Person becoming a wholly-owned Subsidiary of
the Borrower or any Loan Party.

“Specified Discount” has the meaning set forth in Section 2.05(a)(v)(B)(1).

“Specified Discount Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(B)(1).

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.05(a)(v)(B)
substantially in the form of Exhibit E-8.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit E-9, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

“Specified Discount Proration” has the meaning set forth in Section
2.05(a)(v)(B)(3).

“Specified Junior Financing Obligations” means any obligations in respect of any
Junior Financing in respect of which any Loan Party is an obligor in a principal
amount in excess of the Threshold Amount.

“Specified Person” means the Person identified by the Borrower in writing to the
Administrative Agent prior to the Closing Date.

 

-81-



--------------------------------------------------------------------------------

“Specified Representations” means those representations and warranties made by
the Loan Parties in Sections 5.01(a) and (b), Sections 5.02(a) and (b)(i),
Section 5.04, Section 5.12, Section 5.16, Section 5.18 and Section 5.19.

“Specified Transaction” means the implementation of any Cost Savings Initiative,
any Investment that results in a Person becoming a Restricted Subsidiary, any
designation of a Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary, any Permitted Acquisition or any Disposition that results in a
Restricted Subsidiary ceasing to be a Subsidiary of the Borrower, any Investment
constituting an acquisition of assets constituting a business unit, line of
business or division of, or all or substantially all of the Equity Interests of,
another Person (including the incurrence of Indebtedness, if any, in connection
therewith), or any Disposition of a business unit, line of business or division
of the Borrower or a Restricted Subsidiary, the MTN Acquisition Transactions,
the EMC Acquisition Transactions and the Transactions, in (including the
repayment of any Indebtedness, if any, in connection therewith), in each case,
whether by merger, consolidation, amalgamation or otherwise, or any incurrence
or repayment of Indebtedness (other than Indebtedness incurred or repaid under
any revolving credit facility or line of credit), Restricted Payment,
Incremental Revolving Credit Commitment, Incremental Revolving Loan or
Incremental Term Loan in respect of which the terms of this Agreement require
any test to be calculated on a “Pro Forma Basis” or after giving “Pro Forma
Effect.”.

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve System of the United States (the
“Board”) and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate or other
fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurocurrency Rate Loans
shall be deemed to constitute Eurocurrency Liabilities (as defined in Regulation
D of the Board) and to be subject to such reserve requirements without benefit
of or credit for proration, exemptions or offsets that may be available from
time to time to any Lender under such Regulation D or any comparable regulation.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

“Submitted Amount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Submitted Discount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Subordinated Debt” means Indebtedness incurred by a Loan Party that is
subordinated in right of payment to the prior payment of all Obligations of such
Loan Party under the Loan Documents on terms customary for subordinated high
yield notes at the time of incurrence or otherwise reasonably acceptable to the
Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, any charitable organizations, and any other Person that meets the
requirements of Section 501(c)(3) of the Code) of which (i) a majority of the
shares of securities or other interests having ordinary voting

 

-82-



--------------------------------------------------------------------------------

power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, (ii) more than half of the
issued share capital is at the time beneficially owned or (iii) the management
of which is otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Borrower.

“Subsidiary Guarantor” means any Guarantor other than the Borrower.

“Successor CompanyRate” has the meaning set forth in Section 7.043.03(db ).

“Successor Rate Conforming Changes” means, with respect to any proposed
Successor Rate, any conforming changes to the definition of Base Rate, Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
reasonable discretion of the Administrative Agent, in consultation with the
Borrower and the Required Lenders, to reflect the adoption of such Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such Successor Rate exists, in such other manner of administration as the
Administrative Agent determines in consultation with the Borrower and the
Required Lenders).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark-to-

 

-83-



--------------------------------------------------------------------------------

market value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means Citi, in its capacity as provider of Swing Line Loans
or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning set forth in Section 2.04(a).

“Swing Line Loan Notice” means a written notice of a Swing Line Borrowing
pursuant to Section 2.04(b), which shall be substantially in the form of Exhibit
B hereto.

“Swing Line Note” means a promissory note of the Borrower payable to any Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-3
hereto, evidencing the aggregate Indebtedness of the Borrower to such Swing Line
Lender resulting from the Swing Line Loans.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

“TARGET Day” means any day on which the Trans-European Automated Realtime Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euros.

“Target Person” has the  meaning set forth in Section 7.02.

“Taxes” means all present or future taxes, duties, levies, imposts, assessments,
withholdings (including backup withholding) or other similar charges imposed by
any Governmental Authority including any interest, penalties and additions to
tax applicable thereto.

“Term Borrowing” means a borrowing consisting of Term Loans of the same Type and
Class and, in the case of Eurocurrency Rate Loans, having the same Interest
Period, made by each of the Term Lenders pursuant to Section 2.01(a) or under
any Incremental Amendment, Extension Amendment or Refinancing Amendment.

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal

 

-84-



--------------------------------------------------------------------------------

amount of the Term Loan to be made by such Term Lender under this Agreement, as
such commitment may be (a) reduced from time to time pursuant to Section 2.06
and (b) reduced or increased from time to time pursuant to (i) assignments by or
to such Term Lender pursuant to an Assignment and Assumption, (ii) an
Incremental Amendment, (iii) a Refinancing Amendment, (iv) an Extension
Amendment or (v) the incurrence of Replacement Term Loans. The initial amount of
each Term Lender’s Commitment is set forth on Schedule 2.01(a) under the caption
“Initial Term Commitment” or, otherwise, in the Assignment and Assumption,
Incremental Amendment, Extension Amendment or Refinancing Amendment pursuant to
which such Lender shall have assumed its Commitment, as the case may be.

“Term Facility” means (a) prior to the Closing Date, the Initial Term
Commitments and (b) thereafter, each Class of Term Loans and/or Term
Commitments, including without limitation the New Incremental Term Loans and/or
the New Incremental Term Loan Commitments.

“Term Lender” means, at any time, any Lender that has (a) an Initial Term
Commitment, Incremental Term Commitment or, New Increm ental Term Loan Comm itm
ent or Refinancing Term Commitment or (b) a Term Loan at such time.

“Term Loan” means any Initial Term Loan, Extended Term Loan, Incremental Term
Loan, New Increm ental Term Loan, Refinancing Term Loan or Replacement Term
Loan, as the context may require.

“Term Loan Increase” has the meaning set forth in Section 2.14(a).

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Borrower most recently ended as of such
date of determination.

“Threshold Amount” means $20,000,0007,500,000.

Total Assets” means, at any date of determination, the total assets of the
Borrower and its Restricted Subsidiaries as would be shown on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries prepared in
conformity with GAAP at such date.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries in connection with the Transactions
(including expenses in connection with hedging transactions), this Agreement and
the other Loan Documents and the transactions contemplated hereby and thereby.

 

-85-



--------------------------------------------------------------------------------

“Transactions” means, collectively, (a) the funding of the Initial Term Loans
and the Initial Revolving Credit Borrowing on the Closing Date and the execution
and delivery of Loan Documents to be entered into on the Closing Date, (b) the
funding of the New Incremental Term Loans on the New Incremental Term Loan
Closing Date and the execution and delivery of Loan Documents to be entered into
on the New Incremental Term Loan Closing Date, (c) the Refinancing and, (c) the
payment of Transaction Expenses earned, due and payable on the Closing Date or
the New Incremental Term Loan Closing Date, as applicable.

“Transferred Guarantor” has the meaning set forth in Section 11.09.

“Treasury Rate” means, with respect to a prepayment date, the weekly average
yield as of such date of actually traded United States Treasury securities
adjusted to a constant maturity of one year (as compiled and published in the
most recent Federal Reserve Statistical Release H.15 (519) that has become
publicly available at least two Business Days prior to such date (or, if such
Statistical Release is no longer published, any publicly available source of
similar market data)).

“Treasury Services Agreement” means any agreement between the Borrower or any
other Restricted Subsidiary and any Hedge Bank relating to Cash Management
Services, to the extent designated by the Borrower and such Hedge Bank as a
“Treasury Services Agreement” in writing to the Administrative Agent. The
designation of any Treasury Services Agreement shall not create in favor of such
Hedge Bank any rights in connection with the management or release of Collateral
or of the obligations of any Guarantor under the Loan Documents.

“Type” means, with respect to a Loan, its character as a Base Rate Loan, a
Eurocurrency Rate Loan or a EURIBOR Loan.

“Uniform Commercial Code” or “UCC” means (i) the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or (ii) the
Uniform Commercial Code (or similar code or statute) of another jurisdiction, to
the extent it applies to any item or items of Collateral. References in this
Agreement and the other Loan Documents to specific sections of the Uniform
Commercial Code are based on the Uniform Commercial Code as in effect in the
State of New York on the date hereof. In the event such Uniform Commercial Code
is amended or another Uniform Commercial Code described in clause (ii) is
applicable, such Section reference shall be deemed to be references to the
comparable Section in such amended or other Uniform Commercial Code.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning set forth in
Section 3.01(e)(ii)(C) and is in substantially the form of Exhibit G hereto.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
Borrower as an Unrestricted Subsidiary pursuant to Section 6.14 subsequent to
the Closing Date.; provided that on and after the New Incremental Term Loan
Closing Date, the Borrower shall not be permitted to designate a Subsidiary as
an Unrestricted Subsidiary without the prior

 

-86-



--------------------------------------------------------------------------------

written consent of the Required Lenders (in their sole and absolute discretion).
It is hereby acknowledged by the Borrower that it has no Unrestricted
Subsidiaries as of the New Incremental Term Loan Closing Date.

“Upfront Fees” has the meaning set forth in Section 2.09(c).

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“WMS” means Wireless Maritime Services, LLC, a Delaware limited liability
company.

“WMS LLC Agreement” means that certain Limited Liability Company Agreement of
WMS between AT&T Wireless Services, Inc. and MTN, dated as of February 19, 2004
(as amended, restated, amended and restated, supplemented, or otherwise modified
and in effect as of the date hereof).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02     Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)     The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)     The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

 

-87-



--------------------------------------------------------------------------------

(c)     Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

(d)     The term “including” is by way of example and not limitation.

(e)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding; and the word “through” means “to and
including.”

(f)     Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(g)     For purposes of determining compliance with any Section of Article 7 at
any time, in the event that any Lien, Investment, Indebtedness, Disposition,
Restricted Payment, Affiliate transaction, Contractual Obligation or prepayment
of Indebtedness meets the criteria of one or more than one of the categories of
transactions permitted pursuant to any clause of such Sections, the Borrower, in
its sole discretion, from time to time, may classify or reclassify such
transaction or item (or portion thereof) and will only be required to include
the amount and type of such transaction (or portion thereof) in any one
category.

(h)     All references to “knowledge” of any Loan Party or a Restricted
Subsidiary of the Borrower means the actual knowledge of a Responsible Officer.

(i)     The words “asset” and “property” shall be construed as having the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(j)     All references to any Person shall be constructed to include such
Person’s successors and assigns (subject to any restriction on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all of the functions
thereof.

(k)     The word “will” shall be construed to have the same meaning and effect
as the word “shall.”

SECTION 1.03     Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.
Notwithstanding any other provision contained herein, (a) any lease that is
treated as an operating lease for purposes of GAAP as of the date hereof shall
not be treated as Indebtedness, Attributable Indebtedness or as a Capitalized
Lease and shall continue to be treated as an operating lease (and any future
lease, if it were in effect on the date hereof, that would be treated as an
operating lease for purposes of GAAP as of the date hereof shall be treated as
an operating lease), in each case for purposes of this Agreement,
notwithstanding any actual or proposed change in GAAP after the date hereof and
(b) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios

 

-88-



--------------------------------------------------------------------------------

referred to herein shall be made, without giving effect to (i) Statement of
Financial Accounting Standards 141R or ASC 805 (or any other financial
accounting standard having a similar result or effect) or (ii) any election
under Financial Accounting Standards Codification No. 825—Financial Instruments,
or any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Indebtedness of the Borrower or any Subsidiary at
“fair value” as defined therein.

SECTION 1.04     Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a rounding
up if there is no nearest number).

SECTION 1.05     References to Agreements, Laws, Etc.. Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, refinancings, restatements, renewals,
restructurings, extensions, supplements and other modifications thereto, but
only to the extent that such amendments, refinancings, restatements, renewals,
restructurings, extensions, supplements and other modifications are not
prohibited by the Loan Documents; and (b) references to any Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.

SECTION 1.06     Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07     Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day.

SECTION 1.08     [Reserved]SECTION 1.08 Cumulative Credit Transactions. If more
than one action occurs on any given date the permissibility of the taking of
which is determined hereunder by reference to the amount of the Cumulative
Credit immediately prior to the taking of such action, the permissibility of the
taking of each such action shall be determined independently and in no event may
any two or more such actions be treated as occurring simultaneously.

SECTION 1.09     Pro Forma Calculations

(a)     Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test contained in this Agreement, the
Consolidated Total Net Leverage Ratio, the Consolidated First Lien Net Leverage
Ratio, the Consolidated Senior Secured Net Leverage Ratio, Interest Coverage
Ratio, and Consolidated EBITDA and Total Assets shall be calculated on a pro
forma basis to give effect to all Specified Transactions that

 

-89-



--------------------------------------------------------------------------------

have been made during the applicable period of measurement or subsequent to such
period and prior to or simultaneously with the event for which the calculation
is made in the manner prescribed by this Section 1.09; provided that
notwithstanding anything to the contrary in Section 1.09(b), (c) or (d), when
calculating the Consolidated First Lien Net Leverage Ratio for purposes of
(i) the definition of “Applicable Rate” and (ii) determining actual compliance
(and not compliance on a Pro Forma Basis) with any covenant pursuant to
Section 7.11, the events described in this Section 1.09 that occurred subsequent
to the end of the applicable Test Period shall not be given pro forma effect. In
addition, whenever a financial ratio or test is to be calculated on a pro forma
basis, the reference to the “Test Period” for purposes of calculating such
financial ratio or test shall be deemed to be a reference to, and shall be based
on, the most recently ended Test Period for which internal financial statements
of the Borrower are available (as determined in good faith by the Borrower);
provided that the provisions of this sentence shall not apply for purposes of
calculating the Consolidated First Lien Net Leverage Ratio or the Consolidated
Total Net Leverage Ratio for purposes of the definition of “Applicable Rate” and
determining actual compliance with Section 7.11 (other than for the purpose of
determining pro forma compliance with Section 7.11), as applicable, each of
which shall be based on the financial statements delivered pursuant to
Section 6.01(a) or (b), as applicable, for the relevant Test Period.

(b)     For purposes of calculating any financial ratio or test (including the
Consolidated Total Net Leverage Ratio, the Consolidated First Lien Net Leverage
Ratio, the Consolidated Senior Secured Net Leverage Ratio, Interest Coverage
Ratio, and Consolidated EBITDA and Total Assets), Specified Transactions (with
any incurrence or repayment of any Indebtedness in connection therewith to be
subject to Section 1.09(d)) that have been made (i) during the applicable Test
Period and (ii) if applicable as described in Section 1.09(a), subsequent to
such Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio or test is made shall be calculated on a pro forma
basis assuming that all such Specified Transactions (and any increase or
decrease in Consolidated EBITDA and the component financial definitions used
therein attributable to any Specified Transaction) had occurred on the first day
(or, in case of the determination of Total Assets, the last day) of the
applicable Test Period. If since the beginning of any applicable Test Period any
Person that subsequently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into the Borrower or any of its Restricted
Subsidiaries since the beginning of such Test Period shall have made any
Specified Transaction that would have required adjustment pursuant to this
Section 1.09, then such financial ratio or test (and Consolidated EBITDA and
Total Assets) shall be calculated to give pro forma effect thereto in accordance
with this Section 1.09.

(c)     Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and include, for the avoidance of doubt, the
amount of “run-rate” cost savings, operating expense reductions and synergies
projected by the Borrower in good faith to be realized as a result of specified
actions taken or expected to be taken (calculated on a pro forma basis as though
such cost savings, operating expense reductions and synergies had been realized
on the first day of such period and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period) and
“run-rate” means the full recurring benefit for a period that is associated with
any action taken, committed to be taken or expected to be taken (including any
savings expected to result from the elimination of a public

 

-90-



--------------------------------------------------------------------------------

target’s compliance costs with public company requirements) net of the amount of
actual benefits realized during such period from such actions, and any such
adjustments shall be included in the initial pro forma calculations of such
financial ratios or tests and during any subsequent Test Period in which the
effects thereof are expected to be realized relating to such Specified
Transaction; provided that (i) such amounts are (A) reasonably supportable and
quantifiable in the good faith judgment of the Borrower, (B) reasonably
anticipated to be realized not later than eighteen (18) months after the date of
such Specified Transaction, and (C) no amounts shall be added pursuant to this
Section 1.09(c) to the extent duplicative of any amounts that are otherwise
added back in computing Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, with respect to such period; provided that any increase
to Consolidated EBITDA as a result of cost savings, operating expense reductions
and synergies pursuant to this Section 1.09(c) shall be subject to the
limitations set forth in clause (vii) of the definition of “Consolidated
EBITDA.”

(c)     [Reserved].

(d)     In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of any financial ratio or test, (i) during the applicable Test
Period or (ii) subject to Section 1.09(a) subsequent to the end of the
applicable Test Period and prior to or simultaneously with the event for which
the calculation of any such ratio is made, then such financial ratio or test
shall be calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Test Period.

(e)     At any time prior to March 31, 2017, any provision requiring the pro
forma compliance with Section 7.11 shall be made assuming that compliance with
the Consolidated First Lien Net Leverage Ratio set forth in Section 7.11 for the
Test Period ending on March 31, 2017, is required with respect to the most
recent Test Period prior to such time.[Reserved].

SECTION 1.10     Currency Generally. For purposes of determining compliance with
Article 7 with respect to any amount of Indebtedness, Lien or Investment in a
currency other than Dollars, no Default or Event of Default shall be deemed to
have occurred solely as a result of changes in rates of currency exchange
occurring after the time such Indebtedness or Investment is incurred (so long as
such Indebtedness or Investment, at the time incurred, made or acquired, was
permitted hereunder). For purposes of the calculation of compliance with any
financial ratio for purposes of taking any action hereunder, on any relevant
date of determination, amounts denominated in currencies other than Dollars
shall be translated into Dollars at the applicable currency exchange rate used
in preparing the financial statements delivered pursuant to Section 6.01(a) or
(b), as applicable, for the relevant Test Period; provided, however, that the
foregoing shall not be deemed to apply to the determination of any amount of
Indebtedness. For purposes of determining compliance with any restriction on the
incurrence of Indebtedness, the Dollar Equivalent of the principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
exchange rate in effect on the applicable Revaluation Date; provided that if
such Indebtedness is incurred to extend, replace, refund, refinance, renew or
defease other Indebtedness denominated in a foreign currency, and such

 

-91-



--------------------------------------------------------------------------------

extension, replacement, refunding, refinancing, renewal or defeasance would
cause the applicable restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance, such restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
extended, replaced, refunded, refinanced, renewed or defeased plus accrued
amounts, and any costs, fees and premiums paid in connection therewith.

SECTION 1.11     Certifications. All certifications to be made hereunder by an
officer or representative of a Loan Party shall be made by such person in his or
her capacity solely as an officer or a representative of such Loan Party, on
such Loan Party’s behalf and not in such Person’s individual capacity.

SECTION 1.12     Limited Condition Acquisition. Notwithstanding anything to the
contrary in this Agreement, for purposes of (i) determining compliance with any
provision of this Agreement that requires the calculation of the Consolidated
First Lien Net Leverage Ratio or the Consolidated Total Net Leverage Ratio,
Consolidated Senior Secured Net Leverage Ratio or the Interest Coverage Ratio,
(ii) determining compliance with representations, warranties, defaults or events
of default or (iii) testing availability under baskets set forth herein
(including baskets measured as a percentage of LTM EBITDA or Consolidated
EBITDA) (including, in each case with respect to the incurrence of debt under an
Incremental Facility incurred in connection therewith), in each case, in
connection with a Permitted Acquisition or Investment by one or more of the
Borrower and its Restricted Subsidiaries, in each case whose consummation is not
conditioned on the availability of, or on obtaining, third party financing (any
such acquisition, a “Limited Condition Acquisition”), at the irrevocable option
of the Borrower (the Borrower’s election to exercise such option in connection
with any Limited Condition Acquisition, an “LCA Election”), the date of
determination of whether any such Limited Condition Acquisition is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”), and if,
after giving pro forma effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith as if they had occurred
at the beginning of the most recent test period ending prior to the LCA Test
Date, the Borrower could have taken such action on the relevant LCA Test Date in
compliance with such ratio or basket, such ratio or basket shall be deemed to
have been complied with for such Limited Condition Acquisition.

For the avoidance of doubt, if the Borrower has made an LCA Election and any of
the ratios or baskets for which compliance was determined or tested as of the
LCA Test Date (including with respect to the incurrence of any Indebtedness) are
exceeded as a result of fluctuations in any such ratio or basket (including due
to fluctuations of the target of any Limited Condition Acquisition) at or prior
to the consummation of the relevant transaction or action, such baskets or
ratios will not be deemed to have been exceeded as a result of such
fluctuations. If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket (other than maintenance testing of the financial covenant in
Section 7.11) on or following the relevant LCA Test Date and prior to the
earlier of (i) the date on which such Limited Condition Acquisition is
consummated or (ii) the date that the definitive agreement for such Limited
Condition Acquisition is terminated or expires without consummation of such
Limited Condition Acquisition, any such ratio or basket

 

-92-



--------------------------------------------------------------------------------

shall be calculated on a pro forma basis assuming such Limited Condition
Acquisition and other transactions in connection therewith (including any
incurrence of debt and the use of proceeds thereof) have been consummated.

Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, pro forma compliance with
Section 7.11 hereof, any Consolidated First Lien Net Leverage Ratio test, any
Consolidated Total Net Leverage Ratio test, Consolidated Senior Secured Net
Leverage Ratio test and/or any Interest Coverage Ratio test) (any such amounts,
the “Fixed Amounts”) substantially concurrently with any amounts incurred or
transactions entered into (or consummated) in reliance on a provision of this
Agreement that requires compliance with any such financial ratio or test (any
such amounts, the “Incurrence Based Amounts”), it is understood and agreed that
the Fixed Amounts shall be disregarded in the calculation of the financial ratio
or test applicable to the Incurrence-Based Amounts in connection with such
substantially concurrent incurrence.

SECTION 1.13     The Exchange Rate. The Administrative Agent or the L/C Issuer,
as applicable, shall determine the Exchange Rate as of each Revaluation Date to
be used for calculating the Dollar Equivalent amount of Revolving Credit Loans
and Letters of Credit that are denominated in Euros. The Exchange Rate shall
become effective as of such Revaluation Date and shall be the Exchange Rate
employed in converting any amount between Euros and Dollars until the next
occurring Revaluation Date.

ARTICLE 2

THE COMMITMENTS AND CREDIT EXTENSIONS

SECTION 2.01     The Loans

(a)     Term Borrowings. Subject to the terms and conditions expressly set forth
herein, each Term Lender severally agrees to make to the Borrower on the Closing
Date one or more Term Borrowings of Initial Term Loans denominated in Dollars in
an aggregate amount not to exceed at any time outstanding the amount of such
Term Lender’s Initial Term Commitment. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be re-borrowed. Term Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

(b)     Revolving Credit Borrowings. Subject to the terms and conditions
expressly set forth herein, each Revolving Credit Lender severally agrees to
make Revolving Credit Loans denominated in Dollars and/or Euros to the Borrower
pursuant to Section 2.02 (each such loan, together with any loans made pursuant
to an Extended Revolving Credit Commitment, Incremental Revolving Loans and
Refinancing Revolving Credit Loans, a “Revolving Credit Loan”) from time to
time, on any Business Day during the period on and after the Closing Date until
the Maturity Date, in an aggregate principal amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided
that after giving effect to any Revolving Credit Borrowing, the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Pro Rata Share or other applicable

 

-93-



--------------------------------------------------------------------------------

share provided for under this Agreement of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of the Outstanding Amount of all Swing Line
Loans, shall not exceed such Lender’s Revolving Credit Commitment. Within the
limits of each Lender’s Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01(b),
prepay under Section 2.05, and re-borrow under this Section 2.01(b) in each case
without premium or penalty (subject to Section 3.05). Revolving Credit Loans may
be Base Rate Loans, Eurocurrency Rate Loans or EURIBOR Loans, as further
provided herein; provided that Base Rate Loans shall only be available in
Dollars.

(c)     New Incremental Term Borrowings. Subject to the terms and conditions
expressly set forth herein and in the First Omnibus Amendment, each New
Incremental Term Lender severally agrees to make to the Borrower on the New
Incremental Term Loan Closing Date a one-time single draw New Incremental Term
Loan Borrowing of New Incremental Term Loans denominated in Dollars in an
aggregate amount equal to such New Incremental Term Lender’s New Incremental
Term Loan Commitment. The New Incremental Term Loan shall be funded, in whole,
on the New Incremental Term Loan Closing Date. From and after the funding of the
New Incremental Term Loan, the New Incremental Term Loan Commitment of such New
Incremental Term Lender shall be reduced to zero. Amounts borrowed under this
Section 2.01(c) and repaid or prepaid may not be re-borrowed. Subject to
Section 2.08, the New Incremental Term Loan shall be a Base Rate Loan or a
Eurocurrency Rate Loan. The New Incremental Term Loan shall be issued by the New
Incremental Term Lenders with an OID of 5.5% of the total aggregate amount of
the New Incremental Term Loan. Notwithstanding the foregoing, the aggregate
principal amount of the New Incremental Term Loan outstanding as of the
borrowing date of such Loan shall be deemed to be $40,000,000, and all of which
will begin to accrue interest immediately upon the Borrowing of the New
Incremental Term Loan. Subject only to potential differences in amortization
among certain of the Term Loans as a result of the applicability or
non-applicability of the amortization holiday in accordance with Section
2.07(e), the Term Loans consisting of the Initial Term Loans and the New
Incremental Term Loans shall be pari passu with respect to all matters relating
to payments, priority and security hereunder and under the other Loan Documents.

SECTION 2.02    Borrowings, Conversions and Continuations of Loans

(a)     Each Term Borrowing, each Revolving Credit Borrowing, each New
Incremental Term Loan Borrowing, each conversion of Term Loans or Revolving
Credit Loans denominated in Dollars from one Type to the other, and each
continuation of Eurocurrency Rate Loans or EURIBOR Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent. Each such notice must
be received by the Administrative Agent not later than (1) 12:00 noon, three
Business Days prior to the requested date of any Borrowing (except with respect
to the Borrowing of the New Incremental Term Loans, which Committed Loan Notice
may be delivered one (1) Business Day prior to the requested date of Borrowing)
or continuation of Eurocurrency Rate Loans or EURIBOR Loans or any conversion of
Base Rate Loans to Eurocurrency Rate Loans, and (2) 10:00 a.m. New York City
time on the requested date of any Borrowing of Base Rate Loans; provided that
the notice referred to in clause (1) above may be delivered no later than one
Business Day prior to the Closing Date in the case of initial Credit Extensions.
Except as otherwise provided in Section 2.14, each Borrowing of, conversion

 

-94-



--------------------------------------------------------------------------------

to or continuation of Eurocurrency Rate Loans or EURIBOR Loans, as the case may
be, shall be in a minimum principal amount of $500,000 (or €500,000, in the case
of EURIBOR Loans), or a whole multiple of $100,000 (or €100,000, in the case of
EURIBOR Loans), in excess thereof. Except as provided in herein, each Borrowing
of or conversion to Base Rate Loans shall be in a minimum principal amount of
$250,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice shall specify (i) whether the Borrower is requesting a Term Borrowing, a
Revolving Credit Borrowing, the New Incremental Term Loan Borrowing, a
conversion of Term Loans or Revolving Credit Loans denominated in Dollars from
one Type to the other or a continuation of Eurocurrency Rate Loans or EURIBOR
Loans, as the case may be, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day, and in the
case of the New Incremental Term Loan, will be the New Incremental Term Loan
Closing Date), (iii) the principal amount and currency of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Term Loans or Revolving Credit Loans are to be converted or continued,
(v) if applicable, the duration of the Interest Period with respect thereto and
(vi) wire instructions of the account(s) to which funds are to be disbursed (it
being understood, for the avoidance of doubt, that the amount to be disbursed to
any particular account may be less than the minimum or multiple limitations set
forth above so long as the aggregate amount to be disbursed to all such accounts
pursuant to such Borrowing meets such minimums and multiples). If the Borrower
fails to specify a Type of Loan in a Committed Loan Notice or fails to give a
timely notice requesting a conversion or continuation, then the applicable Term
Loans or Revolving Credit Loans shall be made as, or converted to, Base Rate
Loans (and in the case of any outstanding EURIBOR Loans, shall be continued as
an EURIBOR Loan with an Interest Period of one month). Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period (or fails to give a timely notice requesting a
continuation of a EURIBOR Loan), it will be deemed to have specified an Interest
Period of one month.

(b)     Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the applicable Class of
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans or continuation described in
Section 2.02(a). In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office not later than 2:00 p.m. New York
City time on the Business Day specified in the applicable Committed Loan Notice.
The Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account(s) of the Borrower on the books of the Administrative
Agent with the amount of such funds or (ii) wire transfer of such funds, in each
case in accordance with instructions provided by the Borrower to (and reasonably
acceptable to) the Administrative Agent; provided that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by the Borrower,
there are Swing Line Loans or L/C Borrowings outstanding, then the proceeds of
such Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowing, second, to the payment in full of any such Swing Line Loans, and
third, to the Borrower as provided above.

 

-95-



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan or EURIBOR
Loan, as the case may be, may be continued or converted only on the last day of
an Interest Period for such Eurocurrency Rate Loan or EURIBOR Loan, as the case
may be, unless the Borrower pays the amount due, if any, under Section 3.05 in
connection therewith. During the occurrence and continuation of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans or EURIBOR Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate and EURIBOR, as applicable, by the
Administrative Agent shall be conclusive in the absence of manifest error. At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in Citi’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans denominated in Dollars
from one Type to the other, and all continuations of Term Loans or Revolving
Credit Loans as the same Type, there shall not be more than 15 (or such greater
amount as may be agreed by the Administrative Agent in its sole discretion)
Interest Periods in effect; provided that after the establishment of any new
Class of Loans pursuant to a Refinancing Amendment or Extension Amendment, the
number of Interest Periods otherwise permitted by this Section 2.02(e) shall
increase by three Interest Periods for each applicable Class so established.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of such Borrowing, the Administrative Agent
may assume that such Lender has made such Pro Rata Share or other applicable
share provided for under this Agreement available to the Administrative Agent on
the date of such Borrowing in accordance with Section 2.02(b) above, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If the Administrative Agent
shall have so made funds available, then, to the extent that such Lender shall
not have made such portion available to the Administrative Agent, each of such
Lender and the Borrower severally agrees to repay to the Administrative Agent
promptly after written demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent at
(i) in the case of the

 

-96-



--------------------------------------------------------------------------------

Borrower, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, the Overnight Rate plus any
administrative, processing, or similar fees customarily charged by the
Administrative Agent in accordance with the foregoing. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.02(g) shall be conclusive in the absence of manifest error.
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

SECTION 2.03 Letters of Credit

(a) The Letter of Credit Commitment. (i) Subject to the terms and conditions
expressly set forth herein, (A) each L/C Issuer agrees, in reliance upon the
agreements of the other Revolving Credit Lenders set forth in this Section 2.03,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit
denominated in Dollars and/or Euros for the account of the Borrower (provided
that, so long as the Borrower is the primary obligor, any Letter of Credit may
be for the account of a Subsidiary of the Borrower or a Subsidiary of the
Borrower on a joint and several basis with the Borrower; provided, further, to
the extent any such Subsidiary is not a Loan Party, such Letter of Credit shall
be deemed an Investment in such Subsidiary and shall only be requested so long
as it is permitted under Section 7.02) and to amend or renew Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drafts under the Letters of Credit issued by it and (B) the Revolving Credit
Lenders severally agree to participate in Letters of Credit issued pursuant to
this Section 2.03; provided that no L/C Issuer shall be obligated to make any
L/C Credit Extension with respect to any Letter of Credit, and no Lender shall
be obligated to participate in any Letter of Credit if as of the date of such
L/C Credit Extension, (x) the Revolving Credit Exposure of any Revolving Credit
Lender would exceed such Lender’s Revolving Credit Commitment, or (y) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit; Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired, terminated or
that have been drawn upon and reimbursed. On and after the Closing Date, each
Existing Letter of Credit shall be deemed to be a Letter of Credit issued
hereunder for all purposes of this Agreement and the other Loan Documents and
will be deemed to have been issued on the Closing Date.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of

 

-97-



--------------------------------------------------------------------------------

letters of credit generally or such Letter of Credit in particular or shall
impose upon such L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date (for which such L/C Issuer is not otherwise
compensated hereunder);

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than 12 months after the date of issuance or last
renewal, unless (1) each Appropriate Lender has approved of such expiration date
or (2) the L/C Issuer thereof has approved such expiration date and the
Outstanding Amount of L/C Obligations in respect of such requested Letter of
Credit has been Cash Collateralized or backstopped in a manner reasonably
satisfactory to the L/C Issuer;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (1) each Appropriate Lender has
approved of such expiration date or (2) the L/C Issuer thereof has approved such
expiration date and such Letter of Credit has been Cash Collateralized or
backstopped in a manner reasonably satisfactory to the L/C Issuer;

(D) the issuance of such Letter of Credit would violate any policies of the L/C
Issuer applicable to letters of credit generally;

(E) such Letter of Credit is in an initial amount less than $50,000 (or
€50,000); or

(F) any Revolving Credit Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article 9 with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and any Letter of Credit Application (and any other
document, agreement or instrument entered into by such L/C Issuer and the
Borrower or in favor of such L/C Issuer) pertaining to

 

-98-



--------------------------------------------------------------------------------

such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article 9 included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to each L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to an L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 1:00 p.m. New York City time at
least three Business Days prior to the proposed issuance date or date of
amendment, as the case may be; or, in each case, such later date and time as the
relevant L/C Issuer may agree in a particular instance in its sole discretion.
In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the relevant L/C Issuer: (a) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (b) the amount and
currency (which may be Dollars or Euros) thereof; (c) the expiry date thereof;
(d) the name and address of the beneficiary thereof; (e) the documents to be
presented by such beneficiary in case of any drawing thereunder; (f) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder and (g) such other matters as the relevant L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the relevant L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary of the Borrower) or enter into the applicable amendment, as the case
may be. Immediately upon the issuance of each Letter of Credit, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the relevant L/C Issuer a risk participation in such
Letter of Credit in an amount equal to the product of such Lender’s Pro Rata
Share or other applicable share provided for under this Agreement times the
stated amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit Application
with respect to any standby Letter of Credit, the relevant L/C Issuer shall
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the relevant L/C Issuer to prevent any such
extension at least once in each 12-month

 

-99-



--------------------------------------------------------------------------------

period (commencing with the date of issuance of such Letter of Credit and in no
event extending beyond the Letter of Credit Expiration Date unless (1) each
Appropriate Lender has approved such expiration date or (2) the L/C Issuer has
approved such expiration date and the Outstanding Amount of L/C Obligations in
respect of such Letter of Credit have been Cash Collateralized or backstopped in
a manner reasonably acceptable to the Administrative Agent and the applicable
L/C Issuer; provided that in no event shall a Letter of Credit extend beyond one
year after the Letter of Credit Expiration Date) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such 12-month period to be mutually agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the relevant L/C Issuer, the
Borrower shall not be required to make a specific request to the relevant L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
relevant L/C Issuer to permit the extension of such Letter of Credit at any time
to an expiry date not later than the Letter of Credit Expiration Date unless
otherwise agreed upon by the Administrative Agent and the relevant L/C Issuer;
provided that the relevant L/C Issuer shall not permit any such extension if
(A) the relevant L/C Issuer has determined that it would have no obligation at
such time to issue such Letter of Credit in its extended form under the terms
hereof (by reason of the provisions of Section 2.03(a)(ii) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
from the Administrative Agent, any Revolving Credit Lender or the Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied or waived.

(iv) Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of an L/C
Disbursement under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof. Not later than 11:00
a.m. New York City time, on the first Business Day immediately following any
payment by an L/C Issuer under a Letter of Credit with written notice to the
Borrower (each such date, an “Honor Date”), the Borrower shall reimburse such
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing; provided that if such reimbursement is not made on the date of
drawing, the Borrower shall pay interest to the relevant L/C Issuer on such
amount at the rate applicable to Base Rate Loans (without duplication of
interest payable on L/C Borrowings). In the case of a Letter of Credit
denominated in Dollars, the Borrower shall reimburse the L/C Issuer in Dollars.
In the case of a Letter of Credit denominated in an Euros, the Borrower shall
reimburse the L/C Issuer in Euros, unless the L/C Issuer (at its option) shall
have specified in such notice that it will require reimbursement in Dollars in
an amount in Dollars equal to the Dollar Equivalent of the amount so paid by
such L/C Issuer. The L/C Issuer shall notify the Borrower in writing of the
amount of the drawing promptly following the determination thereof. If the
Borrower fails to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Appropriate Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Appropriate Lender’s Pro Rata Share or

 

-100-



--------------------------------------------------------------------------------

other applicable share provided for under this Agreement thereof in Dollars (or,
in respect of Letters of Credit denominated in Euros, in Euros). In such event,
the Borrower shall be deemed to have requested a Revolving Credit Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Dollar Equivalent of the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments of the Appropriate Lenders and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer in Dollars (or
Euros, with respect to any Letters of Credit denominated in Euros) at the
Administrative Agent’s Office for payments in an amount equal to its Pro Rata
Share or other applicable share provided for under this Agreement of the
Unreimbursed Amount not later than 1:00 p.m. New York City time on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Appropriate Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
relevant L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
Dollar Equivalent amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on written demand (together with
interest) and shall bear interest at the Default Rate. In such event, each
Appropriate Lender’s payment to the Administrative Agent for the account of the
relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such amount shall be solely for the account of the relevant L/C
Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C

 

-101-



--------------------------------------------------------------------------------

Issuer, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.03(c) is subject to the conditions set forth in Section 4.02
(other than delivery by the Borrower of a Committed Loan Notice). No such making
of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the relevant L/C Issuer for the amount of any payment made
by such L/C Issuer under any Letter of Credit, together with interest as
provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. A certificate of the relevant L/C
Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent manifest error.

(d) Repayment of Participations. (i) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share or other applicable
share provided for under this Agreement thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) of the amount received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

-102-



--------------------------------------------------------------------------------

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party (other than
payment in cash or performance in full);

provided that the foregoing in clauses (i) through (vi) shall not excuse any L/C
Issuer from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are waived by the
Borrower to the extent permitted by applicable Law) suffered by the Borrower
that are caused by such L/C Issuer’s (or its Related Parties’) gross negligence,
bad faith or willful misconduct as determined in a final and non-appealable
judgment by a court of competent jurisdiction when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof.

(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required

 

-103-



--------------------------------------------------------------------------------

by the Letter of Credit) or to ascertain or inquire as to the validity or
accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Issuers, any Agent-Related Person
nor any of the respective correspondents, participants or assignees of any L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Lenders holding a majority of the Revolving Credit Commitments, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct as determined in a final and non-appealable judgment by a court of
competent jurisdiction; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of any L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by such L/C Issuer’s (or its
Related Parties’) willful misconduct, bad faith or gross negligence or such L/C
Issuer’s (or its Related Parties’) willful misconduct, bad faith or grossly
negligent failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit, in each case as determined in a
final and non-appealable judgment by a court of competent jurisdiction. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. (i) If, as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, (ii) if any Event of Default occurs and is continuing and the
Administrative Agent or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable, require the Borrower to Cash Collateralize the L/C
Obligations pursuant to Section 8.02(iii) or (iii) if an Event of Default set
forth under Section 8.01(f) occurs and is continuing, the Borrower shall Cash
Collateralize the then Outstanding Amount of all of its L/C Obligations (in an
amount equal to such Outstanding Amount determined as of the date of such Event
of Default or the Letter of Credit Expiration Date, as the case may be), and
shall do so not later than 2:00 p.m. New York City time on (x) in the case of
the immediately preceding clauses (i) through (iii), the next Business Day
following the Business Day that the Borrower receives written notice thereof,
and (y) in the case of the immediately preceding clause (iii), the Business Day
on which an Event of Default set forth under Section 8.01(f) occurs or, if such
day is not a Business Day, the Business Day immediately succeeding such day. At
any time that there shall exist a Defaulting Lender, promptly upon the written
request of the Administrative Agent or the L/C Issuer or the Swing

 

-104-



--------------------------------------------------------------------------------

Line Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in a Dollar Equivalent amount sufficient to cover all Fronting
Exposure (solely after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the relevant L/C Issuer and the Appropriate Lenders,
as collateral for the L/C Obligations, cash, Cash Equivalents (if reasonably
acceptable to the Administrative Agent and the applicable L/C Issuer) or deposit
account balances (“Cash Collateral”) pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the relevant
L/C Issuer (which documents are hereby consented to by the Appropriate Lenders).
Derivatives of such term have corresponding meanings. The Borrower hereby grants
to the Administrative Agent, for the benefit of the L/C Issuers and the
Revolving Credit Lenders of the applicable Facility, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked accounts at the
Administrative Agent and may be invested in readily available Cash Equivalents
(for the benefit of the Borrower). If at any time the Administrative Agent
determines that any funds held as Cash Collateral are expressly subject to any
right or claim of any Person other than the Administrative Agent (on behalf of
the Secured Parties) or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrower will, promptly
following written demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited and held in the deposit accounts at
the Administrative Agent as aforesaid, an amount equal to the excess of (a) such
aggregate Outstanding Amount over (b) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent reasonably determines to
be free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Law, to reimburse the relevant
L/C Issuer. To the extent the amount of any Cash Collateral exceeds the then
Outstanding Amount of such L/C Obligations and so long as no Event of Default
has occurred and is continuing, the excess shall be refunded to the Borrower. To
the extent any Event of Default giving rise to the requirement to Cash
Collateralize any Letter of Credit pursuant to this Section 2.03(g) is cured or
otherwise waived by the Required Lenders, then so long as no other Event of
Default has occurred and is continuing, all Cash Collateral pledged to Cash
Collateralize such Letter of Credit shall be promptly refunded to the Borrower.
If at any time the Administrative Agent reasonably determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided or Liens described above, or that the
total amount of such Cash Collateral is less than the Dollar Equivalent of the
applicable Fronting Exposure and other obligations secured thereby, the Borrower
or the relevant Defaulting Lender will, promptly following written demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in a Dollar Equivalent amount sufficient to eliminate such
deficiency.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender for the applicable Revolving
Credit Facility in accordance with its Pro Rata Share or other applicable share
provided for under this Agreement a Letter of Credit fee for each Letter of
Credit issued pursuant to this Agreement for the period from the date of
issuance of such Letter of Credit to the termination date of such Letter of
Credit at a rate per annum equal to the Applicable Rate times the daily maximum
amount then available to be drawn under such Letter of Credit (whether or not
such maximum

 

-105-



--------------------------------------------------------------------------------

amount is then in effect under such Letter of Credit if such maximum amount
increases periodically pursuant to the terms of such Letter of Credit); provided
that (x) if any portion of a Defaulting Lender’s Pro Rata Share of any Letter of
Credit is Cash Collateralized by the Borrower or reallocated to the other
Revolving Credit Lenders pursuant to Section 2.17(a)(iv), then the Borrower
shall not be required to pay a Letter of Credit fee to such Defaulting Lender
with respect to such portion of such Defaulting Lender’s Pro Rata Share so long
as it is Cash Collateralized by the Borrower or reallocated to the other
Revolving Credit Lenders, but such Letter of Credit fee shall instead be payable
to such other Revolving Credit Lenders in accordance with their Pro Rata Share
of such reallocated amount, and (y) if any portion of a Defaulting Lender’s Pro
Rata Share is not Cash Collateralized or reallocated pursuant to
Section 2.17(a)(iv), then the Letter of Credit fee with respect to such
Defaulting Lender’s Pro Rata Share shall be payable to the applicable L/C Issuer
until such Pro Rata Share is Cash Collateralized or reallocated or such Lender
ceases to be a Defaulting Lender. Such Letter of Credit fees shall be computed
on a quarterly basis in arrears. Such Letter of Credit fees shall be due and
payable in (i) Dollars, with respect to any Letter of Credit denominated in
Dollars, or (ii) Euros, with respect to any Letter of Credit denominated in
Euros, on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit and thereafter on written demand. If there is any change
in the Applicable Rate during any quarter, the daily maximum amount of each
Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it for the period
from the date of issuance of such Letter of Credit to the termination date of
such Letter of Credit at a rate equal to 0.125% per annum (or such other lower
amount as may be mutually agreed by the Borrower and the applicable L/C Issuer)
of the maximum amount available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit) or such lesser fee as may be agreed with such L/C Issuer. Such fronting
fees shall be computed on a quarterly basis in arrears. Such fronting fees shall
be due and payable in Dollars on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit and thereafter on written
demand. In addition, the Borrower shall pay directly to each L/C Issuer for its
own account with respect to each Letter of Credit issued by it the customary and
reasonable issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such L/C Issuer relating to Letters of
Credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable within 10 days of demand and are nonrefundable.

(j) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in this Agreement or any Letter of Credit Application, in the event
of any conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

(k) Addition of an L/C Issuer. A consenting Revolving Credit Lender reasonably
acceptable to the Borrower may become an additional L/C Issuer hereunder
pursuant

 

-106-



--------------------------------------------------------------------------------

to a written agreement among the Borrower, the Administrative Agent and such
Revolving Credit Lender. The Administrative Agent shall notify the Revolving
Credit Lenders of any such additional L/C Issuer.

(l) [Reserved].

(m) Provisions Related to Extended Revolving Credit Commitments. If the Letter
of Credit Expiration Date in respect of any tranche of Revolving Credit
Commitments occurs prior to the expiry date of any Letter of Credit, then (i) if
one or more other tranches of Revolving Credit Commitments in respect of which
the Letter of Credit Expiration Date shall not have so occurred are then in
effect, such Letters of Credit shall, to the extent such Letters of Credit could
have been issued under such other tranches, automatically be deemed to have been
issued (including for purposes of the obligations of the Revolving Credit
Lenders to purchase participations therein and to make Revolving Credit Loans
and payments in respect thereof pursuant to Sections 2.03(c) and (d)) under (and
ratably participated in by Lenders pursuant to) the Revolving Credit Commitments
in respect of such nonterminating tranches up to an aggregate amount not to
exceed the aggregate principal amount of the unutilized Revolving Credit
Commitments thereunder at such time (it being understood that no partial face
amount of any Letter of Credit may be so reallocated) and (ii) to the extent not
reallocated pursuant to the immediately preceding clause (i), the Borrower shall
Cash Collateralize any such Letter of Credit in accordance with Section 2.03(g).
Commencing with the maturity date of any tranche of Revolving Credit
Commitments, the sublimit for Letters of Credit shall be agreed solely with the
L/C Issuer.

(n) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries is on a joint and several basis, with the
Borrower and such Subsidiary being co-obligors (provided that the Borrower shall
be the primary obligor), inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

(o) Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time.

(p) Reporting. Each L/C Issuer will report in writing to the Administrative
Agent (i) on the first Business Day of each calendar month, the aggregate face
amount of Letters of Credit issued by it and outstanding as of the last Business
Day of the preceding calendar month (and on such other dates as the
Administrative Agent may request), (ii) on or prior to each Business Day on
which such L/C Issuer expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance or amendment, and the aggregate face amount of
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and such L/C Issuer shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (iii) on each Business Day on

 

-107-



--------------------------------------------------------------------------------

which such L/C Issuer makes any L/C Disbursement, the date and amount of such
L/C Disbursement and (iv) on any Business Day on which the Borrower fails to
reimburse an L/C Disbursement required to be reimbursed to such L/C Issuer on
such day, the date and amount of such failure.

SECTION 2.04 Swing Line Loans

(a) The Swing Line. Subject to the terms and conditions set forth herein, Citi,
in its capacity as Swing Line Lender agrees to make loans in Dollars to the
Borrower (each such loan, a “Swing Line Loan”), from time to time on any
Business Day during the period beginning on the Business Day after the Closing
Date and until the Maturity Date of the Revolving Credit Facility in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share or other applicable share provided for under
this Agreement of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Swing Line Lender’s Revolving Credit Commitment; provided that, after
giving effect to any Swing Line Loan, (i) the Revolving Credit Exposure shall
not exceed the aggregate Revolving Credit Commitment and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender (other than the
relevant Swing Line Lender), plus such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Credit Commitment then in effect;
provided, further, that the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.04, prepay under Section 2.05, and re-borrow under
this Section 2.04 without premium or penalty (subject to Section 3.05). Each
Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share or other applicable share provided for under this
Agreement times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent. Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:30 p.m. New York City time on the
requested borrowing date and shall specify (i) the amount to be borrowed, which
shall be a minimum of $250,000 (and any amount in excess of $250,000 shall be an
integral multiple of $100,000) and (ii) the requested borrowing date, which
shall be a Business Day. Promptly after receipt by the Swing Line Lender of any
Swing Line Loan Notice, Swing Line Lender will confirm with the Administrative
Agent that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
of the contents thereof. Unless the relevant Swing Line Lender has received
notice from the Administrative Agent (including at the request of any Revolving
Credit Lender) prior to 2:00 p.m. New York City time on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan

 

-108-



--------------------------------------------------------------------------------

as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied or waived, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 5:00 p.m. New York City time on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower. Notwithstanding anything to the contrary contained in this
Section 2.04 or elsewhere in this Agreement, the Swing Line Lender shall not be
obligated to make any Swing Line Loan at a time when a Revolving Credit Lender
is a Defaulting Lender unless the Swing Line Lender has entered into
arrangements reasonably satisfactory to it and the Borrower to eliminate the
Swing Line Lender’s Fronting Exposure (solely after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender’s or Defaulting
Lenders’ participation in such Swing Line Loans, including by Cash
Collateralizing, or obtaining a backstop letter of credit from an issuer
reasonably satisfactory to the Swing Line Lender to support, such Defaulting
Lender’s or Defaulting Lenders’ Pro Rata Share of the outstanding Swing Line
Loans.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share or other applicable share provided for
under this Agreement of the amount of Swing Line Loans of the Borrower then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the aggregate Revolving Credit Commitments
and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Pro Rata Share or
other applicable share provided for under this Agreement of the amount specified
in such Committed Loan Notice available to the Administrative Agent in Same Day
Funds for the account of the Swing Line Lender at the Administrative Agent’s
Office not later than 1:00 p.m. New York City time on the day specified in such
Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan, as applicable, to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by the Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the

 

-109-



--------------------------------------------------------------------------------

time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect. A certificate of the Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) (but not to purchase and fund risk participations in Swing Line
Loans) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Borrower of a Committed Loan Notice). No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay the applicable Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Lender its Pro Rata Share or other
applicable share provided for under this Agreement of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

 

-110-



--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date shall have occurred in respect of any tranche of Revolving Credit
Commitments (the “Expiring Credit Commitment”) at a time when another tranche or
tranches of Revolving Credit Commitments is or are in effect with a longer
maturity date (each, a “Non-Expiring Credit Commitment” and collectively, the
“Non-Expiring Credit Commitments”), then with respect to each outstanding Swing
Line Loan, if consented to by the applicable Swing Line Lender, on the earliest
occurring maturity date such Swing Line Loan shall be deemed reallocated to the
tranche or tranches of the Non-Expiring Credit Commitments on a pro rata basis;
provided that (x) to the extent that the amount of such reallocation would cause
the aggregate credit exposure to exceed the aggregate amount of such
Non-Expiring Credit Commitments, immediately prior to such reallocation the
amount of Swing Line Loans to be reallocated equal to such excess shall be
repaid or Cash Collateralized and (y) notwithstanding the foregoing, if a
Default or Event of Default has occurred and is continuing, the Borrower shall
still be obligated to pay Swing Line Loans allocated to the Revolving Credit
Lenders holding the Expiring Credit Commitments at the maturity date of the
Expiring Credit Commitment or if the Loans have been accelerated prior to the
maturity date of the Expiring Credit Commitment. Commencing with the maturity
date of any tranche of Revolving Credit Commitments, the sublimit for Swing Line
Loans shall be agreed solely with the Swing Line Lender.

SECTION 2.05 Prepayments

(a) Optional. (i) The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay any Class or Classes of Term
Loans (as such Classes are determined in accordance with and subject to the
definition of “Classes”) and Revolving Credit Loans of any Class or Classes in
whole or in part without premium or penalty (except as expressly set forth in
Section 2.09(d)); provided that (1) such notice must be received by the
Administrative Agent not later than 11:00 a.m. New York City time (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans or
EURIBOR Loans and (B) on the date of prepayment of Base Rate Loans; (2) any
prepayment of Eurocurrency Rate Loans or EURIBOR Loans shall be in a minimum
principal amount of $500,000 (or €500,000, in the case of EURIBOR Loans), or a
whole multiple of $100,000 (or €100,000, in the case of EURIBOR Loans) in excess
thereof; and (3) notwithstanding the foregoing, the Initial Term Loans and the
New Incremental Term Loans shall be prepaid ratably in respect of any optional
prepayment of Term Loans pursuant to this Section 2.05(a) (unless otherwise
consented to by the Required Class Lenders of such Class of Term Loans (but in
any event not more than ratably)), and (4) any prepayment of Base Rate Loans
shall be in a minimum principal amount of $250,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Class(es) and Type(s) of Loans to be prepaid.
The Administrative Agent will promptly notify each Appropriate Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share
or other applicable share provided for under this Agreement of such prepayment.
If such notice is given by the Borrower, unless rescinded pursuant to clause
(iii) below, the Borrower shall make such prepayment and the payment

 

-111-



--------------------------------------------------------------------------------

amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan or a EURIBOR Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. In the case of each prepayment of the
Loans pursuant to this Section 2.05(a), the Borrower may in its sole discretion
select the Borrowing or Borrowings (and the order of maturity of principal
payments) to be repaid, and such payment shall be paid to the Appropriate
Lenders in accordance with their respective Pro Rata Shares or other applicable
share provided for under this Agreement.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:30 p.m. New York City time on the date of the prepayment,
and (2) any such prepayment shall be in a minimum principal amount of $250,000
or a whole multiple of $100,000 in excess thereof or, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrower,
unless rescinded, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
Section 2.05(a)(ii) by notice to the Administrative Agent if such prepayment
would have resulted from a refinancing of all or any portion of the applicable
Class or occurrence of another event, which refinancing or event shall not be
consummated or shall otherwise be delayed.

(iv) Voluntary prepayments of any Class of Term Loans permitted hereunder shall
be applied to the remaining scheduled installments of principal thereof pursuant
to Section 2.07(a) in a manner determined at the discretion of the Borrower and
specified in the notice of prepayment (and absent such direction, in direct
order of maturity); provided that any voluntary prepayment of any Class of Term
Loans pursuant to Section 2.05(a)(v) shall be applied on a ratable basis to
reduce the remaining scheduled installments of principal thereof pursuant to
Section 2.07(a) (for this purpose, using the par value of the aggregate
principal amount of such Term Loans so prepaid).

(v) Notwithstanding anything in any Loan Document to the contrary, in addition
to the terms set forth in Sections 2.05(a)(i) and 10.07, so long as (x) no Event
of Default has occurred and is continuing and (y) no proceeds of Revolving
Credit Loans or Swing Line Loans are used for this purpose, any Company Party
may prepay the outstanding Term Loans (which shall, for the avoidance of doubt,
be automatically and permanently canceled immediately upon such prepayment) (or
the Borrower or any of its Subsidiaries may purchase such outstanding Loans and
immediately cancel them) without premium or penalty on the following basis:

 

-112-



--------------------------------------------------------------------------------

(A) Any Company Party shall have the right to make a voluntary prepayment of
Term Loans at a discount to par pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers (any such prepayment,
the “Discounted Term Loan Prepayment”), in each case made in accordance with
this Section 2.05(a)(v) and without premium or penalty (except as provided in
Section 2.09(d)).

(B) (1) Any Company Party may from time to time offer to make a Discounted Term
Loan Prepayment by providing the Auction Agent with five Business Days’ notice
in the form of a Specified Discount Prepayment Notice (or such shorter period as
agreed by the Auction Agent); provided that (I) any such offer shall be made
available, at the sole discretion of the Company Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Term Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Term Loans and, in such
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section 2.05(a)(v)(B)), (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $5,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) unless rescinded, each such offer shall
remain outstanding through the Specified Discount Prepayment Response Date. The
Auction Agent will promptly provide each Appropriate Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m. New York City time on
the third Business Day after the date of delivery of such notice to such Lenders
(or such later date specified therein) (the “Specified Discount Prepayment
Response Date”).

(2) Each Term Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s Term
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Term Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Term Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the relevant
Company Party will make a prepayment of outstanding Term Loans pursuant to this
Section 2.05(a)(v)(B) to each Discount Prepayment Accepting Lender in accordance
with the respective outstanding amount and tranches of Term Loans specified

 

-113-



--------------------------------------------------------------------------------

in such Lender’s Specified Discount Prepayment Response given pursuant to clause
(2) above; provided that, if the aggregate principal amount of Term Loans
accepted for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (with the consent of such
Company Party and subject to rounding requirements of the Auction Agent made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three Business Days following the Specified Discount Prepayment Response Date,
notify (I) the relevant Company Party of the respective Term Lenders’ responses
to such offer, the Discounted Prepayment Effective Date and the aggregate
principal amount of the Discounted Term Loan Prepayment and the tranches to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, and
the aggregate principal amount and the tranches of Term Loans to be prepaid at
the Specified Discount on such date and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, tranche and Type of Term Loans of such Lender to be prepaid at
the Specified Discount on such date. Each determination by the Auction Agent of
the amounts stated in the foregoing notices to the Company Party and such Term
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to the Company Party shall be due
and payable by such Company Party on the Discounted Prepayment Effective Date in
accordance with Section 2.05(a)(v)(F) below (subject to Section 2.05(a)(v)(J)
below).

(C) (1) Any Company Party may from time to time solicit Discount Range
Prepayment Offers by providing the Auction Agent with five Business Days’ notice
in the form of a Discount Range Prepayment Notice (or such shorter period as
agreed by the Auction Agent); provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate principal amount of the relevant Term Loans (the “Discount Range
Prepayment Amount”), the tranche or tranches of Term Loans subject to such offer
and the maximum and minimum percentage discounts to par (the “Discount Range”)
of the principal amount of such Term Loans with respect to each relevant tranche
of Term Loans willing to be prepaid by such Company Party (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as separate offer pursuant to the terms of this
Section 2.05(a)(v)(C)), (III) the Discount Range Prepayment Amount shall be in
an aggregate amount not less than $5,000,000 and whole increments of $1,000,000
in excess thereof and (IV) unless rescinded, each such solicitation by a Company
Party shall remain outstanding through the Discount Range Prepayment Response
Date. The Auction Agent will promptly provide each Appropriate Lender with a
copy of such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m. New York City time on the third
Business Day after the date of delivery of

 

-114-



--------------------------------------------------------------------------------

such notice to such Lenders (or such later date specified therein) (the
“Discount Range Prepayment Response Date”). Each Term Lender’s Discount Range
Prepayment Offer shall be irrevocable and shall specify a discount to par within
the Discount Range (the “Submitted Discount”) at which such Lender is willing to
allow prepayment of any or all of its then outstanding Term Loans of the
applicable tranche or tranches and the maximum aggregate principal amount and
tranches of such Lender’s Term Loans (the “Submitted Amount”) such Term Lender
is willing to have prepaid at the Submitted Discount. Any Term Lender whose
Discount Range Prepayment Offer is not received by the Auction Agent by the
Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (with the consent of such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this Section 2.05(a)(v)(C). The relevant Company Party agrees to
accept on the Discount Range Prepayment Response Date all Discount Range
Prepayment Offers received by Auction Agent by the Discount Range Prepayment
Response Date, in the order from the Submitted Discount that is the largest
discount to par to the Submitted Discount that is the smallest discount to par,
up to and including the Submitted Discount that is the smallest discount to par
within the Discount Range (such Submitted Discount that is the smallest discount
to par within the Discount Range being referred to as the “Applicable Discount”)
which yields a Discounted Term Loan Prepayment in an aggregate principal amount
equal to the lower of (I) the Discount Range Prepayment Amount and (II) the sum
of all Submitted Amounts. Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following clause (3)) at the Applicable
Discount (each such Term Lender, a “Participating Lender”).

(3) If there is at least one Participating Lender, the relevant Company Party
will prepay the respective outstanding Term Loans of each Participating Lender
in the aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (with the consent of such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five Business Days following the

 

-115-



--------------------------------------------------------------------------------

Discount Range Prepayment Response Date, notify (I) the relevant Company Party
of the respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such Term
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with Section 2.05(a)(v)(F) below (subject to Section 2.05(a)(v)(J) below).

(D) (1) Any Company Party may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Auction Agent with five Business Days’ notice
in the form of a Solicited Discounted Prepayment Notice (or such later notice
specified therein); provided that (I) any such solicitation shall be extended,
at the sole discretion of such Company Party, to (x) each Term Lender and/or
(y) each Lender with respect to any Class of Term Loans on an individual tranche
basis, (II) any such notice shall specify the maximum aggregate amount of the
Term Loans (the “Solicited Discounted Prepayment Amount”) and the tranche or
tranches of Term Loans the Borrower is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different tranches of Term Loans and, in such event, each such
offer will be treated as separate offer pursuant to the terms of this
Section 2.05(a)(v)(D)), (III) the Solicited Discounted Prepayment Amount shall
be in an aggregate amount not less than $5,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) unless rescinded, each such solicitation
by a Company Party shall remain outstanding through the Solicited Discounted
Prepayment Response Date. The Auction Agent will promptly provide each
Appropriate Lender with a copy of such Solicited Discounted Prepayment Notice
and a form of the Solicited Discounted Prepayment Offer to be submitted by a
responding Lender to the Auction Agent (or its delegate) by no later than 5:00
p.m. New York City time on the third Business Day after the date of delivery of
such notice to such Term Lenders (the “Solicited Discounted Prepayment Response
Date”). Each Term Lender’s Solicited Discounted Prepayment Offer shall (x) be
irrevocable, (y) remain outstanding until the Acceptance Date and (z) specify
both a discount to par (the “Offered Discount”) at which such Term Lender is
willing to allow prepayment of its then outstanding Term Loan and the maximum
aggregate principal amount and tranches of such Term Loans (the “Offered
Amount”) such Term Lender is willing to have prepaid at the Offered Discount.
Any Term Lender whose Solicited Discounted Prepayment Offer is not received by
the Auction Agent by the Solicited Discounted Prepayment Response Date shall be
deemed to have declined prepayment of any of its Term Loans at any discount.

 

-116-



--------------------------------------------------------------------------------

(2) The Auction Agent shall promptly provide the relevant Company Party with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Company Party shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Company Party
(the “Acceptable Discount”), if any. If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
fifth Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this clause (2) (the “Acceptance Date”), the Company
Party shall submit an Acceptance and Prepayment Notice to the Auction Agent
setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Company Party by the
Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by the Auction Agent by the Solicited Discounted Prepayment
Response Date, within five Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (with the consent of such Company Party and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the aggregate principal amount and the tranches of Term Loans (the
“Acceptable Prepayment Amount”) to be prepaid by the relevant Company Party at
the Acceptable Discount in accordance with this Section 2.05(a)(v)(D). If the
Company Party elects to accept any Acceptable Discount, then the Company Party
agrees to accept all Solicited Discounted Prepayment Offers received by Auction
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Term Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Offered Amount (subject to any required pro rata
reduction pursuant to the following sentence) at the Acceptable Discount (each
such Lender, a “Qualifying Lender”). The Company Party will prepay outstanding
Term Loans pursuant to this Section 2.05(a)(v)(D) to each Qualifying Lender in
the aggregate principal amount and of the tranches specified in such Lender’s
Solicited Discounted Prepayment Offer at the Acceptable Discount; provided that
if the aggregate Offered Amount by all Qualifying Lenders whose Offered Discount
is greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(with the consent of such Company Party and subject to rounding requirements of
the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or

 

-117-



--------------------------------------------------------------------------------

prior to the Discounted Prepayment Determination Date, the Auction Agent shall
promptly notify (I) the relevant Company Party of the Discounted Prepayment
Effective Date and Acceptable Prepayment Amount comprising the Discounted Term
Loan Prepayment and the tranches to be prepaid, (II) each Term Lender of the
Discounted Prepayment Effective Date, the Acceptable Discount, and the
Acceptable Prepayment Amount of all Term Loans and the tranches to be prepaid at
the Applicable Discount on such date, (III) each Qualifying Lender of the
aggregate principal amount and the tranches of such Term Lender to be prepaid at
the Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to such Company
Party and Term Lenders shall be conclusive and binding for all purposes absent
manifest error. The payment amount specified in such notice to such Company
Party shall be due and payable by such Company Party on the Discounted
Prepayment Effective Date in accordance with Section 2.05(a)(v)(F) below
(subject to Section 2.05(a)(v)(J) below).

(E) In connection with any Discounted Term Loan Prepayment, the Company Parties
and the Term Lenders acknowledge and agree that the Auction Agent may require as
a condition to any Discounted Term Loan Prepayment, the payment of customary
fees and expenses from a Company Party in connection therewith.

(F) If any Term Loan is prepaid in accordance with Sections 2.05(a)(v)(B)
through 2.05(a)(v)(D) above, a Company Party shall prepay such Term Loans on the
Discounted Prepayment Effective Date. The relevant Company Party shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 11:00 a.m. New York City time on the Discounted Prepayment
Effective Date and all such prepayments shall be applied to the remaining
principal installments of the relevant tranche of Loans being prepaid on a pro
rata basis across such installments. The Term Loans so prepaid shall be
accompanied by all accrued and unpaid interest on the par principal amount so
prepaid up to, but not including, the Discounted Prepayment Effective Date. Each
prepayment of the outstanding Term Loans pursuant to this Section 2.05(a)(v)
shall be paid to the Discount Prepayment Accepting Lenders, Participating
Lenders, or Qualifying Lenders, as applicable, and shall be applied to the
relevant Loans of such Lenders in accordance with their respective Pro Rata
Share. The aggregate principal amount of the tranches and installments of the
relevant Term Loans outstanding shall be deemed reduced by the full par value of
the aggregate principal amount of the tranches of Term Loans prepaid on the
Discounted Prepayment Effective Date in any Discounted Term Loan Prepayment. In
connection with each prepayment pursuant to this Section 2.05(a)(v), each Lender
participating in any prepayment described in this Section 2.05(a)(v)
acknowledges and agrees that in connection therewith, (1) the Borrower or any
Company Party then may have, and later may come into possession of, information
regarding the Borrower and its affiliates not known to such Lender and that may
be material to a decision by such Lender to participate in such prepayment
(including Material Non-Public Information) (“Excluded Information”), (2) such
Lender has independently and, without reliance on the Borrower, any of its
Subsidiaries,

 

-118-



--------------------------------------------------------------------------------

the Administrative Agent or any of their respective Affiliates, made its own
analysis and determination to participate in such prepayment notwithstanding
such Lender’s lack of knowledge of the Excluded Information, (3) none of the
Company Parties or any of their respective Affiliates shall be required to make
any representation that it is not in possession of Excluded Information and all
parties to the relevant transaction shall render customary “big boy” disclaimer
letters, and (4) none of the Borrower, its Subsidiaries, the Administrative
Agent or any of their respective Affiliates shall have any liability to such
Lender, and such Lender hereby waives and releases, to the extent permitted by
law, any claims such Lender may have against the Borrower, its Subsidiaries, the
Administrative Agent and their respective Affiliates, under applicable laws or
otherwise, with respect to the nondisclosure of the Excluded Information.

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

(H) [Reserved].

(I) Each of the Company Parties and the Term Lenders acknowledge and agree that
the Auction Agent may perform any and all of its duties under this
Section 2.05(a)(v) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.05(a)(v) as well
as activities of the Auction Agent.

(J) Each Company Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the Specified Discount
Prepayment Response Date, Discount Range Prepayment Response Date or Solicited
Discounted Prepayment Response Date, as applicable (and if such offer is revoked
pursuant to the preceding clauses, any failure by such Company Party to make any
prepayment to a Lender, as applicable, pursuant to this Section 2.05(a)(v) shall
not constitute a Default or Event of Default under Section 8.01 or otherwise).

(vi) In connection with any prepayment pursuant to this Section 2.05(a), the
Borrower shall pay to each Term Lender the fee required by Section 2.09(d).

(b) Mandatory.

(i) Within five Business Days after financial statements are required to have
been delivered pursuant to Section 6.01(a) (commencing with the fiscal year
ended December 31, 2017) and the related Compliance Certificate is required to
have been

 

-119-



--------------------------------------------------------------------------------

delivered pursuant to Section 6.02(a), the Borrower shall cause to be prepaid an
aggregate principal amount of Term Loans in an amount equal to (A) the
Applicable ECF Percentage of Excess Cash Flow, if any, for the fiscal year
covered by such financial statements minus, without duplication of any amount
deducted from Consolidated Net Income in calculating Excess Cash Flow for such
period, (B) the sum of (excluding such amounts of proceeds of Qualified Debt or
Excluded Contributions designated to be excluded from voluntary prepayment for
this purpose (i.e., reducing the Excess Cash Flow prepayment) in the definition
of “Extended Amortization Holiday Conditions”) (1) all voluntary prepayments of
Term Loans made during such fiscal year pursuant to Section 2.05(a)(v), in an
amount equal to the discounted amount actually paid in cash in respect of the
principal amount of such Term Loans during such fiscal year or, without
duplication across periods, after year-end and prior to when such Excess Cash
Flow prepayment is due, (2) all other voluntary prepayments of Term Loans made
pursuant to Section 2.05(a) or otherwise during such fiscal year or, without
duplication across periods, after year-end and prior to when such Excess Cash
Flow prepayment is due, (3) all voluntary prepayments of Revolving Credit Loans,
Extended Revolving Credit Loans, Refinancing Revolving Credit Loans and
Incremental Revolving Loans during such fiscal year or, without duplication
across periods, after year-end and prior to when such Excess Cash Flow
prepayment is due, to the extent the Revolving Credit Commitments, Extended
Revolving Credit Commitments, Refinancing Revolving Credit Commitments and/or
Incremental Revolving Credit Commitments, as the case may be, are permanently
reduced by the amount of such payments and (4) the amount equal to all payments
in cash paid by the Borrower in connection with the buyback of Term Loans
pursuant to Section 10.07(l)(x), during such fiscal year or, without duplication
across periods, after year-end and prior to when such Excess Cash Flow
prepayment is due, in the case of each of the immediately preceding clauses (1),
(2), (3), and (4), except to the extent such prepayments are funded with
long-term Indebtedness (other than Revolving Credit Loans); provided that, to
the extent any deduction is made pursuant to the foregoing clauses (1), (2), (3)
and (4) after year-end and prior to when such Excess Cash Flow prepayment is
due, such prepayment shall not be deducted with respect to the Excess Cash Flow
prepayment for the succeeding fiscal year; provided further that, to the extent
any Other Applicable Indebtedness is outstanding that requires a payment from
any Excess Cash Flow, the Excess Cash Flow payment required to be made by the
Borrower under this Agreement shall be limited to the Other Applicable
Indebtedness Pro Rata Amount of such required payment.

(ii) If (1) the Borrower or any Restricted Subsidiary Disposes of any property
or assets (other than any Disposition of any property or assets permitted by
Sections 7.05(a), (b), (c), (d), (e), (f), (g), (h), (i), (j)(y), (l), (m)
(except as set forth in the proviso thereof and except to the extent such
property is subject to a Mortgagesolely as it relates to the $2,000,000
permitted retention in connection with any such Disposition), (n), (o), (p),
(q), (r), and (u)), or (2) any Casualty Event occurs, which results in the
realization or receipt by the Borrower or any Restricted Subsidiary of Net
Proceeds, subject to Section 2.05(b)(vi), the Borrower shall cause to be prepaid
on or prior to the date which is 5 Business Days after the date of the
realization or receipt by the Borrower or any Restricted Subsidiary of such Net
Proceeds, an aggregate principal amount of Term Loans in an amount equal to 100%
of all such Net Proceeds; provided that if at the time

 

-120-



--------------------------------------------------------------------------------

that any such prepayment would be required, the Borrower or other Loan Party is
required to offer to repurchase any other Indebtedness outstanding at such time
that is secured by a Lien ranking pari passu with the Liens securing the Term
Loans and is pari passu in right of payment therewith (such Indebtedness, “Other
Applicable Indebtedness”) with the net proceeds of any such Disposition or
Casualty Event of, or with respect to, any property or assets constituting
Collateral, in each case, pursuant to the terms of the documentation governing
such Other Applicable Indebtedness, then the Borrower or other Loan Party may
apply such net proceeds on a pro rata basis (determined on the basis of the
aggregate outstanding principal amount of the Term Loans and Other Applicable
Indebtedness at such time (such pro rata amount, the “Other Applicable
Indebtedness Pro Rata Amount”)); provided that the portion of such net proceeds
allocated to the Other Applicable Indebtedness shall not exceed the amount of
such net proceeds required to be allocated to the Other Applicable Indebtedness
pursuant to the terms thereof, and the remaining amount, if any, of such net
proceeds shall be allocated to the Term Loans in accordance with the terms
hereof) to the prepayment of the Term Loans and to the repurchase or prepayment
of Other Applicable Indebtedness, and the amount of prepayment of the Term Loans
that would have otherwise been required pursuant to this Section 2.05(b)(ii)
shall be reduced accordingly; provided, further, that to the extent the holders
of Other Applicable Indebtedness decline to have such Other Applicable
Indebtedness repurchased or prepaid, the declined amount shall promptly (and in
any event within ten Business Days after the date of such rejection) be applied
to prepay the Term Loans in accordance with the terms hereof.

(iii) If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness after the Closing Date (A) not permitted to be incurred or issued
pursuant to Section 7.03 or (B) that is intended to constitute Credit Agreement
Refinancing Indebtedness in respect of any Class of Term Loans, the Borrower
shall cause to be prepaid an aggregate principal amount of Term Loans (or, in
the case of Indebtedness constituting Credit Agreement Refinancing Indebtedness,
the applicable Class of Term Loans) in an amount equal to 100% of all Net
Proceeds received therefrom on or prior to the date which is five Business Days
after the receipt by the Borrower or such Restricted Subsidiary of such Net
Proceeds; provided that, to the extent any Other Applicable Indebtedness is
outstanding that requires a payment from the proceeds of any Indebtedness
incurred as contemplated by clause (A) of this Section 2.05(b)(iii), the payment
from the incurrence of such Indebtedness required to be made by the Borrower
under this Agreement shall be limited to the Other Applicable Indebtedness Pro
Rata Amount of such required payment. In connection with any prepayment under
this Section 2.05(b)(iii), the Borrower shall pay to each Term Lender the fee
required by Section 2.09(d).

(iv) If for any reason the aggregate Outstanding Amount of Revolving Credit
Loans, Swing Line Loans and L/C Obligations at any time exceeds the aggregate
Revolving Credit Commitments then in effect (a “Revolving Excess”), the Borrower
shall promptly prepay Revolving Credit Loans and Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such Revolving
Excess; provided that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(iv) unless after the
prepayment in full of the

 

-121-



--------------------------------------------------------------------------------

Revolving Credit Loans and Swing Line Loans such aggregate Outstanding Amount
exceeds the aggregate Revolving Credit Commitments then in effect; provided that
if such Revolving Excess results solely from fluctuations in the Dollar
Equivalent of Revolving Credit Loans and/or L/C Obligations denominated in
Euros, such obligation to repay Revolving Credit Loans and Cash Collateralize
L/C Obligations shall not be effective until 5 Business Days after the date such
Revolving Excess first commenced in an amount greater than 5% of the Revolving
Credit Commitments (and shall not be required to the extent such Revolving
Excess has ceased to exist as a result of fluctuations in currency values).

(v) Notwithstanding any other provision of this Section 2.05, (i) to the extent
that the repatriation to the United States of any Excess Cash Flow attributable
to Foreign Subsidiaries (“Foreign Subsidiary Excess Cash Flow”) would be
(x) prohibited or delayed by applicable local law or (y) restricted by
applicable material constituent documents, including as a result of minority
ownership (so long as such restrictions were not implemented for the purpose of
avoiding such mandatory prepayment requirements), an amount equal to the portion
of such Foreign Subsidiary Excess Cash Flow that would be so affected were the
Borrower or a Restricted Subsidiary to attempt to repatriate such cash will not
be required to be applied to repay Term Loans at the times provided in this
Section 2.05 so long, but only so long, as the applicable local law or
applicable material constituent documents would not otherwise permit
repatriation to the United States, and if within one year following the date on
which the respective prepayment would otherwise have been required such
repatriation of any of such affected Foreign Subsidiary Excess Cash Flow is
permissible under the applicable local law or applicable material constituent
documents (even if such cash is actually not repatriated), an amount equal to
the amount of the Foreign Subsidiary Excess Cash Flow that could be repatriated
will be promptly (and in any event not later than five Business Days after such
repatriation) applied (net of an amount equal to the additional taxes of the
Borrower, the Subsidiaries and the direct and indirect holders of Equity
Interests in the Borrower that would be payable or reserved against as a result
of a repatriation and any additional costs that would be incurred as a result of
a repatriation, whether or not a repatriation actually occurs) by the Borrower
to the repayment of the Term Loans pursuant to this Section 2.05 and (ii) to the
extent that the Borrower has determined in good faith that repatriation of any
Foreign Subsidiary Excess Cash Flow would have adverse tax cost consequences
that are not de minimis (including the imposition of withholding Taxes), an
amount equal to such Foreign Subsidiary Excess Cash Flow that would be so
affected will not be subject to repayment under this Section 2.05; provided that
in the case of each of clauses (i) and (ii), such nonpayment shall not
constitute an Event of Default (and such amounts shall be available (A) to repay
local foreign indebtedness, if any, or to be retained by the relevant Foreign
Subsidiary, and (B) for working capital purposes of the Borrower and the
Restricted Subsidiaries, in each case, subject to the prepayment provisions in
this Section 2.05(b)(v)); provided, further, that (A) for purposes of this
Section 2.05, Excess Cash Flow shall be deemed allocable to each Foreign
Subsidiary, with respect to any period, in an amount equal to (i) the
Consolidated EBITDA of such Foreign Subsidiary for such period, divided by
(ii) the Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for
such period (it being understood and agreed for the avoidance of doubt that such
allocation shall exclude any reduction from interest and principal

 

-122-



--------------------------------------------------------------------------------

payments in respect of the Obligations) and (B) the Borrower and the Restricted
Subsidiaries shall be entitled to reduce Excess Cash Flow owed to the Lenders
pursuant to Section 2.05(b)(i) in respect of any Excess Cash Flow Period by the
aggregate amount of Excess Cash Flow attributable to Foreign Subsidiaries
subject to the limitations and restrictions described above in this
Section 2.05(b)(v) for such Excess Cash Flow Period.

(vi) Notwithstanding any other provision of this Section 2.05, (i) to the extent
that the repatriation to the United States of any or all of the Net Proceeds of
any Disposition by a Foreign Subsidiary (“Foreign Disposition”) or the Net
Proceeds of any Casualty Event incurred by a Foreign Subsidiary (“Foreign
Casualty Event”) would be (x) prohibited or delayed by applicable local law or
(y) restricted by applicable material constituent documents, including as a
result of minority ownership (so long as such restrictions were not implemented
for the purpose of avoiding such mandatory prepayment requirements), an amount
equal to the Net Proceeds that would be so affected were the Borrower or a
Restricted Subsidiary to attempt to repatriate such cash will not be required to
be applied to repay Term Loans at the times provided in this Section 2.05 so
long, but only so long, as the applicable local law or applicable material
constituent documents would not otherwise permit repatriation to the United
States, and if within one year following the date on which the respective
prepayment would otherwise have been required such repatriation of any of such
affected Net Proceeds is permissible under the applicable local law or
applicable material constituent documents, even if such cash is not actually
repatriated at such time, an amount equal to the amount of the Net Proceeds will
be promptly (and in any event not later than five Business Days) applied (net of
an amount equal to the additional taxes of the Borrower, the Subsidiaries and
the direct and indirect holders of Equity Interests in the Borrower that would
be payable or reserved against and any additional costs that would be incurred
as a result of a repatriation, whether or not a repatriation actually occurs) by
the Borrower or the Restricted Subsidiaries to the repayment of the Term Loans
pursuant to this Section 2.05 and (ii) to the extent that the Borrower has
determined in good faith that repatriation of any of or all the Net Proceeds of
any Foreign Disposition or Foreign Casualty Event would have adverse tax cost
consequences that are not de minimis (including the imposition of withholding
Taxes) with respect to such Net Proceeds, an amount equal to such Net Proceeds
that would be so affected will not be subject to repayment under this
Section 2.05; provided, that in the case of each of clauses (i) and (ii), such
nonpayment shall not constitute an Event of Default (and such amounts shall be
available (A) to repay local foreign indebtedness, if any, or to be retained by
the relevant Foreign Subsidiary, and (B) for working capital purposes of the
Borrower and the Restricted Subsidiaries, in each case, subject to the
prepayment provisions in this Section 2.05(b)(vi)). For the avoidance of doubt,
nothing in this Section 2.05 shall require the Borrower to cause any amounts to
be repatriated to the United States (whether or not such amounts are used in or
excluded from the determination of the amount of any mandatory prepayments
hereunder).

(vii) Except as otherwise provided in any Refinancing Amendment, Extension
Amendment or any Incremental Amendment or as otherwise provided herein, (A) each
prepayment of Term Loans pursuant to this Section 2.05(b) shall be applied
ratably to each Class of Term Loans (including, without limitation, the New
Incremental Term

 

-123-



--------------------------------------------------------------------------------

Loans) then outstanding (provided that any prepayment of Term Loans with the Net
Proceeds of Credit Agreement Refinancing Indebtedness shall be applied solely to
each applicable Class of Refinanced Debt); (B) with respect to each Class of
Term Loans, each prepayment pursuant to clauses (i), (ii) and (iii) of this
Section 2.05(b) shall be applied to the scheduled installments of principal
thereof following the date of such prepayment in direct order of maturity; and
(C) each such prepayment shall be paid to the Lenders in accordance with their
respective Pro Rata Shares of such prepayment.

(viii) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made by the Borrower pursuant
to clauses (i), (ii) and (iii) of this Section 2.05(b) at least three Business
Days prior to the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
aggregate amount of such prepayment to be made by the Borrower. The
Administrative Agent will promptly notify each Appropriate Lender of the
contents of the Borrower’s prepayment notice and of such Appropriate Lender’s
Pro Rata Share of the prepayment. Each Term Lender may reject all or a portion
of its Pro Rata Share of any mandatory prepayment (such declined amounts, the
“Declined Proceeds”) of Term Loans required to be made pursuant to clauses (i),
(ii) and (iii) of this Section 2.05(b) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrower no later than
5:00 p.m. New York City time one Business Day after the date of such Lender’s
receipt of notice from the Administrative Agent regarding such prepayment;
provided, however, in no event may the proceeds of any Credit Agreement
Refinancing Indebtedness be rejected. Each Rejection Notice from a given Lender
shall specify the principal amount of the mandatory repayment of Term Loans to
be rejected by such Lender. If a Term Lender fails to deliver a Rejection Notice
to the Administrative Agent within the time frame specified above or such
Rejection Notice fails to specify the principal amount of the Term Loans to be
rejected, any such failure will be deemed an acceptance of such mandatory
prepayment of Term Loans. Any Declined Proceeds shall be retained by the
Borrower.

(ix) Following delivery by the Company of (i) its Annual Report on Form 10-K
with the SEC for the fiscal year ended December 31, 2017 and (ii) the
information required to be delivered to the Purchasers (as defined in the Second
Lien Securities Purchase Agreement) pursuant to Section 7.1(d) of the Second
Lien Securities Purchase Agreement, the Borrower shall repay the outstanding
principal amount of all Revolving Credit Loans then outstanding, together with
outstanding interest thereon.21

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurocurrency Rate Loan or a EURIBOR Loan on a date
prior to the last day of an Interest Period therefor, any amounts owing in
respect of such Eurocurrency Rate Loan or EURIBOR Loan, as applicable, pursuant
to Section 3.05.

 

21 

Sixth Amendment

 

-124-



--------------------------------------------------------------------------------

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans or EURIBOR Loan is required to be made under this
Section 2.05, prior to the last day of the Interest Period therefor, in lieu of
making any payment pursuant to this Section 2.05 in respect of any such
Eurocurrency Rate Loan or such EURIBOR Loan, as the case may be, prior to the
last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit an amount sufficient to make any such prepayment otherwise
required to be made thereunder together with accrued interest to the last day of
such Interest Period into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05. Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
the relevant provisions of this Section 2.05. Such deposit shall be deemed to be
a prepayment of such Loans by the Borrower for all purposes under this
Agreement.

SECTION 2.06 Termination or Reduction of Commitments

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
subject to Section 2.05(b)(iv), terminate the unused Commitments of any Class,
or from time to time permanently reduce the unused Commitments of any Class, in
each case without premium or penalty; provided that (i) any such notice shall be
received by the Administrative Agent three Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000, or any whole multiple of $1,000,000 in excess
thereof or, if less, the entire amount thereof and (iii) if, after giving effect
to any reduction of the Revolving Credit Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Revolving Credit
Facility, such sublimit shall be automatically reduced by the amount of such
excess. Except as provided above, the amount of any such Commitment reduction
shall not be applied to the Letter of Credit Sublimit or the Swing Line Sublimit
unless otherwise specified by the Borrower. Notwithstanding the foregoing, the
Borrower may rescind or postpone any notice of termination of any Commitments if
such termination would have resulted from a refinancing of all or any portion of
the applicable Class or occurrence of other event, which refinancing or other
event shall not be consummated or otherwise shall be delayed.

(b) Mandatory. The Initial Term Commitments of each Term Lender shall be
automatically and permanently reduced to $0 upon the funding of the Initial Term
Loans to be made by such Term Lender on the Closing Date. The Revolving Credit
Commitments of each Revolving Credit Lender shall automatically and permanently
terminate on the Maturity Date. The New Incremental Term Loan Commitments of
each New Incremental Term Lender shall be automatically and permanently reduced
to $0 upon the funding of the New Incremental Term Loan to be made by such New
Incremental Term Lender on the New Incremental Term Loan Closing Date.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or

 

-125-



--------------------------------------------------------------------------------

reduction of unused portions of the Letter of Credit Sublimit or the Swing Line
Sublimit or the unused Commitments of any Class under this Section 2.06. Upon
any reduction of unused Commitments of any Class, the Commitment of each Lender
of such Class shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Commitments are reduced. All commitment fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

SECTION 2.07 Repayment of Loans

(a) Term Loans. TheSubject to the provisions of Section 2.07(e), the Borrower
shall repay to the Administrative Agent for the ratable account of the
Appropriate Lenders (A) on the last Business Day of each March, June, September
and December, commencing with the first full fiscal quarter after the Closing
Date (each such date, a “Payment Date”), commencing with the first Payment Date
after the First Omnibus Amendment Effective Date, an aggregate principal amount
equal to (i) for each of the first eight Payment Dates occurring after the
Amendment No. 1 Effective Date, 0.625%1.3333% (5.33333% per annum) of the
aggregate principal amount of all Initial Term Loans outstanding on the Closing
Date and (ii) for each Payment Date occurring after the period described in the
foregoing clause (i), 1.25% of the aggregate principal amount of all Initialand
New Incremental Term Loans outstanding on the ClosingFirst Omnibus Amendment
Effective Date, in each case, which payments shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05 or Section 10.07 to the extent such Indebtedness is cancelled and
(B) on the Maturity Date for the Initial Term Loans and New Incremental Term
Loans, the aggregate principal amount of all Initial Term Loans and New
Incremental Term Loans outstanding on such date; provided that the amount of any
such payment set forth above shall be adjusted to account for the addition of
any Extended Term Loans or Incremental Term Loans to contemplate (A) the
reduction in the aggregate principal amount of any Initial Term Loans or New
Incremental Term Loans that were converted in connection with the incurrence of
such Extended Term Loans, and (B) any increase to payments to the extent and as
required pursuant to the terms of any applicable Incremental Amendment involving
a Term Loan Increase.22

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date for the
applicable Revolving Credit Facility the aggregate principal amount of all
Revolving Credit Loans or other revolving loans under such Revolving Credit
Facility outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay the aggregate principal amount of
its Swing Line Loans on the earlier to occur of (i) the date that is five
Business Days after such Swing Line Loan is made and (ii) the Maturity Date for
the Revolving Credit Loans.

(d) [Reserved].

(e) Amortization Holiday. Notwithstanding anything to the contrary contained in
Section 2.07(a), solely in the case of the Amortization Holiday Loans, (i) upon
the satisfaction of the Amortization Holiday Conditions on the New Incremental
Term Loan Closing

 

22 

First Amendment

 

-126-



--------------------------------------------------------------------------------

Date, the applicable 5.3333% amortization percentage set forth in
Section 2.07(a) shall be reduced to (x) 1.0666% per annum (payable quarterly)
for a four (4) Payment Date period commencing on and including the September 30,
2019 Payment Date and continuing until and including the June 30, 2020 Payment
Date and (y) 2.6666% per annum (payable quarterly) for the September 30, 2020
Payment Date and the December 31, 2020 Payment Date and (ii) to the extent on
any Payment Date that the Extended Amortization Holiday Conditions are then
satisfied, the otherwise applicable amortization percentage shall be reduced (if
applicable) to 1.0666% per annum (payable quarterly); it being acknowledged and
agreed that to the extent the Extended Amortization Holiday Conditions are not
satisfied on any particular Payment Date, the applicable per annum amortization
percentage for such Amortization Holiday Loans for such Payment Date shall be
either (1) such percentage as is then applicable accordance with clause
(i) above (to the extent the Amortization Holiday is otherwise then still
applicable) or (2) otherwise (i.e., after the December 31, 2020 Payment Date),
the 5.3333% per annum applicable amortization percentage set forth in
Section 2.07(a) shall apply as of such Payment Date. The amortization holiday
set forth in this Section 2.07(e) will only be effective with respect to those
Term Loans of those Term Lenders electing to include such Loan in the
Amortization Holiday Loan Class. If the amortization holiday set forth in this
Section 2.07(e) becomes effective with respect to some, but not all, of the Term
Loans, the Amortization Holiday Loans shall be deemed to consist of a separate
Class of Term Loans different from the Class of Initial Term Loans not subject
to the amortization holiday set forth in this Section 2.07(e). Nothing herein
shall be deemed to restrict the imposition of the Default Rate at any time
applicable in accordance with the terms of Section 2.08(b).

SECTION 2.08 Interest

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan and EURIBOR Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate or EURIBOR, as applicable, for such Interest Period plus the Applicable
Rate; provided that only Revolving Credit Loans denominated in Euro shall bear
interest with reference to EURIBOR (and such Revolving Credit Loans shall only
bear interest with reference to EURIBOR); (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Credit Loans.

(b) During the continuance of a Default under Section 8.01(a), the Borrower
shall pay interest on past due amounts owing by it hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws; provided that no interest at the Default
Rate shall accrue or be payable to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. Accrued and unpaid interest on such amounts
(including interest on past due interest) shall be due and payable in cash upon
written demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

-127-



--------------------------------------------------------------------------------

SECTION 2.09 Fees. In addition to certain fees described in Sections 2.03(h) and
(iin the First Omnibus Amendment (all of which shall be deemed Obligations
hereunder):

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Credit Lender under each Facility in accordance
with its Pro Rata Share or other applicable share provided for under this
Agreement, a commitment fee equal to the Applicable Rate with respect to
commitment fees for such Facility times the actual daily amount by which the
aggregate Revolving Credit Commitments for such Facility exceed the sum of
(A) the Outstanding Amount of Revolving Credit Loans for such Facility plus
(B) the Outstanding Amount of L/C Obligations for such Facility; provided that
any commitment fee accrued with respect to any of the Commitments of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such commitment fee shall otherwise have been due and payable by the Borrower
prior to such time; provided, further, that no commitment fee shall accrue on
any of the Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender. The commitment fee on each Revolving Credit Facility shall
accrue at all times from the Closing Date until the Maturity Date for the
Revolving Credit Facility, including at any time during which one or more of the
conditions in Article 4 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date during the first full fiscal quarter to
occur after the Closing Date, and on the Maturity Date for the Revolving Credit
Facility. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(b) Other Fees. The Borrower shall pay to the Agents such fees (including, but
not limited to, administrative agent fees) as shall have been separately agreed
upon in writing in the amounts and at the times so specified. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever
(except as expressly agreed between the Borrower and the applicable Agent).

(c) Upfront Fees. The Borrower agrees to pay on the Closing Date (x) to each
Term Lender party to this Agreement on the Closing Date, as fee compensation for
the funding of such Term Lender’s Initial Term Loan on the Closing Date, an
upfront fee (the “Term Loan Upfront Fee”) in an amount equal to 3.00% of the
stated principal amount of such Term Lender’s Term Loan made on the Closing
Date, and (y) to each Revolving Credit Lender party to this Agreement on the
Closing Date, as fee compensation for the Revolving Credit Commitment of such
Revolving Credit Lender on the Closing Date, an upfront fee (the “Revolving
Credit Upfront Fee”; and together with the Term Loan Upfront Fee, the “Upfront
Fees”) in an amount equal to 0.50% of such Revolving Credit Lender’s Revolving
Credit Commitment on the Closing Date. Such Upfront Fees will be in all respects
fully earned, due and payable on the Closing Date and non-refundable and
non-creditable thereafter and the Term Loan Upfront Fee shall be netted against
the Term Loans made by such Term Lender.

 

-128-



--------------------------------------------------------------------------------

(d) Prepayment Premium. In connection with any prepayment of Initial Term Loans
and/or the New Incremental Term Loans pursuant to Section 2.05(a) or
Section 2.05(b)(iii) that is consummated in respect of all or any portion of the
Initial Term Loans and/or the New Incremental Term Loans (w) prior to the
Relevant Call Date, the Borrower shall pay to each Term Lender a fee equal to
the aggregate principal amount of the Initial Term Loans and/or the New
Incremental Term Loans of such Term Lender subject to such prepayment plus the
Applicable Premium, (x) on or after the Relevant Call Date but prior to the
first anniversary of the Relevant Call Date, the Borrower shall pay to each Term
Lender a fee equal to 2.0% of the aggregate principal amount of the Initial Term
Loans and/or the New Incremental Term Loans of such Term Lender subject to such
prepayment, (y) on or after the first anniversary of the Relevant Call Date but
prior to the second anniversary of the Relevant Call Date, the Borrower shall
pay to each Term Lender a fee equal to 1.0% of the aggregate principal amount of
the Initial Term Loans and/or the New Incremental Term Loans of such Term Lender
subject to such prepayment and (z) on or after the second anniversary of the
Relevant Call Date there shall be no additional fee.23

SECTION 2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined in accordance with clause
(b) of the definition thereof shall be made on the basis of a year of 365 days,
or 366 days, as applicable, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

SECTION 2.11 Evidence of Indebtedness

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for this purpose as a non-fiduciary agent for the Borrower, in each case in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender

 

23 

First Amendment

 

-129-



--------------------------------------------------------------------------------

(through the Administrative Agent) a Note payable to such Lender, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.12 Payments Generally

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars (or, in respect of Obligations denominated in Euros, in Euros)
and in Same Day Funds not later than 2:00 p.m. New York City time on the date
specified herein. The Administrative Agent will promptly distribute to each
Appropriate Lender its Pro Rata Share (or other applicable share provided for
under this Agreement) of such payment in like funds as received by wire transfer
to such Lender’s applicable Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. New York City time shall in each case be
deemed received (in the Administrative Agent’s sole discretion) on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

(b) Except as otherwise provided herein, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, if
such extension would cause payment of interest on or principal of Eurocurrency
Rate Loans or EURIBOR Loans, as the case may be, to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

 

-130-



--------------------------------------------------------------------------------

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. When
such Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article 4 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of

 

-131-



--------------------------------------------------------------------------------

any Lender to make any Loan or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

(h) Amounts to be applied to the prepayment of Loans in connection with any
mandatory prepayments by the Borrower of the Term Loans pursuant to
Section 2.05(b) shall be applied, as applicable, on a pro rata basis to the then
outstanding Term Loans being prepaid irrespective of whether such outstanding
Term Loans are Base Rate Loans or Eurocurrency Rate Loans; provided that if no
Lenders exercise the right to waive a given mandatory prepayment of the Term
Loans pursuant to Section 2.05(b)(viii), then, with respect to such mandatory
prepayment, the amount of such mandatory prepayment shall be applied first to
reduce outstanding Base Rate Loans. Any amounts remaining after each such
application shall be applied to prepay Eurocurrency Rate Loans.

(i) Subject only to potential differences in amortization among certain of the
Term Loans as a result of the applicability or non-applicability of the
amortization holiday in accordance with Section 2.07(e), the Initial Term Loans
and the New Incremental Term Loans shall be pari passu with respect to all
rights to payments hereunder and under the other Loan Documents and all rights
to Collateral hereunder and under the other Loan Documents.

SECTION 2.13 Sharing of Payments. If, other than as provided elsewhere herein,
any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations and Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such sub-participations in the participations
in L/C

 

-132-



--------------------------------------------------------------------------------

Obligations or Swing Line Loans held by them, as the case may be, as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such Loans or such participations, as the case may be, pro rata with each of
them; provided that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. For the avoidance of doubt, the provisions of this paragraph
shall not be construed to apply to (A) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement as in effect from
time to time (including the application of funds arising from the existence of a
Defaulting Lender) or (B) any payment obtained by a Lender as consideration for
the assignment or purchase of or sale or purchase of a participation in any of
its Loans in connection with any assignment or participation permitted
hereunder. The Borrower agrees that any Lender so purchasing a participation
from another Lender may, to the fullest extent permitted by applicable Law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

Notwithstanding anything to the contrary contained in this Section 2.13 or
elsewhere in this Agreement, the Borrower may extend the final maturity of Term
Loans and/or Revolving Credit Commitments in connection with an Extension that
is permitted under Section 2.16 without being obligated to effect such
extensions on a pro rata basis among the Lenders (it being understood that no
such extension (i) shall constitute a payment or prepayment of any Term Loans or
Revolving Credit Loans, as applicable, for purposes of this Section 2.13 or
(ii) shall reduce the amount of any scheduled amortization payment due under
Section 2.07(a), except that the amount of any scheduled amortization payment
due to a Lender of Extended Term Loans may be reduced to the extent provided
pursuant to the express terms of the respective Extension Amendment) without
giving rise to any violation of this Section 2.13 or any other provision of this
Agreement. Furthermore, the Borrower may take all actions contemplated by
Section 2.16 in connection with any Extension (including modifying pricing,
amortization and repayments or prepayments), and in each case such actions shall
be permitted, and the differing payments contemplated therein shall be permitted
without giving rise to any violation of this Section 2.13 or any other provision
of this Agreement.

 

-133-



--------------------------------------------------------------------------------

SECTION 2.14    Incremental Credit Extensions

(a)    Incremental Commitments. TheIn all cases subject to the prior consent of
the Required Lenders (in their sole and absolute discretion and subject to such
documentation as the Required Lenders may require, the Borrower may at any time
or from time to time after the Closing Date, by notice to the Required Lenders
and the Administrative Agent (an “Incremental Request”), request (i) one or more
new commitments which may be in the same Facility as any outstanding Term Loans
(a “Term Loan Increase”) or a new Class of term loans under this Agreement
(collectively with any Term Loan Increase, the “Incremental Term Commitments”),
and/or (ii) one or more increases in the amount of the Revolving Credit
Commitments (a “Revolving Commitment Increase”) or the establishment of one or
more new revolving credit commitments under this Agreement (any such new
commitments, collectively with any Revolving Commitment Increases, the
“Incremental Revolving Credit Commitments” and the Incremental Revolving Credit
Commitments, collectively with any Incremental Term Commitments, the
“Incremental Commitments”), whereupon the Administrative Agent shall promptly
deliver a copy to each of the Lenders. The New Incremental Term Loan Commitments
shall be considered Incremental Term Commitments for purposes of this Agreement.

(b)    Incremental Loans. AnySubject to Section 2.14(a), any Incremental Term
Loans or Incremental Revolving Credit Commitments effected through the
establishment of one or more new revolving credit commitments or new Term Loans
(excluding, for the avoidance of doubt, through any Term Loan Increase) made on
an Incremental Facility Closing Date shallmay be designated as the same Class as
a separate Class of Incremental Term Loans or Incremental Revolving Credit
Commitments, as applicable, for all purposes of this Agreement. On any
Incremental Facility Closing Date on which any Incremental Term Commitments of
any Class are effected (including through any Term Loan Increase), subject to
the satisfaction (or waiver) of the terms and conditions in this Section 2.14,
Section 4.02 and/or the provisions of the documentation of any such Incremental
Term Loans, with the consent of the Required Lenders, (i) each Incremental Term
Lender of such Class shall make a Loan to the Borrower (an “Incremental Term
Loan”) in an amount equal to its Incremental Term Commitment of such Class and
(ii) each Incremental Term Lender of such Class shall become a Lender hereunder
with respect to the Incremental Term Commitment of such Class and the
Incremental Term Loans of such Class made pursuant thereto. On any Incremental
Facility Closing Date on which any Incremental Revolving Credit Commitments of
any Class are effected through the establishment of one or more new revolving
credit commitments (including through any Revolving Commitment Increase),
subject to the satisfaction of the terms and conditions in this Section 2.14,
Section 4.02 and/or the provisions of the documentation of any such Incremental
Revolving Loans, with the consent of the Required Lenders, (i) each Incremental
Revolving Credit Lender of such Class shall make its Commitment available to the
Borrower (when borrowed, an “Incremental Revolving Loan” and collectively with
any Incremental Term Loan, an “Incremental Loan”) in an amount equal to its
Incremental Revolving Credit Commitment of such Class and (ii) each Incremental
Revolving Credit Lender of such Class shall become a Lender hereunder with
respect to the Incremental Revolving Credit Commitment of such Class and the
Incremental Revolving Loans of such Class made pursuant thereto. Notwithstanding
the foregoing, Incremental Term Loans may have identical terms to any of the
Term Loans and be treated as the same Class as any of such Term Loans. and
Incremental Revolving Loans may

 

-134-



--------------------------------------------------------------------------------

have identical terms to any of the Revolving Credit Loans and be treated as the
same Class as any of the Revolving Credit Loans. The New Incremental Term Loan
shall be considered an Incremental Term Loan for purposes of this Agreement.

(c)    Incremental Request. Each Incremental Request from the Borrower pursuant
to this Section 2.14 shall set forth the requested amount and proposed terms of
the relevant Incremental Term Loans or Incremental Revolving Credit Commitments.
Incremental Term Loans may be made, and Incremental Revolving Credit Commitments
may be provided, by any existing Lender (but each existing Lender will not have
an obligation to make any Incremental Commitment, nor will the Borrower have any
obligation to approach any existing Lenders to provide any Incremental
Commitment) or by any other bank or other financial institution (any such other
bank or other financial institution being called an “Additional Lender”) (each
such existing Lender or Additional Lender providing such, an “Incremental
Revolving Credit Lender” or “Incremental Term Lender,” as applicable, and,
collectively, the “Incremental Lenders”); provided that (x) the Required Lenders
(in their sole discretion) and (y) the Administrative Agent and, in the case of
Incremental Revolving Credit Commitments, each Swing Line Lender and each L/C
Issuer shall have consented (not to be unreasonably withheld, conditioned or
delayed in the case of clause (y)) to such Lender’s or Additional Lender’s
making such Incremental Term Loans or providing such Incremental Revolving
Credit Commitment to the extent such consent, in the case of clause (y), if any,
would be required under Section 10.07(b) for an assignment of Loans or Revolving
Credit Commitments, as applicable, to such Lender or Additional Lender.

(d)    Effectiveness of Incremental Amendment. TheExcept as set forth in the
required documentation therefore, the effectiveness of any Incremental
Amendment, and the Incremental Commitments thereunder, shall be subject only to
the satisfaction on the date of such Incremental Amendment (the “Incremental
Facility Closing Date”) of each of the following conditions:

(i)    (x) if the proceeds of such Indebtedness are being used to finance a
Permitted Acquisition or Investment not prohibited hereunder, no Event of
Default under Section 8.01(a) or (f) shall have occurred and be continuing or
would exist after giving effect to such Indebtedness, or (y) if otherwise, no
Event of Default shall have occurred and be continuing or would exist after
giving effect to such Indebtedness;

(ii)    unless otherwise agreed to by the Administrative Agent and the
applicable Incremental Lenders, after giving effect to such Indebtedness on the
Incremental Facility Closing Date, the representations and warranties of each
Loan Party set forth in Article 5 and in each other Loan Document shall be true
and correct in all material respects on and as of the applicable Incremental
Facility Closing Date with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date; provided that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates; provided further that to the
extent the proceeds of the Incremental Facility are being used to finance a
Permitted Acquisition (i) the only representations and

 

-135-



--------------------------------------------------------------------------------

warranties that will be required to be true and correct in all material respects
as of the applicable Incremental Facility Closing Date shall be the Specified
Representations, (ii) and the reference to “Material Adverse Effect” in the
Specified Representations shall be understood for this purpose to refer to
“Material Adverse Effect” or similar definition as defined in the main
transaction agreement governing such Permitted Acquisition);

(iii)    each Incremental Term Commitment shall be in an aggregate principal
amount that is not less than $2,000,000 and shall be in an increment of
$1,000,000 (provided that such amount may be less than $2,000,000 if such amount
represents all remaining availability under the limit set forth in clause
(iv) below); and each Incremental Revolving Credit Commitment shall be in an
aggregate principal amount that is not less than $2,000,000 and shall be in an
increment of $1,000,000 (provided that such amount may be less than $2,000,000
if such amount represents all remaining availability under the limit set forth
in clause (iv) below); and

(iv)    the aggregate amount of the Incremental Term Loans, the Incremental
Revolving Credit Commitments and the Incremental Equivalent Debt shall not
exceed, an amount equal to (A) [Reserved],24 plus (B) after the Closing Date, up
to an additional amount of Incremental Term Loans, Incremental Revolving Credit
Commitments and/or Incremental Equivalent Debt so long as in the case of this
clause (B) only (x) with respect to any Incremental Facility secured by Liens on
the Collateral that are pari passu to the Liens securing the Obligations, the
Consolidated First Lien Net Leverage Ratio (determined on a Pro Forma Basis in
accordance with Section 1.09 and without netting the cash proceeds of any such
Incremental Facility being so incurred for the purposes of such calculation) is
no more than the Closing Date First Lien Net Leverage Ratio, (y) with respect to
any Incremental Facility secured by Liens on Collateral that are junior to the
Liens on the Collateral securing the Obligations, the Consolidated Senior
Secured Net Leverage Ratio (determined on a Pro Forma Basis in accordance with
Section 1.09 and without netting the cash proceeds of any such Incremental
Facility being so incurred for the purposes of such calculation) is no more than
4.00:1.00 or (z) with respect to any unsecured Incremental Facility, the
Consolidated Total Net Leverage Ratio (determined on a Pro Forma Basis in
accordance with Section 1.09 and without netting the cash proceeds of any such
Incremental Facility being so incurred for the purposes of such calculation) is
no more than 4.75:1.00, in each case, 3.20:1.00 calculated as of the last day of
the most recently ended Test Period for which financial statements are
internally available, determined on the applicable Incremental Facility Closing
Date, after giving effect to any such incurrence or issuance (or, at the option
of the Borrower, on the date of establishment of the commitments in respect
thereof assuming the full amounts of all such additional amounts is drawn and
outstanding) on a Pro Forma Basis, and, in each case, with respect to any
Incremental Revolving Credit Commitment, assuming a borrowing of the maximum
amount of Loans available thereunder;] plus (C) an amount equal to the sum of
(i) all voluntary prepayments or repurchases of Term Loans made pursuant to
Section 2.05(a) or Section 10.07(l)(x), and (ii) all permanent voluntary
reductions or terminations of Revolving Credit Commitments and Incremental
Revolving Credit Commitments (other than Incremental Revolving Credit
Commitments obtained in

 

24 First Amendment

 

-136-



--------------------------------------------------------------------------------

reliance on preceding clause (B)) pursuant to Section 2.06(a) except to the
extent, in each case, financed with long term Indebtedness (other than
Incremental Loans) (it being understood that (I) the Borrower shall be deemed to
have used amounts under clause (C) prior to utilization of amounts under clause
(A) or (B), and the Borrower shall be deemed to have used amounts under clause
(B) (to the extent compliant therewith) prior to utilization of amounts under
clause (A) and (C), and (II) Loans may be incurred under both clauses (A) and/or
(C) and clause (B), and proceeds from any such incurrence may be utilized in a
single transaction by first calculating the incurrence under clause (B) above
and then calculating the incurrence under clause (A) and/or (C) above).

Notwithstanding the foregoing conditions or anything herein to the contrary, the
only conditions precedent to the effectiveness of the New Incremental Term Loan
Commitments and the New Incremental Term Loans made pursuant thereto (all of
which shall be deemed to constitute Incremental Term Commitments and Incremental
Term Loans for purposes of this Agreement) shall be those conditions precedent
set forth in Section 4.02 and Section 7 of the First Omnibus Amendment. The New
Incremental Term Loan Commitments shall become effective on the New Incremental
Term Loan Closing Date.

(e)    Required Terms. The terms, provisions and documentation of the
Incremental Term Loans and Incremental Term Commitments or the Incremental
Revolving Loans and Incremental Revolving Credit Commitments, as the case may
be, of any Class, except as otherwise set forth herein, shall be as agreed
between among the Borrower, the Required Lenders and the applicable Incremental
Lenders or lenders providing such Incremental Commitments, as applicable. In any
event, except as otherwise agreed to by the Required Lenders:

(i)    the Incremental Term Loans (except as otherwise specified below in this
clause (i)):

(A)    (1) shall rank pari passu or junior (if secured) in right of payment and
of security with the Revolving Credit Loans and the Term Loans and (2)(x) shall
not be secured by any Lien on any property or asset of the Borrower or any
Guarantor that does not also secure the other Facilities and (y) shall not be
guaranteed by any Person other than the Guarantors under the other Facilities;

(B)    shall not mature earlier than the Maturity Date of the Initial Term Loans
outstanding at the time of incurrence of such Incremental Term Loans;

(C)    shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of Initial Term Loans;

(D)    subject to Section 2.14(e)(i)(B) and Section 2.14(e)(i)(C) above, shall
have a maturity date and amortization determined by the Borrower and the
applicable Incremental Term Lenders or other Additional Lenders;

(E)    may participate (x) on a pro rata basis, a less than pro rata basis or a
greater than pro rata basis in any voluntary prepayments of Term Loans hereunder
or (y) on a pro rata basis or less than a pro rata basis (but not on a greater
than pro rata

 

-137-



--------------------------------------------------------------------------------

basis (except for prepayments pursuant to Section 2.05(b)(iii)(B))) in any
mandatory prepayments of Term Loans hereunder, as specified in the applicable
Incremental Amendment or definitive documentation;

(F)    [reserved]; and

(G)     except for the New Incremental Term Loans, the other terms of any
Incremental Term Loans that are not consistent with the then existing Initial
Term Loans (other than pursuant to clauses (A) through (F) above and other than
call protection to be agreed between the Borrower and the applicable Incremental
Lenders) shall be no less favorable (taken as a whole) to the Lenders under the
then existing Initial Term Loans than those applicable to the then existing
Initial Term Loans or otherwise reasonably acceptable to the Administrative
Agent (except for (x) covenants or other provisions applicable only to periods
after the Maturity Date of the Initial Term Loans or any Indebtedness incurred
under this Section 2.14 existing at the time of incurrence of such Incremental
Term Loans, (y) any financial maintenance covenant to the extent such covenant
is also added for the benefit of the Lenders under any applicable existing
corresponding Facility and (z) covenants or other provisions conformed (or
added) in the Loan Documents pursuant to the related Incremental Amendment for
the benefit of the Lenders and that are more favorable to the Lenders).

(ii)    all material terms (other than pricing, maturity and fees) of any
Incremental Revolving Credit Commitments and Incremental Revolving Loans shall
be identical to the Revolving Credit Commitments and the Revolving Credit Loans,
other than the Maturity Date and as set forth in this Section 2.14(e)(ii) (with
immaterial terms being as agreed between the Borrower and the Incremental
Lenders providing such Incremental Revolving Credit Commitments or Incremental
Revolving Loans), which shall be subject to clauses (A) through (G) below;
provided that notwithstanding anything to the contrary in this Section 2.14 or
otherwise:

(A)    (1) any such Incremental Revolving Credit Commitments or Incremental
Revolving Loans shall rank pari passu in right of payment and of security with
the Revolving Credit Loans and the Term Loans and (2) (x) shall not be secured
by any Lien on any property or asset of the Borrower or any Guarantor that does
not also secure the Facilities and (y) shall not be guaranteed by any Person
other than the Guarantors under the Facilities;

(B)    any such Incremental Revolving Credit Commitments or Incremental
Revolving Loans shall not mature earlier than (or require mandatory commitment
reductions prior to) the Latest Revolving Maturity Date at the time of
incurrence of such Incremental Revolving Credit Commitments;

(C)    the borrowing and repayment (except for (1) payments of interest and fees
at different rates on Incremental Revolving Credit Commitments (and related
outstandings), (2) repayments required upon the maturity date of the Incremental
Revolving Credit Commitments and (3) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause
(E) below)) of Loans with

 

-138-



--------------------------------------------------------------------------------

respect to Incremental Revolving Credit Commitments after the associated
Incremental Facility Closing Date shall be made on a pro rata basis with all
other Revolving Credit Commitments on the Incremental Facility Closing Date;

(D)    subject to the provisions of Sections 2.03(m) and 2.04(g), to the extent
dealing with Swing Line Loans and Letters of Credit which mature or expire after
a maturity date when there exists Incremental Revolving Credit Commitments with
a longer maturity date, all Swing Line Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Credit Commitments on the Incremental
Facility Closing Date (and except as provided in Sections 2.03(m) and 2.04(g),
without giving effect to changes thereto on an earlier maturity date with
respect to Swing Line Loans and Letters of Credit theretofore incurred or
issued);

(E)    the permanent repayment of Revolving Credit Loans with respect to, and
termination of, Incremental Revolving Credit Commitments after the associated
Incremental Facility Closing Date shall be made on a pro rata basis with all
other Revolving Credit Commitments on the Incremental Facility Closing Date,
except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class;

(F)     any assignments and participations of Incremental Revolving Credit
Commitments and Incremental Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Credit
Commitments and Revolving Credit Loans on the Incremental Facility Closing Date;
and

(G)    Incremental Revolving Credit Commitments may constitute a separate
Class or Classes, as the case may be, of Commitments from the Classes
constituting the applicable Revolving Credit Commitments prior to the
Incremental Facility Closing Date; provided at no time shall there be Revolving
Credit Commitments hereunder (including Incremental Revolving Credit Commitments
and any original Revolving Credit Commitments) which have more than three
different Maturity Dates.

(iii)    the Effective Yield applicable to the Incremental Term Loans of each
Class shall be determined by the Borrower and the applicable Incremental Term
Lenders and shall be set forth in each applicable Incremental Amendment;
provided, however, that, with respect to any Incremental Term Loans that are
pari passu in right of payment and with respect to security with the Initial
Term Loans, the Effective Yield applicable to such Incremental Term Loans shall
not be greater than the applicable Effective Yield payable pursuant to the terms
of this Agreement as amended through the date of such calculation with respect
to Initial Term Loans, plus 50 basis points per annum unless the interest rate
(together with, as provided in the proviso below, the Eurocurrency Rate or Base
Rate floor) with respect to the Initial Term Loans is increased so as to cause
the then applicable Effective Yield under this Agreement on the Initial Term
Loans to equal the Effective Yield then applicable to the Incremental Term Loans
minus 50 basis points; provided if such Incremental Term Loan includes a
Eurocurrency Rate floor greater than

 

-139-



--------------------------------------------------------------------------------

1.00% per annum or a Base Rate floor greater than 2.00% per annum, such
differential between the Eurocurrency Rate or Base Rate floors shall be equated
to the applicable Effective Yield for purposes of determining whether an
increase to the interest rate margin under the Initial Term Loans shall be
required, but only to the extent an increase in the Eurocurrency Rate or Base
Rate floor in the Initial Term Loans would cause an increase in the interest
rate then in effect thereunder, and in such case, the Eurocurrency Rate or Base
Rate floor (but not the interest rate margin) applicable to the Initial Term
Loans shall be increased to the extent of such differential between the
Eurocurrency Rate or Base Rate floors.

(f)    Incremental Amendment. Commitments in respect of Incremental Term Loans
and Incremental Revolving Credit Commitments shall become Commitments (or in the
case of an Incremental Revolving Credit Commitment to be provided by an existing
Revolving Credit Lender, an increase in such Lender’s applicable Revolving
Credit Commitment), under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, the Required Lenders and each Incremental
Lender providing such Commitments and the Administrative Agent. The Incremental
Amendment may, without the consent of any other Loan Party, Agent or Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.14. The Borrower
will use the proceeds of the Incremental Term Loans and Incremental Revolving
Credit Commitments as determined by the Borrower and the Lenders providing such
Incremental Term Loans and Incremental Revolving Credit Commitments. No Lender
shall be obligated to provide any Incremental Term Loans or Incremental
Revolving Credit Commitments, unless it so agrees. To the extent reasonably
requested by the Administrative Agent, the Administrative Agent shall have
received customary legal opinions, board resolutions, officers’ certificates
and/or reaffirmation agreements. The Incremental Term Loans made pursuant to any
Term Loan Increase shall be added to (and form part of) each Borrowing of
outstanding Term Loans under the respective Class so incurred on a pro rata
basis (based on the principal amount of each Borrowing) so that each Lender
under such Class will participate proportionately in each then outstanding
Borrowing of Term Loans under such Class.

(g)    Reallocation of Revolving Credit Exposure. Upon any Incremental Facility
Closing Date on which Incremental Revolving Credit Commitments are effected
through (I) an increase in the Revolving Credit Commitments pursuant to this
Section 2.14, (a) if the increase relates to the Revolving Credit Facility, each
of the Revolving Credit Lenders shall assign to each of the Incremental
Revolving Credit Lenders, and each of the Incremental Revolving Credit Lenders
shall purchase from each of the Revolving Credit Lenders, at the principal
amount thereof, such interests in the Incremental Revolving Loans outstanding on
such Incremental Facility Closing Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Credit
Loans will be held by existing Revolving Credit Lenders and Incremental
Revolving Credit Lenders ratably in accordance with their Revolving Credit
Commitments after giving effect to the addition of such Incremental Revolving
Credit Commitments to the Revolving Credit Commitments, (b) each Incremental
Revolving Credit Commitment shall be deemed for all purposes a Revolving Credit
Commitment and each Loan made thereunder shall be deemed, for all purposes, a
Revolving Credit Loan and

 

-140-



--------------------------------------------------------------------------------

(c) each Incremental Revolving Credit Lender shall become a Lender with respect
to the Incremental Revolving Credit Commitments and all matters relating thereto
and (II) the establishment of a new Class of revolving credit commitments
pursuant to this Section 2.14, (a) if, on such date, there are any revolving
loansRevolving Credit Loans under any Revolving Credit Facility then
outstanding, such revolving loansRevolving Credit Loans shall be prepaid from
the proceeds of a new Borrowing of the Incremental Revolving Loans under such
new Class of Incremental Revolving Credit Commitments in such amounts as shall
be necessary in order that, after giving effect to such Borrowing and all such
related prepayments, all revolving credit loans under all Revolving Credit
Facilities will be held by all Lenders under the Revolving Credit Facilities
(including Incremental Revolving Credit Lenders) ratably in accordance with
their revolving credit commitments under all Revolving Credit Facilities (after
giving effect to the establishment of such Incremental Revolving Credit
Commitments) and (b) there shall be an automatic adjustment to the
participations hereunder in Letters of Credit and Swing Line Loans held by each
Lender under the Revolving Credit Facilities so that each such Lender shares
ratably in such participations in accordance with their revolving credit
commitments under all Revolving Credit Facilities (after giving effect to the
establishment of such Incremental Revolving Credit Commitments). The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

(h)    This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01
to the contrary.

SECTION 2.15    Refinancing Amendments

(a)    On one or more occasions after the Closing Date, the Borrower may obtain,
from any Lender or any Additional Refinancing Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Term Loans and
the Revolving Credit Loans (or unused Revolving Credit Commitments) then
outstanding under this Agreement (which for purposes of this Section 2.15(a)
will be deemed to include any then outstanding Refinancing Term Loans or
Incremental Term Loans), in the form of Refinancing Term Loans, Refinancing Term
Commitments, Refinancing Revolving Credit Commitments or Refinancing Revolving
Credit Loans pursuant to a Refinancing Amendment; provided that notwithstanding
anything to the contrary in this Section 2.15 or otherwise, (1) the borrowing
and repayment (except for (A) payments of interest and fees at different rates
on Refinancing Revolving Credit Commitments (and related outstandings), (B)
repayments required upon the maturity date of the Refinancing Revolving Credit
Commitments and (C) repayment made in connection with a permanent repayment and
termination of commitments (subject to clause (3) below)) of Loans with respect
to Refinancing Revolving Credit Commitments after the date of obtaining any
Refinancing Revolving Credit Commitments shall be made on a pro rata basis with
all other Revolving Credit Commitments, (2) subject to the provisions of
Sections 2.03(m) and 2.04(g) to the extent dealing with Swing Line Loans and
Letters of Credit which mature or expire after a maturity date when there exist
Extended Revolving Credit Commitments with a longer maturity date, all Swing
Line Loans and Letters of Credit shall be participated on a pro rata basis by
all Lenders with Commitments in accordance with their percentage of the
Revolving Credit Commitments (and except as provided in Sections 2.03(m) and
2.04(g), without giving effect to changes thereto

 

-141-



--------------------------------------------------------------------------------

on an earlier maturity date with respect to Swing Line Loans and Letters of
Credit theretofore incurred or issued), (3) the permanent repayment of Revolving
Credit Loans with respect to, and termination of, Refinancing Revolving Credit
Commitments after the date of obtaining any Refinancing Revolving Credit
Commitments shall be made on a pro rata basis with all other Revolving Credit
Commitments, except that the Borrower shall be permitted to permanently repay
and terminate commitments of any such Class on a better than a pro rata basis as
compared to any other Class with a later maturity date than such Class and
(4) assignments and participations of Refinancing Revolving Credit Commitments
and Refinancing Revolving Credit Loans shall be governed by the same assignment
and participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans. No Lender shall be obligated to provide any Credit
Agreement Refinancing Indebtedness, unless it so agrees.

(b)    The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction of such conditions as the Borrower, the Administrative Agent and
the Lenders (including any Additional Refinancing Lenders) party thereto shall
agree.

(c)    EachUnless otherwise agreed by the Required Lenders, each issuance of
Credit Agreement Refinancing Indebtedness under Section 2.15(a) shall be in an
aggregate principal amount that is (x) not less than $10,000,000 and (y) an
integral multiple of $1,000,000 in excess thereof.

(d)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) make such other
changes to this Agreement and the other Loan Documents consistent with the
provisions and intent of the third paragraph of Section 10.01 (without the
consent of the Required Lenders called for therein) and (iii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.15, and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Refinancing Amendment.

(e)    This Section 2.15 shall supersede any provisions in Section 2.13 or 10.01
to the contrary.

(f)     In addition, with respect to any Refinancing Term Loans that are pari
passu in right of payment and with respect to security with the Initial Term
Loans or the New Incremental Term Loans, the Effective Yield applicable to such
Refinancing Term Loans shall not be greater than the applicable Effective Yield
payable pursuant to the terms of this Agreement as amended through the date of
such calculation with respect to Initial Term Loans and the New Incremental Term
Loans, plus 50 basis points per annum unless the interest rate (together with,
as provided in the proviso below, the Eurocurrency Rate or Base Rate floor) with
respect to the Initial Term Loans and the New Incremental Term Loans is
increased so as to cause the then applicable Effective Yield under this
Agreement on the Initial Term Loans and the New Incremental Term Loans to equal
the Effective Yield then applicable to the Refinancing Term Loans minus 50 basis
points; provided if such Refinancing Term Loan includes a

 

-142-



--------------------------------------------------------------------------------

Eurocurrency Rate floor greater than 1.00% per annum or a Base Rate floor
greater than 2.00% per annum, such differential between the Eurocurrency Rate or
Base Rate floors shall be equated to the applicable Effective Yield for purposes
of determining whether an increase to the interest rate margin under the Initial
Term Loans and the New Incremental Term Loans shall be required, but only to the
extent an increase in the Eurocurrency Rate or Base Rate floor in the Initial
Term Loans and the New Incremental Term Loans would cause an increase in the
interest rate then in effect thereunder, and in such case, the Eurocurrency Rate
or Base Rate floor (but not the interest rate margin) applicable to the Initial
Term Loans and the New Incremental Term Loans shall be increased to the extent
of such differential between the Eurocurrency Rate or Base Rate floors.

SECTION 2.16    Extension of Term Loans; Extension of Revolving Credit Loans

(a)    Extension of Term Loans. (a) Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Request”)
made from time to time by the Borrower to all Lenders of any Class of Term Loans
or any Class of Revolving Credit Commitments, in each case on a pro rata basis
(based on the aggregate outstanding principal amount of the respective Term
Loans or Revolving Credit Commitments of the applicable Class) and on the same
terms to each such Lender, the Borrower is hereby permitted to consummate from
time to time Extension Amendments with individual Lenders that accept the terms
contained in such Extension OffersRequests to extend the maturity date of each
such Lender’s Term Loans and/or Revolving Credit Commitments of the applicable
Class and otherwise modify the terms of such Term Loans and/or Revolving Credit
Commitments pursuant to the terms of the relevant Extension OfferRequest
(including, without limitation, by increasing the interest rate or fees payable
in respect of such Term Loans and/or Revolving Credit Commitments (and related
outstandings), modifying the amortization schedule in respect of such Lender’s
Term Loans and/or modifying any prepayment premium or call protection in respect
of such Lender’s Term Loans) (each, an “Extension,” and each Class of Extended
Term Loans being a separate Class of Term Loans from the Class of Term Loans
from which they were converted, and any Extended Revolving Credit Commitments
shall constitute a separate Class of Revolving Credit Commitments from the
Class of Revolving Credit Commitments from which they were converted, it being
understood that an Extension may be in the form of an increase in the amount of
any outstanding Class of Term Loans or Revolving Credit Commitments otherwise
satisfying the criteria set forth below), so long as the following terms are
satisfied: (i) except as to interest rates, fees and final maturity (which shall
be determined by the Borrower and set forth in the relevant Extension
OfferRequest), the Revolving Credit Commitment of any Revolving Credit Lender
that agrees to an extension with respect to such Revolving Credit Commitment
extended pursuant to an Extension (an “Extended Revolving Credit Commitment”),
and the related outstandings, shall be a Revolving Credit Commitment (or related
outstandings, as the case may be) with the same terms as the original Class of
Revolving Credit Commitments (and related outstandings); provided that at no
time shall there be Revolving Credit Commitments hereunder (including Extended
Revolving Credit Commitments and any original Revolving Credit Commitments)
which have more than three different maturity dates, (ii) except as to interest
rates, fees, amortization, final maturity date, premium, required prepayment
dates and participation in prepayments (which shall, subject to immediately
succeeding clauses (iii), (iv) and (v), be determined by the Borrower and set
forth in the relevant Extension OfferRequest), the Term Loans of any Term Lender
that agrees to an extension with

 

-143-



--------------------------------------------------------------------------------

respect to such Term Loans extended pursuant to any Extension (“Extended Term
Loans”) shall have the same terms as the Class of Term Loans subject to such
Extension OfferRequest; provided that at no time shall there be Term Loans
hereunder (including Extended Term Loans and any original Term Loans) which have
more than three different maturity dates, (iii) the Weighted Average Life to
Maturity of any Extended Term Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Term Loans extended thereby, (iv) any
Extended Term Loans may participate (x) on a pro rata basis, greater than pro
rata or a less than pro rata basis in any voluntary repayments or prepayments
hereunder and (y) on a pro rata basis or a less than pro rata basis (but not
greater than a pro rata basis) in any mandatory repayments or prepayments
hereunder, in each case as specified in the respective Extension OfferRequest,
(v) if the aggregate principal amount of the Class of Term Loans (calculated on
the face amount thereof) or Revolving Credit Commitments, as the case may be, in
respect of which Term Lenders or Revolving Credit Lenders, as the case may be,
shall have accepted the relevant Extension OfferRequest shall exceed the maximum
aggregate principal amount of Term Loans or Revolving Credit Commitments of such
Class, as the case may be, offered to be extended by the Borrower pursuant to
such Extension OfferRequest, then the Term Loans or Revolving Credit Commitments
of such Class, as the case may be, of such Term Lenders or Revolving Credit
Lenders, as the case may be, shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Term Lenders or Revolving Credit Lenders, as
the case may be, have accepted such Extension OfferRequest, (vi) all
documentation in respect of such Extension shall be consistent with the
foregoing and (vii) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrower. No Lender shall be obligated to extend
its Term Loans or Revolving Credit Commitments unless it so agrees.

(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section 2.16, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.05 and (ii) no
Extension OfferRequest is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension
OfferRequest in the Borrower’s sole discretion and may be waived by the
Borrower) of Term Loans or Revolving Credit Commitments (as applicable) of any
or all applicable Classes be tendered. The Administrative Agent and the Lenders
hereby consent to the transactions contemplated by this Section 2.16 (including,
for the avoidance of doubt, payment of any interest, fees or premium in respect
of any Extended Term Loans and/or Extended Revolving Credit Commitments on the
such terms as may be set forth in the relevant Extension OfferRequest) and
hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 2.05, 2.12, 2.13 and 10.01) or any other Loan
Document that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section 2.16.

(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Credit Commitments (or a portion thereof) and (B) with respect to any Extension
of any Class of Revolving Credit Commitments, the consent of the relevant L/C
Issuer and Swing Line Lender (if such L/C Issuer

 

-144-



--------------------------------------------------------------------------------

or Swing Line Lender is being requested to issue letters of credit or make swing
line loans with respect to the Class of Extended Revolving Credit Commitments).
All Extended Term Loans, Extended Revolving Credit Commitments and all
obligations in respect thereof shall be Loan Obligations under this Agreement
and the other Loan Documents that are secured by the Collateral on a pari passu
basis with all other applicable Loan Obligations under this Agreement and the
other Loan Documents. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents (each such amendment, an “Extension Amendment”) with the Borrower
as may be necessary in order to establish new Classes in respect of Revolving
Credit Commitments or Term Loans so extended and such technical amendments as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower in connection with the establishment of such new Classes,
in each case on terms consistent with this Section 2.16. The effectiveness of
any Extension Amendment shall be subject to the satisfaction of such conditions
as the Borrower, the Administrative Agent and the Lenders party thereto shall
agree. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extension Amendment. Without limiting the foregoing, in
connection with any Extensions the respective Loan Parties shall (at their
expense) amend (and the Administrative Agent is hereby directed to amend) any
Mortgage that has a maturity date prior to the then Latest Maturity Date so that
such maturity date is extended to the then Latest Maturity Date (or such later
date as may be advised by local counsel to the Administrative Agent).

(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent the applicable Extension Request at least five (5) Business
Days’ (or such shorter period as may be agreed by the Administrative Agent)
prior to the date on which Lenders are requested to respond, and shall agree to
such procedures (including, without limitation, regarding timing, rounding and
other adjustments and to ensure reasonable administrative management of the
credit facilities hereunder after such Extension), if any, as may be established
by, or acceptable to, the Administrative Agent, in each case acting reasonably
to accomplish the purposes of this Section 2.16.

SECTION 2.17    Defaulting Lenders

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the L/C Issuer or Swing Line Lender

 

-145-



--------------------------------------------------------------------------------

hereunder; third, if so determined by the Administrative Agent or requested by
the L/C Issuer or Swing Line Lender, to be held as Cash Collateral for future
funding obligations of that Defaulting Lender of any participation in any Swing
Line Loan or Letter of Credit; fourth, as the Borrower may request (so long as
no Default or Event of Default has occurred and is continuing), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as reasonably determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default has occurred and is continuing, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments under the
applicable Facility without giving effect to Section 2.17(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit fees as provided in Section 2.03(h).

(iv)    Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 or 2.04, the Pro Rata Share of each Non-Defaulting Lender’s
Revolving Credit Loans and L/C Obligations shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided that the aggregate
obligation of each Non-Defaulting Lender under a Revolving Credit Facility to
acquire, refinance or fund participations in Letters of Credit or Swing

 

-146-



--------------------------------------------------------------------------------

Line Loans shall not exceed the positive difference, if any, of (1) the
Commitment of that Non-Defaulting Lender under such Revolving Credit Facility
minus (2) the sum of (A) the aggregate Outstanding Amount of the Revolving
Credit Loan, (B) the aggregate Outstanding Amount of the Pro Rata Share of the
L/C Obligations and (C) the aggregate Outstanding Amount of the Pro Rata Share
of the Swing Line Loans, in each case, under such Revolving Credit Facility of
that Revolving Credit Lender. Subject to Section 10.22, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Share (without giving effect to Section 2.17(a)(iv)), whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

SECTION 2.18    Permitted Debt Exchanges

(a)    Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower, the Borrower may from time to time following
the Closing Date consummate one or more exchanges of Term Loans for Permitted
Debt Exchange Notes (each such exchange a “Permitted Debt Exchange”), so long as
the following conditions are satisfied: (i) no Event of Default shall have
occurred and be continuing at the time the final offering document in respect of
a Permitted Debt Exchange Offer is delivered to the relevant Lenders, (ii) the
aggregate principal amount (calculated on the face amount thereof) of Term Loans
exchanged shall equal no more than the aggregate principal amount (calculated on
the face amount thereof) of Permitted Debt Exchange Notes issued in exchange for
such Term Loans; provided that the aggregate principal amount of the Permitted
Debt Exchange Notes may include accrued interest and premium (if any) under the
Term Loans exchanged and underwriting discounts, fees, commissions and expenses
in connection with the issuance of such Permitted Debt Exchange Notes, (iii) the
aggregate principal amount (calculated on the face amount thereof) of all Term
Loans exchanged under each applicable Class by the Borrower pursuant to any
Permitted Debt Exchange shall automatically be cancelled and retired by the
Borrower on the date of the settlement thereof (and, if requested by the
Administrative Agent, any applicable

 

-147-



--------------------------------------------------------------------------------

exchanging Lender shall execute and deliver to the Administrative Agent an
Assignment and Assumption, or such other form as may be reasonably requested by
the Administrative Agent, in respect thereof pursuant to which the respective
Lender assigns its interest in the Term Loans being exchanged pursuant to the
Permitted Debt Exchange to the Borrower for immediate cancellation), (iv) if the
aggregate principal amount of all Term Loans of a given Class (calculated on the
face amount thereof) tendered by Lenders in respect of the relevant Permitted
Debt Exchange Offer (with no Lender being permitted to tender a principal amount
of Term Loans which exceeds the principal amount thereof of the applicable
Class actually held by it) shall exceed the maximum aggregate principal amount
of Term Loans of such Class offered to be exchanged by the Borrower pursuant to
such Permitted Debt Exchange Offer, then the Borrower shall exchange Term Loans
subject to such Permitted Debt Exchange Offer tendered by such Lenders ratably
up to such maximum amount based on the respective principal amounts so tendered,
(v) all documentation in respect of such Permitted Debt Exchange shall be
consistent with the foregoing, and all written communications generally directed
to the Lenders in connection therewith shall be in form and substance consistent
with the foregoing and made in consultation with the Borrower and the Auction
Agent, and (vi) any applicable Minimum Tender Condition shall be satisfied.

(b)    With respect to all Permitted Debt Exchanges effected by any of the
Borrower pursuant to this Section 2.18, (i) such Permitted Debt Exchanges (and
the cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.05, and (ii) such Permitted Debt Exchange Offer shall be made for not
less than $10,000,000 in aggregate principal amount of Term Loans; provided that
subject to the foregoing clause (ii) the Borrower may at its election specify as
a condition (a “Minimum Tender Condition”) to consummating any such Permitted
Debt Exchange that a minimum amount (to be determined and specified in the
relevant Permitted Debt Exchange Offer in the Borrower’s discretion) of Term
Loans of any or all applicable Classes be tendered.

(c)    In connection with each Permitted Debt Exchange, the Borrower and the
Auction Agent shall mutually agree to such procedures as may be necessary or
advisable to accomplish the purposes of this Section 2.18 and without conflict
with Section 2.18(d); provided that the terms of any Permitted Debt Exchange
Offer shall provide that the date by which the relevant Lenders are required to
indicate their election to participate in such Permitted Debt Exchange shall be
not less than a reasonable period (in the discretion of the Borrower and the
Auction Agent) of time following the date on which the Permitted Debt Exchange
Offer is made.

(d)    The Borrower shall be responsible for compliance with, and hereby agrees
to comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) none of the
Auction Agent, the Administrative Agent nor any Lender assumes any
responsibility in connection with the Borrower’s compliance with such laws in
connection with any Permitted Debt Exchange and (y) each Lender shall be solely
responsible for its compliance with any applicable “insider trading” laws and
regulations to which such Lender may be subject under the Exchange Act.

 

-148-



--------------------------------------------------------------------------------

ARTICLE 3

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

SECTION 3.01 Taxes

(a) Except as provided in this Section 3.01, any and all payments made by or on
account of the Borrower (the term Borrower under Article 3 being deemed to
include any Subsidiary for whose account a Letter of Credit is issued) or any
Guarantor under any Loan Document shall be made free and clear of and without
deduction for any Taxes, except to the extent required by any Laws. If the
Borrower, any Guarantor or other applicable withholding agent shall be required
by any Laws to deduct any Taxes from or in respect of any sum payable under any
Loan Document to any Agent or any Lender, (i) if the Tax in question is an
Indemnified Tax or Other Tax, the sum payable by the Borrower or any Guarantor
shall be increased as necessary so that after all required deductions for
Indemnified Taxes or Other Taxes have been made (including deductions applicable
to additional sums payable under this Section 3.01), each Lender (or, in the
case of a payment made to an Agent for its own account, such Agent) receives an
amount equal to the sum it would have received had no such deductions for
Indemnified Taxes or Other Taxes been made, (ii) the applicable withholding
agent shall make such deductions, (iii) the applicable withholding agent shall
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable Laws, and (iv) within thirty (30) days
after the date of such payment (or, if receipts or evidence are not available
within thirty (30) days, as soon as possible thereafter), if the Borrower or any
Guarantor is the applicable withholding agent, it shall furnish to such Agent or
Lender (as the case may be) the original or a certified copy of a receipt
evidencing payment thereof or other evidence acceptable to such Agent or Lender.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary Taxes and any other excise, property, intangible or
mortgage recording Taxes, imposed by any Governmental Authority, which arise
from any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document excluding, in each case, any such Tax imposed as a result of an
Agent or Lender’s Assignment and Assumption, grant of a participation, transfer
or assignment to or designation of a new applicable Lending Office or other
office for receiving payments under any Loan Document (collectively, “Assignment
Taxes”) if such Assignment Tax is imposed as a result of a present or former
connection of the assignor or assignee with the jurisdiction imposing such
Assignment Tax (other than any connection arising from executing, delivering,
being a party to, engaging in any transactions pursuant to, performing its
obligations under, receiving payments under, and/or enforcing or receiving or
perfecting a security interest under any Loan Document), except for Assignment
Taxes resulting from assignment or participation that is requested or required
in writing by the Borrower (all such non-excluded taxes described in this
Section 3.01(b) being hereinafter referred to as “Other Taxes”).

(c) The Borrower and each Guarantor agree to indemnify each Agent and each
Lender, within 10 days after demand therefor, for (i) the full amount of
Indemnified Taxes and Other Taxes paid or payable by such Agent or such Lender
(including Indemnified Taxes or Other Taxes imposed on or attributable to
amounts payable under this Section 3.01) and (ii) any

 

-149-



--------------------------------------------------------------------------------

expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the Governmental Authority. A
certificate as to the amount of such payment or liability prepared in good faith
and delivered by such Agent or Lender (or by an Agent on behalf of such Lender),
accompanied by a written statement thereof setting forth in reasonable detail
(provided that the Lender need not be required to disclose any price sensitive
or confidential information or to the extent prohibited by law or regulation)
the basis and calculation of such amounts shall be conclusive absent manifest
error.

(d) Each Lender and Agent shall, at such times as are reasonably requested by
the Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by Law or reasonably
requested by the Borrower or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, any applicable
withholding Tax with respect to any payments to be made to such Lender or Agent
under the Loan Documents. Each such Lender and Agent shall, whenever a lapse in
time or change in circumstances renders such documentation (including any
specific documentation required below in this Section 3.01(d)) obsolete, expired
or inaccurate in any material respect, deliver promptly and on or before the
date such documentation expires, becomes obsolete or inaccurate to the Borrower
and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its inability to do so. In addition, each Lender shall, at
such times as are reasonably requested by the Borrower or the Administrative
Agent, provide the Borrower and the Administrative Agent with such other
documentation prescribed by Law or reasonably requested by the Borrower or
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether such Lender or Agent is subject to backup withholding or
information reporting requirements. Notwithstanding any other provision of this
Section 3.01(d), a Lender or an Agent shall not be required to deliver any form
pursuant to this Section 3.01(d) that such Lender or such Agent is not legally
eligible to deliver. Without limiting the foregoing:

(i) Each Lender that is a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) two properly completed and duly signed original copies
of Internal Revenue Service Form W-9 certifying that such Lender is exempt from
federal backup withholding.

(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) whichever of the following is applicable:

(A) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN or Form W-8BEN-E (or any successor forms) claiming
eligibility for the benefits of an income tax treaty to which the United States
is a party,

 

-150-



--------------------------------------------------------------------------------

(B) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (A) a certificate substantially in
the form of Exhibit G hereto (any such certificate a “United States Tax
Compliance Certificate”) and (B) two properly completed and duly signed original
copies of Internal Revenue Service Form W-8BEN or Form W-8BEN-E (or any
successor forms),

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or has sold a participation), Internal Revenue Service
Form W-8IMY (or any successor forms) of the Lender, accompanied by a Form
W-8ECI, Form W-8BEN, Form W-8BEN-E, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY or any other required information from each beneficial
owner, as applicable (provided that, if the Lender is a partnership (and not a
participating Lender) and if one or more direct or indirect partners are
claiming the portfolio interest exemption, the United States Tax Compliance
Certificate may be provided by such Lender on behalf of such direct or indirect
partner(s)), or

(E) two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, United States federal withholding tax on any payments to such Lender under
the Loan Documents.

(iii) Each Agent that is a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent two properly completed and duly signed original copies of
Internal Revenue Service Form W-9 with respect to fees received on its own
behalf, certifying that such Agent is exempt from federal backup withholding.

(iv) Each Agent that is not a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent two properly completed and duly signed original copies of
Internal Revenue Service Form W-8ECI with respect to fees received on its own
behalf.

(v) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Laws and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Laws and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has or has not complied with such Person’s obligations under
FATCA and, if necessary, to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 3.01(d)(v), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

-151-



--------------------------------------------------------------------------------

(e) Any Lender or Agent claiming any additional amounts payable pursuant to this
Section 3.01 shall use its commercially reasonable efforts (subject to such
Lender’s or Agent’s overall internal policies of general application and legal
and regulatory restrictions) to mitigate or reduce the additional amounts
payable, which commercially reasonable efforts may include a change in the
jurisdiction of its Lending Office (or any other measures reasonably requested
by the Borrower) if such a change or other measures would reduce any such
additional amounts (or any similar amount that may thereafter accrue) and would
not, in the sole determination of such Lender, result in any unreimbursed cost
or expense or be otherwise materially disadvantageous to such Lender.

(f) If any Lender or Agent determines, in its sole discretion exercised in good
faith, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by a Loan Party pursuant to this Section 3.01, it shall promptly remit such
refund to such Loan Party (but only to the extent of indemnification or
additional amounts paid by the Loan Party under this Section 3.01 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of the Lender or Agent, as the case
may be, and without interest (other than any interest paid by the relevant
taxing authority with respect to such refund net of any Taxes payable by any
Agent or Lender on such interest); provided that the Loan Parties, upon the
request of the Lender or Agent, as the case may be, agree promptly to return
such refund (plus any penalties, interest or other charges imposed by the
relevant taxing authority) to such party in the event such party is required to
repay such refund to the relevant taxing authority. This Section 3.01 shall not
be construed to require any Agent or any Lender to make available its tax
returns (or any other information relating to Taxes that it deems confidential)
to any Loan Party or any other person.

(g) For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 3.01, include any L/C Issuer and any Swing Line Lender.

(h) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans or EURIBOR Loans, as applicable, or to determine or
charge interest rates based upon the Eurocurrency Rate or EURIBOR, as
applicable, or any Governmental Authority has imposed material restrictions on
the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, in each case after the Closing Date
then, on written notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans or EURIBOR Loans, as applicable, or to convert Base Rate
Loans to Eurocurrency Rate Loans shall be suspended until such Lender notifies
the

 

-152-



--------------------------------------------------------------------------------

Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall
promptly following written demand from such Lender (with a copy to the
Administrative Agent), prepay all EURIBOR Loans and, if applicable, convert all
applicable Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or promptly, if
such Lender may not lawfully continue to maintain such Eurocurrency Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted and all amounts due, if any, in
connection with such prepayment or conversion under Section 3.05. Each Lender
agrees to use commercially reasonable efforts (subject to such Lender’s overall
internal policies of general application and legal and regulatory restrictions)
to designate a different Lending Office if such designation will avoid the need
for such notice, will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender and would not, in the sole
determination of such Lender, result in any unreimbursed cost or expense or be
otherwise materially disadvantageous to such Lender.

SECTION 3.03 Inability to Determine Rates.

(a) If the Administrative Agent or the Required Lenders determine (which
determination shall be conclusive and binding upon the Borrower) after the
Closing Date (i) that for any reason adequate and reasonable means do not exist
for determining the applicable Eurocurrency Rate or EURIBOR, as applicable, for
any requested Interest Period with respect to a proposed Eurocurrency Rate Loan,
or (ii) that the Eurocurrency Rate or EURIBOR, as applicable, for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan or EURIBOR
Loan, as applicable, does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, or that Dollar deposits are not being offered to
banks in the London interbank eurodollar, or other applicable market for the
applicable amount and the Interest Period of such Eurocurrency Rate Loan or
EURIBOR Loan, as applicable, the Administrative Agent will promptly so notify
the Borrower in writing and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurocurrency Rate Loans or EURIBOR Loans, as
applicable, or to convert Base Rate Loans to Eurocurrency Rate Loans shall be
suspended and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case, until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of such Eurocurrency Rate Loans or, failing that,
will be deemed to have converted such request, if applicable, into a request for
a Borrowing of Base Rate Loans in the amount specified therein.

(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Required Lenders notify the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined, that:

(i) adequate and reasonable means do not exist for ascertaining the Eurocurrency
Rate or EURIBOR, as applicable, for any requested Interest Period, including,
without limitation, because the screen rate used by the Administrative Agent
pursuant to the definition of “Eurocurrency Rate” or “EURIBOR”, as applicable,
is not available or published on a current basis and such circumstances are
unlikely to be temporary; or

 

-153-



--------------------------------------------------------------------------------

(ii) the supervisor for the administrator of the Eurocurrency Rate or EURIBOR,
as applicable, or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Eurocurrency Rate or EURIBOR, as applicable, or the screen rate
used by the Administrative Agent pursuant to the definition of “Eurocurrency
Rate” or “EURIBOR”, respectively, shall no longer be made available, or used for
determining the interest rate of loans (such specific date, the “Scheduled
Unavailability Date”),

then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace the Eurocurrency Rate or
EURIBOR, as applicable, with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein) that has been broadly accepted by the syndicated loan market in the
United States in lieu of the Eurocurrency Rate or EURIBOR, as applicable. (any
such proposed rate, a “Successor Rate”), together with any proposed Successor
Rate Conforming Changes and, notwithstanding anything to the contrary in
Section 10.01, any such amendment shall become effective at 5:00 p.m. (New York
time) on the fifth Business Day after the Administrative Agent shall have posted
such proposed amendment to all Lenders and the Borrower unless, prior to such
time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent notice that such Required Lenders do not accept such
amendment.

If no Successor Rate has been determined and the circumstances under clause
(b)(i) above exist, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans or EURIBOR Loans, as applicable, shall be suspended, (to
the extent of the affected Eurocurrency Rate Loans or EURIBOR Loans, as
applicable, or Interest Periods). Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of Eurocurrency Loans, conversion to
or continuation of Eurocurrency Loans (to the extent of the affected
Eurocurrency Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

SECTION 3.04 Increased Cost and Reduced Return; Capital Adequacy; Eurocurrency
Rate Loan Reserves; EURIBOR Reserves

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
Closing Date, or such Lender’s compliance therewith, there shall be any material
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining any Eurocurrency Rate Loans or EURIBOR Loans or (as the case may be)
issuing or participating in Letters of Credit, or a material reduction in the
amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this Section 3.04(a) any such increased
costs or reduction in amount resulting from (i) Indemnified Taxes or Other Taxes
indemnified pursuant to Section 3.01, or any Taxes excluded from the definition
of (x) “Indemnified Taxes” or (y) “Other Taxes”, or (ii) reserve requirements
contemplated by Section 3.04(c)) and the result of any of the foregoing

 

-154-



--------------------------------------------------------------------------------

shall be to increase the cost to such Lender of making or maintaining the
Eurocurrency Rate Loan or EURIBOR Loans, as applicable (or of maintaining its
obligations to make any Loan), or to reduce in any material respect the amount
of any sum received or receivable by such Lender, then from time to time within
15 Business Days after written demand by such Lender setting forth in reasonable
detail (provided that the Lender need not be required to disclose any price
sensitive or confidential information or to the extent prohibited by law or
regulation) such increased costs (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction. Notwithstanding anything herein to the
contrary, for all purposes under this Agreement, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a change in
Law, regardless of the date enacted, adopted or issued; provided that the
applicable Lender is imposing such charges on other similarly situated borrowers
under comparable credit facilities; provided, further, that any such payments
due to increased costs from market disruption shall be limited to circumstances
generally affecting the banking market.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity requirements or any change therein or in the
interpretation thereof, in each case after the Closing Date, or compliance by
such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any company controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time promptly following written
demand of such Lender setting forth in reasonable detail (provided that the
Lender need not be required to disclose any price sensitive or confidential
information or to the extent prohibited by law or regulation) the charge and the
calculation of such reduced rate of return (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such reduction within 15 Business Days after receipt of such demand.
Notwithstanding anything herein to the contrary, for all purposes under this
Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a change in Law, regardless of the date enacted,
adopted or issued; provided that the applicable Lender is imposing such charges
on other similarly situated borrowers under comparable credit facilities;
provided, further, that any such payments due to increased costs from market
disruption shall be limited to circumstances generally affecting the banking
market.

 

-155-



--------------------------------------------------------------------------------

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each applicable Eurocurrency Rate Loan or EURIBOR
Loan, as the case may be, of the Borrower equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of any Eurocurrency Rate Loans or EURIBOR Loans of
the Borrower, as the case may be, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error) which in each case shall be due and
payable on each date on which interest is payable on such Loan; provided the
Borrower shall have received at least fifteen (15) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest or cost from such
Lender. If a Lender fails to give notice fifteen (15) days prior to the relevant
Interest Payment Date, such additional interest or cost shall be due and payable
fifteen (15) days from receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
(subject to such Lender’s overall internal policies of general application and
legal and regulatory restrictions) to designate another Lending Office for any
Loan or Letter of Credit affected by such event; provided that such efforts are
made on terms that, in the commercially reasonable judgment of such Lender,
cause such Lender and its Lending Office(s) to suffer no material economic,
legal or regulatory disadvantage and would not, in the sole determination of
such Lender, result in any unreimbursed cost or expense or be otherwise
materially disadvantageous to such Lender; provided, further, that nothing in
this Section 3.04(e) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Lender pursuant to Section 3.04(a), (b), (c) or
(d).

(f) For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 3.04, include any L/C Issuer and any Swing Line Lender.

SECTION 3.05 Funding Losses. Promptly following written demand of any Lender
(with a copy to the Administrative Agent) from time to time, which demand shall
set forth in reasonable detail (provided that the Lender need not be required to
disclose any price sensitive or confidential information or to the extent
prohibited by law or regulation) the basis for requesting such amount, the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense (excluding loss of anticipated profits and
calculated without giving effect to any interest rate floor) actually incurred
by it as a result of:

 

-156-



--------------------------------------------------------------------------------

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan or EURIBOR Loan of the Borrower on a day other than the last day of the
Interest Period for such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan or EURIBOR Loan of the Borrower on the date or in the amount notified
by the Borrower;

including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan or EURIBOR Loan, as the case may be, made by it at the Eurocurrency
Rate or EURIBOR, as applicable, for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market or European interbank
market, as applicable, for a comparable amount and for a comparable period,
whether or not such Eurocurrency Rate Loan or EURIBOR Loan was in fact so
funded.

SECTION 3.06 Matters Applicable to All Requests for Compensation

(a) Any Agent or any Lender claiming compensation under this Article 3 shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable and customary averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.02, 3.03
or 3.04, the Borrower shall not be required to compensate such Lender for any
amount incurred if such Lender notifies the Borrower of the event that gives
rise to such claim more than 180 days after such event; provided that, if the
circumstance giving rise to such claim is retroactive, then such 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. If any Lender requests compensation by the Borrower under Section 3.04,
the Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another applicable Eurocurrency Rate Loan or EURIBOR Loan, as
applicable, or, if applicable, to convert Base Rate Loans into Eurocurrency Rate
Loan, until the event or condition giving rise to such request ceases to be in
effect (in which case the provisions of Section 3.06(c) shall be applicable);
provided that such suspension shall not affect the right of such Lender to
receive the compensation so requested.

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan or EURIBOR Loan, as the case may be, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s applicable (x) EURIBOR Loans shall be repaid in full, and
(y) Eurocurrency Rate Loans shall be automatically converted into Base Rate
Loans (or, if such conversion is not possible, repaid), in

 

-157-



--------------------------------------------------------------------------------

each case, on the last day(s) of the then current Interest Period(s) for such
EURIBOR Loan or Eurocurrency Rate Loans, as applicable (or, in the case of an
immediate conversion or repayment required by Section 3.02, on such earlier date
as required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that
gave rise to such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

SECTION 3.07 Replacement of Lenders under Certain Circumstances

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 or 3.04 as a result of any
condition described in such Sections or any Lender ceases to make any
Eurocurrency Rate Loans or EURIBOR Loans as a result of any condition described
in Section 3.02 or 3.04 or requires the Borrower to pay additional amounts as a
result thereof, (ii) any Lender becomes a Defaulting Lender, or (iii) any Lender
becomes a Non-Consenting Lender or (iv) any Lender refuses to make an Extension
Election pursuant to Section 2.16, then the Borrower may, on five (5) Business
Days’ prior written notice to the Administrative Agent and such Lender,
(x) replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07(b) (so long as the assignment fee
is paid by the Borrower in such instance) all of its rights and obligations
under this Agreement (in respect of any applicable Facility only in the case of
clause (i) or, with respect to a vote of a Class of directly and adversely
affected Lenders (“Affected Class”), or clause (iii), or with respect to an
Extension Election only, in the case of clause (iv)) to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender or other such
Person; provided, further, that (A) in the case of any such assignment resulting
from a

 

-158-



--------------------------------------------------------------------------------

claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments and (B) in the case of any such assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable Eligible
Assignees shall have agreed to, and shall be sufficient (together with all other
consenting Lenders) to cause the adoption of, the applicable departure, waiver
or amendment of the Loan Documents; or (y) terminate the Commitment (if any) of
such Lender or L/C Issuer, as the case may be, and (1) in the case of a Lender
(other than an L/C Issuer), repay all Obligations of the Borrower due and owing
to such Lender relating to the Loans and participations held by such Lender as
of such termination date and (2) in the case of an L/C Issuer, repay all
Obligations of the Borrower owing to such L/C Issuer relating to the Loans and
participations held by the L/C Issuer as of such termination date and cancel or
backstop on terms satisfactory to such L/C Issuer any Letters of Credit issued
by it; provided that in the case of any such termination of a Non-Consenting
Lender such termination shall be sufficient (together with all other consenting
Lenders after giving effect hereto) to cause the adoption of the applicable
departure, waiver or amendment of the Loan Documents and such termination shall
be in respect of any applicable facility only in the case of clause (i) or, with
respect to an Affected Class, only in the case of clause (iii).

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans in respect thereof, and (ii) deliver any Notes
evidencing such Loans to the Borrower or the Administrative Agent. Pursuant to
such Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitment and
outstanding Loans and participations in L/C Obligations and Swing Line Loans,
(B) all obligations of the Borrower owing to the assigning Lender relating to
the Loans, Commitments and participations so assigned shall be paid in full by
the assignee Lender to such assigning Lender concurrently with such Assignment
and Assumption and (C) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by the Borrower, the assignee Lender shall become a Lender hereunder
and the assigning Lender shall cease to constitute a Lender hereunder with
respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender. In connection with any such replacement, if any
such Lender does not execute and deliver to the Administrative Agent a duly
executed Assignment and Assumption reflecting such replacement within five
Business Days of the date on which the assignee Lender executes and delivers
such Assignment and Assumption to such Lender, then such Lender shall be deemed
to have executed and delivered such Assignment and Assumption without any action
on the part of the Lender and the Administrative Agent shall be entitled (but
not obligated) to execute and deliver such Assignment and Assumption and/or such
other documentation on behalf of such Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder (other than with respect to
any Term Loans) at any time that it has any Letter of Credit outstanding
hereunder unless arrangements reasonably satisfactory to such L/C Issuer
(including the furnishing of a back-up standby letter of credit in form and
substance, and issued by an issuer, reasonably satisfactory to such L/C Issuer
or Cash Collateral satisfactory to such L/C Issuer and the Administrative Agent)
have been made in respect of such outstanding Letters of Credit and the Lender
that acts as the Administrative Agent may not be replaced hereunder except in
accordance with the terms of Section 9.06.

 

-159-



--------------------------------------------------------------------------------

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto (including a Permitted Repricing
Amendment), (ii) the consent, waiver or amendment in question requires the
agreement of each affected Lender or each Lender of a Class in accordance with
the terms of Section 10.01 or all the Lenders with respect to a certain Class of
the Loans or each Lender holding Term Loans subject to a Permitted Repricing
Amendment and (iii) the Required Lenders (or, in the case of a consent, waiver
or amendment (1) involving all the Lenders with respect to a certain Class, the
Required Class Lenders or (2) involving a Permitted Repricing Amendment, all
other Lenders holding Term Loans actually subject to such repricing that will
continue as repriced or modified Term Loans) have agreed to such consent, waiver
or amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender.” If any applicable Lender
shall be deemed a Non-Consenting Lender and is required to assign all or any
portion of its Initial Term Loans or its New Incremental Term Loan or its
Initial Term Loans or its New Incremental Term Loans are prepaid by the Borrower
pursuant to Section 3.07(a), the Borrower shall pay such Non-Consenting Lender
the fee that would be owed to such Non-Consenting Lender pursuant to
Section 2.09(d) in connection with a prepayment of such Initial Term Loans or
the New Incremental Term Loans pursuant to Section 2.05(a) on such date.

SECTION 3.08 Survival. All the Loan Parties’ obligations under this Article 3
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE 4

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

SECTION 4.01 Conditions to Initial Credit Extension. The obligation of each
Lender to make a Credit Extension hereunder on the Closing Date is subject to
satisfaction (or waiver) of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
original, pdf or facsimile copies or delivered by other electronic method unless
otherwise specified, each properly executed (if applicable) by a Responsible
Officer of the signing Loan Party, each in form and substance reasonably
satisfactory to the Administrative Agent:

(i) a Committed Loan Notice in accordance with the requirements hereof;

(ii) executed counterparts of this Agreement;

(iii) a Note executed by the Borrower in favor of each Lender that has requested
a Note at least two Business Days in advance of the Closing Date;

(iv) a copy of the Organization Documents in relation to each Loan Party;

 

-160-



--------------------------------------------------------------------------------

(v) the Security Agreement and each other Collateral Document set forth on
Schedule 4.01(a) required to be executed on the Closing Date as indicated on
such schedule, duly executed by each Loan Party thereto, together with:

(A) certificates, if any, representing the Pledged Equity referred to in the
Security Agreement, accompanied by undated stock or similar powers with respect
thereto indorsed in blank, and instruments, if any, evidencing the Pledged Debt
indorsed in blank;

(B) (each document (including any financing statements (Form UCC-1 or the
equivalent)) required by the Collateral Documents to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of itself and the other Secured Parties, a perfected Lien on the
Collateral described therein; and

(C) copies of Lien, bankruptcy, judgment, copyright, patent and trademark
searches in each jurisdiction reasonably requested by the Administrative Agent
with respect to each Loan Party;

(vi) such certificates of good standing (to the extent such concept exists) from
the applicable secretary of state of the state of organization of each Loan
Party, certificates of resolutions or other corporate or limited liability
company action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party and resolutions of the board of directors, board of
managers or members of each Loan Party (in each case, as appropriate or
applicable) as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party on the
Closing Date;

(vii) an opinion from (x) Kirkland & Ellis LLP, New York counsel to the Loan
Parties, (y) Helsell Fetterman LLP, local counsel in Washington, and (z) Snell &
Wilmer, local counsel in Colorado, in each case in form and substance reasonably
satisfactory to the Administrative Agent; and

(viii) a solvency certificate from the chief financial officer, chief accounting
officer or other officer with equivalent duties of the Borrower (immediately
after giving effect to the Transactions) substantially in the form attached
hereto as Exhibit D-2.

(b) All fees and expenses required to be paid hereunder and under the Engagement
Letter and Fee Letter (and, with respect to expenses, to the extent invoiced at
least two Business Days before the Closing Date (except as otherwise reasonably
agreed by the Borrower)) shall have been paid on or prior to the Closing Date or
will be paid from or offset against the proceeds of the initial fundings under
the Facilities.

(c) Prior to or substantially concurrently with the initial Borrowings on the
Closing Date, the Refinancing shall have been consummated.

 

-161-



--------------------------------------------------------------------------------

(d) No Material Adverse Effect shall have occurred or arisen since December 31,
2015.

(e) The Administrative Agent shall have received the Annual Financial Statements
and the Quarterly Financial Statements.

(f) The Administrative Agent shall have received at least two Business Days
prior to the Closing Date all documentation and other information about the
Borrower and the Guarantors as shall have been reasonably requested in writing
by the Administrative Agent at least seven calendar days prior to the Closing
Date and as determined by the Administrative Agent to be required under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act.

Without limiting the generality of the provisions of Section 9.03(e), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

SECTION 4.02 Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans or EURIBOR Loans after the Closing Date) is subject to
satisfaction or waiver of the following conditions precedent:

(a) The representations and warranties of each Loan Party set forth in Article 5
and in each other Loan Document shall be true and correct in all material
respects on and as of the date of such Credit Extension with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date; provided that
any representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

(b) No Default or Event of Default shall exist or would result from such
proposed Credit Extension or from the application of the proceeds therefrom
(except in connection with a Credit Extension on the Closing Date).

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
relevant Swing Line Lender, shall have received a Request for Credit Extension
in accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans or EURIBOR Loans) submitted by the Borrower after the Closing Date
shall be deemed to be a representation and warranty that the conditions
specified in Section 4.02 have been satisfied on and as of the date of the
applicable Credit Extension.

 

-162-



--------------------------------------------------------------------------------

Notwithstanding anything in this Section 4.02 to the contrary, the only
conditions precedent to (i) the funding of any Incremental Loans shall be the
conditions precedent set forth in Section 2.14 and/or the related Incremental
Amendment, as applicable, (ii) the funding of any Refinancing Term Loans or
Refinancing Revolving Credit Loans shall be the conditions precedent set forth
in Section 2.15 and the related Refinancing Amendment and (iii) the funding of
any Extended Term Loans or Extended Revolving Credit Loans shall be the
conditions precedent set forth in Section 2.16 and the related Extension
Amendment.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

Each of the Borrower and each of the Subsidiary Guarantors party hereto
represent and warrant to the Agents and the Lenders at the time of each Credit
Extension after the Closing Date (to the extent required to be true and correct
for such Credit Extension pursuant to Article 4) that:

SECTION 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each Restricted Subsidiary that is a Material Subsidiary (a) is a
Person duly organized, incorporated or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation, organization
or formation to the extent such concept exists in such jurisdiction, (b) has all
requisite organizational power and authority to, in the case of the Loan
Parties, execute, deliver and perform its obligations under the Loan Documents
to which it is a party, (c) is duly qualified and in good standing (where
relevant) under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs and injunctions
and (e) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted; except in each case,
referred to in clauses (a) (other than with respect to the Borrower), (c), (d)
or (e), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

SECTION 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, (a) have been duly authorized
by all necessary corporate or other organizational action, and (b) do not
(i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 7.01), or require any
payment to be made under (x) any Contractual Obligation to which such Person is
a party or by which it or any of its property or assets is bound or (y) any
material order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (iii) violate
any Law; except with respect to any conflict, breach or contravention or payment
(but not creation of Liens) referred to in clauses (ii) and (iii), to the extent
that such violation, conflict, breach, contravention or payment could not
reasonably be expected to have a Material Adverse Effect.

 

-163-



--------------------------------------------------------------------------------

SECTION 5.03 Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, the grant by any Loan Party of the
Liens granted by it pursuant to the Collateral Documents, the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or the exercise by the Administrative Agent or any Lender of
its rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents, except for (i) any approval, consent,
exemption, authorization, or other action by, or notice to, or filing necessary
to perfect the Liens on the Collateral granted by the Loan Parties in favor of
the Secured Parties (or release existing Liens) under applicable U.S. law,
(ii) the approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect (except to the extent not required to be obtained, taken, given
or made or in full force and effect pursuant to the Collateral and Guarantee
Requirement), (iii) the consent of the FCC to any transfer of control or
assignment of the FCC Authorizations to the extent necessary to enforce any
rights or remedies under this Agreement or under any other Loan Document, and
(iv) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make could not reasonably
be expected to have a Material Adverse Effect.

SECTION 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is a party thereto.
This Agreement and each other Loan Document constitutes a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is a party thereto in accordance with its terms, except as such enforceability
may be limited by (i) Debtor Relief Laws and by general principles of equity,
(ii) the need for filings and registrations necessary to create or perfect the
Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties and (iii) the effect of foreign Laws, rules and regulations as they
relate to the granting of security interests in assets of, pledges of Equity
Interests in or Indebtedness owed by Foreign Subsidiaries (clauses (i), (ii) and
(iii), the “Enforcement Qualifications”).

SECTION 5.05 Financial Statements; No Material Adverse Effect

(a) The Annual Financial Statements and the Quarterly Financial Statements
fairly present in all material respects the financial condition of the Borrower
and its Subsidiaries (as applicable) as of the dates thereof and their results
of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the periods covered thereby, (A) except as
otherwise expressly noted therein and (B) subject, in the case of the Quarterly
Financial Statements, to changes resulting from normal year-end adjustments and
the absence of footnotes.

(b) Since the Closing DateMarch 31, 2019, there has been no event, circumstance
or change, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

-164-



--------------------------------------------------------------------------------

Each Lender and the Administrative Agent hereby acknowledges and agrees that the
Borrower and its Subsidiaries may be required to restate historical financial
statements as the result of the implementation of changes in GAAP or IFRS, or
the respective interpretation thereof, and that any such restatement required
solely as a result of such changes will not in itself result in a Default under
the Loan Documents.

SECTION 5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any Restricted Subsidiary or against any of their
properties or revenues that have a reasonable likelihood of adverse
determination and such determination, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

SECTION 5.07 Ownership of Property; Liens. The Borrower and each of its
Restricted Subsidiaries has good record title to, or valid leasehold interests
in, or easements or other limited property interests in, all Real Property
necessary in the ordinary conduct of its business, free and clear of all Liens,
except (a) as set forth on Schedule 5.07, (b) minor defects in title that do not
materially interfere with its ability to conduct its business or to utilize such
assets for their intended purposes, (c) Liens permitted by Section 7.01 and
(d) where the failure to have such title could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.08 Environmental Matters. Except as could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect:

(a) each Loan Party and its respective properties and operations are and have
been in compliance with all Environmental Laws, which includes obtaining and
maintaining all applicable Environmental Permits required under such
Environmental Laws to carry on the business of the Loan Parties;

(b) the Loan Parties have not received any written notice that alleges any of
them is in violation of or potentially liable under any Environmental Laws, and
none of the Loan Parties nor any of the Real Property is the subject of any
claims, investigations, liens, demands, or judicial, administrative or arbitral
proceedings pending or, to the knowledge of the Borrower, threatened in writing,
under any Environmental Law or to revoke or modify any Environmental Permit held
by any of the Loan Parties;

(c) there has been no Release of Hazardous Materials on, at, under or from any
Real Property or facilities owned, operated or leased by any of the Loan
Parties, or, to the knowledge of the Borrower, Real Property formerly owned,
operated or leased by any Loan Party or arising out of the conduct of the Loan
Parties that could reasonably be expected to require investigation, remedial
activity or corrective action or cleanup or could reasonably be expected to
result in the Borrower or any of its Restricted Subsidiaries incurring liability
under any Environmental Laws; and

(d) there are no facts, circumstances or conditions arising out of or relating
to the operations of the Loan Parties or Real Property or facilities owned,
operated or leased by any of the Loan Parties or, to the knowledge of the
Borrower, Real Property or facilities formerly owned, operated or leased by the
Loan Parties that could reasonably be expected to result in the Borrower or any
of its Restricted Subsidiaries incurring liability under any Environmental Laws.

 

-165-



--------------------------------------------------------------------------------

The representations and warranties contained in this Section 5.08 are the sole
and exclusive representations and warranties of the Borrower and the Subsidiary
Guarantors with respect to matters arising under or relating to Environmental
Laws, Environmental Permits, Environmental Liabilities or Hazardous Materials.

SECTION 5.09 Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
of the Loan Parties and their Restricted Subsidiaries have timely filed all tax
returns required to be filed, and have paid all Taxes levied or imposed upon
them or their properties, income, profits or assets, that are due and payable
(including in their capacity as a withholding agent), except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP. To
the knowledge of the Loan Parties, there is no proposed Tax deficiency or
assessment against the Loan Parties or their Restricted Subsidiaries that, if
made would, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

SECTION 5.10 ERISA Compliance

(a) Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
its terms, the applicable provisions of ERISA, the Code and other federal or
state Laws.

(b) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither any Loan Party, Restricted Subsidiary nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due but not delinquent
under Section 4007 of ERISA); (iii) neither any Loan Party, Restricted
Subsidiary nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (iv) neither any Loan
Party, Restricted Subsidiary nor any ERISA Affiliate has engaged in a
transaction that could reasonably be expected to be subject to Sections 4069 or
4212(c) of ERISA; except, with respect to each of the foregoing clauses of this
Section 5.10(b), as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(c) Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Foreign Plan is in
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities. Except as
could not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect: (i) all contributions required to be made
with respect to a Foreign Plan have been timely made; (ii) no Loan Party has
incurred any obligations in connection with the termination of, or withdrawal
from, any Foreign Plan; and (iii) the present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Plan, determined as of
the end of the Borrower’s most recently ended fiscal year on the basis of
reasonable actuarial assumptions, did not exceed the current value of the assets
of such Foreign Plan allocable to such benefit liabilities.

 

-166-



--------------------------------------------------------------------------------

SECTION 5.11 Subsidiaries; Equity Interests. As of the New Incremental Term Loan
Closing Date (after giving effect to the Transactions), no Loan Party has any
Subsidiaries other than those specifically disclosed on Schedule 5.11, and all
of the outstanding Equity Interests owned by the Loan Parties (or a Subsidiary
of any Loan Party) in such Subsidiaries have been validly issued and are fully
paid and all Equity Interests owned by a Loan Party (or a Subsidiary of any Loan
Party) in such Subsidiaries are owned free and clear of all Liens except any
Lien that is permitted under Section 7.01. As of the New Incremental Term Loan
Closing Date, Schedules 1 and 9 of the Perfection Certificate (a) setsets forth
the name and jurisdiction of each Domestic Subsidiary that is a Loan Party,
(b) setsets forth the ownership interest of each Subsidiary thereof in each
Subsidiary, including the percentage of such ownership and
(c) identifyidentifies each Subsidiary that is a Subsidiary the Equity Interests
of which are required to be pledged on the New Incremental Term Loan Closing
Date (or such later time as provided herein) pursuant to the Collateral and
Guarantee Requirement. As of the New Incremental Term Loan Closing Date, there
are no Unrestricted Subsidiaries.

SECTION 5.12 Margin Regulations; Investment Company Act

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying Margin
Stock, or extending credit for the purpose of purchasing or carrying Margin
Stock, and no proceeds of any Borrowings or drawings under any Letter of Credit
will be used for any purpose that violates Regulation T, U or X of the Board.

(b) None of the Borrower or any of the Restricted Subsidiaries is or is required
to be registered as an “investment company” under the Investment Company Act of
1940.

SECTION 5.13 Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party (other than
projected financial information, pro forma financial information, budgets,
estimates and information of a general economic or industry nature) to any Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein (when taken as a whole), in the
light of the circumstances under which they were made, not materially
misleading. With respect to projected financial information and pro forma
financial information, the Borrower represents that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time furnished, it being understood that such projected financial information
and pro forma financial information are not to be viewed as facts or as a
guarantee of performance or achievement of any particular results and that
actual results may vary from such forecasts and that such variations may be
material and that no assurance can be given that the projected results will be
realized.

 

-167-



--------------------------------------------------------------------------------

SECTION 5.14 Labor Matters. Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against the Borrower or any of its Restricted
Subsidiaries pending or, to the knowledge of the Borrower, threatened; (b) hours
worked by and payments made to employees of the Borrower or any of its
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act of 1938 or any other applicable Laws dealing with such matters; and (c) all
payments due from the Borrower or any of its Restricted Subsidiaries on account
of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant party.

SECTION 5.15 Intellectual Property; Licenses, Etc. Each of the Borrower and the
Restricted Subsidiaries owns, licenses, possesses or otherwise has the right to
use all of the trademarks, service marks, trade names, domain names, copyrights,
patents, patent rights, software, know-how, trade secrets, database rights,
design rights and other intellectual property rights (collectively, “IP Rights”)
that are reasonably necessary for the operation of its businesses as currently
conducted, except to the extent the failure to own, license, possess or
otherwise have the right to use such IP Rights, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
To the knowledge of the Borrower, the Borrower and the Restricted Subsidiaries’
present business operations do not infringe upon any IP Rights held by any
Person except for such infringements, individually or in the aggregate, which
could not reasonably be expected to have a Material Adverse Effect. No claim or
litigation regarding any IP Rights owned, used or held for use by the Borrower
or any Restricted Subsidiary is pending or, to the knowledge of the Borrower,
threatened, against any Loan Party or any of the Restricted Subsidiaries, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

As of the New Incremental Term Loan Closing Date, all registrations and
applications for registration of IP Rights under the name of each Loan Party
listed on Schedule 11(a) and 11(b) of the Perfection Certificate are solely
owned by such Loan Party free and clear of all Liens (other than Liens permitted
hereunder), and are valid and in full force and effect, except, in each case, to
the extent failure of any of the foregoing to be valid and in full force and
effect could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

SECTION 5.16 Solvency. On theeach of the Closing Date and the New Incremental
Term Loan Closing Date, after giving effect to the Transactions and, in the case
of the New Incremental Term Loan Closing Date, the New Incremental Term Loans,
the Borrower and its Subsidiaries, on a consolidated basis, are Solvent.

SECTION 5.17 FCC Authorizations. The FCC Authorizations constitute all licenses
and authorizations issued by the FCC that are necessary for the operation of the
business of the Borrower and its Restricted Subsidiaries as currently conducted
except as could not reasonably be expected to have a Material Adverse Effect.
The FCC Authorizations are in full force and effect and have not expired, been
revoked, suspended, rescinded, or terminated and are not subject to any
conditions or requirements that have not been imposed upon all such
authorizations generally except as could not reasonably be expected to have a
Material Adverse Effect. Except as could not reasonably be expected to result in
a Material Adverse Effect, the Borrower and its Restricted Subsidiaries operate
their business in compliance with the terms of

 

-168-



--------------------------------------------------------------------------------

the FCC Authorizations and the Communications Act. To the knowledge of Borrower
and except as would not reasonably be expected to result in a Material Adverse
Effect, there is no action pending or, to the knowledge of the Borrower,
threatened before the FCC to revoke, refuse to renew, suspend, or modify any of
the FCC Authorizations other than proceedings to amend FCC rules of general
applicability.

SECTION 5.18 USA Patriot Act; OFAC; FCPA

(a) To the extent applicable, each the Borrower and the Restricted Subsidiaries
(i) is in compliance, in all material respects, with (x) the Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Department of the Treasury (31 CFR Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
(y) the USA Patriot Act and (z) Sanctions, and (ii) will not directly or
indirectly use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other Person
to fund or facilitate any activities or business of any kind that would
constitute or result in a violation of Sanctions.

(b) None of the Borrower, any Restricted Subsidiary nor, to the knowledge of the
Borrower, any director or officer of the Borrower or any Restricted Subsidiary
is a Sanctioned Person; and the Borrower will not, directly or indirectly, use
the proceeds of the Loans or otherwise make available such proceeds to any
Person, for the purpose of financing activities (except for Licensed Activities)
of or with any Person that, at the time of such financing, is (i) a Sanctioned
Person or (ii) located in a Sanctioned Country.

(c) No part of the proceeds of the Loans will be used, directly or indirectly,
by the Loan Parties or any Restricted Subsidiary for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

(d) Schedule 5.18(d) sets forth as of the New Incremental Term Loan Closing Date
each License pursuant to which the Borrower or any of its Restricted
Subsidiaries is conducting Licensed Activities.

SECTION 5.19 Security Documents. Except as otherwise contemplated hereby or
under any other Loan Documents, the provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties legal, valid and enforceable Liens on, and security interests
in, the Collateral and, (i) when all appropriate filings or recordings are made
in the appropriate offices as may be required under applicable Laws (which
filings or recordings shall be made to the extent required by any Collateral
Document) and (ii) upon the taking of possession or control by the
Administrative Agent of such Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Administrative Agent to the extent required by any
Collateral Document), such Collateral Document will constitute fully perfected
Liens on, and security interests in, all right, title and interest of the Loan
Parties in such Collateral, in each case

 

-169-



--------------------------------------------------------------------------------

subject to no Liens other than the applicable Liens permitted under the Loan
Documents, a legal, valid, enforceable and perfected Lien (if and to the extent
perfection may be achieved by the filings and/or other actions required to be
taken hereby or by the applicable Collateral Documents) on all right, title and
interest of the respective Loan Parties in the Collateral described therein
subject to the Enforcement Qualifications and Liens permitted by Section 7.01.

Notwithstanding anything herein (including this Section 5.19) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest (other than with respect to those pledges and security interests made
under the Laws of the jurisdiction of formation of the applicable Foreign
Subsidiary) in any Equity Interests of any Foreign Subsidiary, or as to the
rights and remedies of the Agents or any Lender with respect thereto, in each
case under foreign Law, or (B) the pledge or creation of any security interest,
or the effects of perfection or non-perfection, the priority or the
enforceability of any pledge of or security interest to the extent such pledge,
security interest, perfection or priority is not required pursuant to the
Collateral and Guarantee Requirement or (C) on the Closing Date and until
required pursuant to Section 6.11, 6.13 or 4.01(a)(v), the pledge or creation of
any security interest, or the effects of perfection or non-perfection, the
priority or enforceability of any pledge or security interest to the extent not
required on the Closing Date pursuant to Section 4.01(a)(v)..

SECTION 5.20 EEA Financial Institutions. Neither the Borrower nor any Guarantor
is an EEA Financial Institution.

SECTION 5.21 Beneficial Ownership Certification. As of the New Incremental Term
Loan Closing Date, the information included in any Beneficial Ownership
Certification provided on or before the New Incremental Term Loan Closing Date
to any Lender in connection with this Agreement is true and correct in all
respects.

ARTICLE 6

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent obligations not yet due and owing as to which
no claim has been asserted), hereunder which is accrued and payable shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (unless
the Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized or a backstop letter of credit reasonably satisfactory to the
applicable L/C Issuer is in place), then from and after the Closing Date, the
Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03) cause each of its respective Restricted
Subsidiaries to:

SECTION 6.01 Financial Statements

(a) Commencing with the fiscal year ended December 31, 2016, deliver to the
Administrative Agent for prompt further distribution to each Lender, within 90
days after the end of each fiscal year, a consolidated balance sheet of, the
Borrower and its Restricted Subsidiaries, as at the end of such fiscal year and
the related consolidated statements of income or operations,

 

-170-



--------------------------------------------------------------------------------

stockholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail (together with, in all cases, a customary management summary)
and prepared in accordance with GAAP, audited and accompanied by a report and
opinion of Ernst & Young LLP or other independent registered public accounting
firm of nationally recognized standing or other independent registered public
accounting firm approved by the Administrative Agent (such consent not to be
unreasonably withheld, delayed or conditioned), which report and opinion shall
be prepared in accordance with generally accepted auditing standards and shall
not be subject to any “going concern” qualification (excluding any “emphasis of
the matter” paragraph) (other than related (i) solely to the occurrence of the
Maturity Date or the upcoming maturity date under the Revolving Credit Facility
or any other Indebtedness permitted to be incurred hereunder occurring within
one year from the date such report is delivered or (ii) any potential inability
to satisfy any financial maintenance covenant on a future date or in a future
period) or any qualification or exception as to the scope of such audit except
for qualifications relating to changes in accounting principles or practices
reflecting changes in GAAP and required or approved by such independent
certified public accountants;

(b) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries, as at the end of such fiscal quarter
and the related (i) consolidated statements of income or operations for such
fiscal quarter and for the portion of the fiscal year then ended and
(ii) consolidated statements of cash flows for such fiscal quarter and the
portion of the fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail (together with, in all cases, a customary management summary)
and certified by a Responsible Officer of the Borrower as fairly presenting in
all material respects the financial condition, results of operations and cash
flows of the Borrower and its Restricted Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;

(c) Deliver to the Administrative Agent for prompt further distribution to each
Lender, no later than 120 days after the end of the fiscal year ending
December 31, 2016, and each subsequent fiscal year, a reasonably detailed
consolidated budget for the following fiscal year on a quarterly basis
(including a projected consolidated balance sheet of, the Borrower and its
Restricted Subsidiaries, as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income summary of
the material underlying assumptions applicable thereto) (collectively, the
“Projections”);

(d) Deliver to the Administrative Agent with each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b), the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements (it being agreed
that no such consolidating financial statements shall be required to be
audited);

 

-171-



--------------------------------------------------------------------------------

(e) Furnish or file for public availability on the Securities and Exchange
Commission’s Electronic Data Gathering and Retrieval System (EDGAR) on a Form
8-K (i) estimated adjusted EBITDA of the CompanyBorrower and its Subsidiaries
for the fiscal quarter ending December 31, 2016 with a range of no greater than
$5,000,000 and (ii) the current cash balance of the Company Borrower and its
Subsidiaries, the current cash balance of the Company’sBorrower’s Foreign
Subsidiaries and the current outstanding balance under the Revolving Credit
Facility (such estimated adjusted EBITDA, current cash balances and current
outstanding balance, the “Financial Information”), in each case no later than
June 15May 31, 2017. Notwithstanding Section 8.01(c), the failure to so furnish
or file all or any of the Financial Information on or prior to June 15May 31,
2017, shall constitute an immediate Event of Default;25

(f) On or prior to July 31, 2017, furnish or file for public availability on the
Securities and Exchange Commission’s Electronic Data Gathering and Retrieval
System (EDGAR) on a Form 8-K (i) the estimated adjusted EBITDA of the
CompanyBorrower and its Subsidiaries and (ii) the total revenue of the
CompanyBorrower and its Subsidiaries, in each case, with a range of no greater
than $5,000,000, for each of the fiscal quarters ended December 31, 2016, and
March 31, 2017;26

(g) (i) On or prior to October 3, 2017, and (ii) within one Business Day of
(A) October 11, 2017, and (B) each date occurring two weeks thereafter prior to
the 2016 Annual Financial Statement Delivery Date, furnish or file for public
availability on the Securities and Exchange Commission’s Electronic Data
Gathering and Retrieval System (EDGAR) on a Form 8-K the current cash balance of
the CompanyBorrower and its Subsidiaries, the current cash balance of the
Company’sBorrower’s Foreign Subsidiaries and the current outstanding balance
under the Revolving Credit Facility, in each case, as of such date or the
immediately preceding date;27

(h) On or prior to October 6, 2017, issue an earnings release for the Fiscal
Quarterfiscal quarter and the Fiscal Year ended December 31, 2016 (including a
related balance sheet, statement of income and statement of cash flows), which
earnings release shall be deemed issued for purposes of this Section 6.01(h) on
the date the CompanyBorrower (x) issues a customary press release to the public
containing such earnings release or (y) furnishes or files such earnings release
for public availability on the Securities and Exchange Commission’s Electronic
Data Gathering and Retrieval System (EDGAR) on a Form 8-K; 28

(i) (i) On or prior to October 12, 2017, furnish or file for public availability
on the Securities and Exchange Commission’s Electronic Data Gathering and
Retrieval System (EDGAR) on a Form 8-K (i)(A) the estimated adjusted EBITDA of
the Borrower and its Subsidiaries and (ii) the total estimated revenue of the
CompanyBorrower and its Subsidiaries, in each case, with a range of no greater
than $5,000,000, for each of the fiscal quarters ended March 31, 2017, and
June 30, 2017, and (ii) a forecast of the consolidated cash balance of the
Borrower and its Subsidiaries as of December 31, 2017; 29

 

25 

First Amendment

26

First Amendment

27

Third Amendment

28

Third Amendment

29

Third Amendment

 

-172-



--------------------------------------------------------------------------------

(j) On or prior to December 5, 2017, furnish or file for public availability on
the Securities and Exchange Commission’s Electronic Data Gathering and Retrieval
System (EDGAR) on a Form 8-K (i)(A) the estimated adjusted EBITDA of the
Borrower and its Subsidiaries and (ii) the total estimated revenue of the
CompanyBorrower and its Subsidiaries, in each case, with a range of no greater
than $5,000,000, for the fiscal quarter ended September 30, 2017; and30

(k) Within one Business Day of January 17, 2018, furnish or file for public
availability on the Securities and Exchange Commission’s Electronic Data
Gathering and Retrieval System (EDGAR) on a Form 8-K the current cash balance of
the CompanyBorrower and its Subsidiaries, the current cash balance of the
Company’sBorrower’s Foreign Subsidiaries and the current outstanding balance
under the Revolving Credit Facility, in each case, as of such date or the
immediately preceding date.”31

Any financial statement required to be delivered pursuant to Section 6.01(a) or
6.01(b) shall not be required to include purchase accounting adjustments
relating to the MTN Acquisition Transactions, the EMC Acquisition Transactions
or any acquisition constituting an Investment consummated prior to or, to the
extent not prohibited by this Agreement, after the Closing Date, in each case,
to the extent it is not practicable to include them.

Documents required to be delivered pursuant to Sections 6.01 and 6.02(a) through
(d) may be delivered electronically and if so delivered, shall be deemed to have
been delivered (a) on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the website on the Internet at the website address
listed on Schedule 10.02(a); or (ii) on which such documents are posted on the
Borrower’s behalf on IntraLinks or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent) and
(b) with respect to documents required to be delivered pursuant to Sections
6.01(a) and (b) and Section 6.02(b), on the date which such documents are filed
for public availability on the Securities and Exchange Commission’s Electronic
Data Gathering and Retrieval System (EDGAR); provided that (x) upon written
request by the Administrative Agent, the Borrower shall deliver to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies
or links to access such documents) of such documents and (y) with respect to the
foregoing clause (a), the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents.
Each Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers (or any of them) will make available to the Lenders and the L/C Issuer
materials

 

30 

Fourth Amendment

31 

Fifth Amendment

 

-173-



--------------------------------------------------------------------------------

and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive Material Non-Public Information and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any Material Non-Public Information
(although it may be sensitive and proprietary) (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.08); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Arrangers
shall treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

SECTION 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate, including, among other things, (i) where applicable, any necessary
reconciliation with respect to any Permitted EBITDA Addback which exceeds
$5,000,000 for any period as more fully described in the definition of Reported
Adjusted EBITDA and (ii) a summary of Net Proceeds received from asset sales and
dispositions for such fiscal quarter and for the Fiscal Year to date then ended,
together with a summary with the proceeds thereof excluded from Net Proceeds and
retained by the Loan Parties in accordance with the definition of “Net
Proceeds,” in each case, signed by a Responsible Officer of the Borrower;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower or any Restricted Subsidiary files with the SEC or with any
Governmental Authority that may be substituted therefor (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant to any
other clause of this Section 6.02;

(c) promptly after the furnishing thereof, copies of any material written
notices received by any Loan Party (other than in the ordinary course of
business) pursuant to the terms of any Incremental Equivalent Debt, or Credit
Agreement Refinancing Indebtedness or Permitted Ratio Debt (and, in each case,
any Permitted Refinancing thereof), in each case, in a principal amount in
excess of the Threshold Amount and not otherwise required to be furnished to the
Lenders pursuant to any other clause of Section 6.01, 6.02 or 6.03;

 

-174-



--------------------------------------------------------------------------------

(d) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the legal name and the jurisdiction of formation of each
Loan Party and the location of the chief executive office of each Loan Party on
the Perfection Certificate or confirming that there has been no change in such
information since the Closing Date or the date of the last such report; (ii) a
description of each event, condition or circumstance during the last fiscal
quarter or fiscal year covered by such Compliance Certificate requiring a
mandatory prepayment under Section 2.05(b) (to the extent notice of such event
has not been previously furnished to the Administrative Agent) and (iii) a list
of each Subsidiary of the Borrower that identifies each Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary as of the date of delivery
of such Compliance Certificate (to the extent that there have been any changes
in the identity or status as a Restricted Subsidiary or Unrestricted Subsidiary
of any such Subsidiaries since the Closing Date or the most recent list
provided);

(e) [reserved]; and

(f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

In no event shall the requirements set forth in Section 6.02(f) require the
Borrower or any of the Restricted Subsidiaries to provide any such information
which (i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
Law or (iii) is subject to attorney-client or similar privilege or constitutes
attorney work-product.

SECTION 6.03 Notices. Promptly after a Responsible Officer of the Borrower has
obtained knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Event of Default;

(b) of the occurrence of an ERISA Event or similar event with respect to a
Foreign Plan which would reasonably be expected to result in a Material Adverse
Effect;

(c) of the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority against the
Borrower or any of its Restricted Subsidiaries that would reasonably be expected
to result in a Material Adverse Effect; and

(d) any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in parts (c) or (d) of such certification; and

 

-175-



--------------------------------------------------------------------------------

(de) of the occurrence of any other matter or development that has had or would
reasonably be expected to have a Material Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower delivered to the
Administrative Agent for prompt further distribution to each Lender (x) that
such notice is being delivered pursuant to Section 6.03(a), (b), (c) or, (d) or
(e) (as applicable) and (y) setting forth details of the occurrence referred to
therein and stating what action the Borrower has taken and proposes to take with
respect thereto.

SECTION 6.04 Payment of Taxes. Pay, discharge or otherwise satisfy as the same
shall become due and payable in the normal conduct of its business, all its
obligations and liabilities in respect of Taxes imposed upon it or upon its
income or profits or in respect of its property, except, in each case, to the
extent (a) any such Tax is being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established in accordance
with GAAP or (b) the failure to pay or discharge the same would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

SECTION 6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization; and

(b) take all reasonable action to maintain all rights, privileges (including its
good standing where applicable in the relevant jurisdiction), permits,
authorizations, licenses and franchises necessary or desirable in the normal
conduct of its business;

except, in the case of Section 6.05(a) (other than with respect to the Borrower)
or this Section 6.05(b), to the extent (i) that failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (ii) pursuant to any merger, consolidation, liquidation,
dissolution or Disposition permitted by Article 7.

SECTION 6.06 Maintenance of Properties. Except if the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and fire, casualty or
condemnation excepted.

SECTION 6.07 Maintenance of Insurance. Maintain with insurance companies that
the Borrower believes (in the good faith judgment of its management) are
financially sound and reputable at the time the relevant coverage is placed or
renewed, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance customary for similarly situated Persons engaged in the same
or similar businesses as the Borrower and the Restricted Subsidiaries) as are
customarily carried under similar circumstances by such other Persons. Not later
than 90 days after the Closing Date (or the date any such insurance is obtained,
in the case of insurance obtained after the Closing Date or, in each case, such
later date as the Administrative Agent may agree), each such policy of insurance
(other than business interruption insurance (if any), director and officer
insurance

 

-176-



--------------------------------------------------------------------------------

and worker’s compensation insurance) shall as appropriate (i) name the
Administrative Agent as additional insured thereunder or (ii) in the case of
each casualty insurance policy, contain a loss payable clause or endorsement
that names the Administrative Agent, on behalf of the Lenders, as a loss payee
thereunder. If the improvements on any Mortgaged Property are at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then, to the extent
required by applicable Flood Insurance Laws, the Borrower shall, or shall cause
each Loan Party to, (i) maintain, or cause to be maintained, with a financially
sound and reputable insurer, flood insurance in an amount reasonably
satisfactory to the Administrative Agent and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) upon the reasonable request of the Administrative Agent (not to
exceed one time per fiscal year, unless an Event of Default has occurred and is
continuing) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent.

SECTION 6.08 Compliance with Laws. Comply with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except if the failure to comply therewith could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 6.09 Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP and which reflect all material financial transactions
and matters involving the assets and business of the Borrower or a Restricted
Subsidiary, as the case may be (it being understood and agreed that certain
Foreign Subsidiaries maintain individual books and records in conformity with
generally accepted accounting principles in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder).

SECTION 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent (on its own behalf or acting on behalf
of the Lenders) to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the reasonable expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided that, only the Administrative Agent on behalf of the Lenders may
exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than one time during any calendar year and such time shall be at the
Borrower’s expense; provided, further, that during the continuation of an Event
of Default, the Administrative Agent (or any of its respective representatives
or independent contractors), on behalf of the Lenders, may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent shall give
the Borrower the opportunity to participate in any discussions with the
Borrower’s independent public accountants.

 

-177-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 6.10, none of the
Borrower or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (c) is subject to attorney-client or similar privilege or
constitutes attorney work product.

SECTION 6.11 Additional Collateral; Additional Guarantors. At the Borrower’s
expense, subject to the terms, conditions and provisions of the Collateral and
Guarantee Requirement and any applicable limitation in any Collateral Document,
take all action necessary or reasonably requested by the Administrative Agent to
ensure that the Collateral and Guarantee Requirement continues to be satisfied,
including:

(a) Upon the formation or acquisition of any new direct or indirect wholly owned
Material Domestic Subsidiary (in each case, other than an Excluded Subsidiary)
by any Loan Party or the designation in accordance with Section 6.14 of any
existing direct or indirect wholly owned Material Domestic Subsidiary as a
Restricted Subsidiary (in each case, other than an Excluded Subsidiary) or any
Subsidiary becoming a wholly owned Material Domestic Subsidiary (in each case,
other than an Excluded Subsidiary) or any Excluded Subsidiary ceasing to be an
Excluded Subsidiary:

(i) within 60 days after such formation, acquisition, designation or occurrence
or such longer period as the Administrative Agent may agree in writing in its
discretion:

(A) cause each such Material Domestic Subsidiary (other than an Excluded
Subsidiary) that is required to become a Guarantor pursuant to the Collateral
and Guarantee Requirement to duly execute and deliver to the Administrative
Agent, a Joinder Agreement to become a Guarantor under this Agreement, Security
Agreement Supplements, Intellectual Property Security Agreements, and other
security agreements and documents as reasonably requested by and in form and
substance reasonably satisfactory to the Administrative Agent (consistent with
the Security Agreement, Intellectual Property Security Agreements and other
security agreements in effect on the Closing Date), in each case granting Liens
required by the Collateral and Guarantee Requirement;

(B) cause each such Material Domestic Subsidiary (other than an Excluded
Subsidiary) that is required to become a Guarantor pursuant to the Collateral
and Guarantee Requirement (and the parent of each such Domestic Subsidiary that
is the Borrower or a Guarantor) to deliver any and all certificates representing
Equity Interests (to the extent certificated) and intercompany notes
constituting negotiable instruments (to the extent certificated) that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate

 

-178-



--------------------------------------------------------------------------------

instruments of transfer executed in blank and instruments evidencing
Indebtedness held by such Material Domestic Subsidiary or such other Loan Party
and required to be delivered pursuant to the Collateral and Guarantee
Requirement indorsed in blank to the Administrative Agent;

(C) take and cause such Material Domestic Subsidiary that is required to become
a Guarantor pursuant to the Collateral and Guarantee Requirement and each direct
or indirect parent of such Material Domestic Subsidiary to take whatever action
(including the recording of Mortgages, the filing of UCC financing statements
and delivery of stock and membership interest certificates) as may be necessary
in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and perfected Liens to the extent required by the
Collateral and Guarantee Requirement, and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement;

(ii) if reasonably requested by the Administrative Agent, within 60 days after
such request (or such longer period as the Administrative Agent may agree in
writing in its discretion), deliver to the Administrative Agent a signed copy of
an opinion, addressed to the Administrative Agent and the Lenders, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request;

(iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
Material Real Property, any existing title reports, abstracts or environmental
assessment reports, to the extent available and in the possession or control of
a Loan Party; provided, however, that there shall be no obligation to deliver to
the Administrative Agent any environmental assessment report whose disclosure to
the Administrative Agent would require the consent of a Person other than a Loan
Party or one of its Subsidiaries, where, despite the commercially reasonable
efforts of the Borrower to obtain such consent, such consent cannot be obtained;
and

(iv) if reasonably requested by the Administrative Agent, within 60 days after
such request (or such longer period as the Administrative Agent may agree in
writing in its discretion), deliver to the Administrative Agent any other items
necessary from time to time to satisfy the Collateral and Guarantee Requirement
with respect to perfection and existence of security interests with respect to
property of any Guarantor (and the direct parent of each such Guarantor)
acquired after the Closing Date and subject to the Collateral and Guarantee
Requirement, but not specifically covered by the preceding clauses (i), (ii) or
(iii) or Section 6.11(b) below.

(b) Not later than 120 days (or such longer period as the Administrative Agent
may agree in writing in its discretion) after (i) any Material Real Property is
acquired by a Loan Party after the Closing Date or (ii) an entity becomes a Loan
Party if such entity owns Material Real Property at the time it becomes a Loan
Party, cause such Material Real Property, if such property is required to be
provided as Collateral pursuant to the Collateral and Guarantee Requirement but
is not automatically subject to a Lien pursuant to pre-existing Collateral

 

-179-



--------------------------------------------------------------------------------

Documents, to be subject to a Lien and Mortgage in favor of the Administrative
Agent for the benefit of the Secured Parties and take, or cause the relevant
Loan Party to take, such actions as shall be necessary or reasonably requested
by the Administrative Agent to grant and perfect or record such Lien, in each
case to the extent required by, and subject to the limitations and exceptions
of, the Collateral and Guarantee Requirement and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement. Notwithstanding
anything to the contrary contained in this Section 6.11(b), prior to the
execution of any Mortgage for any such Material Real Property, (x) the Borrower
shall deliver to the Administrative Agent advance notice of the address of any
such Material Real Property and (y) the Administrative Agent shall provide the
Lenders (by posting such information to the Lenders on IntraLinks or another
similar electronic system) with at least 45 days’ prior written notice of the
address of such Material Real Property (it being understood that the
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into the accuracy of any such address, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to provide any
such notice).

(c) Each Domestic Subsidiary required to be designated as a “Material Domestic
Subsidiary” pursuant to the proviso in the definition of “Material Domestic
Subsidiary” shall have taken all actions to comply with the provisions of
Section 6.11 within the timeframe required by the definition of “Material
Domestic Subsidiary”.

SECTION 6.12 Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: comply, and take
all commercially reasonable actions to cause all lessees and other Persons
operating or occupying its properties to comply, with all Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and occupancy of its properties; and, in each case to the extent
the Loan Parties are required to do so by Environmental Laws, conduct any
investigation, remedial or other corrective action necessary to address
Hazardous Materials at any property or facility in accordance with Environmental
Laws. If an Event of Default arising out of an Environmental Liability has
occurred and is continuing, within 60 days of receiving a written request by the
Administrative Agent, Borrower will provide the Administrative Agent with an
environmental assessment report regarding the scope of the Environmental
Liability and the likely cost of mitigating such Environmental Liability,
prepared at Borrower’s sole cost and expense and by an environmental consultant
reasonably acceptable to the Administrative Agent. If such report is not timely
provided, the Administrative Agent may have them prepared by an environmental
consultant of its choosing, at Borrower’s sole cost and expense.

SECTION 6.13 Further Assurances. Promptly upon reasonable request by the
Administrative Agent (i) correct any mutually identified material defect or
error that may be discovered in the execution, acknowledgment, filing or
recordation of any Collateral Document or other document or instrument relating
to any Collateral, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent may reasonably request from time to time in order to carry
out more effectively the purposes of this Agreement and the Collateral
Documents, to the extent required pursuant to the Collateral and Guarantee
Requirement and subject in all respects to the limitations therein. If the
Administrative Agent reasonably determines that it is required by applicable Law
to have appraisals prepared in

 

-180-



--------------------------------------------------------------------------------

respect of the Real Property of any Loan Party subject to a mortgage
constituting Collateral, the Borrower shall promptly provide to the
Administrative Agent appraisals that satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of FIRREA.

SECTION 6.14 Designation of Subsidiaries. TheSubject to the Required Lenders’
written consent thereto (in their sole and absolute discretion) and subject to
the conditions herein, the Borrower may at any time after the Closing Date
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that,
(1) immediately before and after such designation, (i) no Event of Default shall
have occurred and be continuing, (2) an Investment in such amount (as described
below) would be permitted at such time and (3) no Subsidiary may be designated
as an Unrestricted Subsidiary if, after such designation, it would be a
“Restricted Subsidiary” for the purpose of any Permitted First Priority
Refinancing Debt, Permitted Junior Priority Refinancing Debt, Permitted
Unsecured Refinancing Debt, Incremental Equivalent Debt, Permitted Ratio Debt or
Permitted Refinancing of any of the foregoing (in the case of any unsecured
Indebtedness, in excess of the Threshold Amount). The designation of any
Subsidiary as an Unrestricted Subsidiary after the Closing Date shall constitute
an Investment by the Borrower therein at the date of designation in an amount
equal to the fair market value as determined in good faith by the Borrower or
its Subsidiary’s (as applicable) Investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a Return on any Investment by
the Borrower in Unrestricted Subsidiaries pursuant to the preceding sentence in
an amount equal to the fair market value as determined in good faith by the
Borrower at the date of such designation of the Borrower’s or its respective
Subsidiary’s (as applicable) Investment in such Subsidiary; provided that.
Notwithstanding the foregoing, on and after the New Incremental Term Loan
Closing Date, (a) any Unrestricted Subsidiary that has been designated a
Restricted Subsidiary may not be subsequently re-designated as an Unrestricted
Subsidiary and (b) in no event shall any such Return on any Investment by the
Borrower inbe permitted to (x) designate a Subsidiary as an Unrestricted
Subsidiary be duplicative of any Return that increases the Cumulative Credit
pursuant to the definition thereof.or (y) transfer any assets to any
Unrestricted Subsidiary, in each case, without the prior written consent of the
Required Lenders (in their sole and absolute discretion).

SECTION 6.15 Maintenance of Ratings. Use commercially reasonable efforts to
maintain (i) a public corporate credit rating (but not any specific rating) from
S&P and a public corporate family rating (but not any specific rating) from
Moody’s, in each case, in respect of the Borrower, and (ii) a public rating (but
not any specific rating) in respect of each Class of Term Loans and the
Revolving Credit Facility from each of S&P and Moody’s, unless a given Class has
waived the requirement to maintain any rating for such Class at the time of
establishment thereof pursuant to the applicable Loan Documents. From and after
the New Incremental Term Loan Closing Date, the Loan Parties shall use
commercially reasonable efforts to maintain such ratings (but not any specific
rating) in effect.

SECTION 6.16 Use of Proceeds. Use the proceeds of (a) the Initial Term Loans to
consummate the Refinancing and pay the Transaction Expenses, (b) the Term Loans
(other than Initial Term Loans but including the New Incremental Term Loans),
any Revolving Credit

 

-181-



--------------------------------------------------------------------------------

Loans and the Letters of Credit issued hereunder for working capital and other
general corporate purposes of the Borrower and its Subsidiaries not prohibited
by this Agreement, including Capital Expenditures, Restricted Payments permitted
hereunder, Permitted Acquisitions and other Investments permitted hereunder;
provided that the proceeds of the Revolving Credit Loans made on the Closing
Date shall be used as set forth in the definition of “Permitted Initial
Revolving Credit Borrowing Purposes” and (c) any other Incremental Facilities
for the purposes set forth in the related Incremental Facility Amendment.

SECTION 6.17 Lender Meetings. (a) To the extent requested by the Administrative
Agent or the Required Lenders, participate in a conference call (including a
customary question and answer session) with the Administrative Agent and Lenders
once during each fiscal quarter, and (b) prior to the 2016 Annual Financial
Statement Delivery Date, participate in one conference call with the
Administrative Agent and Lenders with respect to each furnishing or filing of
information for public availability on the Securities and Exchange Commission’s
Electronic Data Gathering and Retrieval System (EDGAR) pursuant to
Section 6.01(g), in each case of the foregoing clauses (a) and (b), to be held
at such time as may be agreed to by the Borrower and the Administrative
Agent.”32

SECTION 6.18 End of Fiscal Years. For financial reporting purposes, cause its
fiscal year to end on any date other than December 31 (other than any Subsidiary
acquired after the Closing Date); provided, however, that the Borrower may, upon
written notice to the Administrative Agent, change its fiscal year to any other
fiscal year reasonably acceptable to the Administrative Agent, in which case,
the Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.

SECTION 6.19 Lines of Business. The Borrower and the Restricted Subsidiaries,
taken as a whole, will not engage in any material line of business substantially
different from those lines of business conducted by the Borrower and the
Restricted Subsidiaries on the Closing Date or any business reasonably related,
complementary, corollary, synergistic or ancillary thereto (including related,
complementary, synergistic or ancillary technologies) or reasonable extensions
thereof.

SECTION 6.20 Communications Regulations. Except as could not reasonably be
expected to have a Material Adverse Effect, the Borrower and its Restricted
Subsidiaries shall (i) take all actions reasonably necessary to maintain the FCC
Authorizations in full force and effect, (ii) timely file renewal applications,
(iii) remit any necessary regulatory fees, (iv) file any reports and information
requested by the FCC, and (v) conduct its business in compliance with the terms
of the FCC Authorizations and the Communications Act, including changes in
applicable law and regulations that become effective during the terms of the FCC
Authorizations.

 

 

32

First Amendment

 

-182-



--------------------------------------------------------------------------------

SECTION 6.21 Anti-Terrorism Law; Anti-Money Laundering; Embargoed Persons;
Anti-Corruption; Licenses

(a)    Except for Licensed Activities, conduct its business in such a manner so
as to not, directly or indirectly, (i) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224 effective September 24, 2001 (the “Executive
Order”), or (ii) engage in or conspire to engage in any transaction that
violates, or attempts to violate, any Sanctions in any material respect.

(b)    Repay the Loans exclusively with funds that are not derived from any
unlawful activity such that the result of any such repayment would not cause the
making of the Loans to be in material violation of any applicable Law, including
the United States Foreign Corrupt Practices Act of 1977, as amended.

(c)    Except for Licensed Activities, use funds or properties of the Borrower
or any of the Restricted Subsidiaries to repay the Loans only to the extent it
does not constitute, to the knowledge of the Borrower, property of, or is
beneficially owned, to the knowledge of the Borrower, directly or indirectly by,
any Sanctioned Person.

(d)    Maintain and enforce policies and procedures with respect to itself and
its Subsidiaries designed to ensure compliance with applicable Sanctions.

SECTION 6.22 ERISA Compliance. Except where the failure to so comply would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (a) each Loan Party shall, and shall cause each ERISA Affiliate
to, establish, maintain and operate all Plans and Foreign Plans in compliance in
all material respects with the provisions of ERISA, the Code and all applicable
Laws, the regulations and interpretation thereunder and the respective
requirements of the governing documents for such Plans, and (b) the Borrower
shall take, or shall cause to be taken, any and all actions required in order to
be in compliance at all times with the representations and warranties in
Section 5.10.

SECTION 6.23 Post-Closing Matters. Cause to be delivered or performed the
documents and other agreements and actions set forth on Schedule 6.23 within the
time frame specified on such Schedule 6.23.

ARTICLE 7

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent obligations not yet due and owing as
to which no claim has been asserted), or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Closing Date, the Borrower shall not and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:

 

-183-



--------------------------------------------------------------------------------

SECTION 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a)    Liens (i) created pursuant to any Loan Document and (ii) on the
Collateral securing other Secured Obligations;

(b)    Liens existing on the Closing Date and listed on Schedule 7.01(b) and any
modifications, replacements, renewals, restructurings, refinancings or
extensions thereof, provided that (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 7.03(b) and (B) proceeds and products thereof and (ii) the
replacement, renewal, extension or refinancing of the obligations secured or
benefitted by such Liens, to the extent constituting Indebtedness, is permitted
by Section 7.03(b);

(c)    Liens for taxes, assessments or governmental charges that are not overdue
for a period of more than any applicable grace period related thereto or
(i) that are being contested in good faith and by appropriate actions, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP to the extent required by GAAP or
(ii) the failure to pay or discharge the same would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect;

(d)    statutory or common law Liens of landlords, sub-landlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens, so long as, in each case, such Liens secure amounts not
overdue for a period of more than thirty (30)  days or if more than thirty
(30) days overdue, are unfiled and no other action has been taken to enforce
such Liens or that are being contested in good faith and by appropriate actions,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(e)    (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any of its Restricted Subsidiaries;

(f)    pledges or deposits to secure the performance of bids, trade contracts,
utilities, governmental contracts and leases (other than Indebtedness for
borrowed money), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a like nature (including those to
secure health, safety and environmental obligations) incurred in the ordinary
course of business;

(g)    covenants, conditions, easements, rights-of-way, building codes,
restrictions (including zoning restrictions), encroachments, licenses,
protrusions and other similar encumbrances and minor title defects, in each case
affecting Real Property and that do not in the aggregate materially interfere
with the ordinary conduct of the business of the Borrower and its Restricted
Subsidiaries, taken as a whole, and any exceptions on the Mortgage Policies
issued in connection with the Mortgaged Properties;

 

-184-



--------------------------------------------------------------------------------

(h)    Liens (i) securing judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(h), (ii) arising out of
judgments or awards against the Borrower or any Restricted Subsidiary with
respect to which an appeal or other proceeding for review is then being pursued
and (iii) notices of lis pendens and associated rights related to litigation
being contested in good faith by appropriate proceedings for which adequate
reserves have been made;

(i)    leases, licenses, subleases or sublicenses (including licenses and
sublicenses of software and other IP Rights) and terminations thereof, in each
case either granted to others with respect to IP Rights that are not material to
the business of the Borrower and Restricted Subsidiaries or in the ordinary
course of business, which (i) do not interfere in any material respect with the
business of the Borrower and its Restricted Subsidiaries, taken as a whole,
(ii) do not secure any Indebtedness and (iii) are permitted by Section 7.05;

(j)    Liens (i) in favor of customs and revenue authorities arising as a matter
of Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

(k)    Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, (iii)    in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions, and (iv) that are
contractual rights of setoff or rights of pledge relating to purchase orders and
other agreements entered into with customers of the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business;

(l)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to SectionsSection 7.02(g), (i) and
(n) or, to the extent related to any of the foregoing, SectionSections 7.02(s)
or (y), to be applied against the purchase price for such Investment, andor
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(m)    Liens (i) in favor of the Borrower or any Subsidiary Guarantor and
(ii) in favor of a Restricted Subsidiary that is not a Loan Party on assets of a
Restricted Subsidiary that is not a Loan Party securing Indebtedness permitted
under Section 7.03;

(n)    any interest or title of a lessor, sub-lessor, licensor or sub-licensor
under leases, subleases, licenses or sublicenses entered into by the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business or with
respect to IP Rights that are not material to the business of the Borrower and
its Restricted Subsidiaries;

 

-185-



--------------------------------------------------------------------------------

(o)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(p)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02;

(q)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(r)    Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks or other
deposit-taking financial institutions and not given in connection with the
issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts of
the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any of its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(s)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(t)    ground leases in respect of Real Property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;

(u)    Liens to secure Indebtedness permitted under Section 7.03(e) and (dd);
provided that (i) such Liens are created within 365 days of the acquisition,
construction, repair, lease or improvement of the property subject to such
Liens, (ii) such Liens do not at any time encumber property (except for
replacements, additions, accessions and proceeds to such property) other than
the property financed by such Indebtedness and the proceeds and products thereof
and customary security deposits and (iii) with respect to Capitalized Leases,
such Liens do not at any time extend to or cover any assets (except for
replacements, additions and accessions to such assets) other than the assets
subject to such Capitalized Leases and the proceeds and products thereof and
customary security deposits; provided that individual financings of equipment
provided by one lender may be cross collateralized to other financings of
equipment provided by such lender;

(v)    Liens on property of any Restricted Subsidiary (including any Foreign
Subsidiary) that is not a Loan Party, which Liens secure Indebtedness or other
obligations of any such Restricted Subsidiary that is not a Loan Party permitted
under Section 7.03(u) or otherwise permitted under Section 7.03 (other than in
respect of Indebtedness for borrowed money and Guarantees of Indebtedness for
borrowed money);

 

-186-



--------------------------------------------------------------------------------

(w)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.14) (other than Liens on the Equity Interests of any Person that
becomes a Restricted Subsidiary to the extent such Equity Interests are owned by
the Borrower or another Restricted Subsidiary) or Liens to secure Indebtedness
otherwise incurred pursuant to Section 7.03(g) to finance a Permitted
Acquisition, in each case after the Closing Date; provided that (i) such Lien
either (A) secures Indebtedness incurred pursuant to Section 7.03(g) to finance
a Permitted Acquisition or (B)(x) was not created in contemplation of such
acquisition or such Person becoming a Restricted Subsidiary and (y) does not
extend to or cover any other assets or property (other than the proceeds,
products and accessions thereof and other than after-acquired property subjected
to a Lien securing Indebtedness and other obligations incurred prior to such
time and which Indebtedness and other obligations are permitted hereunder that
require, pursuant to their terms at such time, a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition) and (ii) the Indebtedness secured thereby is permitted under
Section 7.03(g);

(x)    (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any Real Property
that does not materially interfere with the ordinary conduct of the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;

(y)    Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings;

(z)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(aa)    the modification, replacement, renewal or extension of any Lien
permitted by Sections 7.01(b), (u) and (w); provided that (i) the Lien does not
extend to any additional property, other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien and
(B) proceeds and products thereof, and (ii) the renewal, extension,
restructuring or refinancing of the obligations secured or benefited by such
Liens is permitted by Section 7.03 (to the extent constituting Indebtedness);

(bb)    Liens with respect to property or assets of the Borrower or any of its
Restricted Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed (i) prior to the Amendment No. 1 Trigger
Date, the greater of $12,500,000 and 10% of LTM EBITDA and (ii) on and after the
Amendment No. 1 Trigger Date, the greater of $25,000,000 and 20% of LTM EBITDA,
in each case determined as of the date of incurrence;33$5,000,000 to the extent
the Indebtedness so secured is permitted pursuant to Section  7.03;

 

 

33

First Amendment

 

-187-



--------------------------------------------------------------------------------

(cc)    Liens to secure Indebtedness permitted under Section 7.03(s) and
guaranties thereof[reserved];

(dd)    Liens on the Collateral securing obligations in respect of Permitted
First Priority Refinancing Debt or Permitted Junior Priority Refinancing Debt
and any Permitted Refinancing of any of the foregoing;

(ee)    Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(ff)    deposits of cash with the owner or lessor of premises leased and
operated by the Borrower or any of its Subsidiaries to secure the performance of
the Borrower’s or such Subsidiary’s obligations under the terms of the lease for
such premises;

(gg)    Liens on cash or Cash Equivalents to secure letters of credit issued
pursuant to Section 7.03(q);

(hh)    (i) Liens on Capital Stock of joint ventures or Unrestricted
Subsidiaries securing capital contributions to or obligations of such Persons
and (ii) customary rights of first refusal and tag, drag and similar rights in
joint venture agreements and agreements with respect to non-wholly owned
Subsidiaries;

(ii)    Liens on property of any Foreign Subsidiary securing Indebtedness of
such Foreign Subsidiary permitted under Section 7.03[reserved];

(jj) [Reservedreserved];

(kk)    Liens on the Collateral securing Indebtedness incurred pursuant to and
in accordance with Section 7.03(y);

(ll)    in the case of any non-wholly owned Restricted Subsidiary, any put and
call arrangements or restrictions on disposition related to its Equity Interests
set forth in its organizational documents or any related joint venture or
similar agreement;

(mm)    Liens securing Swap Contracts entered into in the ordinary course of
business and not for speculation purposes, so long as (x) such Swap Contracts do
not constitute Secured Hedge Agreements and (y) the value of the property
securing such Swap Contracts does not exceed $5,000,0002,000,000 at any time;

(nn)    Liens on property incurred pursuant to any sale-leaseback transaction
permitted hereunder and general intangibles related thereto;

(oo)    any restriction on the transfer or pledge of assets contained in any
License or otherwise imposed by the Communications Act or any FCC Authorization
or comparable state or local legislation, regulations or ordinances or otherwise
imposed by Law;

 

-188-



--------------------------------------------------------------------------------

(pp)    Liens arising by operation of law in the United States under Article 2
of the UCC in favor of a reclaiming seller of goods or buyer of goods;

(qq)    Liens on the Collateral securing Permitted Debt Exchange Notes (and
Permitted Refinancings thereof) incurred pursuant to Section 7.03(cc); and

(rr)    Liens securing Indebtedness incurred pursuant to Section 7.03(ee),
subject to the Notes Intercreditor Agreement. 34remaining in full force and
effect with respect thereto.

SECTION 7.02    Investments. Make or hold any Investments, except:

(a)    Investments by the Borrower or any of its Restricted Subsidiaries in
assets that were cash or Cash Equivalents when such Investment was made;

(b)    loans or advances to officers, directors and employees of any Loan Party
(or any direct or indirect parent thereof) or any of its Restricted Subsidiaries
(i) for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes, and (ii) in connection with
such Person’s purchase of Equity InterestsInterest of the Borrower or to permit
the payment of taxes with respect thereto; provided that, to the extent such
loans or advances are made in cash, the amount of such loans and advances used
to acquire such Equity Interests shall be contributed to the Borrower in cash as
common equity; provided further that the aggregate principal amount outstanding
at any time under this clause (ii) shall not exceed $7,500,000, and (iii) for
any other purposes not described in the foregoing clauses (i) and (ii); provided
that the aggregate principal amount outstanding at any time under this clause
(iii) shall not exceed $2,500,0001,000,000 at any time outstanding;

(c)    Investments (i) by the Borrower or any Restricted Subsidiary in any Loan
Party, (ii) by any Restricted Subsidiary that is not a Loan Party in any other
Restricted Subsidiary that is not a Loan Party and (iii) so long as no Event of
Default then exists or would result therefrom, by any Loan Party in any
Restricted Subsidiary that is not a Loan Party; provided that (A) no such
Investments made pursuant to clause (iii) in the form of intercompany loans
shall be evidenced by a promissory note unless any such promissory note
constituting a negotiable instrument is pledged to the Administrative Agent in
accordance with the terms of the Security Agreement, (B) any Investments in the
form of intercompany loans constituting Indebtedness of any Loan Party owed to
any Restricted Subsidiary that is not a Loan Party shall be unsecured and
subordinated to the Obligations on terms consistent with the subordination
provisions set forth in Section 5.025.01 of the Security Agreement and (C) the
aggregate amount of Investments made pursuant to clause (iii) (excluding any
Investments received in respect of, or consisting of, the transfer or
contribution of Equity Interests in or Indebtedness of any Foreign Subsidiary to
any other Foreign Subsidiary that is a Restricted Subsidiary) shall not exceed
the sum of (x) (I) prior to the Amendment No. 1 Trigger Date, the greater of
$15,000,000 and 15% of LTM EBITDA (valued at the time of the making thereof) and
(II) on and after the Amendment No. 1 Trigger Date, the greater of $37,500,000
and 30% of LTM EBITDA (valued at the time of the making thereof), and (y) the
Cumulative Credit at such time; provided that, if such Investment is made
pursuant to this clause (y) (other than (i) any Investment made using the

 

 

34

Sixth Amendment

 

-189-



--------------------------------------------------------------------------------

portion of the Cumulative Credit described in clause (a) of the definition
thereof, in which case no Event of Default pursuant to Section 8.01(a) or
(f) shall have occurred and be continuing, or (ii) any Investment made using the
portion of the Cumulative Credit described in clause (c)(i) of the definition
thereof), no Event of Default shall have occurred and be continuing;35shall not
exceed $5,000,000, in aggregate, from and after the New Incremental Term Loan
Closing Date (it being agreed that such amount, to the extent of any such
Investments constituting intercompany loans, may be repaid and such amount shall
be replenished by such repayment, but not above $5,000,000);

(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e)    Investments consisting of transactions permitted under Sections 7.01,
7.03 (other than 7.03(c) and (d)), Section 7.04 (other than Section 7.04(c)(ii)
or (e)), Section 7.05 (other than Section 7.05(d)(ii) or (e)), Section 7.06
(other than Section 7.06(d)) and Section 7.13, respectively;

(f)    Investments (i) existing or contemplated on the Closing Date or made
pursuant to legally binding written contracts in existence on the Closing Date,
in each case set forth on Schedule 7.02(f) and any modification, replacement,
renewal, reinvestment or extension thereof and (ii) existing on the Closing Date
by the Borrower or any Restricted Subsidiary in the Borrower or any other
Restricted Subsidiary and any modification, renewal or extension thereof;
provided that, in each case, (x) the amount of the original Investment (or if
less, the then outstanding amount of such Investment) is not increased except by
the express terms of such Investment or as otherwise permitted by this
Section 7.02 and (y) any Investment in the form of Indebtedness of any Loan
Party owed to any Restricted Subsidiary that is not a Loan Party shall be
subject to the subordination terms set forth in Section 5.025.01 of the Security
Agreement;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h)    promissory notes, securities and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05;

(i)    any acquisition of all or substantially all the assets of a Person or any
Equity Interests in a Person (including in any joint venture) that becomes a
Restricted SubsidiaryLoan Party or division or line of business of a Person (or
any subsequent Investment made in a Person, division or line of business
previously acquired in a Permitted Acquisitionby a Loan Party (and which will be
owned by a Loan Party), in a single transaction or series of related
transactions; provided that no Event of Default under Sections 8.01(a) or
(f) shall have occurred and be continuing on the date that the Borrower or the
applicable Restricted SubsidiaryLoan Party enters into a binding agreement with
respect to such acquisition and, immediately after giving effect to such
acquisition, (i) any acquired or newly formed Restricted Subsidiary shall not be
liable for any Indebtedness except for Indebtedness otherwise permitted by
Section 7.03;

 

 

35

First Amendment

 

-190-



--------------------------------------------------------------------------------

(ii)    to the extent required by the Collateral and Guarantee Requirement,
(A) the Equity Interests, property, assets and businesses acquired in such
purchase or other acquisition shall constitute Collateral and (B) any such newly
created or acquired Materialwholly-owned Domestic Subsidiary (other than an
Excluded Subsidiary) shall become a Guarantor and comply with the Collateral and
Guarantee Requirement, in each case, in accordance with Section 6.11; and
(iii) the aggregate amount of cash consideration paid by Loan Parties pursuant
to this Section 7.02(i) in assets (other than Equity Interests) that are not (or
do not become at the time of such acquisition) directly owned by a Loan Party or
that are not pledged under the Collateral Documents or in Equity Interests of
Persons that do not become Loan Parties shall not exceed the sum of (A) (I)
prior to the Amendment No. 1 Trigger Date, the greater of $25,000,000 and 20% of
LTM EBITDA (valued at the time of the making of such acquisition) and (II) on
and after the Amendment No. 1 Trigger Date, the greater of $50,000,000 and 40.0%
of LTM EBITDA (valued at the time of the making of such acquisition) plus
(B) the Cumulative Credit at such time (from and after the New Incremental Term
Loan Closing Date shall not exceed $5,000,000, in aggregate; provided that
solely to the extent that such acquisition (x) is Accretive (as certified to the
Administrative Agent and the Lenders by a financial officer of the Borrower in
writing at least 10 days prior to such proposed Permitted Acquisition (and
containing reasonably detailed calculations and support therefor)), and (y) any
such increased amount of consideration therefor not payable under the preceding
$5,000,000 basket is funded solely with (1) the proceeds of Qualified Debt
and/or (2) Excluded Contributions, then an additional amount for any such
acquisition following the New Incremental Term Loan Closing Date, of up to the
sum of (A) if funded in whole or in part with Qualified Debt, the then remaining
available Qualified Debt Investment Basket Amount as in effect at such time,
plus (B) any amount of Excluded Contributions contemporaneously contributed for
such purpose and not otherwise applied (the proceeds of neither of which of
(A) or (B) shall be included as a deduction to Consolidated First Lien Net Debt
pending their use for such acquisition), may be paid as consideration for any
such acquisition, a “Permitted Acquisition”); provided that, if such Investment
is pursuant to this proviso (acquisitions made pursuant to this clause (B)
(other than (i)    any Investment made using the portion of the Cumulative
Credit described in clause (a) of the definition thereof, in which case no Event
of Default pursuant to Section 8.01(a) or (f) shall have occurred and be
continuing, or (ii) any Investment made using the portion of the Cumulative
Credit described in clause (c)(i) of the definition thereof), no Event of
Default shall have occurred and be continuing;36Section 7.02(i) being “Permitted
Acquisitions”);

(j) [reserved];

(k)    Investments in the ordinary course of business consisting of UCC Article
3 endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(l)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

 

 

36

First Amendment

 

-191-



--------------------------------------------------------------------------------

(m) [reserved];

(n) [reserved ];

(n)     Investments (including Permitted Acquisitions) in an aggregate amount
pursuant to this Section 7.02(n) (valued at the time of the making thereof, and
without giving effect to any write downs or write offs thereof) not to exceed
(x) (A) prior to the Amendment No. 1 Trigger Date, the greater of $10,000,000
and 10% of LTM EBITDA and (B) on and after the Amendment No. 1 Trigger Date, the
greater of $37,500,000 and 30% of LTM EBITDA plus (y)    the Cumulative Credit
at such time; provided that if such Investment is made pursuant to this clause
(y) (other than (i) any Investment made using the portion of the Cumulative
Credit described in clause (a) of the definition thereof, in which case no Event
of Default pursuant to Section 8.01(a) or (f) shall have occurred and be
continuing, or (ii) any Investment made using the portion of the Cumulative
Credit described in clause (c)(i) of the definition thereof), no Event of
Default shall have occurred and be continuing;37

(o)    on and after the Amendment No. 1 Trigger Date only, Investments made in
Restricted Subsidiaries that are not Loan Parties or in respect of joint
ventures or other similar agreements or partnership not to exceed the greater of
$37,500,000 and 30% of LTM EBITDA (valued at the time of the making
thereof);38$5,000,000, in aggregate from and after the New Incremental Term Loan
Closing Date;

(p) [reserved];

(q) advances of payroll payments to employees in the ordinary course of
business;

(r)    (i) Investments made in the ordinary course of business in connection
with obtaining, maintaining or renewing client contracts and loans or advances
made to distributors and suppliers in the ordinary course of business and
(ii) Investments to the extent that payment for such Investments is made with or
exchanged for Equity Interests of Borrower permitted to be issued hereunder;

(s)    prior existing Investments of a Restricted Subsidiary which is acquired
after the Closing Date in accordance with Section 7.02 or of a Person merged or
amalgamated or consolidated into the Borrower or merged, amalgamated or
consolidated with a Restricted Subsidiary in accordance with Section 7.04 after
the Closing Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

 

 

37

First Amendment

 

38

First Amendment

 

-192-



--------------------------------------------------------------------------------

(t)    Investments made by a Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary by a Loan
Party permitted under this Section 7.02;[reserved];

(u)     (i ) intercompany receivables that arise solely from customary transfer
pricing arrangements among the Borrower and its Restricted Subsidiaries in each
case in the ordinary course of business; and (ii) with respect to any
intercompany Investment in any non-wholly owned Restricted Subsidiary that is
not a Loan Party which, pursuant to the terms of such Investment, is convertible
into Equity Interests of such Restricted Subsidiary, the conversion of such
Investment into Equity Interests of such Restricted Subsidiary in accordance
with the terms of such Investment;

(v) Investments funded with Excluded Contributions[reserved];

(w)    Investments in deposit accounts, securities accounts and commodities
accounts maintained by the Borrower or such Restricted Subsidiary, as the case
may be;

(x)    Investments constituting any part of a reorganization and other
activities related to tax planning or tax reorganization that do not impair the
security interests granted to the Administrative Agent for the benefit of the
Secured Parties in any material respect and are otherwise not materially adverse
to the Lenders and after giving effect to such Investment, reorganization or
other activity, the Borrower and the Restricted Subsidiaries comply with
Section 6.11; and

(y)    so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower or any Restricted Subsidiary may make Investments
in an unlimited amount so long as the Consolidated Total Net Leverage Ratio
(calculated on a Pro Forma Basis) as of the end of the most recent Test Period
is no greater than 2.75:1.00; andamount not to exceed $7,500,000, in aggregate,
from and after the New Incremental Term Loan Closing Date.

(z) the Specified Acquisition.

To the extent an Investment is permitted to be made by a Loan Party directly in
any Restricted Subsidiary or any other Person who is not Guarantor or a Loan
Party (each such person, a “Target Person”) under any provision of this
Section 7.02, such Investment may be made by advance, contribution or
distribution by a Loan Party to a Restricted Subsidiary or the Borrower and
further advanced or contributed to a Restricted Subsidiary for purposes of
making the relevant Investment in the Target Person without constituting an
Investment for purposes of Section 7.02 (it being understood that such
Investment must satisfy the requirements of, and shall count towards any
thresholds in, a provision of this Section 7.02 as if made by the applicable
Loan Party directly to the Target Person).

 

-193-



--------------------------------------------------------------------------------

SECTION 7.03    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of the Borrower and any Guarantor or Loan Party under the Loan
Documents;

(b)    Indebtedness outstanding on the Closing Date and listed on Schedule
7.03(b) and any Permitted Refinancing thereof; provided that all such
Indebtedness of any Loan PartyGuarantor owed to any Restricted Subsidiary that
is not a Loan Party shall be unsecured and subordinated to the Obligations
pursuant to terms substantially consistent with Section 5.025.01 of the Security
Agreement;

(c)    Guarantees by the Borrower and any Restricted Subsidiary in respect of
Indebtedness of the Borrower and any Restricted Subsidiary that is a Loan Party
otherwise permitted hereunder; provided that (A) no Guarantee by any Restricted
Subsidiary of any Indebtedness constituting a Specified Junior Financing
Obligation shall be permitted unless such guaranteeing party shall have also
provided a Guarantee of the Obligations on the terms set forth herein, (B) if
the Indebtedness being Guaranteed is subordinated to the Obligations, such
Guarantee shall be subordinated to the Guarantee of the Obligations on terms at
least as favorable (as reasonably determined by the Borrower) to the Lenders as
those contained in the subordination of such Indebtedness and (C) any Guarantee
by a Restricted Subsidiary that is not a Loan Party of any Permitted Ratio Debt
orGuarantor of any Indebtedness under Section 7.03(g) or (m) (or any Permitted
Refinancing in respect thereof) shall only be permitted if such Guarantee meets
the requirements of clauses (m), or (g) or (s), as the case may be, of this
Section 7.03;

(d)    Indebtedness of the Borrower or any Restricted Subsidiary owing to any
Loan Party or any other Restricted Subsidiary (or issued or transferred to any
direct or indirect parent of a Loan Party which is substantially
contemporaneously transferred to a Loan Party or any Restricted Subsidiary of a
Loan Party) to the extent constituting an Investment permitted by Section 7.02;
provided that (x) no such Indebtedness owed to a Loan Party shall be evidenced
by a promissory note unless such promissory note constitutes a negotiable
instrument and is pledged to the Administrative Agent to the extent required by
(and in accordance with) the terms of the Security Agreement and (y) all such
Indebtedness of any Loan Party owed to any Restricted Subsidiary that is not a
Loan Party shall be unsecured and subordinated to the Obligations pursuant to
subordination terms substantially consistent with the terms set forth in
Section 5.025.01 of the Security Agreement;

(e)    (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) financing an acquisition, construction, repair, replacement,
lease or improvement of a fixed or capital asset incurred by the Borrower or any
Restricted Subsidiary within 365 days of the acquisition, construction, repair,
replacement, lease or improvement of the applicable asset and any Permitted
Refinancing thereof in an aggregate amount not to exceed the greater of
$37,500,000 and 30% of LTM EBITDA, in each case determined at the time of
incurrence (together with any Permitted Refinancings thereof) and
(ii) Attributable Indebtedness arising out of sale-leaseback transactions
permitted by Section 7.05(m) and any Permitted Refinancing of such Attributable
Indebtedness in an aggregate amount as between clauses (i) and (ii) not to
exceed $5,000,000 at any time outstanding;

 

-194-



--------------------------------------------------------------------------------

(f)    Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes and Guarantees thereof;

(g)    Indebtedness of the Borrower or any Restricted Subsidiary (i) assumed in
connection with any Permitted Acquisition (provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition) or any Permitted
Refinancing thereof or (ii) incurred to finance any Permitted Acquisition or any
Permitted Refinancing thereof; provided that after giving pro forma effect to
such Permitted Acquisition and the assumption or incurrence of such
Indebtedness, as applicable, the aggregate amount of such Indebtedness does not
exceed (x) on and after the Amendment No. 1 Trigger Date only, the greater of
$25,000,000 and 20% of LTM EBITDA, in each case determined at the time of
incurrence thereof, plus39 (y) an additional amount of such Indebtedness so long
as (in each case, with respect to Indebtedness incurred under this clause (y))
(I) in the case of any such Indebtedness secured by a Lien on the Collateral
that is pari passu with the Liens securing the Obligations, the Consolidated
First Lien Net Leverage Ratio (determined on a Pro Forma Basis in accordance
with Section 1.09 and without netting the cash proceeds of any such Indebtedness
for the purposes of such calculation) as of the last day of the most recently
ended Test Period is either (A) not greater than the Closing Date Consolidated
First Lien Net Leverage Ratio or (B) not greater than the Consolidated First
Lien Net Leverage Ratio immediately prior to the consummation of such Permitted
Acquisition and the incurrence of such Indebtedness, (II) in the case of
Indebtedness secured by a Lien on the Collateral that is junior to the Liens
securing the Obligations or that is secured solely by assets that do not
constitute Collateral, the Consolidated Senior Secured Net Leverage Ratio
(determined on a Pro Forma Basis in accordance with Section 1.09 and without
netting the cash proceeds of any such Indebtedness for the purposes of such
calculation) as of the last day of the most recently ended Test Period is either
(A) not greater than 4.00:1.00 or (B) not greater than the Consolidated Senior
Secured Net Leverage Ratio immediately prior to the consummation of such
Permitted Acquisition and the incurrence of such Indebtedness and (III) in the
case of unsecured Indebtedness, either (1) the Consolidated Total Net Leverage
Ratio (determined on a Pro Forma Basis in accordance with Section 1.09 and
without netting the cash proceeds of any such Indebtedness for the purposes of
such calculation) as of the last day of the most recently ended Test Period is
either (A) no greater than 4.75:1.00 or (B) no greater than the Consolidated
Total Net Leverage Ratio immediately prior to the consummation of such Permitted
Acquisition and the incurrence of such Indebtedness or (2) the Interest Coverage
Ratio determined on a Pro Forma Basis in accordance with Section 1.09 and
without netting the cash proceeds of any such Indebtedness for the purposes of
such calculation) for the end of the most recent Test Period is either (A) not
less than 2.00:1.00 or (B) no less than the Interest Coverage Ratio immediately
prior to the consummation of such Permitted Acquisition and the incurrence of
such Indebtedness; provided that in the case of clause (y), any such
Indebtedness assumed or incurred by a Restricted Subsidiary that is not a Loan
Party (together with any Indebtedness assumed or incurred by a Restricted
Subsidiary that is not a Loan Party pursuant to Section 7.03(s)) does not exceed
in the aggregate, (i) prior to the Amendment No. 1 Trigger Date, $0 and (ii) on
and after the Amendment No. 1 Trigger Date, the greater of $18,750,000 and 15%
of LTM EBITDA, in

 

 

39

First Amendment

 

-195-



--------------------------------------------------------------------------------

each case determined at the time of assumption or incurrence;40 provided further
that any Indebtedness incurred (but not assumed) pursuant to this clause
(g) shall be subject to the requirements included in the first proviso under the
definition of “Permitted Ratio Debt”;$5,000,000, in aggregate, at any time
outstanding; provided that in the case of such Permitted Acquisition which is
permitted pursuant to the proviso in Section  7.02(i) and is to be funded with
the proceeds of Qualified Debt, an amount of Qualified Debt not to exceed, when
aggregated with all other such Qualified Debt issued in connection with Section 
7.02(i), the applicable Qualified Debt Investment Basket Amount at such time may
be incurred solely to fund any such acquisition so permitted pursuant to such
proviso;

(h)    Indebtedness representing deferred compensation to employees of the
Borrower or any of its Restricted Subsidiaries incurred in the ordinary course
of business;

(i)    Indebtedness consisting of promissory notes issued by the Borrower or any
of its Restricted Subsidiaries to current or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of the
Borrower permitted by Section 7.06 in an aggregate amount not to exceed
$1,000,000 at any time outstanding; provided that such Indebtedness shall be
subordinated in right of payment to the Obligations on terms reasonably
satisfactory to the Administrative Agent;

(j)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in connection with a Permitted Acquisition, any other Investment
not prohibited hereunder (including through a merger) or any Disposition
permitted hereunder, in each case,and constituting customary indemnification
obligations or obligations in respect of customary purchase price (including
earnouts and similar obligations, but not to exceed 10% of the aggregate
purchase price of any such Permitted Acquisition) or other similar adjustments;

(k)    Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the MTN Acquisition
Transactions, and the EMC Acquisition Transactions and Permitted Acquisitions or
any other Investment not prohibited hereunder;

(l)    Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business and any Guarantees thereof or the honoring by a bank
or other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business, so long as such
Indebtedness is extinguished in the ordinary course of business;

(m)    Indebtedness in an aggregate principal amount that at the time of, and
after giving effect to, the incurrence thereof, would not exceed (i) prior to
the Amendment No. 1 Trigger Date, the greater of $10,000,000 and 10% of LTM
EBITDA and (ii) on and after the

 

 

40

First Amendment

 

-196-



--------------------------------------------------------------------------------

Amendment No. 1 Trigger Date, the greater of $37,500,000 and 30% of LTM EBITDA,
in each case determined at the time of incurrence;41$7,500,000, in the
aggregate, at any time outstanding;

(n)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including in respect of workers’ compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims;

(p)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(q)     (i ) Qualified Debt incurred and all proceeds of which are
contemporaneously used to prepay principal of the Term Loans hereunder and
(ii) Qualified Debt of up to $10,000,000 issued in any fiscal year (with all
unused amounts thereof being carried over to succeeding years) but not to exceed
at any time outstanding $30,000,000, in aggregate, and in each case, any
Permitted Refinancings thereof;

(r)     [reserved ];

(q) letters of credit in an aggregate amount at any time outstanding not to
exceed $20,000,000;

(r)    Indebtedness supported by a Letter of Credit, in a principal amount not
to exceed the face amount of such Letter of Credit;

(s) Permitted Ratio Debt and any Permitted Refinancing thereof[reserved] ;

(t) Credit Agreement Refinancing Indebtedness;

(u)    Indebtedness incurred by a Foreign Subsidiary or any other Restricted
Subsidiary which is not a Loan Party which, when aggregated with the principal
amount of all other Indebtedness incurred pursuant to this Section 7.03(u) and
then outstanding for all such Persons taken together, does not exceed in the
aggregate (i) prior to the Amendment No. 1 Trigger Date, $5,000,000 and (ii) on
and after the Amendment No. 1 Trigger Date, the greater of

 

 

41

First Amendment

 

-197-



--------------------------------------------------------------------------------

$25,000,000 and 20% of LTM EBITDA, in each case determined at the time of
incurrence;42$1,000,000;

(v)    on and after the Amendment No. 1 Trigger Date only, Indebtedness of the
Borrower and its Restricted Subsidiaries in respect of seller financing in an
aggregate amount not to exceed $10,000,000 determined at the time of incurrence
and any Permitted Refinancing thereof;43[reserved];

(w)    [Reservedreserved];

(x)     [reserved];

(x)    Indebtedness in an amount equal to 100% of the Net Proceeds received by
the Borrower from the issuance or sale of Equity Interests of the Borrower since
the Closing Date (other than proceeds of Disqualified Equity Interests or the
Cure Amount or sales of Equity Interests to any of its Subsidiaries) to the
extent such Net Proceeds have not been applied pursuant to Section 7.02, 7.06 or
7.13 (and do not otherwise increase the Cumulative Credit or the Excluded
Contribution and are not used to fund Equity Funded Employee Plan Costs)
(“Contribution Indebtedness”); provided that such Indebtedness is designated as
“Contribution Indebtedness” in a certificate from a Responsible Officer of the
Borrower on the date incurred;

(y)     solely to the extent consented to by the Required Lenders,
(i) Indebtedness (in the form of one or more series of notes or loans which may
be unsecured, secured on a junior lien basis with the Facilities or secured on a
pari passu basis with the Facilities incurred by the Borrower to the extent that
the Borrower shall have been permitted to incur such Indebtedness pursuant to
and such Indebtedness shall be deemed to be incurred in reliance on
Section 2.14(d)(iv); provided that (A) such Indebtedness shall not mature
earlier than the Maturity Date applicable to the Initial Term Loans, and the New
Incremental Term Loans (B) as of the date of the incurrence of such
Indebtedness, the Weighted Average Life to Maturity of such Indebtedness shall
not be shorter than that of the Initial Term Loans and the New Incremental Term
Loans, (C) no Restricted Subsidiary is a borrower or guarantor with respect to
such Indebtedness unless such Restricted Subsidiary is a Subsidiary Guarantor
which shall have previously or substantially concurrently Guaranteed the
Obligations, (D) the other terms and conditions of such Indebtedness (excluding
pricing and optional prepayment or redemption terms) reflect market terms on the
date of issuance (as determined by the Borrower) (such Indebtedness incurred
pursuant to this clause (y) being referred to as “Incremental Equivalent Debt”)
and (E) any such Incremental Equivalent Debt that is pari passu in right of
payment and with respect to security with the Initial Term Loans and the New
Incremental Term Loans shall be treated as an Incremental Term Loan that is pari
passu in right of payment and with respect to security with the Initial Term
Loans and the New Incremental Term Loans for purposes of Section 2.14(e)(iii)
and comply with the requirements thereof and (ii) any Permitted Refinancing
thereof;44

 

 

42 

First Amendment

 

43

First Amendment

 

44

First Amendment

 

-198-



--------------------------------------------------------------------------------

(z)    the Convertible Notes in an aggregate principal amount not to exceed
$82,500,000the then outstanding principal amount thereof (without giving effect
to any increases thereof other than in respect of any paid in kind or
capitalized interest thereon) after the New Incremental Term Loan Closing Date
and any Permitted Refinancing thereof;

(aa)    on and after the Amendment No. 1 Trigger Date only, obligations in
respect of Disqualified Equity Interests in an amount not to exceed $2,500,000
at any time outstanding;45[reserved];

(bb)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in Sections 7.03(a) through Section 7.03(aa) and Section 7.03(cc);

(cc)     solely to the extent consented to by the Required Lenders, Indebtedness
in respect of Permitted Debt Exchange Notes incurred or issued in accordance
with Section 2.18 (and Permitted Refinancings thereof);

(dd)    Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) incurred to finance the acquisition, construction, repair, replacement,
lease or improvement of satellites, maritime equipment or aviation antennae
equipment incurred by the Borrower or any Restricted Subsidiary within 365 days
of the acquisition, construction, repair, replacement, lease or improvement of
the applicable asset and any Permitted Refinancing thereof in an aggregate
amount not to exceed $80,000,00015,000,000 at any time outstanding, determined
at the time of incurrence, and any Permitted Refinancing thereof; and

(ee)     so long as the Notes Intercreditor Agreement remains in full force and
effect with respect thereto, Indebtedness in respect of the Second Lien Notes in
the initialthen outstanding principal amount of $150,000,000 (as increased from
time to time bythereof (without giving effect to any increases thereof after the
New Incremental Term Loan Closing Date, other than in respect of any
paid-in-kind or capitalized interest thereon) and any Permitted Refinancing
thereof not prohibited by the Notes Intercreditor Agreement.46

provided, however, that all Indebtedness permitted by this Section 7.03 which is
permitted to be secured pursuant to Section 7.01 and is secured by the
Collateral shall be subject to an intercreditor agreement reasonably
satisfactory to the Administrative Agent.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency

 

45

First Amendment

 

46

Sixth Amendment

 

-199-



--------------------------------------------------------------------------------

exchange rate in effect on the date of such extension, replacement, refunding,
refinancing, renewal or defeasance, such Dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being extended, replaced, refunded, refinanced, renewed or
defeased, plus the aggregate amount of fees, underwriting discounts, premiums
(including tender premiums) and other costs and expenses (including OID)
incurred in connection with such refinancing.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03. The principal
amount of any non- interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in described in Sections 7.03(a) through 7.03(ccee), the
Borrower shall, in its sole discretion, classify and reclassify or later divide,
classify or reclassify such item of Indebtedness (or any portion thereof) and
will only be required to include the amount and type of such Indebtedness in one
or more of the above clauses; provided that all Indebtedness outstanding under
the Loan Documents and listed on Schedule 7.03(a) will at all times be deemed to
be outstanding in reliance only on the exception in Section 7.03(a).

SECTION 7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of related transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that:

(a)    any Restricted Subsidiary may merge, amalgamate or consolidate with
(i) the Borrower (including a merger, the purpose of which is to reorganize the
Borrower into a new jurisdiction); provided that in any such merger,
amalgamation or consolidation involving the Borrower, the Borrower shall be the
continuing or surviving Person or (ii) one or more other Restricted
Subsidiaries; provided that when any Person that is a Loan Party is merging with
a Restricted Subsidiary that is not a Loan Party, thea Loan Party shall be the
continuing or surviving Person or the surviving entity shall substantially
concurrently become a Loan Party; provided, further, that any security interests
granted to the Administrative Agent for the benefit of the Secured Parties in
the Collateral pursuant to the Collateral Documents shall remain in full force
and effect and perfected (to at least the same extent as in effect immediately
prior to such merger, consolidation, dissolution or liquidation) and all actions
required to maintain said perfected status have been or will promptly be taken,
in each case, as required by SectionsSection 6.11 or 6.13 to the extent required
pursuant to the Collateral and Guarantee Requirement;

(b)    (i) any Restricted Subsidiary that is not a Loan Party may merge,
amalgamate or consolidate with or into any other Restricted Subsidiary that is
not a Loan Party, (ii) any Restricted Subsidiary may liquidate or dissolve;
provided that if such Restricted

 

-200-



--------------------------------------------------------------------------------

Subsidiary is a Loan Party, it shall be liquidated or dissolved into a Loan
Party and (iii) any Restricted Subsidiary may change its legal form if, with
respect to clauses (ii) and (iii), the Borrower determines in good faith that
such action is in the best interest of the Borrower and its Restricted
Subsidiaries and is not materially disadvantageous to the Lenders (it being
understood that in the case of any change in legal form, a Subsidiary that is a
Guarantor or a Loan Party will remain a Guarantor or a Loan Party, respectively,
unless such Guarantor or Loan Party is otherwise permitted to cease being a
Guarantor or a Loan Party hereunder);

(c)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a GuarantorLoan Party, then (i) the transferee must be a Subsidiary Guarantor or
the BorrowerLoan Party) or (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in or Indebtedness of a Restricted
Subsidiary which is not a Loan Party in accordance with Sections 7.02 (other
than Section 7.02(e) and 7.02(h)) and 7.03 (other than Sections 7.03(c) and
(d)), respectively;

(d)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrower may merge or consolidate with any other
Person; provided that (i) in any such merger or consolidation involving the
Borrower, the Borrower shall be the continuing or surviving Person; provided,
further, that any security interests granted to the Administrative Agent for the
benefit of the Secured Parties in the Collateral pursuant to the Collateral
Documents shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such merger, consolidation,
dissolution or liquidation), the Successor Company shall, to the extent subject
to the terms hereof, have complied with the requirements of Section 6.11 and all
actions required to maintain said perfected status have been or will promptly be
taken as required by Section 6.13 to the extent required pursuant to the
Collateral and Guarantee Requirement; or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower (any such Person,
the “Successor Company”), (A) the Successor Company shall be an entity organized
or existing under the Laws of the United States or any state thereof or the
District of Columbia, (B) the Successor Company shall expressly assume all the
obligations of the Borrower under this Agreement and the other Loan Documents to
which the Borrower is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (C) the Subsidiaries,
unless they are parties to such merger or consolidation, shall be Subsidiaries
of the Successor Company after giving effect to such transaction (and if
wholly-owned Subsidiaries parties to the merger or consolidation, shall be
wholly-owned Subsidiaries of the Successor Company after giving effect to such
transaction) (D) each Guarantor, unless it is the other party to such merger or
consolidation, shall have confirmed that its Guaranty shall apply to the
Successor Company’s obligations under the Loan Documents, (DE) each Guarantor,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement and other applicable Collateral Documents
confirmed that its obligations thereunder shall apply to the Successor Company’s
obligations under the Loan Documents, (EF) if reasonably requested by the
Administrative Agent, each mortgagor of a Mortgaged Property, unless it is the
other party to such merger or consolidation, shall have by an amendment to or
restatement of the applicable Mortgage (or other instrument reasonably
satisfactory to the Administrative Agent) confirmed that its obligations
thereunder shall apply to the Successor Company’s obligations under the Loan
Documents, (G) such Successor Company shall have satisfied the Collateral and
Guaranty

 

-201-



--------------------------------------------------------------------------------

Requirement to the Administrative Agent’s satisfaction, and ( FH) the Borrower
shall have delivered to the Administrative Agent an officer’s certificate
stating that such merger or consolidation and such supplement to this Agreement
or any Collateral Document comply with this Agreement; and do not adversely
affect the Collateral and Guaranty Requirement or the enforceability, perfection
or priority of the Administrative Agent’s Lien under the Collateral Documents or
the priorities set forth herein and in the Notes Intercreditor Agreement;
provided, further, that if the foregoing are satisfied, the Successor Company
will succeed to, and be substituted for, the Borrower under this Agreement;

(e)    so long as no Event of Default has occurred and is continuing or would
result therefrom (in the case of a merger involving a Loan Party), any
Restricted Subsidiary may merge or consolidate with any other Person in order to
effect ana Permitted Acquisition or other Investment permitted pursuant to
Section 7.02; provided that the continuing or surviving Person shall be a
Restricted Subsidiary and if involving a Loan Party, shall be a Loan Party,
which together with each of such surviving Person’s Subsidiaries that are
Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11 or 6.13 to the extent required pursuant to the Collateral and
Guarantee Requirement;

(f) [reserved]; and

(g)    so long as no Event of Default has occurred and is continuing or would
result therefrom, a merger, dissolution, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 7.05 (other than Section 7.05(e)) or a Restricted Payment permitted
pursuant to Section 7.06 (other than Section 7.06(d)).

SECTION 7.05    Dispositions. Make any Disposition, except:

(a)    Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrower or any of its Restricted Subsidiaries;

(b)    Dispositions of inventory in the ordinary course of business or
consistent with past practice, goods held for sale in the ordinary course of
business and immaterial assets (including allowing any registrations or any
applications for registration of any immaterial IP Rights to lapse or go
abandoned in the ordinary course of business) and termination of leases and
licenses in the ordinary course of business;

(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;

(d)    Dispositions of property (including Equity Interests in or Indebtedness
of Foreign Subsidiaries) to the Borrower or any Restricted Subsidiary; provided
that if the transferor of such property is a Loan Party, (i) the transferee
thereof must be a Loan Party or (ii) if such transaction constitutes an
Investment, such transaction is permitted under Section 7.02 (other than
Section 7.02(e) or (h));

 

-202-



--------------------------------------------------------------------------------

(e)    to the extent constituting Dispositions, transactions permitted by
(i) Section 7.01 (other than Section 7.01(i) and (l)(ii)), (ii) Section 7.02
(other than 7.02(e) or (h)), (iii) Section 7.04 (other than 7.04(g)) and
(iv) Section 7.06 (other than 7.06(d));

(f) [reserved];

(g) Dispositions of cash and Cash Equivalents;

(h)     (i ) leases, subleases, licenses or sublicenses (including licenses and
sublicenses of software or other IP Rights) and terminations thereof, in each
case in the ordinary course of business, and which do not materially interfere
with the business of the Borrower and its Restricted Subsidiaries (taken as a
whole) and (ii) Dispositions of IP Rights (including inbound licenses) that are
no longer material to the business of the Borrower and its Restricted
Subsidiaries;

(i) transfers of property subject to Casualty Events;

(j)    Dispositions of (x) property and (y) in-flight connectivity equipment to
the Shareco JV in an aggregate amount not to exceed $10 million in any fiscal
yearproperty; provided that (i) at the time of such Disposition (other than any
such Disposition made pursuant to a legally binding commitment entered into at a
time when no Default has occurred and is continuing), no Event of Default shall
have occurred and be continuing or would result from such Disposition, (ii) with
respect to Dispositions pursuant to this Section 7.05(j) for an aggregate
purchase price for all such Dispositions in excess of $10,000,0005,000,000 in
any fiscal year, the Borrower or any of its Restricted Subsidiaries shall
receive not less than 75100% of such consideration in the form of cash or Cash
Equivalents (in each case, free and clear of all Liens at the time received,
other than non-consensual Liens permitted by Section 7.01 and Liens permitted by
Sections 7.01(a), (f), (k), (l), (m), (n), (p), (q), (r)(i), (r)(ii), (s), (dd)
(only to the extent the Obligations are secured by such cash and Cash
Equivalents) and (kk) (only to the extent the Obligations are secured by such
cash and Cash Equivalents)); provided, however, that for the purposes of this
clause (ii), the following shall be deemed to be cash: (A) any liabilities (as
shown on the Borrower’s most recent balance sheet provided hereunder or in the
footnotes thereto) of the Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to the applicable
Disposition and for which the Borrower and all of its Restricted Subsidiaries
shall have been validly released by all applicable creditors in writing, (B) any
securities received by the Borrower or the applicable Restricted Subsidiary from
such transferee that are converted by the Borrower or such Restricted Subsidiary
into cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within 180 days following the closing of the applicable Disposition,
and (C) aggregate non-cash consideration received by the Borrower or the
applicable Restricted Subsidiary having an aggregate fair market value
(determined as of the closing of the applicable Disposition for which such
non-cash consideration is received) not to exceed the greater of $18,750,000 and
15% of LTM EBITDA, and(x) where the asset being disposed of is a joint venture
or interest therein where the non-Affiliate joint venture partner controls the
joint venture and the Borrower and/or its Subsidiaries receive sale
consideration in the same form as the joint venture partner and/or (y) in
connection with dispositions to purchasers (other than Affiliates) that provide
products or services in the ordinary course of

 

-203-



--------------------------------------------------------------------------------

business to the Borrower and its Restricted Subsidiaries, up to 25% of the
consideration for such disposition is in the form of discounts on such products
and services to the extent determined, in good faith, by the Borrower’s board of
directors to be in the best interest of the Borrower, to be fair value and not
materially disadvantageous to the Lenders and (iii) the Borrower or the
applicable Restricted Subsidiary complies with the applicable provision of
Section 2.05(b);

(k)    Dispositions of non-core assets acquired in connection with Permitted
Acquisitions or other Investments in order to achieve regulatory approval
necessary to consummate such Permitted Acquisition, subject to the prepayment
requirement in Section 2.05(b)(ii); provided that (i) the aggregate amount of
such sales shall not exceed 25% of the lesser of the fair market value ofor the
proposed purchase price for the acquired entity or business and (ii) each such
sale is in an arm’s-length transaction and the Borrower or the respective
Restricted Subsidiary receives at least fair market value in exchange therefor;

(l)    Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

(m)    Dispositions of property pursuant to sale-leaseback transactions;
provided that to the extent the aggregate Net Proceeds from all such
Dispositions since the New Incremental Term Loan Closing Date exceeds
$10,000,0002,000,000, such excess shall be reinvested in accordance with the
definition of “Net Proceeds” or otherwise shall be applied to prepay Loans in
accordance with Section 2.05(b)(ii);

(n)    any swap of assets in exchange for services or other assets in the
ordinary course of business of comparable or greater value or usefulness to the
business of the Borrower and its Subsidiaries as a whole, as determined in good
faith by the management of the Borrower;

(o)    any sale of Equity Interests in, or Indebtedness or other securities of,
anany Unrestricted Subsidiary;

(p)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to, customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(q) the unwinding or settlement of any Swap Contract;

(r)    the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights;

(s)    Dispositions constituting any part of a reorganization and other
activities related to tax planning or tax reorganization that do not impair the
security interests granted to the Administrative Agent for the benefit of the
Secured Parties and are otherwise not materially adverse to the Lenders and
after giving effect to such Investment, reorganization or other activity, the
Borrower and the Restricted Subsidiaries comply with Section 6.11;

(t)    [reserved];

 

-204-



--------------------------------------------------------------------------------

(u)    Dispositions of non-Collateral assets in an aggregate amount not to
exceed $10,000,0001,000,000; and

(v)    Dispositions pursuant to agreements, instruments or arrangements in
existence on the New Incremental Term Loan Closing Date and set forth on
Schedule 7.05(v);

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a), (b), (d), (ei ), (f), (h), (i), (l), (p),
(q), and (r) and (s), and except for Dispositions from a Loan Party to any other
Loan Party) shall be for no less than the fair market value of such property at
the time of such Disposition as determined by the Borrower in good faith. To the
extent any Collateral is Disposed of as permitted by this Section 7.05 to any
Person other than a Loan Party, such Collateral shall be sold free and clear of
the Liens created by the Loan Documents, and the Administrative Agent shall be
authorized to take any actions deemed appropriate in order to effect the
foregoing.

SECTION 7.06    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, except:

(a)    each Restricted Subsidiary may make Restricted Payments to the Borrower,
and other Restricted Subsidiaries of the Borrower (and, in the case of a
Restricted Payment by a non-wholly owned Restricted Subsidiary, if consented to
by the Required Lenders, to the Borrower and any other Restricted Subsidiary and
to each other owner of Equity Interests of such Restricted Subsidiary based on
their relative ownership interests of the relevant class of Equity Interests);

(b)    the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other Restricted Payments payable solely in the Equity Interests of
such Person (and, in the case of such a Restricted Payment by a non-wholly owned
Restricted Subsidiary, to the Borrower and any other Restricted Subsidiary and
to each other owner of Equity Interests of such Restricted Subsidiary based on
their relative ownership interests of the relevant class of Equity Interests);

(c)    Restricted Payments made in respect of working capital adjustments or
purchase price adjustments pursuant any Permitted Acquisition or other permitted
Investments;

(d)    to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may enter into and consummate transactions permitted by
any provision of Section 7.02 (other than 7.02(e)), Section 7.04 (other than
7.04(g)), 7.05 (other than 7.05(e)(iv) and 7.05(g)) or Section 7.08 (other than
7.08(c), 7.08(d), and 7.08(e));

(e)    repurchases of Equity Interests in the Borrower or any Restricted
Subsidiary deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;

(f)    the Borrower and each Restricted Subsidiary may (i) pay for the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests of such Restricted Subsidiary (or of the Borrower) held by any future,
present or former employee, officer, director, manager or consultant (or any
spouses, former spouses, successors, executors,

 

-205-



--------------------------------------------------------------------------------

administrators, heirs, legatees or distributees of any of the foregoing) of a
Restricted Subsidiary or the Borrower or (ii) make Restricted Payments in the
form of distributions to allow the Borrower to pay principal or interest on
promissory notes that were issued to any future, present or former employee,
officer, director, manager or consultant (or any spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees of any of
the foregoing) of a Restricted Subsidiary or the Borrower in lieu of cash
payments for the repurchase, retirement or other acquisition or retirement for
value of such Equity Interests held by such Persons, in each case, upon the
death, disability, retirement or termination of employment of any such Person or
pursuant to any employee, manager or director equity plan, employee, manager or
director stock option plan or any other employee, manager or director benefit
plan or any agreement (including any stock subscription or shareholder
agreement) with any employee, director, officer or consultant of such Restricted
Subsidiary or the Borrower or any of its Restricted Subsidiaries; provided that
the aggregate amount of Restricted Payments made pursuant to this
Section 7.06(f) shall not exceed $6,000,0001,000,000 in any calendar year (with
unused amounts in any calendar year being carried over to the immediately
succeeding calendar yearsyear subject to a maximum (without giving effect to the
following proviso) of $12,000,0002,000,000 in any calendar year); provided
further that such amount in any calendar year may further be increased by an
amount not to exceed:

(A)    amounts used to increase the Cumulative Credit pursuant to clauses
(b) and (c) of the definition of “Cumulative Credit;”

(B) Excluded Contributions;

(C)    the Net Proceeds of key man life insurance policies received by the
Borrower or its Restricted Subsidiaries less the amount of Restricted Payments
previously made with the cash proceeds of such key man life insurance policies;

provided further that cancellation of Indebtedness owing to the Borrower from
members of management of the Borrower or any of the its Restricted Subsidiaries
in connection with a repurchase of Equity Interests of the Borrower will not be
deemed to constitute a Restricted Payment for purposes of this covenant or any
other provision of this Agreement;

(g)    so long as no Event of Default has occurred and is continuing or would
result therefrom (other than (i) in the case of any Restricted Payment made
using the portion of the Cumulative Credit described in clause (a) of the
definition thereof, in which case no Event of Default pursuant to
Section 8.01(a) or (f) shall have occurred and be continuing or would result
therefrom, or (ii) in the case of any Restricted Payment made using the portion
of the Cumulative Credit described in clause (c)(i) of the definition thereof),
the Borrower may make Restricted Payments in an aggregate amount not to exceed
(x) (A) prior to the Amendment No. 1 Trigger Date, $2,500,000, and (B) on and
after the Amendment No. 1 Trigger Date, $25,000,000 plus (y) the Cumulative
Credit at such time; provided that with respect to any Restricted Payment made
pursuant to clause (y) above, solely to the extent such payments are made in
reliance on clause (b) of the definition of “Cumulative Credit”, the
Consolidated Total Net Leverage Ratio

 

-206-



--------------------------------------------------------------------------------

(calculated on a Pro Forma Basis in accordance with Section 1.09) is less than
or equal to 4.00:1.00;47$1,000,000 in any fiscal year;

(h)    [reserved];

(i)    payments made or expected to be made by Borrower or any of the Restricted
Subsidiaries in respect of withholding or similar Taxes payable by or with
respect to any future, present or former employee, director, manager or
consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) and any
repurchases of Equity Interests in consideration of such payments including
deemed repurchases, in each case, in connection with the exercise of stock
options;

(i)     [reserved ];

(j)    (i) any Restricted Payment by the Borrower to pay listing fees and other
costs and expenses attributable to being a publicly traded company which are
reasonable and customary and (ii) on and after the Amendment No. 1 Trigger Date
only, additional Restricted Payments in an aggregate amount per annum not to
exceed $10,750,000;

(k)    the Borrower or any of the Restricted Subsidiaries may pay cash in lieu
of fractional Equity Interests in connection with (x) any dividend, split or
combination thereof or (y) any Permitted Acquisition;

(l)    Restricted Payments in the amount of any Excluded Contribution[reserved];

(m)    any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Equity Interests (“Treasury Capital Stock”) or Junior Financing
made by exchange (including any such exchange pursuant to the exercise of a
conversion right or privilege in connection with which cash is paid in lieu of
the issuance of fractional shares) for, or out of the proceeds of the
substantially concurrent sale of, Equity Interests of the Borrower (other than
Disqualified Equity Interests) (“Refunding Capital Stock”) or a substantially
concurrent contribution to the equity (other than through the issuance of
Disqualified Equity Interests or through an Excluded Contribution) of the
Borrower; provided, however, that to the extent so applied, the Net Proceeds, or
fair market value of property or assets or of marketable securities, from such
sale of Equity Interests or such contribution will be excluded from clause (c)
of the Cumulative Amount;

(m)    any conversion of the Convertible Notes made by exchange for Equity
Interests of the Borrower (other than Disqualified Equity Interests) in
accordance with the terms thereof;

(n)    any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Disqualified Equity Interests of the Borrower or a Restricted
Subsidiary made by exchange for or out of the proceeds of the substantially
concurrent sale of Disqualified Equity

 

47

First Amendment

 

-207-



--------------------------------------------------------------------------------

Interests of the Borrower or a Restricted Subsidiary, as the case may be, that,
in each case, is permitted to be incurred pursuant to Section 7.03; and

(o)    the payment of any Restricted Payment within 60 days after the date of
declaration thereof, if at the date of declaration such Restricted Payment would
have complied with the provisions of this Agreement;.

(p)    so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower or any Restricted Subsidiary may make Restricted
Payments in an unlimited amount so long as the Consolidated Total Net Leverage
Ratio (calculated on a Pro Forma Basis) as of the end of the most recent Test
Period is no greater than 2.50:1.00;

(q)    [reserved]; and

(r)    dividends or other distributions of Equity Interests of Unrestricted
Subsidiaries (unless the Unrestricted Subsidiary’s principal asset is cash or
Cash Equivalents).

For purposes of determining compliance with this Section 7.06, in the event that
a Restricted Payment (or portion thereof) meets the criteria of more than one of
the categories of payments permitted by clauses (a) through ( ro) above, the
Borrower will be entitled to classify such Restricted Payment (or portion
thereof) on the date of its payment or later reclassify (based on circumstances
existing on the date of such reclassification) such Restricted Payment (or
portion thereof) in any manner that complies with this Section 7.06.

SECTION 7.07    [Reserved]

SECTION 7.08 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, in each case involving aggregate payments or consideration in
excess of $3,000,000, other than:

(a)    transactions among the Borrower and its Restricted Subsidiaries or any
entity that becomes a Restricted Subsidiary as a result of such transaction;

(b)    on terms substantially as favorable to the Borrower or such Restricted
Subsidiary as would be obtainable by the Borrower or such Restricted Subsidiary
at the time in a comparable arm’s-length transaction with a Person other than an
Affiliate;

(c)    Restricted Payments permitted under Section 7.06;

(d)    loans and other Investments among the Borrower and its Subsidiaries and
joint ventures (to the extent any such Subsidiary that is not a Restricted
Subsidiary or any such joint venture is only an Affiliate as a result of
Investments by the Borrower and/or its Restricted Subsidiaries in such
Subsidiary or joint venture) to the extent otherwise permitted under
Section 7.02;

 

-208-



--------------------------------------------------------------------------------

(e)    transactions by the Borrower and its Restricted Subsidiaries to the
extent permitted under and in accordance with an express provision (including
any exceptions thereto) of this Article 7;

(f)    employment and severance arrangements between the Borrower and its
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business;

(g)    the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Borrower and its Restricted Subsidiaries in the ordinary
course of business to the extent attributable to the ownership or operation of
the Borrower and its Restricted Subsidiaries;

(h)    transactions pursuant to agreements, instruments or arrangements in
existence on the New Incremental Term Loan Closing Date and set forth on
Schedule 7.08(kh ) or disclosed by the Borrower in any public filing made under
the Securities Act, or any amendment thereto to the extent such an amendment is
not adverse to the Lenders or the Loan Parties in any material respect;

(i)    the issuance or transfer of Equity Interests (other than Disqualified
Equity Interests) of the Borrower, including to any former, current or future
director, manager, officer, employee or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees, distributes or
Affiliate of any of the foregoing) of the Borrower or any of its Subsidiaries
for consideration deemed reasonably sufficient by the Borrower’s board of
director;

(j)    transactions with customers, clients, joint venture partners, suppliers
or purchasers or sellers of goods or services, in each case in the ordinary
course of business and otherwise in compliance with the terms of this Agreement
that are fair to the Borrower and the Restricted Subsidiaries, in the reasonable
determination of the board of directors or the senior management of the
Borrower, or are on terms at least as favorable (as reasonably determined by the
Borrower) as might reasonably have been obtained at such time from an
unaffiliated party;

(k)    the payment of reasonable out-of-pocket costs and expenses and
indemnities pursuant to and in accordance with the stockholders agreement or the
registration and participation rights agreement entered into on the Closing Date
in connection therewith; and

(l)    transactions in which the Borrower or any of the Restricted Subsidiaries,
as the case may be, deliver to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of Section  7.08(b);.

(m)    payments to or from, and transactions with, joint ventures (to the extent
any such joint venture is only an Affiliate as a result of Investments by the
Borrower and the Restricted Subsidiaries in such joint venture) in the ordinary
course of business to the extent otherwise permitted under Section 7.02; and

 

-209-



--------------------------------------------------------------------------------

(n) the Shareco Transactions.

SECTION 7.09 Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of:

(a)    any Restricted Subsidiary that is not a Guarantor to make Restricted
Payments to the Borrower; or

(b)    any Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person for the benefit of the Lenders with respect to the
Facilities and the Obligations;

provided that the foregoing Sections 7.09(a) and (b) shall not apply to
Contractual Obligations which:

(i)    (x) exist on the Closing Date and (to the extent not otherwise permitted
by this Section 7.09) are listed on Schedule 7.09 and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing (taken as a whole) does not materially expand the scope of such
Contractual Obligation (as reasonably determined by the Borrower);

(ii)    are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary; provided, further, that this clause (ii) shall not apply
to Contractual Obligations that are binding on a Person that becomes a
Restricted Subsidiary pursuant to Section 6.14;.

(iii)    represent Indebtedness of a Restricted Subsidiary which is not a Loan
Party which is permitted by Section 7.03 and which does not apply to any Loan
Party;

(iv)    are customary restrictions (as reasonably determined by the Borrower)
that arise in connection with (x) any Lien permitted by Sections 7.01(a), (b),
(f), (i), (j)(i), (k), (l), (p), (q), (r)(i), (r)(ii), (s), (u), (v), (w), (z),
(aa), (dd), (ee), (gg), (ii) and (kk) and relate to the property subject to such
Lien or (y) arise in connection with any Disposition permitted by Section 7.04
or 7.05 and relate solely to the assets or Person subject to such Disposition;

(v)    are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture and its equity;

(vi)    are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03(u) but solely to the extent any
negative pledge relates to (i) the property financed by such Indebtedness and
the proceeds, accessions and products thereof or (ii) the property secured by
such Indebtedness and the proceeds,

 

-210-



--------------------------------------------------------------------------------

accessions and products thereof so long as the agreements governing such
Indebtedness permit the Liens securing the Obligations;

(vii)    are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
property interest, rights or the assets subject thereto;

(viii)    comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Sections 7.03(b), (e), (g), (n)(i), (u), and
(y) and (bb) and to the extent that such restrictions apply only to the property
or assets securing such Indebtedness or, in the case of Section 7.03(g) or (u),
to the Restricted Subsidiaries incurring or guaranteeing such Indebtedness;

(ix)    are customary provisions restricting subletting, transfer or assignment
of any lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary;

(x)    are customary provisions restricting assignment or transfer of any
agreement entered into in the ordinary course of business;

(xi)    are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

(xii)    arise in connection with cash or other deposits permitted under
Sections 7.01 and 7.02 and limited to such cash or deposit;

(xiii)    comprise restrictions imposed by any agreement governing Indebtedness
entered into on or after the Closing Date and permitted under Section 7.03 that
are, taken as a whole, in the good faith judgment of the Borrower, either (a) no
more restrictive than the restrictions contained in this Agreement or (b) no
more restrictive with respect to the Borrower or any Restricted Subsidiary than
customary market terms for Indebtedness of such type, so long as the Borrower
shall have determined in good faith that such restrictions pursuant to this
clause (b) will not affect its obligation or ability to make any payments
required hereunder;

(xiv)    are restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;

(xv)    are restrictions regarding licensing or sublicensing by the Borrower and
its Restricted Subsidiaries of IP Rights (including customary restrictions on
assignment contained in license or sublicense agreements) entered into in the
ordinary course of business;

(xvi)    [reserved]; and

(xvii)    are restrictions on cash earnest money deposits in favor of sellers in
connection with acquisitions not prohibited hereunder.

 

-211-



--------------------------------------------------------------------------------

SECTION 7.10    [Reserved]

SECTION 7.11    Consolidated First Lien Net Leverage Ratio. Permit the
Consolidated First Lien Net Leverage Ratio as of the last day of any Test Period
ending on any date set forth below to be greater than the ratio set forth below.

 

Last date of Test Period

  

Consolidated First Lien Net Leverage Ratio

March 31, 2017, and the last day of each fiscal quarter of the
Borrower thereafter through June 30, 2019    4.50488.00:1.00 September 30, 2019
   8.00:1.00 December 31, 2019    7.25:1.00 March 31, 2020    7.25:1.00
September 30, 2019, and the last day of each fiscal quarter of the
Borrower thereafter through June 30, 2020    4.006.75:1.00 September 30, 2020   
6.75:1.00 December 31, 2020    6.50:1.00 March 31, 2021    6.25:1.00 June 30,
2021    6.25:1.00 September 30, 2021    6.00:1.00 December 31, 2021    6.00:1.00
March 31, 2022    5.50:1.00 June 30, 2022    5.50:1.00 September 30, 20202022,
and the last day of each fiscal quarter of the Borrower thereafter   
3.755.00:1.00

 

48

First Amendment

 

-212-



--------------------------------------------------------------------------------

SECTION 7.12    [Reserved].

SECTION 7.13    Prepayments, Etc. of Subordinated Indebtedness, Qualified Debt
or Convertible Notes.

(a)    Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (each of the foregoing a “Junior
Financing Prepayment” (it being understood that payments of regularly scheduled
principal, interest and mandatory prepayments and “AHYDO” payments shall be
permitted, subject to any applicable subordination agreements or provisions
relating thereto or applicable thereto and/or restrictions herein) any
Indebtedness for borrowed money of a Loan Party (other than intercompany
indebtedness owing to a Loan Party) that is (x) subordinated in right of payment
to the Obligations expressly by its terms or (y) is secured by a Lien on the
Collateral on a junior lien basis to the Liens securing the Obligations
(collectively, “Junior Financing”), any Qualified Debt or the Convertible Notes
(excluding any such mandatory prepayment, redemption or repurchase of the
Convertible Notes as a result of the exercise of the mandatory put rights by
holders thereof pursuant to the terms of the documentation governing such
Convertible Notes, which for purposes hereof shall be governed by
Section 8.01(g)), except (i) the refinancing thereof with any Indebtedness (to
the extent such Indebtedness constitutes a Permitted Refinancing and, if such
Indebtedness was originally incurred under Section 7.03(g), is permitted
pursuant to Section 7.03(g)), to the extent not required to prepay any Loans
pursuant to Section 2.05(b), (ii) the conversion or exchange of any Junior
Financing, Qualified Debt or Convertible Note to Equity Interests (other than
Disqualified Equity Interests) of the Borrower, and (iii) the prepayment of
Indebtedness of the Borrower or any Restricted Subsidiary to the Borrower or any
Restricted Subsidiary that is a Loan Party, subject to the subordination
provisions applicable to any such Indebtedness, (iv) [reserved], (v) repayments
of the seller financing permitted by Section 7.03(v), (vi) so long as no Event
of Default has occurred and is continuing or would result therefrom (other than
any Junior Financing Prepayment or other payment made using (i) the portion of
the Cumulative Credit described in clause (a) of the definition thereof, in
which case no Event of Default pursuant to Section 8.01(a) or (f) shall have
occurred and be continuing or would result therefrom, or (ii) the portion of the
Cumulative Credit described in clause (c)(i) if the definition thereof),
repayments, redemptions, purchases, defeasances and other payments in respect of
Junior Financings prior to their scheduled maturity in an aggregate amount not
to exceed (A) prior to the Amendment No. 1 Trigger Date, $0 and (B) on and after
the Amendment No. 1 Trigger Date, the greater of $10,000,000 and 8.0% LTM
EBITDA49 plus the Cumulative Credit at such time; provided that solely to the
extent such payments are made in reliance on clause (b) of the definition of
“Cumulative Credit”, the Consolidated Total Net Leverage Ratio (calculated on a
Pro Forma Basis in accordance with Section 1.09) is less than or equal to
4.00:1.00, plus additional Junior Financing Prepayments so long as the
Consolidated Total Net Leverage Ratio (after giving Pro Forma Effect thereto)
does not exceed 2.50:1.00 and (vii) the redemption, repurchase or retirement of
Junior Financing if, at the date of the applicable redemption notice, such
payment would have complied with the provisions hereof as if it were and is
deemed at such time to be made at the time of such notice..

 

49 

First Amendment

 

-213-



--------------------------------------------------------------------------------

(b)    Amend, modify or change any term or condition of (x) any Junior Financing
Documentation in respect of any Specified Junior Financing Obligation or (y) any
documentation relating to the Convertible Notes or any documentation relating to
any Qualified Debt, in any case, in violation of the definition of “Permitted
Refinancing” or any other applicable subordination or intercreditor agreement or
provisions applicable thereto.

(c)    Make any interest or principal payments in respect of the Second Lien
Notes in cash prior to the earlier to occur of (i) March 15, 2021 and (ii) the
last day of the most recently ended fiscal quarter of the Company for which
financial statements have been delivered pursuant to Section 7.1 of the Second
Lien Securities Purchase Agreement for which the Total Net Leverage Ratio (as
defined in the Second Lien Securities Purchase Agreement) has decreased to 3.39
to 1.0.”50or Qualified Debt in cash; provided, that the foregoing shall not
restrict, (i)  in the case of the Second Lien Notes, any Permitted Refinancing
thereof (subject, for the avoidance of doubt, to the satisfaction of the
provisions of clause (h) thereof) and (ii) in the case of Qualified Debt, any
Permitted Refinancing thereof that satisfies the requirements contained in the
definition of Qualified Debt.

Notwithstanding anything to the contrary in any Loan Document, the Borrower and
any Restricted Subsidiary may make regularly scheduled payments of interest and
fees on any Junior Financing and may make any payments required by the terms of
such Indebtedness in order to avoid the application of Section 163(e)(5) of the
Code to such Indebtedness.

SECTION 7.14 Permitted JV Holdings Activities. Until such time as WMS shall be a
Subsidiary Guarantor (upon which time this Section 7.14 shall have no further
force and effect), with respect to JV Holdings, engage in any operating or
business activities; provided that the following and any activities incidental
thereto shall be permitted in any event: (i) its ownership of its rights in
respect of the Equity Interests of WMS and activities incidental thereto,
including payment of dividends and other amounts in respect of its Equity
Interests permitted under Section 7.06, (ii) the maintenance of its legal
existence (including the ability to incur fees, costs and expenses relating to
such maintenance), (iii) the performance of its obligations with respect to the
Loan Documents and any other documents governing Indebtedness permitted to be
incurred by the Borrower, the Borrower or a Restricted Subsidiary pursuant to
Section 7.03, (iv) Guaranteed Obligations in respect of Indebtedness of the
Borrower, the Borrower and the Restricted Subsidiaries permitted under
Section 7.03, including any Permitted Refinancing thereof, (v) holding any cash
or property (but not operating any property) and (vi) any activities incidental
or reasonably related to the foregoing. JV Holdings shall not incur any Liens on
its rights in respect of the Equity Interests of the WMS, other than
non-consensual Liens and those for the benefit of the Secured Obligations and JV
Holdings shall not own any Equity Interests other than those of WMS.

 

50 

Sixth Amendment

 

-214-



--------------------------------------------------------------------------------

ARTICLE 8

EVENTS OF DEFAULT AND REMEDIES

SECTION 8.01    Events of Default. Any of the following from and after the
Closing Date shall constitute an event of default (an “Event of Default”):

(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within five Business
Days after the same becomes due, any interest on any Loan or any Unreimbursed
Amount (to the extent that such Unreimbursed Amount has not been refinanced by a
Revolving Credit Borrowing in accordance with Section 2.03(c)), any fees or
other amounts payable hereunder or with respect to any other Loan Document; or

(b)    Specific Covenants. The Borrower or any Restricted Subsidiary fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.03(a) or 6.05(a) (solely with respect to the Borrower), Section 6.23
or Article 7; provided, that the covenant in Section 7.11 is subject to cure
pursuant to Section 8.04; or

(c)    Other Defaults. The Borrower or any Restricted Subsidiary fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a), (b) or (d)) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days after
receipt by the Borrower of written notice thereof from the Administrative Agent;
or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by any Loan Party herein,
in any other Loan Document, or in any document required to be delivered in
connection herewith or therewith shall be incorrect in any material respect (or,
in the case of any representation and warranty qualified by materiality, in all
respects) when made or deemed made, which in the case of such representations
and warranties that are capable of being cured, shall not be cured within a
period of thirty (30) days from receipt by the Borrower of written notice
thereof from the Administrative Agent; or

(e)    Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment beyond the applicable grace period, if any, whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise, in
respect of any Indebtedness (other than Indebtedness hereunder) having an
aggregate outstanding principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts and not as a result of any
default thereunder by any Loan Party), the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause (after delivery of any notice if required and after
giving effect to any waiver, amendment, cure or grace period), with the giving
of notice if required, such Indebtedness to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity; provided that this clause (B) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder, (ii) any

 

-215-



--------------------------------------------------------------------------------

Indebtedness if (x) the sole remedy of the holder thereof in the event of the
non-payment of such Indebtedness or the non-payment or non-performance of
obligations related thereto or (y) the sole rights of the holder(s) thereof is
to elect, in each case, to convert such Indebtedness into Qualified Equity
Interests and cash in lieu of fractional shares and (iii) in the case of
Indebtedness which the holder thereof may elect to convert into Qualified Equity
Interests, such Indebtedness from and after the date, if any, on which such
conversion has been effected; provided, further, that such failure is unremedied
or is not waived by the holders of such Indebtedness prior to any termination of
the Commitments or acceleration of the Loans pursuant to Section 8.02; or

(f)    Insolvency Proceedings, Etc. Other than with respect to any dissolutions
otherwise permitted hereunder, any Loan Party or any MaterialRestricted
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes a general assignment for the benefit of creditors;
or applies for or consents to the appointment of any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or substantially all
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 consecutive calendar days, or an order for relief
is entered in any such proceeding; or

(g)    [Reserved]; or

(g)    Convertible Note Payment. The Borrower or any of its Subsidiaries shall
make any mandatory prepayment, redemption or repurchase of the Convertible Notes
as a result of the exercise of the mandatory put rights by holders thereof
pursuant to the terms of the documentation governing such Convertible Notes,
except (i) the refinancing thereof with any Indebtedness (to the extent such
Indebtedness constitutes a Permitted Refinancing, to the extent not required to
prepay any Loans pursuant to Section 2.05(b)), (ii) the conversion or exchange
of any Convertible Note to Equity Interests (other than Disqualified Equity
Interests) of the Borrower, and/or (iii) with cash or, to the extent permitted
hereunder, the proceeds of Revolving Credit Loans, in a collective aggregate
amount not to exceed $10,000,000; or

(h)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by either
(i) independent third-party insurance as to which the insurer does not deny
coverage or (ii) another creditworthy (as reasonably determined by the
Administrative Agent) indemnitor); and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of 60 consecutive days; or

(i)    Invalidity of Loan Documents. Any material provision of the Loan
Documents, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any

 

-216-



--------------------------------------------------------------------------------

Lender or the satisfaction in full of all the Obligations (other than
(i) contingent obligations as to which no claim has been asserted,
(ii) obligations in respect of outstanding Letters of Credit that have been Cash
Collateralized, back-stopped by a letter of credit reasonably satisfactory to
the applicable L/C Issuer or deemed reissued under another agreement reasonably
acceptable to the applicable L/C Issuer, (iii) obligations under the Secured
Hedge Agreements and (iv) Cash Management Obligations), ceases to be in full
force and effect; or any Loan Party contests in writing the validity or
enforceability of any provision of any Loan Document or the validity or priority
of a Lien as required by the Collateral Documents on a material portion of the
Collateral; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations (other than in accordance with its terms)
and termination of the Aggregate Commitments), or purports in writing to revoke
or rescind any Loan Document (other than in accordance with its terms); or

(j)    Change of Control. There occurs any Change of Control; or

(k)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01, 6.11 or 6.13 shall for any reason (other than pursuant
to the terms thereof including as a result of a transaction not prohibited under
this Agreement) cease to create a valid and perfected Lien, with the priority
required by the Collateral Documents on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 7.01 or any Loan Party contests in writing the validity
or priority of a Lien, (i) except to the extent that any such perfection or
priority is not required pursuant to the Collateral and Guarantee Requirement or
results from the failure of the Administrative Agent to maintain possession of
certificates actually delivered to it representing securities or negotiable
instruments pledged under the Collateral Documents which does not arise from a
breach by a Loan Party of its obligations under the Loan Documents or take other
required actions required to be taken by the Administrative Agent under the Loan
Documents and (ii) except as to Collateral consisting of Real Property to the
extent that such losses are covered by a lender’s title insurance policy and
such insurer has not denied coverage; or

(l)    ERISA. (i) An ERISA Event occurs which has resulted or would reasonably
be expected to result in a Material Adverse Effect, (ii) a Loan Party, any
Restricted Subsidiary or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan and a Material Adverse Effect would reasonably be expected to result or
(iii) a termination, withdrawal or noncompliance with applicable Law or plan
terms or other event similar to an ERISA Event occurs with respect to a Foreign
Plan that would reasonably be expected to result in a Material Adverse Effect,
either individually or in the aggregate with each other such event.

 

-217-



--------------------------------------------------------------------------------

SECTION 8.02    Remedies Upon Event of Default

If any Event of Default occurs and is continuing, the Administrative Agent may,
with the consent of the Required Lenders, and, at the request of the Required
Lenders shall, take any or all of the following actions:

(i)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower (to the extent permitted by
applicable law);

(iii)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States or any Debtor Relief Laws, the obligation of each Lender to make Loans
and any obligation of the L/C Issuers to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

Notwithstanding anything to the contrary contained herein, neither the
Administrative Agent nor any Lender shall take any action pursuant hereto that
would constitute or result in any assignment of the FCC Authorizations or
transfer of control of the Borrower or any Subsidiaries if such assignment or
transfer of control would require, under then- existing Law (including the
Communications Act), the prior approval of the FCC, without first obtaining such
approval of the FCC (to the extent required to do so). Subject to the terms and
conditions herein, the Borrower agrees, after the occurrence and during the
continuance of any Event of Default, to cooperate fully in obtaining any
approval of the FCC and any other Governmental Authority that is then required
under the Communications Act.

SECTION 8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order (to the fullest extent permitted by mandatory
provisions of applicable Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article 3) payable to each Agent in its capacity as such hereunder;

 

-218-



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
premiums, indemnities and other amounts (other than principal and interest)
payable to the Lenders hereunder (including Attorney Costs payable under
Section 10.04 and amounts payable under Article 3), ratably among them in
proportion to the amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any Secured Obligations
constituting fees, premiums and scheduled periodic payments due under Treasury
Services Agreements or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any Secured Obligations constituting breakage, termination or
other payments under Treasury Services Agreements or Secured Hedge Agreements,
ratably among the Secured Parties in proportion to the respective amounts
described in this clause Fourth held by them;

Fifth, to the payment of all other Secured Obligations of the Loan Parties that
are due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Secured Obligations then earned, due
and payable have been paid in full, to the Borrower or as otherwise required by
Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Secured Obligations, if any, in the order set forth above and, if no
Secured Obligations remain outstanding, to the Borrower as applicable.

SECTION 8.04    Borrower’s Right to Cure. Notwithstanding anything to the
contrary contained in Section 8.01 or Section 8.02:

(a)    For the purpose of determining whether an Event of Default under
Section 7.11 has occurred, the Borrower may on one or more occasions designate
any portion of the net cash proceeds from a sale or issuance of Qualified Equity
Interests (other than any Shareco Excluded Amounts) of the Borrower (the “Cure
Amount”) as an increase to Consolidated EBITDA for the applicable fiscal
quarter; provided that such amounts to be designated (i) are actually received
by the Borrower after the first day of the applicable fiscal quarter and on or
prior to the tenth Business Day after the date on which financial statements are
required to be delivered with respect to such fiscal quarter (the “Cure
Expiration Date”) and (ii) do not exceed the aggregate amount necessary to cure
any Event of Default under Section 7.11 as of such date. The Cure Amount shall
be added to Consolidated EBITDA for the applicable fiscal quarter and included
when calculating Consolidated EBITDA for each Test Period that includes such
fiscal quarter.

 

-219-



--------------------------------------------------------------------------------

(b)    The parties hereby acknowledge that this Section 8.04 may not be relied
on for purposes of calculating any financial ratios other than for determining
actual compliance with Section 7.11 and shall not result in any adjustment to
any amounts hereunder (including the amount of the Cumulative Credit,
Indebtedness, Total Assets, LTM EBITDA, Consolidated First Lien Net Debt or
Consolidated Total Net Debt or any other calculation of net leverage or
Indebtedness hereunder (directly or by way of netting) and shall not be included
for purposes of determining pricing, mandatory prepayments, financial
ratio-based conditions and the availability or amount permitted pursuant to any
covenant under Article 7) with respect to the quarter with respect to which such
Cure Amount was made other than the amount of the Consolidated EBITDA referred
to in Section 8.04(a) above.

(c)    In furtherance of Section 8.04(a) above, (i) upon actual receipt of the
Cure Amount by the Borrower and designation of the Cure Amount by the Borrower,
the covenant under Section 7.11 shall be deemed retroactively cured with the
same effect as though there had been no failure to comply with the covenant
under such Section 7.11 and any Event of Default or potential Event of Default
under Section 7.11 shall be deemed not to have occurred for purposes of the Loan
Documents, and (ii) neither the Administrative Agent nor any Lender may exercise
any rights or remedies under Section 8.02 (or under any other Loan Document) on
the basis of any actual or purported Event of Default under Section 7.11 until
and unless the Cure Expiration Date has occurred without the Cure Amount having
been received and designated. Notwithstanding the foregoing, no Credit Extension
shall be made until receipt by the Administrative Agent of the Cure Amount or
waiver of the Event of Default.

(d)    (i) In each period of four consecutive fiscal quarters, there shall be at
least two (2) fiscal quarters in which no cure right set forth in this
Section 8.04 is exercised and (ii) there shall be no pro forma reduction in
Indebtedness (directly or by way of netting) with the Cure Amount for
determining compliance with Section 7.11 for the fiscal quarter with respect to
which such Cure Amount was made.

(e)    There can be no more than five (5) fiscal quarters in which the cure
rights set forth in this Section 8.04 are exercised during the term of the
Facilities.

ARTICLE 9

ADMINISTRATIVE AGENT AND OTHER AGENTS

SECTION 9.01    Appointment and Authority

(a)    Each of the Lenders and the L/C Issuer hereby irrevocably appoints Citi
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental or related thereto. The provisions of this Article 9
(other than Sections 9.01, 9.06 and 9.09 through and including 9.12) are solely
for the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and
no Loan Party has rights as a third party beneficiary of any of such provisions.

 

-220-



--------------------------------------------------------------------------------

(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank) and the L/C Issuer hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and the
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article 9 and Article 10 (including the second paragraph
of Section 10.05), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents as if set forth in full
herein with respect thereto. Without limiting the generality of the foregoing,
the Lenders hereby expressly authorize the Administrative Agent to (i) execute
any and all documents (including releases) with respect to the Collateral
(including any intercreditor agreement permitted by this Agreement and any
amendment, supplement, modification or joinder with respect thereto) and the
rights of the Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Collateral Documents
and acknowledge and agree that any such action by any Agent shall bind the
Lenders and (ii) negotiate, enforce or settle any claim, action or proceeding
affecting the Lenders in their capacity as such, at the direction of the
Required Lenders, which negotiation, enforcement or settlement will be binding
upon each Lender.

SECTION 9.02    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 9.03    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in

 

-221-



--------------------------------------------------------------------------------

writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may (i) expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law or (ii) be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law;

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

(d)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the L/C Issuer; and

(e)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article 4 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

In addition, any assignor of a Loan or seller of a participation hereunder shall
be entitled to rely conclusively on a representation of the assignee Lender or
Participant in the relevant assignment or participation agreement, as
applicable, that such assignee or purchaser is not a Disqualified Institution;
provided that such representation shall only be required to be made if the list
of Disqualified Institutions is made to all Lenders and such assignees. None of
the Agents shall have any responsibility or liability for monitoring the list or
identities of, or enforcing provisions relating to, Disqualified Institutions.

SECTION 9.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it in good faith to be genuine and to
have been signed, sent or otherwise authenticated by the proper

 

-222-



--------------------------------------------------------------------------------

Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it in good faith to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance, extension or increase of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 9.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article 9 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

SECTION 9.06    Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuer
and the Borrower. If the Administrative Agent is a Defaulting Lender, the
Borrower may remove such Defaulting LenderLenders from such role upon 15 days’
notice to the Lenders. Upon receipt of any such notice of resignation or upon
such removal, the Required Lenders shall have the right, with the consent of the
Borrower at all times other than upon the occurrence and during the continuation
of an Event of Default under Section 8.01(a) or 8.01(f) (which consent of the
Borrower shall not be unreasonably withheld, conditioned or delayed), to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above
(including the consent of the Borrower); provided that if the Administrative
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the L/C Issuer
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (b) all

 

-223-



--------------------------------------------------------------------------------

payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section 9.06. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.06). The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article 9 and Sections
10.04 and 10.05 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Citi as Administrative Agent pursuant to this Section 9.06
shall also constitute its resignation as L/C Issuer and Swing Line Lender, in
which case such resigning L/C Issuer and Swing Line Lender (x) shall not be
required to issue any further Letters of Credit or extend any further Swing Line
Loans hereunder and (y) shall maintain all of its rights as L/C Issuer or Swing
Line Lender with respect to any Letters of Credit issued by it or Swing Line
Loans extended by it, as applicable, prior to the date of such resignation so
long as such Letters of Credit or L/C Obligations or Swing Line Loans remain
outstanding and not otherwise Cash Collateralized in accordance with the terms
herein. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

SECTION 9.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 9.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Administrative Agent, Bookrunners or Arrangers
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

 

-224-



--------------------------------------------------------------------------------

SECTION 9.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h), 2.03(i), 2.09, 10.04 and 10.05) allowed in such judicial
proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and the L/C
Issuer to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuer, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09, 10.04 and 10.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

SECTION 9.10    Collateral and Guaranty Matters. Each Lender hereby agrees, and
each holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
in accordance with the provisions of this Agreement or the Collateral Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders. The Administrative
Agent is hereby authorized on behalf of all of the Lenders, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to the occurrence and continuance of an Event of Default, to take any
action with respect to any Collateral or Collateral Documents which may be
necessary to create, perfect and maintain perfected security interests in and
liens upon the Collateral granted pursuant to the Collateral Documents. Each of
the Lenders irrevocably authorizes the Administrative Agent, at its option, and
in its sole discretion:

 

-225-



--------------------------------------------------------------------------------

(a)    to enter into and sign for and on behalf of the Lenders as Secured
Parties the Collateral Documents for the benefit of the Lenders and the other
Secured Parties;

(b)    to automatically release any Lien on any property granted to or held by
the Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent obligations for which no claim has been made and Letters of Credit
which have been Cash Collateralized or otherwise backstopped) and the expiration
or termination of all Letters of Credit (other than Letters of Credit which have
been Cash Collateralized or as to which other arrangements reasonably
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made), (ii) at the time the property subject to such Lien is Disposed or to be
Disposed as part of or in connection with any Disposition permitted hereunder or
under any other Loan Document, (iii) subject to Section 10.01, if the release of
such Lien is approved, authorized or ratified in writing by the Required Lenders
or (iv) if the property subject to such Lien is owned by a Guarantor, upon
release of such Guarantor from its obligations under its Guaranty pursuant to
Section 9.10(d);

(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted to be senior to the Liens securing the Secured
Obligations pursuant to Sections 7.01(b), (u), (w) (with respect to assumed
Indebtedness), (aa) (with respect to Section 7.01(b) and (u)) and (bb); and

(d)    to release any Subsidiary Guarantor from its obligations under its
Guaranty if such Person ceases to be a Restricted Subsidiary or becomes an
Excluded Subsidiary as a result of a transaction or designation permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will (and each Lender irrevocably authorizes the Administrative Agent to),
at the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by the Borrower or any of its Restricted Subsidiaries in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

-226-



--------------------------------------------------------------------------------

SECTION 9.11    Secured Treasury Services Agreements and Secured Hedge
Agreements. Except as otherwise expressly set forth herein or in any Guaranty or
any Collateral Document, no Hedge Bank that obtains the benefits of
Section 8.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article 9 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Treasury Services Agreements and Secured Hedge Agreements unless
the Administrative Agent has received written notice of such Secured
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Hedge Bank.

The Hedge Banks hereby authorize the Administrative Agent to enter into any
intercreditor agreement permitted under this Agreement, and any amendment,
modification, supplement or joinder with respect thereto, and any such
intercreditor agreement is binding upon the Hedge Banks.

SECTION 9.12    Withholding Tax Indemnity. To the extent required by any
applicable Laws (as determined in good faith by the Administrative Agent), the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other authority of the United States or other jurisdiction asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective or
if any payment has been made by the Administrative Agent to any Lender without
applicable withholding tax being deducted from such payment), such Lender shall,
within 10 days after written demand therefor, indemnify and hold harmless the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower pursuant to Section 3.01 and 3.04 and
without limiting or expanding the obligation of the Borrower to do so) for all
amounts paid, directly or indirectly, by the Administrative Agent as Taxes or
otherwise, together with all expenses incurred, including legal expenses and any
other out-of-pocket expenses, whether or not such Tax was correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 9.12. The agreements in this Section 9.12 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations. For the avoidance of doubt, the term “Lender” shall, for
purposes of this Section 9.12, include any L/C Issuer and any Swing Line Lender.

 

-227-



--------------------------------------------------------------------------------

ARTICLE 10

MISCELLANEOUS

SECTION 10.01    Amendments, Etc. Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) (other
than with respect to any amendment or waiver contemplated in Sections 10.01(a)
through (j) below, which shall only require the consent of the Lenders expressly
set forth therein and not Required Lenders) and the applicable Loan Party, as
the case may be, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that no
such amendment, waiver or consent shall:

(a)    extend or increase the Commitment of any Lender without the written
consent of each Lender holding such Commitment (it being understood that a
waiver of any condition precedent set forth in Section 4.01[reserved] or 4.02,
or the waiver of any Default, Event of Default, mandatory prepayment or
mandatory reduction of any Commitments shall not constitute such an extension or
increase);

(b)    postpone any date scheduled for any payment of principal (including final
maturity), interest or fees under Section 2.07, 2.08 or 2.09, respectively,
without the written consent of each Lender directly and adversely affected
thereby (it being understood that the waiver (or amendment to the terms) of any
mandatory prepayment of the Loans or any obligation of the Borrower to pay
interest at the Default Rate, any Default or Event of Default, mandatory
prepayment or mandatory reduction of any Commitments shall not constitute such a
postponement of any date scheduled for the payment of principal or interest and
it further being understood that any change to the definition of “Consolidated
First Lien Net Leverage Ratio” or the component definitions thereof shall not
constitute a postponement of such scheduled payment);

(c)    reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document (or extend the timing of payments of such fees or
other amounts) without the written consent of each Lender directly and adversely
affected thereby (it being understood that (i) the waiver of (or amendment to
the terms of) any obligation of the Borrower to pay interest at the Default
Rate, any mandatory prepayment of the Loans or mandatory reduction of any
Commitments or any Default or Event of Default shall not constitute such a
reduction, (ii) any change to the definition of “Consolidated First Lien Net
Leverage Ratio” or the component definitions thereof shall not constitute a
reduction or forgiveness in any rate of interest and (iii) any waiver or
amendment of Section 2.14(e)(iii) shall not constitute such a reduction);

 

-228-



--------------------------------------------------------------------------------

(d)    change any provision of Section 2.12(a), 2.13 or 8.03 or the definition
of “Pro Rata Share” in any manner that would alter the pro rata sharing of
payments or other amounts required thereby, without the written consent of each
Lender directly and adversely affected thereby; provided that modifications to
Section 2.12(a), Section 2.13, Section 8.03 or the definition of “Pro Rata
Share” in connection with (x) any buy back of Term Loans by Borrower pursuant to
Section 10.07(l), (y) any Incremental Amendment or (z) any Extension Amendment,
in each case, shall only require approval (to the extent any such approval is
otherwise required) of the Required Lenders;

(e)    change any provision of (i) this Section 10.01 or (ii) the definition of
“Required Revolving Credit Lenders,” “Required Lenders”, “Required
Class Lenders” or any other provision specifying the number of Lenders or
portion of the Loans or Commitments required to take any action under the Loan
Documents to reduce the percentage set forth therein, without the written
consent of each Lender directly and adversely affected thereby (it being
understood that, with the consent of the Required Lenders, Required Revolving
Credit Lenders or Required Class Lenders, as applicable (if such consent is
otherwise required), or the Administrative Agent (if the consent of the Required
Lenders, Required Revolving Credit Lenders or Required Class Lenders, as
applicable, is not otherwise required), additional extensions of credit pursuant
to this Agreement may be included in the determination of the Required Lenders
or Required Revolving Credit Lenders, as applicable, on substantially the same
basis as the Term Commitments or Revolving Credit Commitments, as applicable);

(f)    other than in connection with a transaction permitted under Section 7.04
or 7.05, release all or substantially all of the Collateral in any transaction
or series of related transactions, without the written consent of each Lender;
or

(g)    other than in connection with a transaction permitted under Section 7.04
or 7.05, release all or substantially all of the aggregate value of the
Guarantees, without the written consent of each Lender;

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
adversely affect the rights or duties of an L/C Issuer under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by a Swing Line Lender in addition to the Lenders required above,
adversely affect the rights or duties of such Swing Line Lender under this
Agreement; provided, however, that this Agreement may be amended to adjust the
borrowing mechanics related to Swing Line Loans with only the written consent of
the Administrative Agent, the Swing Line Lender and the Borrower so long as the
obligations of the Revolving Credit Lenders are not impacted; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, adversely affect
the rights or duties of, or any fees or other amounts payable to, the
Administrative Agent under this Agreement or any other Loan Document; (iv) only
the consent of the parties to the Fee Letter shall be required to amend, modify
or supplement the terms thereof; (v) Section 10.07(h) may not be amended, waived
or otherwise modified without the consent of each Granting Lender all or any
part of whose Loans are being funded by an SPC at the time of such amendment,
waiver or other modification; and (vi) (x) no Lender consent is required to
effect an Incremental Amendment, Refinancing

 

-229-



--------------------------------------------------------------------------------

Amendment or Extension Amendment (except as expressly provided in Sections 2.14,
2.15, or 2.16, as applicable) or to effect any amendment expressly contemplated
by Section 6.18 and (y) subject to the terms of Section 3.07(d), in connection
with an amendment that addresses solely a re-pricing transaction and any related
amendments (including any amendments to Section 2.09(d) and related provisions)
in which any Class of Term Loans is refinanced with a replacement Class of term
loans bearing (or is modified in such a manner such that the resulting term
loans bear) a higher (subject to Section 2.14(e)(iii)) or lower Effective Yield
(a “Permitted Repricing Amendment”), only the consent of the Lenders holding
Term Loans subject to such permitted repricing transaction that will continue as
Lenders in respect of the repriced tranche of Term Loans or modified Term Loans
shall be required for such Permitted Repricing Amendment. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except (x) in respect of an
amendment, waiver or consent under Section 10.01(a) or (b) and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each directly
and adversely affected Lender that by its terms materially and adversely affects
any Defaulting Lender to a greater extent than other affected Lenders shall
require the consent of such Defaulting Lender.

Notwithstanding the foregoing, no Lender consent is required for the
Administrative Agent to enter into or to effect any amendment, modification or
supplement to any intercreditor agreement or arrangement permitted under this
Agreement or in any document pertaining to any Indebtedness permitted hereby
that is permitted to be secured by the Collateral for the purpose of adding the
holders of such Indebtedness (or their Representative) as a party thereto and
otherwise causing such Indebtedness to be subject thereto, in each case as
contemplated by the terms of such intercreditor agreement or arrangement
permitted under this Agreement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided that
such other changes are not adverse, in any material respect (taken as a whole),
to the interests of the Lenders); provided, further, that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, Revolving Credit Loans, Swing Line Loans and L/C
Obligations and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by the
Loan Parties or the Subsidiaries in connection with this Agreement may be in a
form reasonably determined by the

 

-230-



--------------------------------------------------------------------------------

Administrative Agent and may be, together with this Agreement, amended and
waived with the consent of the Administrative Agent at the request of the
Borrower without the need to obtain the consent of any other Lender if such
amendment or waiver is delivered in order (i) to comply with local Law or advice
of local counsel or (ii) to cause such guarantee, collateral security document
or other document to be consistent with this Agreement and the other Loan
Documents.

Notwithstanding anything to the contrary herein, with the consent of the
Administrative Agent at the request of the Borrower (without the need to obtain
any consent of any Lender), (i) any Loan Document may be amended to cure any
obvious error or any error or omission of a technical mature that is jointly
identified by the Administrative Agent and the Borrower and, (ii) this Agreement
(including the amount of amortization due and payable with respect to any
Class of Term Loans) may be amended to the extent necessary to create a fungible
Class of Term Loans.

SECTION 10.02    Notices and Other Communications; Facsimile Copies

(a)    Notices; Effectiveness; Electronic Communications.

(i)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone and except as provided in
Section 10.02(a)(ii), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(A)    if to the Borrower, the Administrative Agent or the L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02(a); and

(B)    if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in Section 10.02(a)(ii) shall be effective as provided in such
Section 10.02(a)(ii).

(ii)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article 2
if such Lender or the L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative

 

-231-



--------------------------------------------------------------------------------

Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(b)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Loan Parties, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of the Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and non-appealable judgment to have resulted from the gross negligence,
bad faith, material breach or willful misconduct of such Agent Party (or its
representatives); provided, however, that in no event shall any Person have any
liability to any other Person hereunder for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages);
provided that nothing in this sentence shall limit any Loan Party’s
indemnification obligations set forth herein.

(c)    Change of Address, Etc. Each of the Borrower, the Administrative Agent
and the L/C Issuer and the Swing Line Lender may change its address, electronic
mail address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, electronic mail address, facsimile or telephone number for notices
and other communications hereunder by notice to the Borrower, the Administrative
Agent and the L/C Issuer and the Swing Line Lender. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be

 

-232-



--------------------------------------------------------------------------------

sent and (ii) accurate wire instructions for such Lender. Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
federal and state securities Laws, to make reference to the Borrower Materials
that are not made available through the “Public Side Information” portion of the
Platform and that may contain Material Non-Public Information.

(d)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
L/C Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower in accordance with
Section 10.05 hereof. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

SECTION 10.03    No Waiver; Cumulative Remedies. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.09 (subject to the
terms of Section 2.13) or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth

 

-233-



--------------------------------------------------------------------------------

in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.13, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

SECTION 10.04    Attorney Costs and Expenses. The Borrower agrees (a) if the
Closing Date occurs, (1) to pay or reimburse the Administrative Agent, the
Arrangers and the Bookrunners and their respective Affiliates for all reasonable
and documented out-of-pocket costs and expenses, including without limitation,
the reasonable and documented fees, costs and expenses of the New Incremental
Term Lender Advisor, incurred in connection with (1) the preparation,
negotiation, syndication, execution and delivery of this Agreement and the other
Loan Documents, and (2) to pay or reimburse the Administrative Agent and its
Affiliates for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the administration of this Agreement and the other
Loan Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including, in each case, all
Attorney Costs, which shall be limited to one primary counsel to the
Administrative Agent, the Arrangers and the Bookrunners and their respective
Affiliates, taken as a whole, or the Administrative Agent (and its Affiliates),
as applicable, and, if reasonably necessary, one local counsel in each relevant
jurisdiction material to the interests of the Lenders taken as a whole or
otherwise retained with the Borrower’s consent (not to be unreasonably withheld,
delayed or conditioned and (b) from and after the Closing Date, to pay or
reimburse the Administrative Agent, the L/C Issuers and the Lenders for all
reasonable and documented out-of-pocket costs and expenses, including without
limitation, the reasonable and documented fees, costs and expenses of the New
Incremental Term Lender Advisor, incurred in connection with the enforcement or
protection of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all respective Attorney Costs, which shall be limited to Attorney Costs of one
counsel to the Administrative Agent, and if reasonably necessary, one local
counsel in each relevant jurisdiction material to the interests of the Lenders
taken as a whole and, solely in the case of an actual conflict of interest,
where the Lenders affected by such conflict notify the Borrower of the existence
of such conflict and thereafter, after receipt of the Borrower’s consent (which
consent shall not be unreasonably withheld or delayed), one additional counsel
to each group of similarly situated affected parties). The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations. All amounts due under this Section 10.04
shall be paid within thirty (30) days following receipt by the Borrower of an
invoice relating thereto setting forth such expenses in reasonable detail
(provided that the Lender need not be required to disclose any confidential
information or to the extent prohibited by law or regulation); provided that,
with respect to the New Incremental Term Loan Closing Date, all amounts due
under this Section 10.04 shall be paid on the New Incremental Term Loan Closing
Date solely to the extent invoiced to the Borrower within two Business Days of
the New Incremental Term Loan Closing Date. If any Loan Party fails to pay when
due any costs, expenses or other amounts payable by it hereunder or under any
Loan Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its discretion following five Business Days’ prior
written notice to the Borrower. For the avoidance of doubt, this Section 10.04
shall not apply to Taxes, except any Taxes that represent costs and expenses
arising from any non-Tax claim.

 

-234-



--------------------------------------------------------------------------------

SECTION 10.05    Indemnification by the Borrower. The Borrower shall indemnify
and hold harmless each Agent, Agent-Related Person, Lender, Arranger and
Bookrunner and their respective Affiliates, and their respective officers,
directors, employees, partners, agents, advisors (including each New Incremental
Term Lender Advisor) and other representatives of each of the foregoing and
their respective successors and permitted assignees (collectively the
“Indemnitees”) from and against any and all actual liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses and disbursements (including Attorney Costs but limited in the case of
legal fees and expenses to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a
whole and, if reasonably necessary, one local counsel for all Indemnitees taken
as a whole in each relevant jurisdiction that is material to the interests of
the Lenders, and in the case of an actual or potential conflict of interest,
where the Indemnitees affected by such conflict notify the Borrower of the
existence of such conflict and thereafter, after receipt of the Borrower’s
consent (which consent shall not be unreasonably withheld or delayed), one
additional counsel to each group of similarly situated affected Indemnitees),
joint or several, of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Commitment, Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom including any refusal by an L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit, or (c) any actual or alleged presence or Release of Hazardous
Materials at, in, on, under or from any property or facility currently or
formerly owned, leased or operated by the Loan Parties or any Subsidiary, or any
Environmental Liability or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) (a “ Proceeding”) and regardless of whether any Indemnitee is a
party thereto or whether or not such Proceeding is brought by the Borrower or
any other person and, in each case, whether or not caused by or arising, in
whole or in part, out of the negligence of the Indemnitee; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from (w) the gross
negligence, bad faith or willful misconduct of such Indemnitee or of any of its
controlled Affiliates or their respective directors, officers, employees,
partners or other representatives, as determined by a final non-appealable
judgment of a court of competent jurisdiction, (x) a material breach of any
obligations under any Loan Document by such Indemnitee or of any of its
controlled Affiliates or their respective directors, officers, employees,
partners or other representatives, as determined by a final non-appealable
judgment of a court of competent jurisdiction, (y) any dispute solely among
Indemnitees other than any claims against an Indemnitee in its capacity or in
fulfilling its role as a Swing Line lenderLender, an administrative agent, an
issuer of Letters of Credit or an arranger or any similar role under any
Facility and other than any claims arising out of any act or

 

-235-



--------------------------------------------------------------------------------

omission of the Borrower or any of its Affiliates or (z) settlements effected
without the Borrower’s prior written consent (such consent not to be
unreasonably withheld, delayed or conditioned), but if settled with the
Borrower’s written consent, or if there is a final judgment in any such
Proceeding, the Borrower shall indemnify and hold harmless such Indemnitee to
the extent and the manner set forth above. No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through electronic, telecommunications or other information
transmission systems, including, without limitation, SyndTrak, IntraLinks, the
internet, email or similar electronic transmission systems in connection with
this Agreement, in each case, except to the extent any such damages are found in
a final non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of, or
material breach of this Agreement or the other Loan Documents by, such
Indemnitee (or its controlling Persons, controlled Affiliates or their
respective directors, officers, employees, partners or other representatives),
nor shall any Indemnitee, Loan Party or any Subsidiary have any liability for
any special, punitive, indirect or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date); it
being agreed that this sentence shall not limit the indemnification obligations
of the Borrower or any Subsidiary (including, in the case of any Loan Party, in
respect of any such damages incurred or paid by an Indemnitee to a third party
and for any out-of-pocket expenses). In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, any Subsidiary of any Loan Party, its
directors, equity holders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents are consummated. All amounts due under this Section 10.05 shall be
paid within thirty (30) days after written demand therefor (together with
reasonable backup documentation supporting such reimbursement request);
provided, however, that such Indemnitee shall promptly refund such amount to the
extent that there is a final judicial determination that such Indemnitee was not
entitled to indemnification rights with respect to such payment pursuant to the
express terms of clauses (w) through (z) above. The agreements in this
Section 10.05 shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations. For the
avoidance of doubt, this Section 10.05 shall not apply to Taxes, except any
Taxes that represent liabilities, obligations, losses, damages, penalties,
claims, demands, actions, prepayments, suits, costs, expenses and disbursements
arising from any non-Tax claims.

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under this Section 10.05 or Section 10.04 to be paid by it to
the Administrative Agent (or any sub-agent thereof), the L/C Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this paragraph are subject to the provisions of Section 2.12(e).

 

-236-



--------------------------------------------------------------------------------

SECTION 10.06    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

SECTION 10.07    Successors and Assigns

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent and each Lender
(except as permitted by Section 7.04) and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Assignee
pursuant to an assignment made in accordance with the provisions of
Section 10.07(b) (such an assignee, an “ Eligible Assignee”) and in the case of
any Assignee that is the Borrower or any of its Subsidiaries, Section 10.07(l),
(ii) by way of participation in accordance with the provisions of
Section 10.07(e), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(g) or (iv) to an SPC in accordance
with the provisions of Section 10.07(h) (and any other attempted assignment or
transfer by any party hereto shall be null and void); provided, however, that
notwithstanding the foregoing, no Lender may assign or transfer by participation
any of its rights or obligations hereunder to (i) any Person that is a
Defaulting Lender, (ii) a natural Person, (iii) so long as the list of
Disqualified Institutions has been made available to all Lenders, a Disqualified
Institution, and (iv) any Affiliate of the Borrower (other than the Borrower or
any of its Subsidiaries pursuant to Section 2.05(a)(v) or 10.07(l), as
applicable). Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 10.07(e) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

-237-



--------------------------------------------------------------------------------

(b)    (i) Subject to the conditions set forth in Section 10.07(b)(ii) below and
the proviso to Section 10.07(a), any Lender may at any time assign to one or
more assignees (each, an “Assignee”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this Section 10.07(b), participations
in L/C Obligations and in Swing Line Loans) at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld, conditioned
or delayed) of:

(A)    the Borrower; provided that no consent of the Borrower shall be required
for (i) an assignment of all or a portion of the Term Loans to a Lender or to an
Affiliate of a Lender or an Approved Fund thereof, (ii) an assignment of all or
a portion of any Revolving Credit Commitments or Revolving Credit Exposure to a
Revolving Credit Lender, an Affiliate of a Revolving Credit Lender or any
Approved Fund thereof, (iii) [reserved] and (iv) after the occurrence and during
the continuance of an Event of Default under Section 8.01(a) or Section 8.01(f)
(with respect to the Borrower), an assignment to any Assignee; provided,
further, that the Borrower shall be deemed to have consented to any such
assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof;

(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund;

(C)    each L/C Issuer at the time of such assignment; provided that no consent
of the L/C Issuers shall be required for any assignment not related to Revolving
Credit Commitments or Revolving Credit Exposure; and

(D)    the Swing Line Lender; provided that no consent of the Swing Line Lender
shall be required for any assignment not related to Revolving Credit Commitments
or Revolving Credit Exposure.

Notwithstanding the foregoing or anything to the contrary set forth herein, to
the extent any Lender is required to assign any portion of its Commitments,
Loans and other rights, duties and obligations hereunder in order to comply with
applicable Laws, such assignment may be made by such Lender without the consent
of the Borrower, the Administrative Agent, any L/C Issuer or any other party
hereto so long as such Lender complies with the requirements of
Section 10.07(b)(ii).

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class or an assignment to any
Lender or its Affiliates or Approved Funds, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 (in the
case of Revolving Credit Loans and Revolving Credit Commitments), or $1,000,000
(in the case of a Term Loan), unless each of the Borrower and the Administrative
Agent otherwise consents; provided that concurrent assignments from any Lender
and its Affiliates or Approved Funds to a

 

-238-



--------------------------------------------------------------------------------

single Assignee (or to an Assignee and its Affiliates or Approved Funds) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;51

(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and, other than in connection with the initial
allocation and distribution of the Initial New Incremental Term Lender’s New
Incremental Term Loans to the New Incremental Term Lenders or thereafter from a
Term Lender that is a Fund to other Funds under common management or
administration with such transferring Fund, shall pay to the Administrative
Agent a processing and recordation fee of $3,500 (which fee may be waived or
reduced in the sole discretion of the Administrative Agent); provided that only
one such fee shall be payable in the event of simultaneous assignments to or
from two or more Approved Funds;

(C)    other than in the case of assignments pursuant to Section 10.07(l), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire; and

(D)    the Assignee shall execute and deliver to the Administrative Agent and
the Borrower the forms described in Sections 3.01(d) and 3.01(e) applicable to
it.

This Section 10.07(b) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rata basis among such Facilities.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

51 First Amendment

 

-239-



--------------------------------------------------------------------------------

(c)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, (1) other than in connection with an assignment
pursuant to Section 10.07(l) the Eligible Assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Agreement
(subject to Sections 10.07(j)), and (2) the assigning Lender thereunder shall,
to the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05,
10.04 and 10.05 with respect to facts and circumstances occurring prior to the
effective date of such assignment). Upon request, and the surrender by the
assigning Lender of its Note, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.07(c) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.07(e).

(d)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption and each notice of cancellation of any Loans delivered
by the Borrower pursuant to Section 10.07(l) and a register for the recordation
of the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and the amounts due under
Section 2.03, owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). Upon its receipt of, and consent to, a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, an
Administrative Questionnaire completed in respect of the assignee (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in Section 10.07(b)(ii)(B) above, if applicable, and, if
required, the written consent of the Administrative Agent, the Borrower and/or
each L/C Issuer to such assignment and any applicable tax forms, the
Administrative Agent shall (i) accept such Assignment and Assumption and
(ii) promptly record the information contained therein in the Register. No
assignment shall be effective unless it has been recorded in the Register as
provided in this Section 10.07(d). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and, with respect to itself, any Lender, at any
reasonable time and from time to time upon reasonable prior notice; provided
that the information contained in the Register which is shared with each Lender
(other than the Administrative Agent and its affiliates) shall be limited to the
entries with respect to such Lender including the Term Commitment of, or
principal amount of and stated interest on the Term Loans owing to such Lender.
This Section 10.07(d) and Section 2.11 shall be construed so that all Loans are
at all times maintained in “registered form” within the meaning of
Section 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
regulations (or any other relevant or successor provisions of the Code or of
such Treasury regulations).

 

-240-



--------------------------------------------------------------------------------

(e)    Any Lender may at any time, without notice to or the consent of the
Borrower, sell participations to any Person (other than a natural person, a
Defaulting Lender, the Borrower, any Subsidiary of the Borrower or so long as
the list of Disqualified Institutions has been made available to all Lenders,
any Disqualified Institution) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (a) through (i) of
the first proviso to Section 10.01 that requires the affirmative vote of such
Lender. Subject to Section 10.07(f), the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to
the requirements and limitations of such Sections and Section 3.07, including
Section 3.01(d), and it being understood that the documentation required under
Section 3.01(d) shall be delivered solely to the participating Lender) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.07(c). To the extent permitted by applicable Law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and related interest amounts) of each participant’s
interest in the Loans or other obligations under this Agreement (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitments, Loans, Letters of Credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
reasonably necessary to establish that such Commitment, Loan, Letter of Credit
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The Participant Register shall be
conclusive, and such Lender shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.

(f)    A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
consent or except to the extent such entitlement to a greater payment results
from a change in any Law after the sale of the participation takes place.

 

-241-



--------------------------------------------------------------------------------

(g)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(h)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof, shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) an SPC shall be entitled to the benefit of Sections 3.01, 3.04
and 3.05 (subject to the requirements and the limitations of such Sections and
Section 3.07, including Section 3.01(d), and it being understood that the
documentation required under Section 3.01(d) shall be delivered solely to the
participating Lender), but neither the grant to any SPC nor the exercise by any
SPC of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement except, in the case
of Section 3.01 and 3.04, unless such entitlement to a greater payment results
from a change in any Law after the grant to the SPC takes place, (ii) no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Notwithstanding anything to the contrary contained herein,
any SPC may (i) with notice to, but without prior consent of the Borrower and
the Administrative Agent and with the payment of a processing fee of $3,500,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.

(i)    Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable awLaw create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

-242-



--------------------------------------------------------------------------------

(j)    Notwithstanding anything to the contrary contained herein, any L/C Issuer
or Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or Swing Line Lender, respectively; provided
that on or prior to the expiration of such 30-day period with respect to such
resignation, the relevant L/C Issuer or Swing Line Lender shall have identified
a successor L/C Issuer or Swing Line Lender reasonably acceptable to the
Borrower willing to accept its appointment as successor L/C Issuer or Swing Line
Lender, as applicable. In the event of any such resignation of an L/C Issuer or
Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders willing to accept such appointment a successor L/C Issuer or Swing Line
Lender hereunder; provided that no failure by the Borrower to appoint any such
successor shall affect the resignation of the relevant L/C Issuer or the Swing
Line Lender, as the case may be, except as expressly provided above. If an L/C
Issuer resigns as an L/C Issuer, it shall retain all the rights and obligations
of an L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans, Eurocurrency Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).

(k)    [Reserved.]

(l)    Any Lender may, so long as no Event of Default has occurred and is
continuing or would result therefrom, at any time, without any consent, assign
all or a portion of its rights and obligations with respect to Term Loans under
this Agreement to the Borrower through (x) Dutch auctions open to all Lenders on
a pro rata basis in accordance with procedures of the type described in
Section 2.05(a)(v) or (y) notwithstanding Sections 2.12 and 2.13 or any other
provision in this Agreement, open market purchase on a non-pro rata basis, in
each case, subject to the following:

(i)    [Reserved];

(ii)    (a) the principal amount of such Term Loans, along with all accrued and
unpaid interest thereon, so assigned or transferred to the Borrower shall be
deemed automatically cancelled and extinguished on the date of such
contribution, assignment or transfer, (b) the aggregate outstanding principal
amount of Term Loans of the remaining Lenders shall reflect such cancellation
and extinguishment of the Term Loans then held by the Borrower and (c) the
Borrower shall promptly provide notice to the Administrative Agent of such
contribution, assignment or transfer of such Term Loans, and the Administrative
Agent, upon receipt of such notice, shall reflect the cancellation of the
applicable Term Loans in the Register;

 

-243-



--------------------------------------------------------------------------------

(iii)    purchases of Term Loans pursuant to this Section 10.07(l) may not be
funded with the proceeds of Revolving Credit Loans or Swing Line Loans; and

(iv)    notwithstanding anything to the contrary contained herein (including in
the definitions of “Consolidated Net Income” and “Consolidated EBITDA”) any
non-cash gains in respect of “cancellation of indebtedness” resulting from the
cancellation of any Terms Loans purchased by the Borrower shall be excluded from
the determined of Consolidated Net Income and Consolidated EBITDA.

Each Lender participating in any assignment to the Borrower acknowledges and
agrees that in connection with such assignment, (1) the Borrower then may have,
and later may come into possession of Excluded Information, (2) such Lender has
independently and, without reliance on the Borrower or any of its Subsidiaries,
the Administrative Agent or any other Agent-Related Persons, made its own
analysis and determination to participate in such assignment notwithstanding
such Lender’s lack of knowledge of the Excluded Information, (3) none of the
Borrower or its Subsidiaries, the Administrative Agent or any other
Agent-Related Persons shall have any liability to such Lender, and such Lender
hereby waives and releases, to the extent permitted by law, any claims such
Lender may have against the Borrower and its Subsidiaries, the Administrative
Agent and any other Agent-Related Persons, under applicable laws or otherwise,
with respect to the nondisclosure of the Excluded Information and (4) that the
Excluded Information may not be available to the Administrative Agent or the
other Lenders.

The aggregate outstanding principal amount of the Term Loans of the applicable
Class shall be deemed reduced by the full par value of the aggregate principal
amount of the Term Loans purchased by the Borrower or its Subsidiaries (in each
case, and subsequently cancelled hereunder) pursuant to this Section 10.07(l)
and each principal repayment installment with respect to the Term Loans of such
Class pursuant to Section 2.07(a) shall be reduced pro rata by the par value of
the aggregate principal amount of Term Loans so purchased (and subsequently
cancelled).

Any purchase of Term Loans pursuant to this Section 10.07(l) shall not
constitute voluntary or mandatory payment or prepayment under this Agreement.

(m)    [Reserved.]

(n)    [Reserved.]

(o)    [Reserved.]

(p)    Notwithstanding anything to the contrary contained in this Agreement, any
Lender may assign all or a portion of its Term Loans in connection with a
primary syndication of such Term Loans relating to any refinancing, extension,
loan modification or similar transaction permitted by the terms of this
Agreement, pursuant to cashless settlement mechanisms approved by the Borrower,
the Administrative Agent, the assignor Lender and the assignee of such Lender.

 

-244-



--------------------------------------------------------------------------------

SECTION 10.08    Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ managers,
administrators, directors, officers, employees, trustees, partners, investors,
funding sources, investment advisors and agents, including accountants, legal
counsel and other advisors (collectively “Advisors”) on a “need to know basis”
(provided that (i) the Persons to whom such disclosure is made will be informed
of the confidential nature of such Information and agree or otherwise have an
obligation to keep such Information confidential and (ii) such Agent or Lender,
as applicable, shall be responsible for the compliance of its Affiliates and
such Affiliates’ Advisors with this paragraph); (b) to the extent required or
requested by, or upon the good faith determination by counsel that such
information should be disclosed in light of ongoing oversight or review of such
Person, by any Governmental Authority or self-regulatory authority having or
asserting jurisdiction over such Person (including any Governmental Authority
regulating any Lender or its Affiliates); provided that the Administrative Agent
or such Lender, as applicable, agrees that it will notify the Borrower as soon
as practicable in the event of any such disclosure by such Person (other than at
the request of a regulatory authority) unless such notification is prohibited by
law, rule or regulation; (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; provided that the
Administrative Agent or such Lender, as applicable, agrees that it will notify
the Borrower as soon as practicable in the event of any such disclosure by such
Person (other than at the request of a regulatory authority) unless such
notification is prohibited by law, rule or regulation; (d) to any other party to
this Agreement; (e) to (i) any pledgee referred to in Section 10.07(g), (ii)
subject to an agreement containing provisions at least as restrictive as those
of this Section 10.08 (or as may otherwise be reasonably acceptable to the
Borrower), any direct or indirect contractual counterparty to a Swap Contract,
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in any of its rights or obligations under this Agreement (other
than any Disqualified Institution (so long as the list of Disqualified
Institutions has been made available to any Lender that requests it) or Person
whom the Borrower has affirmatively denied to provide consent to assignment in
accordance with Section 10.07(b)(i)(A)) (so long as such list has been made
available to any Lender that requests it)); or (iii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder (other than any Disqualified
Institution (so long as the list of Disqualified Institutions has been made
available to any Lender that requests it) or Person whom the Borrower has
affirmatively denied to provide consent to assignment in accordance with
Section 10.07(b)(i)(A) (so long as such list has been made available to any
Lender that requests it)); (f) with the prior written consent of the Borrower;
(g) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 10.08 or other obligation of confidentiality
owed to the Borrower or its Affiliates or becomes available to the
Administrative Agent, any Arranger, any Lender, the L/C Issuer or any of their
respective Affiliates on a non-confidential basis from a source other than a
Loan Party or its related parties (so long as such source is not known (after
due inquiry) to the Administrative Agent, such Arranger, such Lender, the L/C
Issuer or any of their respective Affiliates to be bound by confidentiality
obligations to any Loan Party or its Affiliates); (h) to any rating agency when
required by it (it being understood that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any Information
relating to Loan Parties and their Subsidiaries received by it from such Lender)
or to the CUSIP Service Bureau or any similar organization; (i) in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of its

 

-245-



--------------------------------------------------------------------------------

rights hereunder or thereunder; (j) to the extent such information is
independently developed by the Administrative Agent, any Arranger, any Lender,
the L/C Issuer or any of their respective Affiliates; or (k) for purposes of
establishing a due diligence defense. In addition, the Agents and the Lenders
may disclose the existence of this Agreement and publicly available information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration, settlement and management of this Agreement,
the other Loan Documents, the Commitments and the Credit Extensions. For the
purposes of this Section 10.08, “Information” means all information received
from the Loan Parties relating to any Loan Party, its Affiliates or its
Affiliates’ directors, officers, employees, trustees, investment advisors or
agents, other than any such information that is publicly available to any Agent,
any L/C Issuer or any Lender prior to disclosure by any Loan Party other than as
a result of a breach of this Section 10.08 or any other confidentiality
obligation owed to any Loan Party or their Affiliates.

SECTION 10.09    Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates (and the Administrative Agent, in
respect of any unpaid fees, costs and expenses payable hereunder) is authorized
at any time and from time to time, without prior notice to the Borrower, any
such notice being waived by the Borrower (on its own behalf and on behalf of
each Loan Party and each of its Subsidiaries) to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) (other than escrow, payroll, petty cash,
trust and tax accounts) at any time held by, and other Indebtedness at any time
owing by, such Lender and its Affiliates or the Administrative Agent to or for
the credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or the
Administrative Agent hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such setoff and application. The rights of the Administrative
Agent and each Lender under this Section 10.09 are in addition to other rights
and remedies (including other rights of setoff) that the Administrative Agent
and such Lender may have at Law.

SECTION 10.10    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans

 

-246-



--------------------------------------------------------------------------------

or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

SECTION 10.11    Counterparts. This Agreement and each other Loan Document may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic transmission of an
executed counterpart of a signature page to this Agreement and each other Loan
Document shall be effective as delivery of an original executed counterpart of
this Agreement and such other Loan Document. The Agents may also require that
any such documents and signatures delivered by facsimile or other electronic
transmission be confirmed by a manually signed original thereof; provided that
the failure to request or deliver the same shall not limit the effectiveness of
any document or signature delivered by facsimile or other electronic
transmission.

SECTION 10.12    Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. Subject to Section 10.20, in the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Agents or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

SECTION 10.13    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

SECTION 10.14    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions; provided that the Lenders shall charge no fee in
connection with any

 

-247-



--------------------------------------------------------------------------------

such amendment. The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.14, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

SECTION 10.15    GOVERNING LAW

(a)    THIS AGREEMENT, EACH OTHER LOAN DOCUMENT AND EACH LETTER OF CREDIT AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

(b)    ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
(BOROUGH OF MANHATTAN) OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH
STATE (BOROUGH OF MANHATTAN), OR ANY APPELLATE COURT FROM ANY THEREOF, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND EACH
LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY
SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH LOAN PARTY, EACH AGENT
AND EACH LENDER IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW)
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN
FACSIMILE) IN SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.

SECTION 10.16    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT

 

-248-



--------------------------------------------------------------------------------

OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.16.

SECTION 10.17    Binding Effect. This Agreement shall become effective when it
shall have been executed and delivered by the Loan Parties and each other party
hereto and the Administrative Agent shall have been notified by each Lender, the
Swing Line Lender and L/C Issuer that each such Lender, Swing Line Lender and
L/C Issuer has executed it and thereafter shall be binding upon and inure to the
benefit of the Loan Parties, each Agent and each Lender and their respective
successors and assigns, in each case in accordance with Section 10.07 (if
applicable) and except that no Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.04.

SECTION 10.18    USA Patriot Act. Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name, address and tax
identification number of such Loan Party and other information regarding such
Loan Party that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the USA Patriot Act.
This notice is given in accordance with the requirements of the USA Patriot Act
and is effective as to the Lenders and the Administrative Agent. The Borrower
shall, promptly following a reasonable request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act and the Beneficial
Ownership Regulation.

SECTION 10.19    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the other
Arrangers are arm’s-length commercial transactions between the Loan Parties and
their respective Affiliates, on the one hand, and the Administrative Agent, the
other Arrangers and the Lenders, on the other hand, (B) each Loan Party has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative

 

-249-



--------------------------------------------------------------------------------

Agent, each other Arranger and each Lender each is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for each Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent, any other Arranger nor any Lender has
any obligation to the Loan Parties or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the other Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and neither the Administrative Agent nor any other Arranger nor any
Lender has any obligation to disclose any of such interests to the Loan Parties
or any of their respective Affiliates. To the fullest extent permitted by law,
each Loan Party hereby waives and releases any claims that it may have against
the Administrative Agent, the other Arrangers and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

SECTION 10.20    Intercreditor Agreements. Each Lender hereunder (a) agrees that
it will be bound by and will take no actions contrary to the provisions of any
intercreditor agreement required pursuant to this Agreement and (b) authorizes
and instructs the Administrative Agent to enter into such intercreditor
agreements as Administrative Agent and on behalf of such Lender. In the event of
any conflict or inconsistency between the provisions of any such intercreditor
agreements and this Agreement, the provisions of such intercreditor agreement
shall control.

SECTION 10.21    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase Dollars with such other currency at the Administrative Agent’s
principal office in London at 11:00 a.m. (London time) on the Business Day
preceding that on which final judgment is given.

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a foreign currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase such foreign currency with
Dollars at the Administrative Agent’s principal office in London at 11:00 a.m.
(London time) on the Business Day preceding that on which final judgment is
given.

The obligation of the Borrower in respect of any sum due from it in any currency
(the “Primary Currency”) to any Lender, any L/C Issuer or the Administrative
Agent hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender, such L/C Issuer or the Administrative Agent, as the case may be, of any
sum adjudged to be so due in such other currency, such Lender, such L/C Issuer
or the Administrative Agent, as the case may be, may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum

 

-250-



--------------------------------------------------------------------------------

due to such Lender, such L/C Issuer or the Administrative Agent, as the case may
be, in the applicable Primary Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender, such
L/C Issuer or the Administrative Agent, as the case may be, against such loss,
and if the amount of the applicable Primary Currency so purchased exceeds such
sum originally due to any Lender, any L/C Issuer or the Administrative Agent (as
the case may be) in the applicable Primary Currency, such Lender, such L/C
Issuer or the Administrative Agent, as the case may be, agrees to remit to the
Borrower such excess.

SECTION 10.22    Acknowledgement and Consent to Bail-in of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)    the effects of any Bail-inBail-In Action on any such liability,
including, if applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers Write-Down and Conversion
Powers of any EEA Resolution Authority.

ARTICLE 11

GUARANTEE

SECTION 11.01    The Guarantee. Each Guarantor hereby jointly and severally with
the other Guarantors guarantees, as a primary obligor and not as a surety to
each Secured Party and their respective permitted successors and assigns, the
prompt payment in full when due (whether at stated maturity, by required
prepayment, declaration, demand, by acceleration or otherwise) of the principal
of and interest (including any interest, fees, costs or charges that would
accrue but for the provisions of (i) the Title 11 of the United States Code
after any bankruptcy or insolvency petition under Title 11 of the United States
Code and (ii) any other Debtor Relief Laws) on the Loans (including, without
limitation, the New Incremental Term Loans) made by the Lenders to, and the
Notes held by each Lender of, the Borrower, and all other Secured Obligations
from time to time owing to the Secured Parties by any Loan Party

 

-251-



--------------------------------------------------------------------------------

under any Loan Document or any Secured Hedge Agreement or any Treasury Services
Agreement, in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”);
provided, however, that Guaranteed Obligations shall exclude all Excluded Swap
Obligations. The Guarantors hereby jointly and severally agree that if the
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.
Notwithstanding any provision hereof or in any other Loan Document to the
contrary, in the event that any Guarantor is not an “eligible contract
participant” as such term is defined in Section 1(a)(18) of the Commodity
Exchange Act, as amended at the time (i) any transaction is entered into under a
Secured Hedge Agreement or (ii) such Guarantor becomes a Guarantor hereunder,
the Guaranteed Obligations of such Guarantor shall not include (x) in the case
of clause (i) above, such transaction and (y) in the case of clause (ii) above,
any transactions under Secured Hedge Agreements as of such date.

SECTION 11.02    Obligations Unconditional. The obligations of the Guarantors
under Section 11.01 shall constitute a guaranty of payment and to the fullest
extent permitted by applicable Law, are absolute, irrevocable and unconditional,
joint and several, irrespective of the value, genuineness, validity, regularity
or enforceability of the Guaranteed Obligations of the Borrower under this
Agreement, the Notes, if any, or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:

(i)    at any time or from time to time, without notice to the Guarantors, to
the extent permitted by Law, the time for any performance of or compliance with
any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

(ii)    any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted (including incurring any increase or decrease
in the principal amount of the Guaranteed Obligations or the rate of interest or
the fees thereon);

(iii)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or except as permitted pursuant
to Section 11.09, any security therefor shall be released or exchanged in whole
or in part or otherwise dealt with;

 

-252-



--------------------------------------------------------------------------------

(iv)    any Lien or security interest granted to, or in favor of, an L/C Issuer
or any Lender or Agent as security for any of the Guaranteed Obligations shall
fail to be perfected; or

(v)    the release of any other Guarantor pursuant to Section 11.09.

The Guarantors hereby expressly waive (to the fullest extent permitted by Law)
diligence, presentment, demand of payment, protest and, to the extent permitted
by Law, all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against the Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive, to the
extent permitted by Law, any and all notice of the creation, renewal, extension,
waiver, termination or accrual of any of the Guaranteed Obligations and notice
of or proof of reliance by any Secured Party upon this Guarantee or acceptance
of this Guarantee, and the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Guarantee, and all dealings between the Borrower and the Secured
Parties shall likewise be conclusively presumed to have been had or consummated
in reliance upon this Guarantee. This Guarantee shall be construed as a
continuing, absolute, irrevocable and unconditional guarantee of payment without
regard to any right of offset with respect to the Guaranteed Obligations at any
time or from time to time held by Secured Parties, and the obligations and
liabilities of the Guarantors hereunder shall not be conditioned or contingent
upon the pursuit by the Secured Parties or any other person at any time of any
right or remedy against the Borrower or against any other person which may be or
become liable in respect of all or any part of the Guaranteed Obligations or
against any collateral security or guarantee therefor or right of offset with
respect thereto. This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantors
and the successors and assigns thereof, and shall inure to the benefit of the
Lenders, and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guaranteed
Obligations outstanding.

SECTION 11.03    Reinstatement. The obligations of the Guarantors under this
Article 11 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

SECTION 11.04    Subrogation; Subordination. Each Guarantor hereby agrees that
until the payment in full in cash and satisfaction in full of all Guaranteed
Obligations (other than Cash Management Obligations, obligations pursuant to
Secured Hedge Agreements and contingent obligations, in each case not yet due
and owing, and Letters of Credit that have been Cash Collateralized or
backstopped) and the expiration and termination of the Commitments of the
Lenders under this Agreement it shall subordinate any claim and shall not
exercise any right or remedy, direct or indirect, arising by reason of any
performance by it of its guarantee in Section 11.01, whether by subrogation or
otherwise, against the Borrower or any other Guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.

 

-253-



--------------------------------------------------------------------------------

SECTION 11.05    Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrower under
this Agreement and the Notes, if any, may be declared to be forthwith due and
payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.02) for
purposes of Section 11.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by the Guarantors for purposes
of Section 11.01.

SECTION 11.06    [Reserved]

SECTION 11.07    Continuing Guarantee. The guarantee in this Article 11 is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising. As of the New Incremental Term Loan Closing Date, each
Guarantor hereby reaffirms its Obligations hereunder as provided by the First
Omnibus Amendment.

SECTION 11.08    General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other Law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 11.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 11.09, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other Person, be automatically limited
and reduced to the highest amount (after giving effect to the liability under
this Guaranty and the right of contribution established in Section 11.10, but
before giving effect to any other guarantee) that is valid and enforceable and
not subordinated to the claims of other creditors as determined in such action
or proceeding.

SECTION 11.09    Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, (i) all or substantially all of the Equity
Interests of any Subsidiary Guarantor are sold or otherwise transferred to a
Person or Persons none of which is a Loan Party in a transaction permitted
hereunder or (ii) any Subsidiary Guarantor ceases to be a Restricted Subsidiary
or becomes an Excluded Subsidiary as a result of a transaction or designation
permitted hereunder (any such Subsidiary Guarantor, and any Subsidiary Guarantor
referred to in clause (i), a “Transferred Guarantor”), such Transferred
Guarantor shall, upon the consummation of such sale or transfer or other
transaction (but subject to the proviso below), be automatically released from
its obligations under this Agreement (including under Section 10.05 hereof) and
the other Loan Documents, including its obligations to pledge and grant any
Collateral owned by it pursuant to any Collateral Document and, in the case of a
sale of all or substantially all of the Equity Interests of the Transferred
Guarantor, the pledge of such Equity Interests to the Administrative Agent
pursuant to the Collateral Documents shall be

 

-254-



--------------------------------------------------------------------------------

automatically released, and, so long as the Borrower shall have provided the
Agents such certifications or documents as any Agent shall reasonably request,
the Administrative Agent shall take such actions as are necessary to effect each
release described in this Section 11.09 in accordance with the relevant
provisions of the Collateral Documents; provided, however, that the release of
any Subsidiary Guarantor from its obligations under this Agreement if such
Subsidiary Guarantor becomes an Excluded Subsidiary of the type described in
clause (a) of the definition thereof shall only be permitted if at the time such
Guarantor becomes an Excluded Subsidiary of such type (1) no Default or Event of
Default shall have occurred and be outstanding, (2) after giving pro forma
effect to such release and the consummation of the transaction that causes such
Person to be an Excluded Subsidiary of such type, the Borrower is deemed to have
made a new Investment in such Person for purposes of Section 7.02 (as if such
Person were then newly acquired) and such Investment is permitted pursuant to
Section 7.02 (other than Section 7.02(f)) at such time and (3) a Responsible
Officer of the Borrower certifies to the Administrative Agent compliance with
preceding clauses (1) and (2); provided, further, that no such release shall
occur if such Subsidiary Guarantor continues to be a guarantor in respect of any
Credit Agreement Refinancing Indebtedness, any Permitted Ratio Debt, any
Incremental Equivalent Debt, any Junior Financing or any Permitted Refinancing
in respect of any of the foregoing.

When all Commitments hereunder have terminated, and all Loans or other
Obligations hereunder which are accrued and payable have been paid or satisfied
(other than contingent obligations as to which no claim has been asserted, Cash
Management Obligations and obligations pursuant to Secured Hedge Agreements),
and no Letter of Credit remains outstanding (except any Letter of Credit the
Outstanding Amount of which the Obligations related thereto has been Cash
Collateralized or for which a backstop letter of credit reasonably satisfactory
to the applicable L/C Issuer has been put in place), this Agreement and the
Guarantees made herein shall terminate with respect to all Obligations, except
with respect to Obligations that expressly survive such repayment pursuant to
the terms of this Agreement.

SECTION 11.10    Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 11.04. The provisions of
this Section 11.10 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent, the L/C Issuer, the Swing Line Lender
and the Lenders, and each Guarantor shall remain liable to the Administrative
Agent, the L/C Issuer, the Swing Line Lender and the Lenders for the full amount
guaranteed by such Guarantor hereunder.

SECTION 11.11    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 11.11 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 11.11, or otherwise under this Guarantee, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 11.11 shall remain in full force and effect until all

 

-255-



--------------------------------------------------------------------------------

Commitments hereunder have terminated, and all Loans or other Obligations
hereunder which are accrued and payable have been paid or satisfied (other than
Cash Management Obligations and Obligations arising under any Secured Hedge
Agreement), and no Letter of Credit remains outstanding (except any Letter of
Credit the Outstanding Amount of which the Obligations related thereto has been
Cash Collateralized or for which a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer has been put in place). Each Qualified
ECP Guarantor intends that this Section 11.11 constitute, and this Section 11.11
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

SECTION 11.12    Independent Obligation. The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor, any other
party or any Borrower, and a separate action or actions may be brought and
prosecuted against such Guarantor whether or not action is brought against any
other guarantor, any other party or any Borrower and whether or not any other
guarantor, any other party or any Borrower be joined in any such action or
actions. Each Guarantor waives, to the fullest extent permitted by law, the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment by the Borrower or other circumstance which
operates to toll any statute of limitations as to the Borrower shall operate to
toll the statute of limitations as to the Guarantors.

[Signature Pages Follow]

 

-256-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

GLOBAL EAGLE ENTERTAINMENT INC.,

as Borrower

By:  

 

Name:   Title:   AIRLINE MEDIA PRODUCTIONS, INC. By:  

 

Name:   Title:   ENTERTAINMENT IN MOTION, INC. By:  

 

Name:   Title:   GLOBAL EAGLE ENTERTAINMENT OPERATIONS SOLUTIONS, INC. By:  

 

Name:   Title:   EMC INTERMEDIATE, LLC By:  

 

Name:   Title:   INFLIGHT PRODUCTIONS USA INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

POST MODERN EDIT, INC. By:  

 

Name:   Title:   THE LAB AERO, INC. By:  

 

Name:   Title:   ROW 44, INC. By:  

 

Name:   Title:   N44HQ, LLC By: Row 44, Inc., its Sole Member By:  

 

Name:   Title:   EMERGING MARKETS COMMUNICATIONS, LLC By:  

 

Name:   Title:   EMC ACQUISITION, LLC By:  

 

Name:   Title:  

 

-258-



--------------------------------------------------------------------------------

SCISCO PARENT, INC. By:  

 

Name:   Title:   SEAMOBILE INC. By:  

 

Name:   Title:   MARITEL HOLDINGS, INC. By:  

 

Name:   Title:   MARITIME TELECOMMUNICATIONS NETWORK, INC. By:  

 

Name:   Title:   MTN GOVERNMENT SERVICES, INC. By:  

 

Name:   Title:   MTN LICENSE CORP. By:  

 

Name:   Title:  

 

-259-



--------------------------------------------------------------------------------

EMC-JV HOLDCO LLC By:  

 

Name:   Title:  

 

-260-



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent, L/C Issuer, Swing Line Lender and
Lender By:  

 

Name:   Title:  

 

-261-



--------------------------------------------------------------------------------

[                                                             ], as Lender By:  

 

Name:   Title:  

 

-262-



--------------------------------------------------------------------------------

ANNEX II

SCHEDULES TO AMENDED CREDIT AGREEMENT

[See attached]

 



--------------------------------------------------------------------------------

Schedule 1.01(B)

Guarantors

 

1.

Airline Media Productions, Inc.

 

2.

Emerging Markets Communications, LLC

 

3.

Entertainment in Motion, Inc.

 

4.

Global Eagle Entertainment Operations Solutions, Inc.

 

5.

Global Eagle Services, LLC

 

6.

Global Eagle Telecom Licensing Subsidiary LLC

 

7.

IFE Services (USA), Inc.

 

8.

Inflight Productions USA Inc.

 

9.

Maritime Telecommunications Network, Inc.

 

10.

MTN Government Services, Inc.

 

11.

MTN International, Inc.

 

12.

MTN License Corp.

 

13.

N44HQ, LLC

 

14.

Post Modern Edit, Inc.

 

15.

Row 44, Inc.

 

16.

The Lab Aero, Inc.

 

1



--------------------------------------------------------------------------------

Schedule 5.11

Subsidiaries

 

Owner

  

Subsidiary

  

Jurisdiction of

Organization of

Subsidiary

   Ownership
Percentage    Required to be
Pledged?

Global Eagle

Entertainment Inc.

   Emerging Markets Communications, LLC    Delaware    100    Yes (100%)
Emerging Markets Communications, LLC    EMC Holdco 3 Cooperatief U.A.   
Netherlands    100    Yes (100%) Emerging Markets Communications, LLC   
Emerging Markets Communications Deutschland, GmbH    Germany    100   
Yes (100%) Emerging Markets Communications, LLC    Emerging Markets
Communications Argentina, SRL    Argentina    95    Yes (100%) EMC HoldCo 4 B.V.
   Emerging Markets Communications Argentina, SRL    Argentina    5    No
Emerging Markets Communications, LLC    Emerging Markets Communications (Kenya),
Ltd.    Kenya    80    Yes (100%) Emerging Markets Communications, LLC   
Emerging Markets Communications FZE    United Arab Emirates    100    Yes (100%)
Emerging Markets Communications, LLC    Ground and Wireless Infrastructure
Limited    Nigeria    99.99    Yes (100%) Emerging Markets Communications, LLC
   Emerging Markets Communications, UK Limited    United Kingdom    100   
Yes (100%) Ground and Wireless Infrastructure Limited    EMC Networks (Nigeria)
Limited    Nigeria    49    No EMC Holdco 3 Cooperatief U.A.    EMC HoldCo 4
B.V.    Netherlands    100    No EMC HoldCo 4 B.V.    Vodanet Telecomunicacoes
Ltda    Brazil    94    No EMC Holdco 3 Cooperatief U.A.    Vodanet
Telecomunicacoes Ltda    Brazil    6    No Vodanet Telecomunicacoes Ltda   
Global Eagle Servicos De Telecomunicacoes Ltda    Brazil    99.646    No EMC
Holdco 3    Global Eagle    Brazil    0.354    No



--------------------------------------------------------------------------------

Cooperatief U.A.

   Servicos De Telecomunicacoes Ltda         

EMC HoldCo 4 B.V.

   EMC Mobility Services, S.A.    Spain      100        No  

EMC HoldCo 4 B.V.

   GIS Wavelink Pte. Ltd    Singapore      100        No  

EMC HoldCo 4 B.V.

   General Industry Systems, AS    Norway      100        No  

Emerging Markets Communications, LLC

   Maritime Telecommunications Network, Inc.    Colorado      100        Yes
(100%)  

Maritime Telecommunications Network, Inc.

   MTN Government Services, Inc.    Delaware      100        Yes (100%)  

Maritime Telecommunications Network, Inc.

   MTN License Corp.    Washington      100        Yes (100%)  

Maritime Telecommunications Network, Inc.

   MTN International, Inc.    Delaware      100        Yes (100%)  

Global Eagle Entertainment Inc.

   Row 44, Inc.    Delaware      100        Yes (100%)  

Row 44, Inc.

   N44HQ, LLC    Delaware      100        Yes (100%)  

Row 44, Inc.

   3222177 Nova Scotia Limited    Canada      100        Yes (100%)  

Row 44, Inc.

   Row 44 (Russia)    Russia      100        Yes (100%)  

Row 44, Inc.

   Global Eagle Services, LLC    Delaware      100        Yes (100%)  

Global Eagle Entertainment Inc.

   Global Eagle Telecom Licensing Subsidiary LLC    Delaware      100       
Yes (100%)  

Global Eagle Entertainment Inc.

   Post Modem Edit, Inc.    Delaware      100        Yes (100%)  

Global Eagle Entertainment Inc.

   Airline Media Productions, Inc.    Delaware      100        Yes (100%)  

Global Eagle Entertainment Inc.

   Entertainment in Motion, Inc.    California      100        Yes (100%)  

Global Eagle Entertainment Inc.

   Global Eagle Entertainment Operations Solutions, Inc.    Delaware      100  
     Yes (100%)  

Global Eagle Entertainment Inc.

   Inflight Productions USA Inc.    California      100        Yes (100%)  

Inflight Productions USA Inc.

   The Lab Aero, Inc.    California      100        Yes (100%)  

Global Eagle Holdings GmbH

   navAero Avionics AB    Sweden      100        No  

Global Eagle Holdings GmbH

   PMG California, Inc.    Canada      100        No  

Global Eagle Holdings GmbH

   DTI Software, Inc.    Canada      100        No  

 

3



--------------------------------------------------------------------------------

DTI Software, Inc.    DTI Software FZ- LLC    United Arab Emirates    100    No
Global Eagle Holdings GmbH    Emphasis Video Entertainment Ltd.    Hong Kong   
100    No Emphasis Video Entertainment Ltd.    Global Eagle Entertainment Media
Technology (Beijing) Co., Ltd.    China    100    No Global Eagle Entertainment
Inc.    Western Outdoor Interactive Pvt Limited    India    82.98    Yes (100%)
Global Eagle Holdings GmbH    Western Outdoor Interactive Pvt. Ltd.    India   
17.02    No Global Eagle Holdings GmbH    Fairdeal Studios Pvt. Ltd.    India   
99.99    No GEE Financing Limited    IFES Acquisition Corp. Limited    United
Kingdom    100    No GEE Financing Limited    IFE Holdings Ltd    United Kingdom
   100    No GEE Financing Limited    Inflight Management Development Centre
Ltd.    United Kingdom    100    No GEE Financing Limited    Inflight Production
Ltd.    United Kingdom    100    No Global Eagle Entertainment Limited    Global
Eagle Entertainment FZ- LLC    United Arab Emirates    100    No Global Eagle
Entertainment Limited    Inflight Production, BV    Netherlands    100    No
Global Eagle Entertainment Limited    Inflight Productions Ltd.    New Zealand
   100    No Global Eagle Entertainment Limited    Inflight Production Pte. Ltd.
   Singapore    100    No Global Eagle Entertainment Limited    Global Eagle
Entertainment Pty Limited    Australia    100    No Global Eagle Entertainment
Inc.    GEE Financing Limited    United Kingdom    100    Yes (100%) GEE
Financing Limited    IFE Services (USA), Inc.    Delaware    100    No GEE
Financing Limited    IFE Services Ltd    United Kingdom    100    No Global
Eagle Entertainment Limited    IFE Services SA (Pty) Limited    South Africa   
74.2    No GEE Financing Limited    Global Eagle Entertainment Spain SL    Spain
   100    No

 

4



--------------------------------------------------------------------------------

Global Eagle Entertainment Spain SL    Transmedia Publicidad SL    Spain    100
   No GEE Financing Limited    Global Eagle GmbH    Germany    100    No GEE
Financing Limited    Global Eagle Entertainment Limited    United Kingdom    100
   No GEE Financing Limited    Global Eagle Holdings GmbH    Germany    100   
No Inflight Productions Limited (UK)    Volo Holdings Limited    United Kingdom
   2.7794    No Maritime Telecommunications Network, Inc.    Wireless Maritime
Services, LLC    Delaware    49    No Maritime Telecommunications Network, Inc.
   Santander Teleport, S.L.    Spain    49    Yes (100%)

 

5



--------------------------------------------------------------------------------

Schedule 5.18(d)

Licensed Activities

FCC Licenses

 

Company

  

FCC File Numbers

   Call Sign    Exp. Date  

Description

Global Eagle Telecom Licensing

Subsidiary LLC

  

SES-LIC-20051020-01450

   E050308    12/06/2020   C-band fixed-satellite service earth station (7.3m
dish) (Fairmont WV) Global Eagle Telecom Licensing Subsidiary LLC   

SES-LIC-20051007-01385,

as modified by SES-MOD-20060828-01518 SES-MOD-20080320-00333

SES-MOD-20100505-00555

   E050281    12/16/2020   C-band ESV network comprised of the Miramar, FL and
Holmdel, NJ hub stations and ESV remotes as well as traditional digital voice
and data and International Business Service Global Eagle Telecom Licensing
Subsidiary LLC   

SES-LIC-20011130-02259,

as amended by SES-AMD-20040518-00680 SES-AMD-20040812-01173
SES-AFS-20050805-01081 SES-AMD-20060725-01258 SES-MOD-20120626-00615

   E010332    10/06/2021   Ku-band ESV network comprised of Miramar, FL hub
station and ESV remotes as well as traditional land-based (VSAT) remotes Global
Eagle Telecom Licensing Subsidiary LLC   

SES-LIC-20040616-00834,

as amended by SES-AMD-20040622-00853

   E040270    08/11/2019   Temporary-fixed Ku-band earth station (1.2 m dish)
Global Eagle Telecom Licensing Subsidiary LLC   

SES-LIC-20061030-01918,

as amended by SES-AMD-20061108-01972

   E060392    12/22/2021   Temporary-fixed Ku-band earth station (1.0 m dish)
Global Eagle Telecom Licensing Subsidiary LLC   

SES-LIC-20061030-01920,

as amended by SES-AMD-20061108-01973

   E060393    12/22/2021   Temporary-fixed Ku-band earth station (1.0 m dish)

 

6



--------------------------------------------------------------------------------

Global Eagle Telecom Licensing Subsidiary LLC   

SES-LIC-20061030-01921,

as amended by SES-AMD-20061108-01974

   E060394    12/22/2021   Temporary-fixed Ku-band earth station (1.0 m dish)
Global Eagle Telecom Licensing Subsidiary LLC   

SES-LIC-20061030-01922,

as amended by SES-AMD-20061108-01964

   E060395    12/22/2021   Temporary-fixed Ku-band earth station (1.0 m dish)
Global Eagle Telecom Licensing Subsidiary LLC   

SES-LIC-20061030-01923,

as amended by SES-AMD-20061108-01965

   E060396    12/22/2021   Temporary-fixed Ku-band earth station (1.0 m dish)
Global Eagle Telecom Licensing Subsidiary LLC    SES-MOD-20080613-00773   
E859623    11/19/2020   C-band fixed-satellite service earth station (two 11.0 m
and two 11.3 m dishes) (Holmdel, NJ) Global Eagle Telecom Licensing Subsidiary
LLC    SES-RWL-20091009-01307    E990325    11/22/2024   C-band fixed-satellite
service earth station (11.3 m dish) (Holmdel, NJ) Global Eagle Telecom Licensing
Subsidiary LLC    SES-RWL-20091009-01308    E990328    11/22/2024   C-band
fixed-satellite service earth station (11.3 m dish) (Holmdel, NJ) Global Eagle
Telecom Licensing Subsidiary LLC    SES-RWL-20091009-01309    E990439   
01/05/2025   C-band fixed-satellite service earth station (two 18.3 m dishes)
(Holmdel, NJ) Global Eagle Telecom Licensing Subsidiary LLC   
SES-RWL-20090818-01020    KA257    09/25/2024   C-band fixed-satellite service
earth station (21.0 m dish) (Holmdel, NJ) Global Eagle Telecom Licensing
Subsidiary LLC    SES-RWL-20120207-00141    KA322    04/10/2027   C-band
fixed-satellite service earth station (11.0 m dish) (Holmdel, NJ) Global Eagle
Telecom Licensing Subsidiary LLC    SES-RWL-20040924-01455    KA434   
10/25/2019   C-band fixed-satellite service earth station (16.4 m dish)
(Holmdel, NJ) Global Eagle Telecom Licensing Subsidiary LLC   

SES-RWL-20060629-01085,

as modified by SES-MFS-20090626-00796 SES-MFS-20120409-00346

   E860029    07/02/2021   Ku-band fixed-satellite service earth station (7.0 m
dish) (Holmdel, NJ)

 

7



--------------------------------------------------------------------------------

Global Eagle Telecom Licensing Subsidiary LLC    SES-RWL-20111103-01321   
E910614    12/20/2026   Ku-band fixed-satellite service earth station (3.5 m
dish) (Holmdel, NJ) Global Eagle Telecom Licensing Subsidiary LLC   

SES-LIC-20070904-01220,

as modified by SES-MFS-20090602-00676 SES-MOD-20100702-00861
SES-MOD-20101026-01342 SES-MFS-20120409-00344

   E070218    10/16/2022   Ku-band earth station (four 6.1 m dishes plus 6.3m
and 4.5m dishes) (Holmdel, NJ) Global Eagle Telecom Licensing Subsidiary LLC   

SES-LIC-20070904-01222,

as modified by SES-MFS-20090602-00677 SES-MFS-20120409-00345

   E070219    10/16/2022   Ku-band earth station (6.1m dish) (Holmdel, NJ)
Global Eagle Telecom Licensing Subsidiary LLC    SES-MOD-20170207-00126   
E160163    12/07/2031   Ku-band earth station (two 9.0 m dishes) (Holmdel, NJ)
Global Eagle Telecom Licensing Subsidiary LLC    0549-EX-CN-2017    WI2XZZ   
09/01/2019   Mobile-CONUS for Testing of Ka-band GSAA Antenna with EchoStar
19/Jupitar 2 (S2834) at 97.1 W.L. Global Eagle Telecom Licensing Subsidiary LLC
   SES-MOD-20171002-01094    E080100    08/05/2024   Fixed Satellite Service,
Earth Stations Aboard Aircraft license for operation in U.S. airspace and over
international waters Global Eagle Telecom Licensing Subsidiary LLC (licensed to
N44HQ LLC)    0003561258    44HQ    08/27/2018   AC – Aircraft

 

8



--------------------------------------------------------------------------------

Schedule 6.23

Post-Closing Matters

To the extent not delivered on or prior to the New Incremental Term Loan Closing
Date:

1.    Account Control Agreements. The Borrower shall deliver to the
Administrative Agent by no later than sixty (60) days (or such longer period as
the Administrative Agent may agree in its sole discretion) after the New
Incremental Term Loan Closing Date with executed account control agreements
among the applicable depository bank (or securities intermediary, as
applicable), the Administrative Agent and the respective Loan Party (in each
case, to be in form and substance satisfactory to the Required Lenders) with
respect to the Deposit Accounts, Securities Accounts and Commodities Accounts
(if any) of the Loan Parties (other than Excluded Deposit Accounts).

2.    Stock Certificates. The Borrower shall deliver to the Administrative Agent
by no later than 30 days (or such longer period as the Administrative Agent may
agree in its sole discretion) after the New Incremental Term Loan Closing Date
the original share certificates evidencing all of the issued and outstanding
Equity Interests owned by a Loan Party in the Restricted Subsidiaries set forth
below (to the extent certificated), together with executed undated stock powers
relating thereto (including the remaining percentage of previously unencumbered
shares of the Foreign Subsidiaries), together with undated transfer powers.

 

  a.

Emerging Markets Communications (Kenya), Ltd.;

 

  b.

Emerging Markets Communications FZE;

 

  c.

Ground and Wireless Infrastructure Limited;

 

  d.

Emerging Markets Communications, UK Limited;

 

  e.

3222177 Nova Scotia Limited;

 

  f.

GEE Financing Limited; and

 

  g.

Western Outdoor Interactive Pvt Limited

3.    Original Pledged Note. The Borrower shall deliver to the Administrative
Agent by no later than 30 days (or such longer period as the Administrative
Agent may agree in its sole discretion) after the New Incremental Term Loan
Closing Date the original of that certain Intercompany Note, dated as of
November 26, 2018, in an initial principal amount of EUR 964,000 between Global
Eagle Entertainment Inc. (as successor to Global Eagle Entertainment Luxembourg
II Sarl), as the lender, and Global Eagle Holdings GmbH (as successor to Global
Entertainment GmbH), as the borrower, together with an executed undated allonge
relating thereto.

4.    Original Pledged Debenture Certificate. The Borrower shall deliver to the
Administrative Agent by no later than 30 days (or such longer period as the
Administrative Agent may agree in its sole discretion) after the New Incremental
Term Loan Closing Date the Debenture Certificate representing all debentures
owned by the Borrower as of the New Incremental Term Loan Closing Date issued
pursuant to that certain Debenture Subscription Agreement made and entered into
on June 30, 2015, between Western Outdoor Interactive Private Limited (formerly
known as Fairdeal Multimedia Private Limited) and held by the Borrower (as
successor to Global Eagle Entertainment Luxembourg II Sarl), as amended,
restated, supplemented or otherwise modified from time to time, together with an
executed undated transfer power (or similar document) relating thereto.

 

9



--------------------------------------------------------------------------------

Schedule 7.01(b)

Liens

 

DEBTOR

 

SECURED PARTY

 

TYPE OF UCC

 

DATE FILED

 

FILE NO.

 

DESCRIPTION

Emerging Markets Communications, Inc.   Cisco Systems Capital Corporation 170 W.
Tasman Drive MS SJ13-3 San Jose, CA 95134   UCC-1 as of 11- 29- 2016   3/01/2013
  2013 0816083   Leased equipment 777 Brickell Plaza, Suite           1150(11
Floor)           Miami, FL 33131           EMC           777 Brickell Plaza,
Suite           1150(11 Floor)           Miami, FL 33131           Emerging
Markets Communications, LLC   Cisco Systems Capital Corporation 170 W. Tasman
Drive MS SJ13-3 San Jose, CA 95134   UCC-1 as of 11- 29- 2016   3/05/2013   2013
0848441   Leased equipment 777 Brickell Plaza, Suite           1150(11 Floor)  
        Miami, FL 33131           EMC           777 Brickell Plaza, Suite      
    1150(11 Floor)           Miami, FL 33131          



--------------------------------------------------------------------------------

DEBTOR

 

SECURED PARTY

 

TYPE OF UCC

 

DATE FILED

 

FILE NO.

 

DESCRIPTION

Emerging Markets Communications, LLC   Cisco Systems Capital Corporation 170 W.
Tasman Drive MS SJ13-3 San Jose, CA 95134   UCC-1 as of 11- 29- 2016   8/8/2014
  2014 3184660   Leased equipment 777 Brickell Plaza, Suite           1150 (11th
Floor)           Miami, FL 33131           EMC           777 Brickell Plaza,
Suite           1150 (11th Floor)           Miami, FL 33131           MTN
Government Services, Inc.   U.S. Bank Equipment Finance, a Division of U.S. Bank
National Association   UCC-1 as of 11- 29- 2016   5/19/2014   2014 1955822  
Leased equipment 161 Fort Evans Road NE Leesburg, VA 20176   1310 Madrid Street
Marshall, MN 56258        

Global Eagle Entertainment Inc.

 

4553 Glencoe Avenue

Marina Del Rey, C A 90292

 

Union Leasing Corp. 921 Walnut Street, Suite 220

Boulder, CO 80302

  UCC-1 as of 12- 08- 2016   4/27/2016   2016 2510574   Leased equipment

Row 44, Inc.

 

31280 Oak Crest Drive

Westlake Village, CA 91361

  EPlus Technology, Inc. 13595 Dulles Technology Drive Herndon, VA 20171   UCC-1
as of 12- 08- 2016   6/29/2012   2012 2533141   Leased equipment

Row 44, Inc.

 

31280 Oak Crest Drive

Westlake Village, CA 91361

  Electro Rent Corporation 6060 Sepulveda Blvd. Van Nuys, CA 91411   UCC-1 as of
12- 08- 2016   2/6/2013   2013 0500364   Leased equipment



--------------------------------------------------------------------------------

DEBTOR

 

SECURED PARTY

 

TYPE OF UCC

 

DATE FILED

 

FILE NO.

 

DESCRIPTION

Row 44, Inc.

 

31280 Oak Crest Drive Westlake Village, CA 91361

  Electro Rent Corporation 6060 Sepulveda Blvd. Van Nuys, CA 91411   UCC-1 as of
12- 08- 2016   3/6/2013   2013 0877218   Leased equipment

Row 44, Inc.

 

31280 Oak Crest Drive Westlake Village, CA 91361

  Electro Rent Corporation 6060 Sepulveda Blvd. Van Nuys, CA 91411   UCC-1 as of
12- 08- 2016   3/6/2013   2013 0877341   Leased equipment

 

  •  

Lien on a Certificate of Deposit with an initial principal balance of $500,000,
maintained by Emerging Markets Communications, LLC at Wells Fargo Bank and
pledged to Wells Fargo Bank to secure obligations owing under that certain
letter of credit, issued by Wells Fargo Bank for the benefit of UN World Food
Programme, with an issuing date of November 3, 2016 and an initial expiry date
of July 13, 2017, as amended, restated, supplemented or otherwise modified from
time to time, but in any event in a stated amount not to exceed $500,000 at any
time.



--------------------------------------------------------------------------------

Schedule 7.03(b)

Indebtedness

 

1.

To the extent constituting Indebtedness, the obligations secured by those Liens
as set forth on Schedule 7.01 (b) herein.

 

2.

Loans made to the Borrower’s Restricted Subsidiaries prior to the Closing Date
by Satlink Communications Norway AS, STMEA (FZE) and/or TRIO LLC, as the case
may be, in an aggregate principal amount not to exceed $514,000.00 for all such
loans.

 

3.

The letter of credit issued by Wells Fargo Bank listed on Schedule 7.01(b).

 

14



--------------------------------------------------------------------------------

Schedule 7.05(v)

Dispositions

None.

 

15



--------------------------------------------------------------------------------

Schedule 7.08(h)

Transactions with Affiliates

None.

 

16



--------------------------------------------------------------------------------

Schedule 10.02(a)

Administrative Agent’s Office, Certain Addresses for Notices

 

(A)

If to Administrative Agent or Swing Line Lender:

Citibank, N.A.

1615 Brett Road, OPS III

New Castle, DE 19720

Attention:          Loan Operations

Telephone          302-894-6010

E-mail:              Global. Loans. Support@Citi.com

 

(B)

If to L/C Issuer:

Citibank, N.A.

1615 Brett Road, OPS III

New Castle, DE 19720

Attention:          Loan Operations

Telephone          302-894-6010

E-mail:              Global. Loans. Support@Citi.com

 

(C)

If to any Loan Party:

Global Eagle Entertainment Inc.

6080 Center Drive, Suite 1200

Los Angeles, CA 90045

Attention:          Christian Mezger; Kim Nakamaru

Email:                christian.mezger@globaleagle.com;
global.legal.corporate@globaleagle.com

with a copy (and such copy shall not constitute notice) to:

Winston & Strawn LLP

200 Park Avenue

New York, NY 10166

Attention:           Joel L. Rubinstein

Telephone:          212-294-5336

facsimile:            212-294-4700

E-mail:                JRubinstein@winston.com

 

(D)

Website address for delivery of financial statements:

oploanswebadmin@citi.com; dinesh.elangovan@citi.com;
ravindran.janakiraman@citi.com tabssum.ara@citi.com;
sivaranjani.jothilingam@citi.com

 

17



--------------------------------------------------------------------------------

ANNEX III

EXHIBITS TO AMENDED CREDIT AGREEMENT

[See attached]



--------------------------------------------------------------------------------

Final Version

EXHIBIT D-1

FORM OF COMPLIANCE CERTIFICATE

[Date]

Reference is made to the Credit Agreement, dated as of January 6, 2017 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Global
Eagle Entertainment Inc., a Delaware corporation, as the Borrower (the
“Borrower”), the Guarantors party thereto from time to time, Citibank, N.A.
(“Citi”), as the Administrative Agent, each lender from time to time party
thereto (collectively, the “Lenders” and, individually, a “Lender”), Citi, as
L/C Issuer, and Citi, as Swing Line Lender. Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement. Pursuant to Section 6.02(a) of the Credit Agreement, the
undersigned, solely in his/her capacity as a Responsible Officer of the
Borrower, and not in an individual capacity, certifies as follows:1

1.    [Attached hereto as Exhibit A is a consolidated balance sheet of Borrower
and its Restricted Subsidiaries for the fiscal year ended [                ],
and the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail (together with a customary management summary) and prepared in accordance
with GAAP, audited and accompanied by a report and opinion of Ernst & Young LLP
or other independent registered public accounting firm of nationally recognized
standing or other independent registered public accounting firm approved by the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned), which report and opinion has been prepared in accordance with
generally accepted auditing standards and is not subject to any “going concern”
qualification (excluding any “emphasis of the matter” paragraph) (other than
related (i) solely to the occurrence of the Maturity Date or the upcoming
maturity date under the Revolving Credit Facility or any other Indebtedness
permitted to be incurred under the Credit Agreement that is scheduled to occur
within one year from the date such report is delivered or (ii) to any potential
inability to satisfy any financial maintenance covenant on a future date or in a
future period) or any qualification or exception as to the scope of such audit
except for qualifications relating to changes in accounting principles or
practices reflecting changes in GAAP and required or approved by such
independent certified public accountants. Also attached hereto as Exhibit A are
the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) (which
may be in footnote form only) from such consolidated financial statements.]2

 

 

1 

The forms of Schedules to be attached to the actual Compliance Certificate
delivered by the Borrower may differ from this form of Compliance Certificate to
the extent necessary to reflect the terms of the Credit Agreement, as may be
amended, restated, amended and restated, supplemented or modified from time to
time.

2 

To be included if accompanying annual financial statements only.

 

D-1-1



--------------------------------------------------------------------------------

OR

[Attached hereto as Exhibit A is a consolidated balance sheet of Borrower and
its Restricted Subsidiaries as at the end of the fiscal quarter ended
[                ], and the related (i) consolidated statements of income or
operations for such fiscal quarter and for the portion of the fiscal year then
ended and (ii) consolidated statements of cash flows for such fiscal quarter and
the portion of the fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail (together with a customary management summary)
(collectively, the “Financial Statements”). Such Financial Statements fairly
present in all material respects the financial condition, results of operations,
stockholders’ equity and cash flows of Borrower and its Restricted Subsidiaries
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes. Also attached hereto as Exhibit A are the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements.]3

2.    [Attached hereto as Exhibit B are the Projections required to be delivered
pursuant to Section 6.01(c) of the Credit Agreement.]4

3.    [To my knowledge, except as otherwise disclosed to the Administrative
Agent pursuant to the Credit Agreement, no Default or Event of Default has
occurred and is continuing.] [If unable to provide the foregoing certification,
attach an Annex A specifying the details of each Default or Event of Default
that has occurred and is continuing and any action taken or proposed to be taken
with respect thereto.]

4.    [Attached hereto as Schedule 1 is a calculation of the Consolidated First
Lien Net Leverage Ratio as of the end of the most recent Test Period, which
calculation is true and correct.]5

5.    [Attached hereto as Schedule 2 are reasonably detailed calculations
setting forth Excess Cash Flow for the most recently ended fiscal year.]6

6.    [Attached hereto [(i) as Exhibit C is a report setting forth the legal
name and the jurisdiction of formation of each Loan Party and the location of
the chief executive office of each Loan Party on the Perfection Certificate or
confirming that there has been no change in such information since the Closing
Date or the date of the last such report;]7 [and (ii) as

 

3 

To be included if accompanying quarterly financial statements for any of the
first three fiscal quarters of each fiscal year only.

4 

To be included only in annual compliance certificates, beginning with the first
fiscal year ending December 31, 2016.

5 

To be included in quarterly and annual compliance certificates beginning with
the quarter ending March 31, 2017.

6 

To be included only in annual compliance certificates beginning with the annual
compliance certificate for fiscal year ending December 31, 2017.

7 

To be included only in annual compliance certificates.

 

D-1-2



--------------------------------------------------------------------------------

[Exhibit D]/[as Exhibit C] [is (a) a description of each event, condition or
circumstance during the last fiscal quarter covered by this Compliance
Certificate requiring a mandatory prepayment under Section 2.05(b) (to the
extent notice of such event has not been previously furnished) of the Credit
Agreement; (b) a summary of Net Proceeds received from asset sales or
dispositions during the last fiscal quarter covered by this Compliance
Certificate that sets forth any proceeds excluded therefrom and retained by the
Loan Parties in accordance with the terms of the Credit Agreement; (c) a list of
each Subsidiary of the Borrower that identifies each Subsidiary as a Restricted
Subsidiary, an Unrestricted Subsidiary or an Excluded Subsidiary as of the date
of delivery of this Compliance Certificate (to the extent that there have been
any changes in the identity or status as a Restricted Subsidiary, Unrestricted
Subsidiary or Excluded Subsidiary of any such Subsidiaries since the Closing
Date or the most recent list provided); and (d) a list of each Subsidiary of the
Borrower that identifies, if applicable, each Subsidiary as a Domestic
Subsidiary or Foreign Subsidiary as of the date of delivery of this Compliance
Certificate (to the extent that there have been any changes in the identity or
status as a Domestic Subsidiary or Foreign Subsidiary since the Closing Date or
the most recent list provided).]]8

7.    [The “run rate” cost savings that are added back to Consolidated EBITDA
pursuant to clause (y) of the definition thereof are (i) reasonably supportable
and quantifiable in my good faith judgment, and (ii) reasonably anticipated to
be realized during the 12-month period following the end of the period for which
Consolidated EBITDA is being calculated in this Compliance Certificate.]9

8.    [Attached hereto as Annex 1 is a written reconciliation (by general
reasonable descriptive segments and not a line by line accounting) of the
components of each Permitted EBITDA Add-Back in excess of $5,000,000 for the
fiscal quarter ended [                ].]10

9.    [Attached hereto as Annex [1][2] is a summary description of the
Commercial Tort Claim (as defined in the Security Agreement) acquired by a
Grantor (as defined in the Security Agreement) in an amount reasonably estimated
by such Grantor to exceed $500,000 for which a complaint in a court of competent
jurisdiction has been filed. Such Annex 1, executed by such Grantor, grants to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in the Commercial Tort Claims and in the proceeds thereof, upon the
terms of the Security Agreement].11

10.    [Attached hereto as Annex [1][2][3] is a supplemental Intellectual
Property Security Agreement with respect to any Registered Intellectual Property
Collateral (as defined in the Security Agreement) owned or held by the Borrower
and each Grantor, to the extent such Registered Intellectual Property Collateral
was not listed in any Intellectual Property Security Agreement previously
delivered to the Administrative Agent.]12

[The remainder of this page is intentionally left blank.]

 

 

8

To be included in quarterly and annual compliance certificates.

9 

To be included, at the option of the Borrower, (1) in quarterly and annual
compliance certificates which include an addback pursuant to clause (y) of the
definition of Consolidated EBITDA or (2) in a separate certificate delivered in
connection herewith, as applicable.

10 

To be included in both annual and quarterly compliance certificates only to the
extent any Permitted EBITDA Add-Back exceeds $5,000,000 for such Fiscal Quarter.

11 

To be included in annual and quarterly compliance certificates to the extent a
complaint relating to such Commercial Tort Claim was filed in the fiscal quarter
preceding the delivery of such compliance certificate.

12 

To be included in both annual and quarterly compliance certificates only to the
extent such Registered Intellectual Property Collateral has not previously been
disclosed to the Administrative Agent and is not covered by any previous
Security Agreement Supplement.

 

D-1-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a Responsible
Officer of the Borrower, has executed this certificate for and on behalf of the
Borrower, and has caused this certificate to be delivered as of the date first
set forth above.

 

GLOBAL EAGLE ENTERTAINMENT INC.

By:  

 

Name:   Title:  

 

D-1-4



--------------------------------------------------------------------------------

SCHEDULE 1

TO COMPLIANCE CERTIFICATE

The descriptions of the calculations set forth in this certificate are sometimes
abbreviated for simplicity, but are qualified in their entirety by reference to
the full text of the calculations provided in the Credit Agreement. In the event
any conflict between the terms of this Compliance Certificate and the Credit
Agreement, the Credit Agreement shall control, and any Schedule attached to an
executed Compliance Certificate shall be revised as necessary to conform in all
respects to the requirements of the Credit Agreement in effect as of the
delivery of such executed Compliance Certificate.

 

(A)

Consolidated First Lien Net Leverage Ratio: Consolidated First Lien Net Debt to
Consolidated EBITDA

 

(1)

Consolidated First Lien Net Debt as of [                    ]:

 

 

(a)

   Consolidated Total Net Debt secured by Liens not subordinated or junior to
the Liens securing the Obligations (Indebtedness described in clause (a) of the
definition of “Consolidated Total Net Debt” outstanding on such date that is
secured by a Lien on any asset or property of the Borrower or any Restricted
Subsidiary but excluding any such Indebtedness in which the applicable Liens are
expressly subordinated or junior to the Liens securing the Obligations):

 

         The aggregate principal amount of Indebtedness of the Borrower and its
Restricted Subsidiaries outstanding on such
date, in an amount that would be reflected on a balance sheet prepared as of
such date on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of
purchase accounting in connection with the MTN Acquisition Transactions, the EMC
Acquisition Transactions, the
Transactions or any acquisition constituting an Investment permitted under the
Credit Agreement consummated prior
to or, to the extent not prohibited by the Credit Agreement, after January 6,
2017) consisting of:        (i)    Indebtedness for borrowed money, plus    $
                                                                      (ii)   
purchase money debt, plus    $                         (iii)    Attributable
Indebtedness    $                                 provided that Consolidated
First Lien Net Debt shall not include Indebtedness in respect of letters of
credit, except to
the extent of unreimbursed amounts thereunder; provided that any unreimbursed
amount under commercial letters of
credit shall not be counted as Consolidated First Lien Net Debt until three
Business Days after such amount is drawn.
For the avoidance of doubt, it is understood that obligations under Swap
Contracts and Treasury Services Agreements
do not constitute Consolidated First Lien Net Debt.  

 

D-1-5



--------------------------------------------------------------------------------

 

(b)

   minus the aggregate amount of cash and Cash Equivalents (other than
(x) Restricted Cash and (y) cash or Cash Equivalents in an amount equal to the
amount of the Deducted Qualified Debt plus the amount of the proceeds of any
such Qualified Debt or Excluded Contributions issued or received to finance a
Permitted Acquisition in accordance with Section 7.02(i) of the Credit Agreement
but which has not yet been applied, in each case, as of the date of
determination) included on the consolidated balance sheet of the Borrower and
the Restricted Subsidiaries as of the date of determination, free and clear of
all Liens (other than Liens permitted by Section 7.01 of the Credit Agreement),
provided amounts subtracted pursuant to this clause may not exceed $100,000,000
   $                    Consolidated First Lien Net Debt (the sum of items
1(a)(i) through (iii) minus item
1(b))    $      (2)   Consolidated EBITDA:      
                                     (a)    Reported EBITDA13    $          (b)
   plus (without duplication) the sum of the following Permitted EBITDA
Add-Backs 14:    $               (i)    [●]    $               (ii)    [●]    $
              (iii)    [●]    $               (iv)    [●]    $     

 

13 

The Borrower’s consolidated “EBITDA” for such period as determined by the
Borrower and presented as its “EBITDA” in its public earnings release for such
period in all cases calculated as net income (loss) before interest, taxes,
depreciation and amortization (each of which to be determined consistently with
the Borrower’s historic reporting practices, except variances consistent with
any change to the law, rules or regulations applicable to such disclosure).

14 

To include add-backs to Reported EBITDA used in the calculation of Adjusted
EBITDA and shall be categorized in a style similar to that used in the
Borrower’s public earning release for the three-month period ended March 31,
2019 (in which the categories of add-backs were delineated as, inter alia,
“Change in fair value of financial instruments,” “Stock-based compensation
expense,” “Strategic-transaction, integration and realignment expenses,”
“Internal-control and delayed audit expenses,” “Excess content expenses,”
“Non-ordinary-course legal expenses” and “Losses on significant customer
bankruptcies”), it being understood and agreed that the types of Permitted
EBITDA Add-Backs and categories thereof in any period (but not the standards by
which Permitted EBITDA Add-Backs are determined appropriate, except variances
consistent with any change to the law, rules or regulations applicable to such
disclosure) may vary from those included in the Borrower’s public earnings
release for the three month period ended March 31, 2019 and may vary from period
to period.

 

D-1-6



--------------------------------------------------------------------------------

         (v)    [●]    $               (vi)    [●]    $               (vii)   
[●]    $               (viii)    [●]    $     

 

Reported Adjusted EBITDA (the sum of items 2(a) and 2(b))15:    $              
    

(c)

   plus (without duplication) estimated “run rate” 16 cost savings which have
not yet been realized and are reasonably anticipated to be realized during the
12-month period following the end of the period for which Consolidated EBITDA is
being calculated in this Compliance Certificate 17:    $        Consolidated
EBITDA (the sum of items 2(a) through (c))    $         
                               Consolidated First Lien Net Debt to Consolidated
EBITDA      :1.00                 

 

 

15

Presented as its “Adjusted EBITDA” for such period in the Borrower’s public
earnings release for such period.

16 

As used herein, “run-rate” means the full annualized benefit that is associated
with any Actioned Costs Savings, net of the amount of actual benefits realized,
during any Test Period and any subsequent Test Period (covering the period in
which such action giving rise to such Actioned Costs Savings occurred) in which
the effects thereof are expected to be realized relating to such Actioned Cost
Savings (but in no event exceeding one year from such action giving rise to such
Actioned Costs Savings).

17

Amounts added back pursuant to this clause (c) may not exceed 20% of Reported
Adjusted EBITDA.

 

D-1-7



--------------------------------------------------------------------------------

SCHEDULE 2

TO COMPLIANCE CERTIFICATE

The descriptions of the calculations set forth in this certificate are sometimes
abbreviated for simplicity, but are qualified in their entirety by reference to
the full text of the calculations provided in the Credit Agreement. In the event
of any conflict between the terms of this Compliance Certificate and the Credit
Agreement, the Credit Agreement shall control, and any Schedule attached to an
executed Compliance Certificate shall be revised as necessary to conform in all
respects to the requirements of the Credit Agreement in effect as of the
delivery of such executed Compliance Certificate.

 

(B)       Excess Cash Flow Calculation18             (a)    the sum, without
duplication, of:            (i)   Consolidated Net Income for such period    $
                                                     (ii)   an amount equal to
the amount of all non-cash charges (including depreciation and amortization) to
the extent deducted in arriving at such Consolidated Net Income            $    
        (iii)   decreases in Consolidated Working Capital for such period (other
than any such decreases arising from acquisitions or dispositions (outside of
the ordinary course of business) by the Borrower and its Restricted Subsidiaries
completed during such period)            $             (iv)   an amount equal to
the aggregate net non-cash loss on Dispositions by the Borrower and its
Restricted Subsidiaries during such period (other than sales in the ordinary
course of business) to the extent deducted in arriving at such Consolidated Net
Income            $             (v)   expenses deducted from Consolidated Net
Income during such period in respect of expenditures made during any prior
period for which a deduction from Excess Cash Flow was made in such period
pursuant to clause (b)(xi), (xii), (xiii), (xv) or (xvi) below            $    
        (vi)   cash income or gain (actually received in cash) excluded from the
calculation of Consolidated Net Income for such period pursuant to the
definition thereof      

 

 

18 

To be included only in annual compliance certificates beginning with the annual
compliance certificate for fiscal year ending December 31, 2017.

 

D-1-8



--------------------------------------------------------------------------------

  (b)    minus, the sum, without duplication, of:                (i)    an
amount equal to the amount of all non-cash credits included in arriving at such
Consolidated Net Income and cash charges included in clauses (A)(2)(a)(ii)(A)
through
(A)(2)(a)(ii)(K) in the calculation of Consolidated Net Income                 
$                                              (ii)    without duplication of
amounts deducted pursuant to clause (xi) below in prior fiscal years,
the amount of Capital Expenditures or acquisitions of intellectual property or
Capitalized
Software Expenditures to the extent not expensed or accrued during such period
and made
in cash during such period, except to the extent that such Capital Expenditures
or
acquisitions were financed with the proceeds of the incurrence of Indebtedness
(other than
Revolving Credit Loans or extensions of credit under any other revolving credit
facility or
similar facility or other short term Indebtedness) by such Person or any of its
Restricted
Subsidiaries                         $                                 (iii)   
the aggregate amount of all principal payments of Indebtedness of the Borrower
or its
Restricted Subsidiaries, except to the extent financed with the proceeds of the
incurrence of
Indebtedness (other than Revolving Credit Loans or extensions of credit under
any other
revolving credit facility or similar facility or other short term Indebtedness)
by such Person
or any of its Restricted Subsidiaries (including (A) the principal component of
payments in
respect of Capitalized Leases and (B) the amount of any scheduled repayment of
Initial
Term Loans pursuant to Section 2.07(a) of the Credit Agreement and the New
Incremental
Term Loans pursuant to Section 2.07(d) of the Credit Agreement, Extended Term
Loans,
Refinancing Term Loans, Incremental Term Loans, Replacement Term Loans or
Incremental Equivalent Debt and any mandatory prepayment of Term Loans pursuant
to
Section 2.05(b)(ii) of the Credit Agreement to the extent required due to a
Disposition that
resulted in an increase to Consolidated Net Income and not in excess of the
amount of such
increase but excluding (X) all other prepayments, buybacks and purchases of Term
Loans
by the Borrower (but excluding prepayments referred to in clause (B) above) and
(Y) all
prepayments of Revolving Credit Loans, Extended Revolving Credit Loans,
Refinancing
Revolving Credit Loans and Incremental Revolving Loans) and all prepayments in
respect
of any other revolving credit facility, except to the extent there is an
equivalent permanent
reduction in commitments thereunder    $                         

 

D-1-9



--------------------------------------------------------------------------------

    (iv)    an amount equal to the aggregate net non-cash gain on Dispositions
by the Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income    $            (v)    increases in
Consolidated Working Capital for such period (other than any such increases
arising from acquisitions or dispositions by the Borrower and its Restricted
Subsidiaries during such period)    $                              (vi)    cash
payments by the Borrower and its Restricted Subsidiaries during such period in
respect of long-term liabilities of the Borrower and its Restricted Subsidiaries
other than Indebtedness to the extent such payments are not expensed during such
period or are not deducted in calculating Consolidated Net Income, except to the
extent financed with the proceeds of the incurrence of Indebtedness (other than
Revolving Credit Loans or extensions of credit under any other revolving credit
facility or similar facility or other short term Indebtedness) by such Person or
any of its Restricted Subsidiaries          $                         
                   (vii)    without duplication of amounts deducted pursuant to
clause (xi) below in prior fiscal years, the amount of Investments and
acquisitions made in cash during such period pursuant to Section 7.02 (other
than Section 7.02(a), (c), (h), (l), (r), (u) and (w)) of the Credit Agreement,
except to the extent that such Investments and acquisitions were financed with
the proceeds of the incurrence of Indebtedness (other than Revolving Credit
Loans or extensions of credit under any other revolving credit facility or
similar facility or other short term Indebtedness) by such Person or any of its
Restricted Subsidiaries          $            (viii)    the amount of Restricted
Payments paid during such period pursuant to Section 7.06(c), (f), (g), (j) and
(k) of the Credit Agreement, except to the extent such Restricted Payments were
financed with the proceeds of the incurrence of Indebtedness (other than
Revolving Credit Loans or extensions of credit under any other revolving credit
facility or similar facility or other short term Indebtedness) by such Person or
any of its Restricted Subsidiaries    $       

 

D-1-10



--------------------------------------------------------------------------------

                      (ix)    the aggregate amount of expenditures actually made
by the Borrower and its Restricted
Subsidiaries in cash during such period (including expenditures for the payment
of financing
fees) to the extent that such expenditures are not expensed during such period,
except to the
extent such expenditures were financed with the proceeds of the incurrence of
Indebtedness
(other than Revolving Credit Loans or extensions of credit under any other
revolving credit
facility or similar facility or other short term Indebtedness) by such Person or
any of its
Restricted Subsidiaries                  $                                (x)   
the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by
the Borrower and its Restricted Subsidiaries during such period that are
required to be made in
connection with any prepayment of Indebtedness, except to the extent such
payments were
financed with the proceeds of the incurrence of Indebtedness (other than
Revolving Credit Loans
or extensions of credit under any other revolving credit facility or similar
facility or other short
term Indebtedness) by such Person or any of its Restricted Subsidiaries       
          $                            (xi)    without duplication of amounts
deducted from Excess Cash Flow in prior periods, the aggregate
consideration required to be paid in cash by the Borrower and its Restricted
Subsidiaries
pursuant to binding contracts or executed letters of intent entered into prior
to or during such
period relating to Permitted Acquisitions, Investments (other than Investments
made pursuant to
Section 7.02(a), (c) or (r)(ii) or (v) of the Credit Agreement), Capital
Expenditures, Capitalized
Software Expenditures or acquisitions of intellectual property (to the extent
not expensed) to be
consummated or made, plus any restructuring cash expenses, pension payments or
tax
contingency payments that have been added to Excess Cash Flow pursuant to clause
(a)(ii) above
required to be made, in each case during the period of four consecutive fiscal
quarters of the
Borrower following the end of such period; provided that to the extent the
aggregate amount
actually utilized to finance such acquisitions, Investments, Capital
Expenditures, Capitalized
Software Expenditures or acquisitions of intellectual property during such
period of four
consecutive fiscal quarters (excluding any portion thereof financed with       
      

 

D-1-11



--------------------------------------------------------------------------------

       the proceeds of the incurrence of Indebtedness (other than Revolving
Credit Loans or extensions of credit under any other revolving credit facility
or similar facility or other short term Indebtedness)) is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters
   $                        

(xii)

   the amount of cash taxes (including penalties and interest or tax reserves)
paid in such period to the extent they exceed the amount of tax expense deducted
in determining Consolidated Net Income for such period    $                    
      

(xiii)

   cash expenditures in respect of Swap Contracts during such period to the
extent not deducted in arriving at such Consolidated Net Income    $           

(xiv)

   any payment of cash to be amortized or expensed over a future period and
recorded as a long-term asset (so long as any such amortization or expense in
such future period is added back to Excess Cash Flow in such future period as
provided in clause (a)(ii) above)    $           

(xv)

   reimbursable or insured expenses incurred during such fiscal year to the
extent that such reimbursement has not yet been received and to the extent not
deducted in arriving at such Consolidated Net Income    $           

(xvi)

   [reserved]    $       

        

 

        

 

(xvii)

   cash expenditures for costs and expenses in connection with acquisitions or
Investments, dispositions and the issuance of equity interests or Indebtedness,
except to the extent deducted in arriving at such Consolidated Net Income    $  
       Notwithstanding anything in the definition of any term used in the
definition of “Excess Cash Flow” to the contrary, all components of Excess Cash
Flow shall be computed for the Borrower and its Restricted Subsidiaries on a
consolidated basis.       Excess Cash Flow (the sum of items (B)(a)(i) through
(vi) minus the sum of items (B)(b)(i) through (xvii))    $       

 

D-1-12



--------------------------------------------------------------------------------

Final Version

EXHIBIT E-1

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
participations in Swing Line Loans and L/C Obligations included in such
facility) and (ii) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.    Assignor[s]:               2.    Assignee[s]:                    
                              

[for each Assignee, indicate if

[Affiliate][Approved Fund] of

[identify Lender]]

              3.   

Affiliate

Status:

                                                 4.    Borrower:    Global Eagle
Entertainment Inc., a Delaware corporation 5.   

Administrative

Agent:

   Citibank, N.A., including any successor thereto, as the administrative agent
under the Credit Agreement. 6.   

Credit

Agreement:

   Credit Agreement, dated as of January 6, 2017 (as amended, restated, amended
and restated, extended, supplemented or otherwise modified in writing from time
to time, the “Credit Agreement”), among the Borrower, the Guarantors party
thereto from time to time, Citibank, N.A. (“Citi”), as the Administrative Agent,
each lender from time to time party thereto (collectively, the “Lenders” and,
individually, a “Lender”), Citi, as L/C Issuer, and Citi, as Swing Line Lender.
7.   

Assigned Interest:

                                                



--------------------------------------------------------------------------------

Assignor[s]5

   Assignee[s]6      Facility and
Class
Assigned7      Aggregate
Amount of
Commitment/
Loans for all
Lenders8      Amount of
Commitment
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans9            $                    $                           %           $
                   $                           %           $                   
$                           % 

[8. Trade Date:                         ]10

Effective Date:             , 20     [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

5 

List each Assignor, as appropriate.

6 

List each Assignor, as appropriate.

7 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment and Assumption (e.g.,
“Initial Term Loans”, “Revolving Credit Commitments”, “Extended Term Loans”, and
Class, such as “Holiday Amortization Loans,” etc.).

8 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

9 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR   [NAME OF ASSIGNOR] By:  

 

Name:   Title:     ASSIGNEE   [NAME OF ASSIGNEE] By:  

 

Name:   Title:  

 

[Consented to and]11 Accepted: CITIBANK, N.A., as Administrative Agent

By:  

 

Name:   Title:  

[Consented to:]12 CITIBANK, N.A., as L/C Issuer

By:  

 

Name:   Title:  

 

11 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

12 

To be added only if the consent of each L/C Issuer is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

[Consented to:]13 CITIBANK, N.A., as Swing Line Lender

By:  

 

Name:   Title:  

[Consented to]:14 GLOBAL EAGLE ENTERTAINMENT INC.

By:  

 

Name:   Title:  

 

13 

To be added only if the consent of the Swing Line Lender is required by the
terms of the Credit Agreement.

14 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1

Representations and Warranties.

1.1 Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2 Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
is an Eligible Assignee under Section 10.07(a) of the Credit Agreement (subject
to such consents, if any, as may be required under Section 10.07(b) of the
Credit Agreement), (iii) from and after the Effective Date referred to in this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01(a) and (b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest and (vi) it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vii) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, including but not limited to any documentation required pursuant to
Section 3.01 of the Credit Agreement, duly completed and executed by [the][such]
Assignee; (b) agrees that (i) it will, independently and without reliance upon
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by



--------------------------------------------------------------------------------

the terms of the Loan Documents are required to be performed by it as a Lender;
and (c) appoints and authorizes the Administrative Agent to take such action on
its behalf and to exercise such powers under the Credit Agreement and the other
Loan Documents (including each Intercreditor Agreement) as are delegated to or
otherwise conferred upon the Administrative Agent, by the terms thereof,
together with such powers as are reasonably incidental thereto.

2    Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and permitted assigns. This Assignment and Assumption may be executed in any
number of counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.



--------------------------------------------------------------------------------

Final Version

EXHIBIT J

FORM OF JOINDER AGREEMENT

THIS JOINDER TO CREDIT AGREEMENT, GUARANTY, [AND] CLOSING DATE INTERCREDITOR
AGREEMENT [AND                ]1, IN EACH CASE AS AND TO THE EXTENT APPLICABLE
(this “Joinder”), is executed as of [DATE] by [NAME OF DOMESTIC SUBSIDIARY], a
                     [corporation] [limited liability company] [partnership]
(the “Joining Party”), and delivered to Citibank, N.A., as Administrative Agent,
for the benefit of the Secured Parties. Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.

W I T N E S S E T H:

WHEREAS, Global Eagle Entertainment Inc., a Delaware corporation (the
“Borrower”), Citibank, N.A. (“Citi”), as the Administrative Agent, each lender
from time to time party thereto (collectively, the “Lenders” and, individually,
a “Lender”), Citi, as L/C Issuer, and Citi, as Swing Line Lender, have entered
into a Credit Agreement, dated as of January 6, 2017 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), providing for the making of Loans to the Borrower
and the issuance of, and participation in, Letters of Credit for the account of
the Borrower, all as contemplated therein;

WHEREAS, the Joining Party [is a newly formed or acquired direct or indirect
wholly owned Domestic Subsidiary of a Loan Party (other than an Excluded
Subsidiary) and, therefore, is required pursuant to the provisions of the Credit
Agreement to become a Subsidiary Guarantor under the Credit Agreement, and a
Grantor under the Security Agreement and the Intercreditor Agreement(s)]/[is a
Restricted Subsidiary (other than an Excluded Subsidiary) and the Borrower
desires the Joining Party to Guarantee the Obligations by causing such
Restricted Subsidiary to become a Subsidiary Guarantor under the Credit
Agreement, and a Grantor under the Security Agreement and the Intercreditor
Agreement(s)]2; [and]

[WHEREAS, the Administrative Agent has consented to the Joining Party becoming a
Loan Party and a Subsidiary Guarantor under the Loan Documents3; and]

WHEREAS, the Joining Party will obtain benefits from the incurrence of Loans by,
and the issuance of, and participations in, Letters of Credit for the account
of, the Borrower, in each case pursuant to the Credit Agreement, and,
accordingly, desires to execute this Joinder [in order to (i) satisfy the
requirements of the Collateral and Guarantee Requirement and in accordance with
Section 6.11 of the Credit Agreement and (ii)]4 induce the Lenders to continue
to make Loans to the Borrower and the L/C Issuers to issue Letters of Credit for
the account of the Borrower, in each case pursuant to the Credit Agreement.

 

1 

Complete as applicable in case at the time of execution of the Joinder Agreement
there is any Intercreditor Agreement in addition to the Closing Date
Intercreditor Agreement.

2 

Delete as appropriate.

3 

To be included only in case of a Restricted Subsidiary which the Borrower
desires to Guarantee the Obligations. The Administrative Agent may condition its
consent pursuant to the proviso contained in the definition of “Guarantors” in
the Credit Agreement, in which case this Form of Joinder shall be modified in a
manner reasonably satisfactory to the Administrative Agent.

4 

To be included if the Joining Party is required to become a Loan Party under the
Credit Agreement.

 

J-1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
the Joining Party, the receipt and sufficiency of which are hereby acknowledged,
the Joining Party hereby makes the following representations and warranties to
the Administrative Agent for the benefit of each of the Secured Parties and
hereby covenants and agrees with each Secured Party as follows:

1.    By executing and delivering this Joinder, the Joining Party becomes (i) a
Subsidiary Guarantor for all purposes under the Credit Agreement, [pursuant to
Section 6.11 thereof,]5 [and] (ii) a Grantor for all purposes under the Closing
Date Intercreditor Agreement, pursuant to Section 9.14 thereof, [and] (iii)
[                        ]6.

2.    The Joining Party agrees that, upon its execution and delivery hereof, it
will become a Subsidiary Guarantor under the Guaranty pursuant to the Credit
Agreement with respect to the Guaranteed Obligations, and will be bound by all
terms, conditions and duties applicable to a Subsidiary Guarantor under the
Credit Agreement and the other Loan Documents. Without limitation of the
foregoing, and in furtherance thereof, the Joining Party absolutely,
unconditionally and irrevocably, and jointly and severally, guarantees the
prompt payment in full when due of all Guaranteed Obligations (on the same basis
as the other Subsidiary Guarantors under the Guaranty); provided, however, that
Guaranteed Obligations shall exclude all Excluded Swap Obligations.

3.    The Joining Party agrees that it shall execute and deliver a Security
Agreement Supplement on the date hereof simultaneously with the execution of
this Joinder and that it will become a Grantor under, and as defined in, the
Security Agreement, and will be bound by all terms, conditions and duties
applicable to a Grantor under the Security Agreement.

4.    Annexed hereto as Annex I are supplements to each of the sections to the
Schedules to the Credit Agreement with respect to the Joining Party. Such
supplements shall be deemed to be part of the Schedules to the Credit Agreement.

5.    This Joinder shall be binding upon the Joining Party and its respective
successors and assigns and shall inure to the benefit of and be enforceable by
each of the parties hereto and its successors and assigns, provided, however,
that the Joining Party may not assign any of its rights, obligations or interest
hereunder or under any other Loan Document other than as permitted by the Credit
Agreement. THIS JOINDER AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON OR ARISING OUT OF THIS
JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK. Each of the parties hereto hereby agrees that Sections 10.15
and 10.16 of the Credit Agreement are incorporated herein mutatis mutandis. This
Joinder may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic transmission of an
executed counterpart of a signature page to this Joinder shall be effective as
delivery of an original executed counterpart of this Joinder. In the event that
any provision of this Joinder shall prove to be invalid or unenforceable, such
provision shall be deemed to be severable from the other provisions of this
Joinder which shall remain binding on all parties hereto.

 

5 

To be included if the Joining Party is required to become a Loan Party under the
Credit Agreement.

6 

Complete as applicable in case at the time of execution of the Joinder Agreement
there is any Intercreditor Agreement in addition to the Closing Date
Intercreditor Agreement.

 

J-2



--------------------------------------------------------------------------------

6.    From and after the execution and delivery hereof by the parties hereto,
this Joinder shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

*    *    *

 

J-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed and delivered as of the date first above written.

 

[NAME OF DOMESTIC SUBSIDIARY]

By:  

 

Name:   Title:  

 

[Consented,] Accepted and Acknowledged by: CITIBANK, N.A., as Administrative
Agent

By:  

 

Name:   Title:  

 

J-4



--------------------------------------------------------------------------------

ANNEX I

 

J-5



--------------------------------------------------------------------------------

ANNEX IV

SCHEDULES TO SECURITY AGREEMENT

[See attached]



--------------------------------------------------------------------------------

Schedule I

Subsidiary Parties

 

    

Restricted Subsidiary

  

Jurisdiction of

Organization of

Restricted Subsidiary

1.    Airline Media Productions, Inc.    Delaware 2.    Emerging Markets
Communications, LLC    Delaware 3.    Entertainment in Motion, Inc.   
California 4.    Global Eagle Entertainment Operations Solutions, Inc.   
Delaware 5.    Global Eagle Services, LLC    Delaware 6.    Global Eagle Telecom
Licensing Subsidiary LLC    Delaware 7.    IFE Services (USA), Inc.    Delaware
8.    Inflight Productions USA Inc.    California 9.    Maritime
Telecommunications Network, Inc.    Colorado 10.    MTN Government Services,
Inc.    Delaware 11.    MTN International, Inc.    Delaware 12.    MTN License
Corp.    Washington 13.    N44HQ, LLC    Delaware 14.    Post Modern Edit, Inc.
   Delaware



--------------------------------------------------------------------------------

    

Restricted Subsidiary

  

Jurisdiction of

Organization of

Restricted Subsidiary

15.    Row 44, Inc.    Delaware 16.    The Lab Aero, Inc.    California

 

2



--------------------------------------------------------------------------------

Schedule II

Pledged Equity and Pledged Debt

Equity Interests of Companies and Subsidiaries

 

Current Legal

Entities Owned

 

Record Owner

 

Certificate

No.

 

No. Shares/Interest

 

Percent

Pledged

Row 44, Inc.   Global Eagle Entertainment Inc.   82   1,000   100% N44HQ, LLC  
Row 44, Inc.   1†   100%   100% 3222177 Nova Scotia Limited   Row 44, Inc.   3R
and 5   100   100% Row 44 (Russia)   Row 44, Inc.   uncertificated   100%   100%
Global Eagle Services, LLC   Row 44, Inc.   uncertificated   100%   100% Post
Modern Edit, Inc.   Global Eagle Entertainment Inc.   2   1,000   100% Airline
Media Productions, Inc.   Global Eagle Entertainment Inc.   2   1,000   100%
Entertainment in Motion, Inc.   Global Eagle Entertainment Inc.   8   200   100%
Global Eagle Entertainment Operations Solutions, Inc.   Global Eagle
Entertainment Inc.   1   100   100% Inflight Productions USA Inc.   Global Eagle
Entertainment Inc.   2   100   100% The Lab Aero, Inc.   Inflight Productions
USA Inc.   2   1,000   100% Emerging Markets Communications, LLC   Global Eagle
Entertainment Inc.   2†   100 Units   100% EMC Holdco 3 Coöperatief U.A.  
Emerging Markets Communications, LLC   uncertificated   100%   100% Emerging
Markets Communications Deutschland GmbH   Emerging Markets Communications, LLC  
uncertificated   1   100% Emerging Markets Communications Argentina SRL  
Emerging Markets Communications, LLC   uncertificated   2,314 Cuotas (95%)  
100%

 

†

Equity interests in these entities are memorialized in certificates that are not
Article 8 compliant.



--------------------------------------------------------------------------------

Current Legal

Entities Owned

 

Record Owner

 

Certificate

No.

 

No. Shares/Interest

 

Percent

Pledged

Emerging Markets Communications (Kenya), Ltd.   Emerging Markets Communications,
LLC   1   80 (80%)   100% Emerging Markets Communications FZE   Emerging Markets
Communications, LLC   6159   1   100% Ground and Wireless Infrastructure Limited
  Emerging Markets Communications, LLC   TBD*   999,999   100% Emerging Markets
Communications UK Limited   Emerging Markets Communications, LLC   1   1   100%
Maritime Telecommunications Network, Inc.   Emerging Markets Communications LLC
  22   20,000,000   100% MTN Government Services, Inc.   Maritime
Telecommunications Network, Inc.   C-02   100   100% MTN License Corp.  
Maritime Telecommunications Network, Inc.   C-002   10,000   100% MTN
International, Inc.   Maritime Telecommunications Network, Inc.   C-02   100  
100% Santander Teleport, S.L.   Maritime Telecommunications   uncertificated  
589,519 (49%)   100%   Network, Inc.       Global Eagle Telecom Licensing
Subsidiary LLC   Global Eagle Entertainment Inc.   uncertificated   100%   100%
GEE Financing Limited   Global Eagle Entertainment Inc.   50   3   100% Western
Outdoor Interactive Pvt Limited   Global Eagle Entertainment Inc.   TBD*  
112,000 (82.98%)   100%

 

*

These certificates are being issued after the Second Amendment Effective Date
and, therefore, the certificate numbers are not known as of the Second Amendment
Effective Date.

 

4



--------------------------------------------------------------------------------

Debt Interests of Companies and Subsidiaries

1.    Intercompany Note, dated as of September 29, 2017, in an initial principal
amount of $151,500,000 between Global Eagle Entertainment Inc. (as successor to
Global Eagle Entertainment Luxembourg II Sarl), as the lender, and Global Eagle
Holdings GmbH (as successor to Platin 1475. GmbH), as the borrower, as amended,
restated, supplemented or otherwise modified from time to time.

2.    Intercompany Note, dated as of November 26, 2018, in an initial principal
amount of EUR 964,000 between Global Eagle Entertainment Inc. (as successor to
Global Eagle Entertainment Luxembourg II Sarl), as the lender, and Global Eagle
Holdings GmbH (as successor to Global Entertainment GmbH), as the borrower, as
amended, restated, supplemented or otherwise modified from time to time.

3.    Intercompany Note, dated as of January 1, 2017, in an initial principal
amount of $2,228,100 between Entertainment in Motion Inc., as the lender, and
Global Eagle Holdings GmbH (as successor to Global Entertainment GmbH), as the
borrower, as amended, restated, supplemented or otherwise modified from time to
time.

4.    Promissory Note, dated as of December 15, 2015, in an initial principal
amount of $218,067 between Global Eagle Entertainment Inc., as the lender, and
PMG California, Inc., as the borrower, as amended, restated, supplemented or
otherwise modified from time to time.

5.    Promissory Note, dated as of December 15, 2015, in an initial principal
amount of $423,324 between Global Eagle Entertainment Inc., as the lender, and
Global Eagle Holdings GmbH (as successor to Global Entertainment GmbH), as the
borrower, as amended, restated, supplemented or otherwise modified from time to
time.

6.    Promissory Note, dated as of December 15, 2015, in an initial principal
amount of $631,055 between Global Eagle Entertainment Inc., as the lender, and
DTI Software, Inc., as the borrower, as amended, restated, supplemented or
otherwise modified from time to time.

7.    Promissory Note, dated as of September 11, 2014, in an initial principal
amount of $541,840 between Global Eagle Entertainment Inc. (as successor to
Global Eagle Entertainment Luxembourg II Sarl), as the lender, and Global Eagle
Holdings GmbH (as successor to Global Eagle Entertainment GmbH), as the
borrower, as amended, restated, supplemented or otherwise modified from time to
time.

8.    Debenture Subscription Agreement made and entered into on June 30, 2015,
between Western Outdoor Interactive Private Limited (formerly known as Fairdeal
Multimedia Private Limited) and held by the Borrower (as successor to Global
Eagle Entertainment Luxembourg II Sarl) in the initial principal amount of INR
2,419,350,000 and the conversion of any interest thereunder into equity
interests in Western Outdoor Private Limited (formerly known as Fairdeal
Multimedia Private Limited) from time to time, as amended, restated,
supplemented or otherwise modified from time to time.

 

5



--------------------------------------------------------------------------------

Schedule III

Commercial Tort Claims

None.



--------------------------------------------------------------------------------

Schedule IV

Deposit Accounts, Securities Accounts, Commodities Accounts

and all other Depositary Accounts

 

Entity

   Bank    Account Number Emerging Markets Communications, LLC    Citibank   
31155355 Global Eagle Entertainment Inc.    Citibank    30984856 Maritime
Telecommunications Network, Inc.    Bank of
America    898052387886 Row 44, Inc.    Silicon Valley
Bank    660003560



--------------------------------------------------------------------------------

ANNEX V

EXHIBITS TO SECURITY AGREEMENT

[See attached]



--------------------------------------------------------------------------------

Final Version

EXHIBIT II

FORM OF PERFECTION CERTIFICATE

July [    ], 2019

Reference is hereby made to (i) that certain Credit Agreement, dated as of the
date hereof (the “Credit Agreement”), among Global Eagle Entertainment Inc., a
Delaware corporation (the “Borrower”), the Subsidiary Guarantors party thereto
(collectively, the “Guarantors”), certain other parties thereto and Citibank,
N.A., as the Administrative Agent (in such capacity, the “Administrative
Agent”), and (ii) that certain Security Agreement, dated as of the date hereof
(the “Security Agreement”), among the Borrower and the Guarantors party thereto
and the Administrative Agent. Capitalized terms used but not defined herein have
the meanings assigned in the Credit Agreement or Security Agreement, as
applicable.

As used herein, the term “Companies” means the Borrower and each of the
Guarantors.

The undersigned hereby certify to the Administrative Agent, on behalf of the
Borrower and not in any individual capacity, as of the New Incremental Term Loan
Closing Date, after giving effect to the transactions to occur on the New
Incremental Term Loan Closing Date, as follows:

 

  1.

Names.

(a)    The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a). Each Company is (i) the type of entity disclosed
next to its name in Schedule 1(a) and (ii) a registered organization except to
the extent disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number, if any, of
each Company and the jurisdiction of formation of each Company.

(b)    Set forth in Schedule 1(b) hereto is a list of any other legal names each
Company has had in the past five years, together with the date of the relevant
change.

(c)    Set forth in Schedule 1(c) is a list of all other names used by each
Company, or any other business or organization to which each Company became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time within the five years preceding the date hereof.
Except as set forth in Schedule 1(c), no Company has changed its jurisdiction of
organization at any time during the past four months.

2.    Current Locations. The chief executive office of each Company is located
at the address set forth opposite its name in Schedule 2 hereto.

3.    Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described in Schedule 3 attached hereto, within the last five
years prior to the date hereof, all of the Collateral with a value in excess of
$1,000,000 has been originated by each Company in the ordinary course of
business or consists of goods which have been acquired by such Company in the
ordinary course of business from a person in the business of selling goods of
that kind.



--------------------------------------------------------------------------------

4.    [Reserved]

5.    [Reserved]

6.    Schedule of Filings. Attached hereto as Schedule 6 is a schedule of the
appropriate filing offices for the financing statements relating to the Security
Agreement.

7.    Material Real Property. Attached hereto as Schedule 7(a) is a list of all
(i) real property owned by each Company located in the United States as of the
New Incremental Term Loan Closing Date, (ii) real property to be encumbered by a
Mortgage and fixture filing, which real property includes all real property
owned having a value in excess of $1,000,000 as of the New Incremental Term Loan
Closing Date (such real property, the “Mortgaged Property”), and (iii)    common
names, addresses and uses of each Mortgaged Property. Except as described in
Schedule 7(b) attached hereto no Company has entered into any leases, subleases,
tenancies, franchise agreements, licenses or other occupancy arrangements as
owner, lessor, sublessor, licensor, franchisor or grantor with respect to any of
the Mortgaged Property described in Schedule 7(a).

8.    [Reserved]

9.    Equity Interests. Attached hereto as Schedule 9 is a true and correct list
of each of all of the authorized, and the issued and outstanding, Equity
Interests of each Company and its direct Subsidiaries and the record and
beneficial owners of such Equity Interests setting forth the percentage of such
Equity Interests pledged under each Security Agreement.

10.    Instruments and Tangible Chattel Paper. Attached hereto as Schedule 10 is
a true and correct list of all promissory notes, instruments (other than checks
to be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of Indebtedness for borrowed money
held by each Company as of the date hereof having, in each case, an aggregate
principal amount in excess of $1,000,000 including all intercompany notes made
by any Company to a non-Loan Party, stating if such instruments, chattel paper
or other evidence of indebtedness is pledged under a Security Agreement.

11.    Intellectual Property. (a) Attached hereto as Schedule 11(a) is a
schedule setting forth all of each Company’s Patents and Trademarks (each as
defined in each Security Agreement) applied for or registered with the United
States Patent and Trademark Office, and all other Patents and Trademarks,
including the name of the registered owner or applicant and the registration,
application, or publication number, as applicable, of each Patent or Trademark
owned by each Company.

(b)    Attached hereto as Schedule 11(b) is a schedule setting forth all of each
Company’s United States Copyrights (as defined in each Security Agreement), and
all other Copyrights, including the name of the registered owner and the
registration number of each Copyright owned by each Company.

 

2



--------------------------------------------------------------------------------

12.    Commercial Tort Claims. Attached hereto as Schedule 12 is a true and
correct list of all Commercial Tort Claims (as defined in each Security
Agreement) held by each Company, reasonably expected to result in a judgment
having a value in excess of $500,000, including a brief description thereof and
stating if such commercial tort claims are required to be pledged under a
Security Agreement.

13.    [Reserved]

14.    Other Assets. Attached hereto as Schedule 14 is a true and correct list
of all of the following types of assets, if any, owned or held by each Company:
(a) all agreements and contracts with any Governmental Authority in excess of
$1,000,000 in the aggregate, (b) all FCC licenses, (c) all aircraft and
airplanes, (d) all ships, boats and vessels, (e) all rolling stock and trains,
and (f)    all oil, gas, minerals and “as-extracted collateral” (as defined
under the Uniform Commercial Code), in each case, to the extent such types of
assets are required to be pledged as Collateral pursuant to the Security
Agreement.

15.    Deposit Accounts. Attached hereto as Schedule 15 is a true and complete
list and description, of all Deposit Accounts, Securities Accounts and
Commodities Accounts (other than accounts constituting an Excluded Deposit
Account or an Excluded Asset) maintained by each Grantor.

[The remainder of this page has been intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first set forth above.

 

GLOBAL EAGLE ENTERTAINMENT INC.

By:  

        

Name:   Title:  

AIRLINE MEDIA PRODUCTIONS, INC. EMERGING MARKETS COMMUNICATIONS, LLC
ENTERTAINMENT IN MOTION, INC. GLOBAL EAGLE ENTERTAINMENT OPERATIONS SOLUTIONS,
INC. GLOBAL EAGLE TELECOM LICENSING SUBSIDIARY LLC INFLIGHT PRODUCTIONS USA INC.
MARITIME TELECOMMUNICATIONS NETWORK, INC. MTN GOVERNMENT SERVICES, INC. MTN
LICENSE CORP. N44HQ, LLC POST MODERN EDIT, INC. ROW44, INC. THE LAB AERO, INC.
MTN INTERNATIONAL, INC. GLOBAL EAGLE SERVICES, LLC IFE SERVICES (USA), INC.

By:  

 

Name:   Title:  

Signature Page to

Perfection Certificate



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

            Registered                     Organization   Organizational    

Legal Name

 

Jurisdiction

 

Type of Entity

 

(Yes/No)

 

ID#

 

Tax ID#

 



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Organizational Names

 

Company/Subsidiary

  

Prior Name

  

Date of Change



--------------------------------------------------------------------------------

Schedule 1(c)

(1) Changes in Corporate Identity

 

Company

 

Description of Change to Identity or Other Name Used

(2) Other Names

 

Company

 

Other Name



--------------------------------------------------------------------------------

Schedule 2

Chief Executive Offices

 

        

 

Company/Subsidiary

 

Address

 

County

 

State



--------------------------------------------------------------------------------

Schedule 3

Transactions Other Than in the Ordinary Course of Business

 

Company

  

Description of Transaction
Including Parties Thereto

  

Date of Transaction

     



--------------------------------------------------------------------------------

Schedule 6

UCC Filings and Filing Offices

 

        

 

Company

  

Jurisdictions



--------------------------------------------------------------------------------

Schedule 7(a)

Real Property

 

I.

Owned Real Property

 

II.

Mortgaged Real Property



--------------------------------------------------------------------------------

Schedule 7(b)

Mortgaged Property Occupancy Arrangements



--------------------------------------------------------------------------------

Schedule 9

Equity Interests of Companies and Subsidiaries

 

Current Legal
Entities Owned

 

Record Owner

 

Certificate
No.1

 

No. Shares/Interest

 

Percent
Pledged

       



--------------------------------------------------------------------------------

Schedule 10

Instruments and Tangible Chattel Paper

1.



--------------------------------------------------------------------------------

Schedule 11(a)

Patents and Trademarks

UNITED STATES PATENTS

Registered:

 

Owner

 

Patent Number

 

Description

Applications:

 

Owner

 

Application Number

 

Description

OTHER PATENTS:

 

Owner

 

Patent Number

 

Description



--------------------------------------------------------------------------------

UNITED STATES TRADEMARKS:

Registered:

 

Owner

 

Reg.

Number

 

Mark

   

Applications:

 

Owner

 

App. Number

 

Mark

   

OTHER TRADEMARKS:

Registrations:

 

Owner

 

Reg. Number

 

Country/State

 

Trademark

     

Applications:

 

Owner

 

App. Number

 

Country/State

 

Trademark

     



--------------------------------------------------------------------------------

Schedule 11(b)

Copyrights



--------------------------------------------------------------------------------

Schedule 12

Commercial Tort Claims



--------------------------------------------------------------------------------

Schedule 14

 

(a)

Agreements and Contracts with Governmental Authorities:



--------------------------------------------------------------------------------

(b)

FCC Licenses:

 

Company

  

FCC File Number(s)

  

Call

Sign

  

Exp. Date

  

Description

                                                           

 

(c)

Aircraft and Airplanes:

 

(d)

Ships, Boats and Vessels:

 

(e)

Rolling Stock And Trains:

 

(f)

Oil, Gas, Minerals and As Extracted Collateral:



--------------------------------------------------------------------------------

Schedule 15

Deposit Accounts, Securities Accounts and Commodities Accounts

 



--------------------------------------------------------------------------------

ANNEX VI

SECOND LIEN AMENDMENT

[See attached]

 



--------------------------------------------------------------------------------

See Exhibit 10.2 to this 8-K



--------------------------------------------------------------------------------

ANNEX VII

AMENDMENT NO. 1 TO INTERCREDITOR AND SUBORDINATION AGREEMENT

[See attached]



--------------------------------------------------------------------------------

Execution Version

AMENDMENT NO. 1 TO INTERCREDITOR AND SUBORDINATION AGREEMENT AND CONSENT AND
REAFFIRMATION

This AMENDMENT NO. 1 TO INTERCREDITOR AND SUBORDINATION AGREEMENT AND CONSENT
AND REAFFIRMATION (this “Amendment”) is made as of July 19, 2019 (the “Effective
Date”), by and among GLOBAL EAGLE ENTERTAINMENT INC., a Delaware corporation
(the “Borrower” or “Company”), certain subsidiaries of the Borrower from time to
time party to the Amended Credit Agreement referred to herein and the Amended
Second Lien Securities Purchase Agreement referred to herein (the “Subsidiary
Guarantors”), CITIBANK, N.A., as administrative agent for the First Lien Credit
Agreement Secured Parties (in such capacity, the “First Lien Agent”), and
CORTLAND CAPITAL MARKET SERVICES LLC, as collateral agent for the Second Lien
Securities Purchase Agreement Secured Parties (in such capacity, the “Second
Lien Agent” and together with the First Lien Agent, the “Agents”). Capitalized
terms used in this Amendment (including the Recitals), to the extent not
otherwise defined herein, shall have the same meanings as in the Intercreditor
Agreement (as defined below).

RECITALS

WHEREAS, the First Lien Agent and the Second Lien Agent are party to that
certain Intercreditor and Subordination Agreement, dated as of March 27, 2018
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”);

WHEREAS, reference is made to that certain Omnibus Incremental Term Loan and
Seventh Amendment to Credit Agreement and Amendment to Security Agreement (the
“First Omnibus Amendment”) dated as of the date hereof by and among the First
Lien Agent, the Borrower, the guarantors party thereto and the lenders
identified on the signature pages thereto, which amends the terms of that
certain Credit Agreement (the “Existing Credit Agreement”), dated as of
January 6, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, including by the First Omnibus Amendment, the “Amended Credit
Agreement”), by and among the First Lien Agent, the Borrower, the guarantors
party thereto, and the lenders party thereto;

WHEREAS, reference is made to that certain Second Amendment to Securities
Purchase Agreement and Amendment to Security Agreement (the “Second Lien
Amendment”), dated as of the date hereof, by and among the Company, the
guarantors party thereto, the purchasers party thereto and the Second Lien
Agent, which amends the terms of that certain Securities Purchase Agreement (the
“Existing Second Lien Securities Purchase Agreement”) dated as of March 8, 2018
(as amended, restated, supplemented or otherwise modified from time to time,
including by the Second Lien Amendment, the “Amended Second Lien Securities
Purchase Agreement”), by and among the Company, the purchasers party thereto and
the Second Lien Agent;

WHEREAS, effective as of the date hereof, each of the Amended Credit Agreement,
by virtue of the First Omnibus Amendment, and the Amended Second Lien Securities
Purchase



--------------------------------------------------------------------------------

Agreement, by virtue of the Second Lien Amendment, replaces in its entirety the
Existing Credit Agreement and the Existing Second Lien Securities Purchase
Agreement, respectively;

WHEREAS, the Borrower and the Subsidiary Guarantors desire to enter into this
Amendment to amend the Intercreditor Agreement in certain respects consistent
with the foregoing and pursuant to the terms and conditions below;

WHEREAS, the Second Lien Agent, for and on behalf of itself and the other Second
Lien Securities Purchase Agreement Secured Parties, desires to enter into this
Amendment to amend the Intercreditor Agreement in certain respects consistent
with the foregoing and pursuant to the terms and conditions below; and

WHEREAS, the First Lien Agent, for and on behalf of itself and the other First
Lien Credit Agreement Secured Parties, desires to enter into this Amendment to
(1) provide its consent to the execution, delivery and performance of the Second
Lien Amendment, and the amendments to the Existing Second Lien Securities
Purchase Agreement contained therein and (2) amend the Intercreditor Agreement
in certain respects consistent with the foregoing and pursuant to the terms and
conditions below.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1.    Consent to Second Lien Amendment. In each case to the extent such consent
is required in order to comply with the terms of the Intercreditor Agreement,
the First Lien Agent, for and on behalf of itself and the other First Lien
Credit Agreement Secured Parties, hereby consents to (a) the execution, delivery
and performance of the Second Lien Amendment by the parties thereto (a copy of
which is attached hereto as Exhibit A) and (b) the amendments to the Existing
Second Lien Securities Purchase Agreement contained in the Second Lien
Amendment, including, without limitation, the amendments to Section 3.5 (and
related definitions) therein in respect of the extension and calculation of the
call premium with respect to optional prepayments of the Notes (as defined in
the Amended Second Lien Securities Purchase Agreement).

2.    Amendments to Intercreditor Agreement. Effective as of the Effective Date,
the Intercreditor Agreement shall be amended as follows:

 

  a.

Section 3.01 is hereby amended and replaced in its entirety to read as follows:

“Agreement to Subordinate. The Borrower and each other Grantor covenants and
agrees, and the Designated Second Lien Representative, for itself and on behalf
of the Second Lien Secured Parties, covenants and agrees, and each Second Lien
Secured Party by accepting the Second Lien Note Documents covenants and agrees
that, anything in the Second Lien Note Documents or Second Lien Securities
Purchase Agreement to the contrary notwithstanding, the Second Lien Secured
Obligations are subordinate and junior in right of payment, to the extent
provided herein, to all First Lien Secured Obligations, whether outstanding on
the date of execution of the Second Lien Securities Purchase Agreement or
thereafter created, incurred or assumed, and that the subordination is for the

 

2



--------------------------------------------------------------------------------

benefit of the First Lien Secured Parties. For the avoidance of doubt, the
payment priorities set forth in this Agreement shall relate to and include all
payments, distributions and proceeds from any source whatsoever and from any and
all rights, assets or properties (or proceeds thereof) of the Grantors
whatsoever, whether or not constituting Collateral, and whether or not secured
by the First Liens or Second Liens.”.

 

  b.

Section 3.02(a) is hereby amended and replaced in its entirety to read as
follows:

“(a) No payment by the Borrower or any other Grantor with respect to the Second
Lien Secured Obligations (whether such payment is a payment on account of
principal (or premium, if any), sinking funds or interest on the Second Lien
Secured Obligations or otherwise) shall be made if either of the following
occurs (each, a “Payment Default”):

(i)    the failure of any Grantor to pay, on a timely basis, any principal,
interest, fees or other obligations under the First Lien Loan Documents
including, without limitation, any default in payment of First Lien Secured
Obligations after acceleration thereof; or

(ii)    any Default or Event of Default (each as defined in the First Lien
Credit Agreement) under any First Lien Loan Documents has occurred and the
maturity of any First Lien Secured Obligations is accelerated in accordance with
the applicable terms of the First Lien Loan Documents, unless, in either case,
the Payment Default has been cured or waived and any such acceleration has been
rescinded or such First Lien Secured Obligations have been Discharged; provided,
however, that, subject to Section 4.02, the Borrower may pay the Second Lien
Secured Obligations without regard to the foregoing if (i) the Borrower and the
Designated Second Lien Representative receive written notice approving such
payment from the Designated First Lien Representative with respect to which a
Payment Default has occurred and is continuing or (ii) such payment is made in
kind or in Equity Interests of the Borrower (or any parent entity thereof). The
Borrower shall promptly give notice to the Designated Second Lien Representative
of any occurrence of a Payment Default.”.

 

  c.

Section 4.02 is hereby amended and replaced in its entirety to read as follows:

“Distribution on Dissolution, Liquidation and Reorganization. Upon any
distribution of any kind or character, whether in cash, property or securities,
by any Grantor upon any dissolution, winding up, liquidation or reorganization
of such Grantor, whether in a Bankruptcy/Liquidation Proceeding or upon an
assignment for the benefit of creditors or any other marshalling of the assets
and liabilities of such Grantor or otherwise:

(a)    the First Lien Secured Parties shall be entitled to a Discharge of First
Lien Secured Obligations before the Second Lien Secured Parties are entitled to
receive any payment or distribution upon the Second Lien Secured Obligations
(whether by payment of principal (and premium, if any) or interest on the Second
Lien Secured Obligations or otherwise);

(b)    any payment or distribution by any Grantor of any kind or character,
whether in cash, property or securities, to which the Second Lien Agent or
Second Lien Secured

 

3



--------------------------------------------------------------------------------

Parties would be entitled except for the provisions of this Article 4 shall be
paid by the liquidating trustee or agent or other person making such payment or
distribution, whether a trustee in bankruptcy, a receiver or liquidating trustee
or otherwise, directly to the Designated First Lien Representative for
application to payment of the First Lien Secured Obligations, to the extent
necessary for the Discharge of the First Lien Secured Obligations (as determined
at the time of such payment by the applicable court authorizing or approving
such payment); and

(c)    in the event that, notwithstanding the foregoing, any payment or
distribution of assets of any Grantor of any kind or character, whether in cash,
property or securities, shall be received by the Designated Second Lien
Representative or any Second Lien Secured Party before the Discharge of First
Lien Secured Obligations shall have occurred, such payment or distribution shall
be paid over to the Designated First Lien Representative for application to
payment of the First Lien Secured Obligations, to the extent necessary for the
Discharge of the First Lien Secured Obligations.

Nothing contained in this Agreement or in the Second Lien Note Documents is
intended to or shall impair, as between the Borrower, its creditors (other than
the First Lien Secured Parties) and the Second Lien Secured Parties, the
obligation of the Grantors, which is unconditional and absolute, to pay to the
Second Lien Secured Parties the Second Lien Secured Obligations as and when the
same shall become due and payable in accordance with the terms of the applicable
Second Lien Note Documents, or to affect the relative rights of the Second Lien
Secured Parties and creditors of the Borrower (other than the First Lien Secured
Parties).”.

 

  d.

Section 10.16 is hereby amended and replaced in its entirety to read as follows:

“Equity Interests; Payment in Kind. Notwithstanding anything contained herein to
the contrary (including, without limitation, in respect of subordination and
turnover provisions), the right of the Second Lien Secured Parties to receive
either (i) interest payments in kind or (ii) except as provided in Section 3.02
or Section 4.02 or in the context of a Bankruptcy/Insolvency Proceeding in which
the First Lien Secured Parties are not receiving payment in full in cash of the
First Lien Obligations pursuant to a plan of reorganization, Equity Interests of
the Borrower (or any parent entity thereof) shall not be affected by any of the
terms contained herein.”.

3.    Conditions Precedent to Effectiveness of this Amendment. This Amendment
shall not become effective until all of the following conditions precedent shall
have been satisfied in the discretion of each Agent or waived by both Agents:

(a)    Both Agents shall have received fully executed counterparts from all
parties hereto of this Amendment.

(b)    (i) The First Lien Agent shall have received (x) the Second Lien
Amendment, dated as of the date hereof, duly authorized, executed and delivered
by and among the Borrower, the guarantors party thereto, the purchasers party
thereto (constituting “Requisite Purchasers” as defined in the Existing Second
Lien Securities Purchase Agreement) and the Second Lien Agent in substantially
the form set forth in Exhibit A hereto and (y) the First Omnibus Amendment,
dated as of the date hereof, duly authorized, executed and delivered by the
Borrower,

 

4



--------------------------------------------------------------------------------

the guarantors party thereto and the lenders party thereto (constituting
“Required Lenders” as defined in the Existing Credit Agreement) and (ii) the
Second Lien Agent shall have received (x) the First Omnibus Amendment dated as
of the date hereof, duly authorized, executed and delivered by and among the
Borrower, the guarantors party thereto, the lenders party thereto (constituting
“Required Lenders” as defined in the Existing Credit Agreement) and the First
Lien Agent and (y) the Second Lien Amendment, dated as of the date hereof, duly
authorized, executed and delivered by and among the Borrower, the guarantors
party thereto, the purchasers party thereto (constituting “Requisite Purchasers”
as defined in the Existing Second Lien Securities Purchase Agreement) and the
Second Lien Agent.

4.    Representations and Warranties. Each Agent represents and warrants to the
other Agent that it has the requisite power and authority to execute and deliver
this Amendment for itself and on behalf of the applicable First Lien Credit
Agreement Secured Parties represented by it (in the case of the First Lien
Agent) or the applicable Second Lien Securities Purchase Agreement Secured
Parties represented by it (in the case of the Second Lien Agent).

5.    Choice of Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON OR ARISING
OUT OF THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

6.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or
other electronic method of transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.

7.    Reaffirmation of Intercreditor Agreement.

(a)    Each of the Borrower and the Subsidiary Guarantors, the First Lien Agent,
on behalf of itself and the First Lien Credit Agreement Secured Parties, and the
Second Lien Agent, on behalf of itself and the Second Lien Securities Purchase
Agreement Secured Parties, hereby confirms, acknowledges and agrees that (i) the
Intercreditor Agreement (as amended hereby) remains in full force and effect
following the execution, delivery and performance of and after giving effect to
this Amendment, the First Omnibus Amendment and the Second Lien Amendment and
(ii) the Intercreditor Agreement (as amended hereby) remains binding with
respect thereto and with respect to all obligations under each such agreement
including, without limitation, the First Lien Secured Obligations as amended and
increased by the First Omnibus Amendment and the Second Lien Secured Obligations
as amended by the Second Lien Amendment.

(b)    Upon and after the effectiveness of this Amendment, (i) each reference in
the Intercreditor Agreement to “this Intercreditor Agreement”, “hereunder”,
“hereof” or words of like import referring to the Intercreditor Agreement, and
each reference in the First Lien Loan

 

5



--------------------------------------------------------------------------------

Documents and the Second Lien Note Documents to “the Intercreditor Agreement”,
“thereunder”, “thereof” or words of like import referring to the Intercreditor
Agreement, shall mean and be a reference to the Intercreditor Agreement as
modified and amended hereby and (ii) all references in the Intercreditor
Agreement to the (X) “First Lien Credit Agreement” shall be deemed to include
and refer to the Amended Credit Agreement and (Y) “Second Lien Securities
Purchase Agreement” shall be deemed to include and refer to the Amended Second
Lien Securities Purchase Agreement.

8.    Severability. Any provision of this Amendment held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

9.    Consent to Jurisdiction; Waiver of Jury Trial. The jurisdiction and waiver
of jury trial provisions set forth in Sections 10.07(b) and 10.08 of the
Intercreditor Agreement are hereby incorporated by reference, mutatis mutandis.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CITIBANK, N.A., as First Lien Agent By:  

/s/ Michael Moore

Name:   Michael Moore Title:   Director & Vice President

CORTLAND CAPITAL MARKET SERVICES LLC, as Second Lien Agent

By:  

 

Name:   Title:  

Amendment No. 1 to Intercreditor Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CITIBANK, N.A., as First Lien Agent

By:  

 

Name:   Title:  

CORTLAND CAPITAL MARKET SERVICES LLC, as Second Lien Agent

By:  

/s/ Matthew Trybula

Name:  

Matthew Trybula

Title:  

Associate Counsel

Amendment No. 1 to Intercreditor Agreement



--------------------------------------------------------------------------------

GLOBAL EAGLE ENTERTAINMENT INC., as Company

By:  

/s/ Christian Mezger

Name:   Christian Mezger Title:   Chief Financial Officer

GLOBAL EAGLE SERVICES, LLC AIRLINE MEDIA PRODUCTIONS, INC. ENTERTAINMENT IN
MOTION, INC. GLOBAL EAGLE ENTERTAINMENT OPERATIONS SOLUTIONS, INC. INFLIGHT
PRODUCTIONS USA INC. POST MODERN EDIT, INC. THE LAB AERO, INC. ROW 44, INC.
N44HQ, LLC EMERGING MARKETS COMMUNICATIONS, LLC
MARITIME TELECOMMUNICATIONS NETWORK, INC. MTN INTERNATIONAL, INC. MTN GOVERNMENT
SERVICES, INC. MTN LICENSE CORP. GLOBAL EAGLE TELECOM LICENSING SUBSIDIARY LLC

IFE SERVICES (USA), INC.,

each as a Subsidiary Guarantor

By:  

/s/ Christian Mezger

Name:   Christian Mezger Title:   Chief Financial Officer

Amendment No. 1 to Intercreditor Agreement



--------------------------------------------------------------------------------

Exhibit A

SECOND LIEN AMENDMENT

[See attached]



--------------------------------------------------------------------------------

See Exhibit 10.2 to this 8-K